Exhibit 10.1

 

BENEFIT PLANNING CONSULTANTS, INC.

DEFINED CONTRIBUTION VOLUME SUBMITTER PLAN AND TRUST

 

--------------------------------------------------------------------------------


 

Defined Contribution Volume Submitter Plan

 

TABLE OF CONTENTS

 

ARTICLE I, DEFINITIONS

1.01

Account

1

1.02

Account Balance or Accrued Benefit

1

1.03

Accounting Date

1

1.04

Adoption Agreement

1

1.05

Advisory Letter

1

1.06

Annuity Contract

1

1.07

Appendix

2

1.08

[Reserved]

2

1.09

Beneficiary

2

1.10

Code

2

1.11

Compensation

2

1.12

Contribution Types

4

1.13

Defined Contribution Plan

4

1.14

Defined Benefit Plan

5

1.15

Differential Wage Payment

5

1.16

Disability

5

1.17

Designated IRA Contribution

5

1.18

DOL

5

1.19

Earnings

5

1.20

Effective Date

5

1.21

Elective Deferrals

5

1.22

Employee

5

1.23

Employee Contribution and DECs

7

1.24

Employer

7

1.25

Employer Contribution

7

1.26

Entry Date

7

1.27

EPCRS

7

1.28

ERISA

7

1.29

401(k) Plan

8

1.30

401(m) Plan

8

1.31

HEART Act

8

1.32

Hour of Service

8

1.33

IRS

9

1.34

Limitation Year

9

1.35

Matching Contribution

9

1.36

Money Purchase Pension Plan/Money Purchase Pension Contribution

9

1.37

Named Fiduciary

10

1.38

Nonelective Contribution

10

1.39

Opinion Letter

10

1.40

Paid Time Off Plan

10

1.41

Participant

10

1.42

Plan

10

1.43

Plan Administrator

10

1.44

Plan Year

10

1.45

Practitioner

10

1.46

Predecessor Employer/Predecessor Plan

10

1.47

Prevailing Wage Contract/Contribution

10

1.48

Profit Sharing Plan

10

1.49

Protected Benefit

11

1.50

Prototype Plan/Master Plan (M&P Plan)

11

1.51

QDRO

11

1.52

Qualified Military Service

11

1.53

Qualified Reservist Distribution (QRD)

11

1.54

Restated Plan

11

1.55

Rollover Contribution

11

1.56

Safe Harbor Contribution

11

1.57

Salary Reduction Agreement

11

1.58

Separation from Service/Severance from Employment

11

1.59

Service

12

1.60

SIMPLE Contribution

12

1.61

Sponsor

12

1.62

Successor Plan

12

1.63

Taxable Year

12

1.64

Transfer

12

1.65

Trust

12

1.66

Trust Fund

12

1.67

Trustee/Custodian

12

1.68

USERRA

12

1.69

Valuation Date

12

1.70

Vested

12

1.71

Volume Submitter Plan

12

ARTICLE II, ELIGIBILITY AND PARTICIPATION

2.01

Eligibility

13

2.02

Application of Service Conditions

13

2.03

Break in Service - Participation

14

2.04

Participation upon Re-employment

15

2.05

Change in Employment Status

15

2.06

Participation Opt-Out

15

ARTICLE III, PLAN CONTRIBUTIONS AND FORFEITURES

3.01

Contribution Types

16

3.02

Elective Deferrals

16

3.03

Matching Contributions

21

3.04

Nonelective/Employer Contributions

22

3.05

Safe Harbor 401(k) Contributions

25

3.06

Allocation Conditions

30

3.07

Forfeiture Allocation

32

3.08

Rollover Contributions

33

3.09

Employee Contributions

35

3.10

SIMPLE 401(k) Contributions

35

3.11

USERRA/HEART ACT Contributions

36

3.12

Designated IRA Contributions

37

3.13

Deductible Employee Contributions (DECs)

38

ARTICLE IV, LIMITATIONS AND TESTING

4.01

Annual Additions Limit

39

4.02

Annual Additions Limit Code §415 Aggregated Plans

39

4.03

Disposition of Excess Annual Additions

40

4.04

No Combined DCP/DBP Limitation

40

4.05

Definitions: Sections 4.01-4.04

40

4.06

Annual Testing Elections

42

4.07

Testing Based On Benefits

43

4.08

Amendment To Pass Testing

44

4.09

Application Of Compensation Limit

44

4.10

401(k) (Or Other Plan) Testing

44

4.11

Definitions: Sections 4.06-4.10

50

ARTICLE V, VESTING

5.01

Normal/Early Retirement Age

52

5.02

Participant Death or Disability

52

5.03

Vesting Schedule

52

5.04

Cash-Out Distribution/Possible Restoration

53

5.05

Year of Service - Vesting

55

5.06

Break in Service and Forfeiture Break in Service - Vesting

55

5.07

Forfeiture Occurs

56

5.08

Amendment to Vesting Schedule

56

5.09

Employee Contributions

56

ARTICLE VI, DISTRIBUTIONS

6.01

Timing of Distribution

57

6.02

Required Minimum Distributions

61

 

© 2014 Benefit Planning Consultants, Inc. or its suppliers

 

1

--------------------------------------------------------------------------------


 

6.03

Post-Separation (Severance), Lifetime RMD, and Beneficiary Distribution Methods

63

6.04

Annuity Distributions to Participants and to Surviving Spouses

65

6.05

QDRO Distributions

67

6.06

Defaulted Loan - Timing of Offset

67

6.07

Hardship Distribution

68

6.08

Direct Rollover of Eligible Rollover Distributions

69

6.09

Replacement of $5,000 Amount

71

6.10

TEFRA Elections

71

6.11

Deemed Severance Distributions

71

ARTICLE VII, ADMINISTRATIVE PROVISIONS

7.01

Employer Administrative Provisions

72

7.02

Plan Administrator

72

7.03

Direction of Investment

73

7.04

Account Administration, Valuation and Expenses

74

7.05

Participant Administrative Provisions

77

7.06

Plan Loans

79

7.07

Lost Participants

79

7.08

Plan Correction

80

7.09

Prototype/Volume Submitter Plan Status

81

7.10

Plan Communications, Interpretation, and Construction

81

7.11

Divestment of Employer Securities

82

ARTICLE VIII, TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

8.01

Acceptance

84

8.02

Investment Powers and Duties

84

8.03

Named Fiduciary

87

8.04

Form of Distribution (Cash or Property)

87

8.05

Trustee/Custodian Fees and Expenses

87

8.06

Third Party Reliance

87

8.07

Appointment of Ancillary Trustee or Independent Fiduciary

88

8.08

Resignation and Removal

88

8.09

Investment In Group Trust Fund

89

8.10

Combining Trusts of Employer’s Plans

89

8.11

Amendment/Substitution of Trust

89

8.12

Cross-Pay Provision

89

ARTICLE IX, PROVISIONS RELATING TO INSURANCE AND INSURANCE COMPANY

9.01

Insurance Benefit

90

9.02

Limitations On Coverage

90

9.03

Disposition of Life Insurance Protection

90

9.04

Dividends

90

9.05

Limitations On Insurance Company Duties

90

9.06

Records/Information

91

9.07

Conflict With Plan

91

9.08

Appendix B Override

91

9.09

Definitions

91

ARTICLE X, TOP-HEAVY PROVISIONS

10.01

Determination of Top-Heavy Status

92

10.02

Top-Heavy Minimum Allocation

92

10.03

Plan Which Will Satisfy Top-Heavy

92

10.04

Top-Heavy Vesting

93

10.05

Safe Harbor/SIMPLE Plan Exemption

93

10.06

Definitions

93

ARTICLE XI, EXCLUSIVE BENEFIT, AMENDMENT, AND TERMINATION

11.01

Exclusive Benefit

96

11.02

Amendment by Employer

96

11.03

Amendment by Prototype Sponsor/Volume Submitter Practitioner

97

11.04

Frozen Plan/Discontinuance of Contributions

97

11.05

Plan Termination

98

11.06

Merger/Direct Transfer

99

ARTICLE XII, MULTIPLE EMPLOYER PLAN

12.01

Election/Overriding Effect

100

12.02

Definitions

100

12.03

Participating Employer Elections

100

12.04

HCE Status

100

12.05

Testing

100

12.06

Top-Heavy

101

12.07

Compensation

101

12.08

Service

101

12.09

Required Minimum Distributions

101

12.10

Cooperation and Indemnification

101

12.11

Involuntary Termination

101

12.12

Voluntary Termination

102

 

2

--------------------------------------------------------------------------------


 

DEFINITIONS

MASTER LIST

 

Account. 1.01

 

Account Balance. 1.02

 

Accounting Date. 1.03

 

Accrued Benefit. 1.02

 

ACA. 3.02(B)(1)

 

ACP Limit. 4.10(C)(1)

 

ACP Participant. 4.11(A)

 

ACR (actual contribution ratio). 4.10(C)(5)(a)

 

Actual Method. 1.32(A)(1)

 

Actuarial Factor. 3.04(B)(5)(b)

 

Additional Matching Contribution. 1.35(G), 3.05(F)(1)

 

Ad-Hoc. 6.03(A)(6)

 

Administrative Checklist. 7.02(C)(2)

 

Adoption Agreement. 1.04

 

ADP Limit. 4.10(B)(1)

 

ADP Participant. 4.11(B)

 

ADR (actual deferral ratio). 4.10(B)(4)(a)

 

Advisory Letter. 1.05

 

Aggregate Contributions. 4.10(C)(2)

 

Allocable Income. 4.11(C)

 

Alternative Annuity. 1.06(B), 6.03(A)(5)

 

Alternative Defined Contribution Plan. 11.05(F)(1)

 

Alternative (general) 415 Compensation. 1.11(B)(4)

 

Anniversary Year. 2.02(C)(3)

 

Annual Additions. 4.05(A)

 

Annual Additions Limit. 4.05(B)

 

Annuity Contract. 1.06

 

Annuity Starting Date. 1.06(A), 6.01(A)(2)(h)

 

Appendix. 1.07

 

Applicable Contribution Rate. 4.10(D)(1)(b)

 

Applicable Defined Contribution Plan. 7.11(A)(1)

 

Applicable Individual/Deferrals. 7.11(B)(1)

 

Applicable Individual/Employer Contributions. 7.11(C)(1)

 

Applicable Percentage. 6.04(A)(8)(b)

 

Associated Matching Contribution. 3.07(A)(1)(b)

 

Automatic Contribution Arrangement (ACA). 3.02(B)(1)

 

Automatic Deferral. 1.21(C), 3.02(B)(4)(a)

 

Automatic Deferral Percentage/Increases. 3.02(B)(4)(b)

 

Automatic Rollover. 6.08(D)

 

Basic Matching Contribution. 1.35(E), 3.05(E)(4)

 

Beneficiary. 1.09

 

Benefit Factor. 3.04(B)(5)(a)

 

Break in Service. 1.32(A)(3)(i), 2.03(A), 5.06(A)

 

Cash or Deferred Arrangement (CODA). 3.02(C)

 

Cash-Out Distribution. 5.04(A)(2)

 

Catch-Up Deferral. 1.21(D), 3.02(D)(2)

 

Catch-Up Eligible Participant. 3.02(D)(1)

 

Cessation of Affiliation. 4.05(C)

 

Client Organization (“CO”). 12.02(D)(1)

 

Code. 1.10

 

Code §415 Aggregated Plan. 4.05(D)

 

Code §415 Compensation. 1.11(B)(3), 4.05(F)

 

Code §3401(a) Wages. 1.11(B)(2)

 

Collective Bargaining Employees. 1.22(D)(1)

 

Combined Plans Limitation. 4.05(E)

 

Compensation. 1.11, 1.22(E)(3), 3.01(B), 3.02(A)(2), 3.02(B)(4)(c), 3.02(C),
3.05(C), 3.10(C), 3.11(C), 3.12(C)(4)(c), 4.05(F), 4.07(D), 4.07(E), 4.11(D),
10.06(A)

 

Compensation Dollar Limit. 1.11(E)

 

Contract(s). 9.09(A)

 

1

--------------------------------------------------------------------------------


 

Contrary Election. 3.02(B)(4)(d)

 

Contrary Election Effective Date. 3.02(B)(4)(e)

 

Contribution Types. 1.12

 

Cross-Over Date. 4.06(C)(1)(c)

 

Current Year Testing. 4.11(E)

 

Custodian. 1.67

 

DCD. 6.02(E)(3)

 

DCY. 6.02(E)(2)

 

Deductible Employee Contributions (DECs). 1.23, 3.13

 

Deemed Disability Compensation. 1.11(K)

 

Deemed 125 Compensation. 1.11(C)

 

Defined Benefit Plan. 1.14

 

Defined Contribution Plan. 1.13

 

Designated Beneficiary. 1.09(A), 6.02(E)(1)

 

Designated IRA Contribution. 1.17

 

Determination Date. 10.06(B)

 

Determination (look-back) Period. 10.06( C )

 

Differential Wage Payment. 1.15

 

Direct Rollover. 6.08(F)(1)

 

Disability. 1.16

 

Discretionary Matching Contribution. 1.35(B)

 

Discretionary Nonelective Contribution. 1.38(B)

 

Distribution Requiring Consent. 6.01(A)(2)(a)

 

Dividends. 9.09(B)

 

DOL. 1.18

 

EACA. 3.02(B)(2)

 

EACA Effective Date. 3.02(B)(2)(a)(i)

 

Early Retirement Age. 5.01

 

Earned Income. 1.11(J)

 

Earnings. 1.19

 

Effective Date. 1.20

 

Elapsed Time Method. 1.32(A)(3)

 

Elective Deferrals. 1.21

 

Elective Deferral Limit. 4.10(A)(1)

 

Elective Transfer. 11.06(E)(1)

 

Eligible Automatic Contribution Arrangement (EACA). 3.02(B)(2)

 

Eligible Employee. 1.22(C)

 

Eligible Retirement Plan. 6.08(F)(2)

 

Eligible Rollover Distribution. 6.08(F)(3)

 

Eligibility Computation Period. 2.02(C)(1)

 

Employee. 1.22, 12.02(A)

 

Employee Contribution. 1.23

 

Employer. 1.24, 4.05(G), 10.06(D)

 

Employer Contribution. 1.25

 

Employment Commencement Date. 2.02(C)(4)

 

Enhanced Matching Contribution. 1.35(F), 3.05(E)(6)

 

Entry Date. 1.26, 2.02(D)(1)

 

EPCRS. 1.27

 

Equivalency Method. 1.32(A)(2)

 

ERISA. 1.28

 

ERISA Fee Recapture Account. 7.04(D)(1)

 

Excess Aggregate Contributions. 4.10(C)(3)

 

Excess Amount. 4.05(H)

 

Excess Contributions. 4.10(B)(2)

 

Excess Deferral. 4.10(A)(2)

 

Excluded Compensation. 1.11(G)

 

Excluded Employee. 1.22(D)

 

Exempt Participants. 6.04(G)(1)

 

Fixed Matching Contribution. 1.35(A)

 

Fixed Nonelective Contribution. 1.38(A)

 

Forfeiture Break in Service. 5.06(B)

 

Formerly Affiliated Plan. 4.05(I)

 

Frozen Plan. 1.42(B)

 

401(k) Plan. 1.29

 

2

--------------------------------------------------------------------------------


 

401(m) Plan. 1.30

 

Gap Period. 4.11(F)

 

Gateway Contribution. 4.07(A)(1)

 

HCE. 1.22(E)

 

HCE Group. 4.10(B)(4))(b), 4.10(C)(5)(b), 4.11(G)

 

HEART Act. 1.31

 

Highest Allocation Rate. 4.07(E)(1)

 

Highest Contribution Rate. 10.06(E)

 

Hour of Service. 1.32

 

Includible Employees. 4.06(C)(1)(a)

 

Individual Beneficiary. 1.09(B)

 

Individual Retirement Plan (IRA). 6.08(F)(4)

 

Initial Eligibility Computation Period. 2.02(C)(2)

 

In-Plan Roth Rollover Contribution. 1.55(A)

 

In-Plan Roth Rollover Contribution Account. 1.55(B)

 

In-Service Distribution. 6.01(C)(1)

 

Installments. 6.03(A)(4)

 

Insurable Participant. 9.09(C)

 

Investment Manager(s). 7.02(C)(8)

 

IRA. 6.08(F)(4)

 

IRS. 1.33

 

Issuing Company. 9.09(D)

 

JLT. 6.02(E)(4)

 

Key Employee. 10.06(F)

 

Lead Employer. 1.24(B), 12.02(B)

 

Leased Employee. 1.22(B)

 

Life Annuity. 6.04(A)(4)

 

Life Expectancy. 6.02(E)(5)

 

Limitation Year. 1.34, 4.05(J)

 

Lump —Sum. 6.03(A)(3)

 

M&P Plan. 1.50

 

Mandatory Distribution. 6.01(A)(1)(a)

 

Mass Submitter. 11.03(A)

 

Master Plan. 1.50

 

Matching Contribution. 1.35

 

Matching Rate. 4.10(D)(2)(b)

 

Modified AGI. 3.12(C)(4)(b)

 

Money Purchase Pension Contribution. 1.36

 

Money Purchase Pension Plan. 1.36

 

Multiple Employer Plan. 1.42(A)

 

Named Fiduciary. 1.37, 8.03(A)

 

NHCE. 1.22(F)

 

NHCE Group. 4.10(B)(4)(b), 4.10(C)(5)(b), 4.11(H)

 

Non-cash Compensation. 1.11(G)

 

Nonelective Contribution. 1.38

 

Nonelective Transfer. 11.06(D)

 

Non-Key Employee. 10.06(G)

 

Nonresident Aliens. 1.22(D)(2)

 

Nonstandardized Plan. 1.04(A)

 

Nontransferable Annuity. 1.06(C)

 

Normal Retirement Age. 5.01

 

Operational QMAC. 3.03(C)(2)

 

Operational QNEC. 3.04(C)(2)

 

Opinion Letter. 1.39

 

Otherwise Excludible Employees. 4.06(C)(1)(a)

 

Paid Time Off Plan. 1.40

 

Partially-Vested Participant. 5.04(A)(1)

 

Participant. 1.41, 10.06(H)

 

Participant-Directed Accounts. 7.04(A)(2)(b)

 

Participant’s RMD Account Balance. 6.02(E)(6)

 

Participating Compensation. 1.11(H)(1)

 

Participating Employer. 1.24(D), 12.02(C)

 

Participation Agreement. 1.04(C)

 

Part-Time/Temporary/Seasonal Employees. 1.22(D)(4)

 

PEO. 12.02(D)

 

3

--------------------------------------------------------------------------------


 

Period of Severance. 1.32(A)(3)(ii)

 

Permissive Aggregation Group. 10.06(I)

 

Plan. 1.42

 

Plan Administrator. 1.43

 

Plan Designated QMAC. 3.03(C)(1)

 

Plan Designated QNEC. 3.04(C)(1)

 

Plan Year. 1.44

 

Plan Year Compensation. 1.11(H)(2)

 

Pooled Accounts. 7.04(A)(2)(a)

 

Post-Severance Compensation. 1.11(I)

 

Practitioner. 1.45

 

Predecessor Employer. 1.46(A), 4.05(K)

 

Predecessor Employer Service. 1.59(B)

 

Predecessor Plan. 1.46(B)

 

Predecessor Plan Service. 1.59(B)

 

Pre-Entry Compensation. 1.11(H)

 

Pre-Tax Deferral. 1.21(A)

 

Prevailing Wage Contract/Contribution. 1.47

 

Prior Year Testing. 4.11(I)

 

Professional Employer Organization (PEO). 12.02(D)

 

Profit Sharing Plan. 1.48

 

Protected Benefit. 1.49

 

Prototype Plan/Master Plan (M&P Plan). 1.50

 

Publicly Traded Securities. 7.11(A)(2)

 

QACA. 3.02(B)(3)

 

QACA Basic Matching Contribution. 1.35(H), 3.05(E)(5)

 

QACA Effective Date. 3.02(B)(3)(a)(i)

 

QDRO. 1.51

 

QJSA. 1.06(D), 6.04(A)(1),6.04(A)(2)

 

QMAC. 1.35(C)

 

QNEC. 1.38(C)

 

QOSA. 1.06(F), 6.04(A)(8)(a)

 

QPSA. 1.06(E), 6.04(B)(1)

 

QRD. 1.53, 6.01(C)(4)(b)(iii)

 

QTA. 11.05(B)(1)

 

Qualified Automatic Contribution Arrangement (QACA). 3.02(B)(3)

 

Qualified Military Service. 1.52

 

Qualified Optional Survivor Annuity (QOSA). 1.06(F), 6.04(A)(8)(a)

 

Qualified Preretirement Survivor Annuity (QPSA). 1.06(E), 6.04(B)(1)

 

Qualified Reservist Distribution (QRD). 1.53, 6.01(C)(4)(b)(iii)

 

Qualified Termination Administrator (QTA). 11.05(B)(1)

 

RBD. 6.02(E)(7)

 

Reclassified Employees. 1.22(D)(3)

 

Re-Employment Commencement Date. 2.02(C)(4)

 

Regular Matching Contribution. 1.35(D)

 

Related Employer. 1.24(C)

 

Related Employer Service. 1.59(A)

 

Related Group. 1.24(C)

 

Representative Contribution Rate. 4.10(D)(1)(a)

 

Representative Matching Rate. 4.10(D)(2)(a)

 

Required Aggregation Group. 10.06(J)

 

Restated Plan. 1.54

 

Restorative Payment. 4.05(L)

 

Restricted 401(k) Accounts. 6.01(C)(4)(b)(ii)

 

Restricted Pension Accounts. 6.01(C)(4)(c)(ii)

 

RMD. 6.02(E)(8)

 

Rollover Contribution. 1.55

 

Roth Deferral. 1.21(B)

 

Safe Harbor Contribution. 1.56, 3.05(E)(2), 3.05(E)(3)

 

Safe Harbor 401(k) Plan. 1.29(B)

 

Safe Harbor Matching Contribution. 1.35(J), 3.05(E)(3)

 

Safe Harbor Nonelective Contribution. 1.38(E), 3.05(E)(2)

 

Salary Reduction Agreement. 1.57

 

Segregated Accounts. 7.04(A)(2)(c)

 

4

--------------------------------------------------------------------------------


 

Self-Employed Individual. 1.22(A)

 

Separation from Service. 1.58

 

Service. 1.59

 

Severance from Employment. 1.58

 

Signatory Employer. 1.24(A)

 

SIMPLE Contribution. 1.60, 3.10(E)(1)

 

SIMPLE 401(k) Plan. 1.29(C)

 

SIMPLE Matching Contribution. 1.35(I), 3.10(E)(1)

 

SIMPLE Nonelective Contribution. 1.38(D), 3.10(E)(1)

 

SLT. 6.02(E)(9)

 

Sponsor. 1.61

 

Spouse. 7.05(A)(5)

 

Standardized Plan. 1.04(A)

 

Subsequent Eligibility Computation Period. 2.02(C)(5)

 

Successor Plan. 1.62

 

Survivor Annuity. 6.04(A)(4)

 

Taxable Wage Base. 3.04((B)(2)(c)

 

Taxable Year. 1.63

 

Testing Year. 4.11(J)

 

Top-Heavy Minimum Allocation. 10.06(L)

 

Top-Heavy Ratio. 10.06(K)

 

Traditional 401(k) Plan. 1.29(A)

 

Transfer. 1.64

 

Trust. 1.65

 

Trust Fund. 1.66

 

Trustee. 1.67

 

ULT. 6.02(E)(10)

 

USERRA. 1.68

 

Valuation Date. 1.69, 7.04(B)(2)

 

Valuation Period. 7.04(B)(3)

 

VCY. 6.02(E)(11)

 

Vested/Vesting. 1.70

 

Vesting Computation Period. 5.05(B)

 

Volume Submitter Plan. 1.71

 

W-2 Wages. 1.11(B)(1)

 

Worksite Employee. 12.02(D)(2)

 

Year of Service. 1.32(A)(3)(iii), 2.02(A), 5.05(A)

 

0% Vested Participant. 5.04(C)(1)

 

5

--------------------------------------------------------------------------------


 

BENEFIT PLANNING CONSULTANTS, INC.

DEFINED CONTRIBUTION VOLUME SUBMITTER PLAN AND TRUST

BASIC PLAN DOCUMENT #08

 

Benefit Planning Consultants, Inc., in its capacity as Prototype Plan Sponsor or
as Volume Submitter Practitioner, establishes this Prototype Plan or this Volume
Submitter Plan intended to conform to and qualify under §401 and §501 of the
Internal Revenue Code of 1986, as amended. An Employer establishes a Plan and
Trust under this Prototype Plan or this Volume Submitter Plan by executing an
Adoption Agreement.

 

ARTICLE I

DEFINITIONS

 

1.01 Account. Account means the separate Account(s) which the Plan Administrator
or the Trustee maintains under the Plan for a Participant.

 

1.02 Account Balance or Accrued Benefit. Account Balance or Accrued Benefit
means the amount of a Participant’s Account(s) as of any relevant date derived
from Plan contributions and from Earnings.

 

1.03 Accounting Date. Accounting Date means the last day of the Plan Year. The
Plan Administrator will allocate Employer Contributions and forfeitures for a
particular Plan Year as of the Accounting Date of that Plan Year, and on such
other dates, if any, as the Plan Administrator determines, consistent with the
Plan’s allocation conditions and other provisions.

 

1.04 Adoption Agreement. Adoption Agreement means the document executed by each
Employer adopting this Plan. References to Adoption Agreement within this basic
plan document are to the Adoption Agreement as completed and executed by a
particular Employer unless the context clearly indicates otherwise. An adopting
Employer’s Adoption Agreement and this basic plan document together constitute a
single Plan and Trust of the Employer. Each elective provision of the Adoption
Agreement corresponds (by its parenthetical section reference) to the section of
the Plan which grants the election. All “Section” references within an Adoption
Agreement are to the basic plan document. All “Election” references within an
Adoption Agreement are Adoption Agreement references. The Employer or Plan
Administrator to facilitate Plan administration or to generate written policies
or forms for use with the Plan may maintain one or more administrative
checklists as an attachment to the Adoption Agreement or otherwise. Any such
checklists are not part of the Plan.

 

(A)       Prototype/Standardized Plan or Nonstandardized Plan. Each Adoption
Agreement offered under this Prototype Plan is either a Standardized Plan or a
Nonstandardized Plan, as identified in that Adoption Agreement, under Rev. Proc.
2011-41 §§4.09 and 4.10. The provisions of this Plan apply in the same manner to
Nonstandardized Plans and to Standardized Plans unless otherwise specified. If
the Employer maintains its Plan pursuant to a Nonstandardized Adoption Agreement
or a Standardized Adoption Agreement, the Plan is a Prototype Plan and all
provisions in this basic plan which expressly or by their context refer to a
“Volume Submitter Plan” are not applicable.

 

(B)       Volume Submitter Adoption Agreement. A Volume Submitter Adoption
Agreement for purposes of this Volume Submitter Plan is subject to the same
provisions as apply to a Nonstandardized Plan, except as the Plan or Volume
Submitter Adoption Agreement otherwise indicates. If the Employer maintains its
Plan pursuant to a Volume Submitter Adoption Agreement, the Plan is a Volume
Submitter Plan and all provisions in this basic plan which expressly or by their
context refer to a “Prototype Plan” are not applicable.

 

(C)       Participation Agreement. Participation Agreement, in the case of a
Standardized Plan means the Adoption Agreement page or pages executed by one or
more Related Employers to become a Participating Employer. In the case of a
Nonstandardized or Volume Submitter Plan, Participation Agreement means the
Adoption Agreement page or pages executed by one or more Related Employers or,
in the case of a Multiple Employer Plan, by one or more Employers which are not
Related Employers (see Section 12.02(C)) to become a Participating Employer.

 

1.05 Advisory Letter. Advisory Letter means an IRS issued letter as to the
acceptability in form of a Volume Submitter Plan as defined in Section 13.03 of
Rev. Proc. 2005-16.

 

1.06 Annuity Contract. Annuity Contract means an annuity contract that the
Trustee purchases with the Participant’s Vested Account Balance. An Annuity
Contract includes a QJSA, a QOSA, a QPSA and an Alternative Annuity. If the Plan
Administrator elects or is required to provide an Annuity Contract, such annuity
must be a Nontransferable Annuity and otherwise must comply with the Plan terms.

 

(A)       Annuity Starting Date. A Participant’s Annuity Starting Date means the
first day of the first period for which the Plan pays an amount as an annuity or
in any other form.

 

(B)       Alternative Annuity. See Section 6.03(A)(5).

 

(C)       Nontransferable Annuity. Nontransferable Annuity means an Annuity
Contract which by its terms provides that it may not be sold, assigned,
discounted, pledged as collateral for a loan or security for the performance of
an obligation or for any purpose to any person other than the insurance company.
If the Plan distributes an Annuity Contract, the Annuity Contract must be a
Nontransferable Annuity.

 

(D)       QJSA. See Sections 6.04(A)(1) and (2).

 

(E)       QPSA. See Section 6.04(B)(1).

 

(F)        QOSA. See Section 6.04(A)(8)(a).

 

1

--------------------------------------------------------------------------------


 

1.07 Appendix. Appendix means one of the Appendices to an Adoption Agreement
designated as “A”, “B”, “C”, or “D” which are expressly authorized by the Plan
and as part of the Plan, are covered by the Advisory Letter or Opinion Letter.

 

1.08 [RESERVED]

 

1.09 Beneficiary. Beneficiary means a person designated by a Participant, a
Beneficiary or by the Plan who is or may become entitled to a benefit under the
Plan. A Beneficiary who becomes entitled to a benefit under the Plan remains a
Beneficiary under the Plan until the Trustee has fully distributed to the
Beneficiary his/her Plan benefit. A Beneficiary’s right to (and the Plan
Administrator’s or a Trustee’s duty to provide to the Beneficiary) information
or data concerning the Plan does not arise until the Beneficiary first becomes
entitled to receive a benefit under the Plan.

 

(A)       Designated Beneficiary. Designated Beneficiary means a Beneficiary
described in Section 6.02(E)(1).

 

(B)       Individual Beneficiary. Individual Beneficiary means a Beneficiary who
is an individual.

 

1.10 Code. Code means the Internal Revenue Code of 1986, as amended and includes
applicable Treasury regulations.

 

1.11 Compensation.

 

(A)       Uses and Context. Any reference in the Plan to Compensation is a
reference to the definition in this Section 1.11, unless the Plan reference, or
the Employer in its Adoption Agreement, modifies this definition. Except as the
Plan otherwise specifically provides, the Plan Administrator will take into
account only Compensation actually paid during (or as permitted under the Code,
paid for) the relevant period. A Compensation payment includes Compensation paid
by the Employer through another person under the common paymaster provisions in
Code §§3121 and 3306. In the case of a Self-Employed Individual, Compensation
means Earned Income as defined in Section 1.11(J). However, if the Plan must use
an equivalent alternative compensation amount (pursuant to Treas. Reg.
§1.414(s)-1(g)(1)(i)) in performing nondiscrimination testing relating to
Matching Contributions, Nonelective Contributions and other Employer
Contributions (excluding Elective Deferrals), the Plan Administrator may limit
the Compensation of such Self-Employed Individual to such equivalent alternative
compensation amount. The Employer in its Adoption Agreement may elect to
allocate contributions based on Compensation within a specified 12 month period
which ends within a Plan Year.

 

(B)       Base Definitions and Modifications. The Employer in its Adoption
Agreement must elect one of the following base definitions of Compensation: W-2
Wages, Code §3401(a) Wages, or 415 Compensation. The Employer may elect a
different base definition as to different Contribution Types. The Employer in
its Adoption Agreement may specify any modifications thereto, for purposes of
contribution allocations under Article III. If the Employer fails to elect one
of the above-referenced definitions, the Employer is deemed to have elected the
W-2 Wages definition.

 

(1)         W-2 Wages. W-2 Wages means wages for federal income tax withholding
purposes, as defined under Code §3401(a), plus all other payments to an Employee
in the course of the Employer’s trade or business, for which the Employer must
furnish the Employee a written statement under Code §§6041, 6051, and 6052, but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or services performed
(such as the exception for agricultural labor in Code §3401(a)(2)). The Employer
in Appendix B may elect to exclude from W-2 Compensation certain Employer paid
or reimbursed moving expenses as described therein.

 

(2)         Code §3401(a) Wages (income tax wage withholding). Code
§3401(a) Wages means wages within the meaning of Code §3401(a) for the purposes
of income tax withholding at the source, but determined without regard to any
rules that limit the remuneration included in wages based on the nature or the
location of the employment or the services performed (such as the exception for
agricultural labor in Code §3401(a)(2)).

 

(3)         Code §415 Compensation (current income definition/simplified
compensation under Treas. Reg. §1.415(c)-2(d)(2)). Code §415 Compensation means
the Employee’s wages, salaries, fees for professional service and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits and reimbursements or
other expense allowances under a nonaccountable plan as described in Treas. Reg.
§1.62-2(c)).

 

Code §415 Compensation does not include:

 

(a)         Deferred compensation/SEP/SIMPLE. Employer contributions (other than
Elective Deferrals) to a plan of deferred compensation (including a simplified
employee pension plan under Code §408(k) or to a simple retirement account under
Code §408(p)) to the extent the contributions are not included in the gross
income of the Employee for the Taxable Year in which contributed, and any
distributions from a plan of deferred compensation (whether or not qualified),
regardless of whether such amounts are includible in the gross income of the
Employee when distributed.

 

(b)         Option exercise. Amounts realized from the exercise of a
non-qualified stock option (an option other than a statutory option under Treas.
Reg. §1.421-1(b)), or when restricted stock or other property held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code §83.

 

(c)          Sale of option stock. Amounts realized from the sale, exchange or
other disposition of stock acquired under a statutory stock option as defined
under Treas. Reg. §1.421-1(b).

 

(d)         Other amounts that receive special tax benefits. Other amounts that
receive special tax benefits, such as premiums for group term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the Employee and are not salary reduction amounts under Code §125).

 

2

--------------------------------------------------------------------------------


 

(e) Other similar items. Other items of remuneration which are similar to any of
the items in Sections 1.11(B)(3)(a) through (d).

 

(4)         Alternative (general) 415 Compensation. The Employer in Appendix B
may elect to apply the 415 definition of Compensation in Treas. Reg.
§1.415(c)-2(a). Under this definition, Compensation means as defined in
Section 1.11(B)(3) but with the addition of: (a) amounts described in Code
§§104(a)(3), 105(a), or 105(h) but only to the extent that these amounts are
includible in Employee’s gross income; (b) amounts paid or reimbursed by the
Employer for moving expenses incurred by the Employee, but only to the extent
that at the time of payment it is reasonable to believe these amounts are not
deductible by the Employee under Code §217; (c) the value of a nonstatutory
option (an option other than a statutory option under Treas. Reg. §1.421-1(b))
granted by the Employer to an Employee, but only to the extent that the value of
the option is includible in the Employee’s gross income for the Taxable Year of
the grant; (d) the amount includible in the Employee’s gross income upon the
Employee’s making of an election under Code §83(b); and (e) amounts that are
includible in the Employee’s gross income under Code §409A or Code
§457(f)(1)(A) or because the amounts are constructively received by the
Participant. [Note if the Plan’s definition of Compensation is W-2 Wages or Code
§3401(a) Wages, then Compensation already includes the amounts described in
clause (e).]

 

(C)       Deemed 125 Compensation. Deemed 125 Compensation means, in the case of
any definition of Compensation which includes a reference to Code §125, amounts
under a Code §125 plan of the Employer that are not available to a Participant
in cash in lieu of group health coverage, because the Participant is unable to
certify that he/she has other health coverage. Compensation under this
Section 1.11 does not include Deemed 125 Compensation, unless the Employer in
Appendix B elects to include Deemed 125 Compensation under this Section 1.11.

 

(D)       Elective Deferrals. Compensation under Section 1.11 includes Elective
Deferrals unless the Employer in its Adoption Agreement elects to exclude
Elective Deferrals. In addition, for purposes of making Elective Deferrals,
Compensation means as defined in Section 1.11 and as the Employer elects in its
Adoption Agreement.

 

(E)       Compensation Dollar Limitation. For any Plan Year, the Plan
Administrator in allocating contributions under Article III or in testing the
Plan for nondiscrimination, cannot take into account more than $200,000 (or such
larger amount as the Commissioner of Internal Revenue may prescribe pursuant to
an adjustment made in the same manner as under Code §415(d)) of any
Participant’s Compensation. Notwithstanding the foregoing, an Employee under a
401(k) Plan may make Elective Deferrals with respect to Compensation which
exceeds the Plan Year Compensation limitation, provided such Elective Deferrals
otherwise satisfy the Elective Deferral Limit and other applicable Plan
limitations. In applying any Plan limitation on the amount of Matching
Contributions or any Plan limit on Elective Deferrals which are subject to
Matching Contributions, where such limits are expressed as a percentage of
Compensation, the Plan Administrator may apply the Compensation limit under this
Section 1.11(E) annually, even if the Matching Contribution formula is applied
on a per pay period basis or is applied over any other time interval which is
less than the full Plan Year or the Plan Administrator may pro rate the
Compensation limit.

 

(F)        Nondiscrimination. For purposes of determining whether the Plan
discriminates in favor of HCEs, Compensation means as the Plan Administrator
operationally determines provided that any such nondiscrimination testing
definition which the Plan Administrator applies must satisfy Code §414(s) and
the regulations thereunder. For this purpose the Plan Administrator may, but is
not required, to apply for nondiscrimination testing purposes the Plan’s
allocation definition of Compensation under this Section 1.11 or Annual
Additions Limit definition of Compensation under Section 4.05(B). The Employer’s
election in its Adoption Agreement relating to Pre-Entry Compensation for
allocation purposes (to limit Compensation to Participating Compensation or to
include Plan Year Compensation) is nondiscriminatory.

 

(G)      Excluded Compensation. Excluded Compensation means such Compensation as
the Employer in its Adoption Agreement elects to exclude for purposes of this
Section 1.11. Regardless of the definition of Compensation selected in the
Adoption Agreement, the Plan Administrator may adopt a uniform policy for
purposes of determining the amount of a Participant’s elective deferrals of
excluding Non-cash Compensation. For purposes of this Section 1.11(G), Non-cash
Compensation means tips, fringe benefits, and other items of Compensation not
regularly paid in cash or cash equivalents, or for which the Employer does not
or may not have the ability to withhold Elective Deferrals in cash for the
purpose of transmitting the Elective Deferrals to the Plan pursuant to the
Participant’s Deferral Election. Additionally, the Employer may, on a uniform
and nondiscriminatory basis, provide different deferral elections for different
items of Compensation (e.g., a separate deferral election for bonuses), and may
exclude for purposes of calculating elective deferrals one or more items of
irregular pay (e.g., car allowance).

 

(H)      Pre-Entry Compensation. The Employer in its Adoption Agreement for
allocation purposes must elect Participating Compensation or Plan Year
Compensation as to some or all Contribution Types.

 

(1)         Participating Compensation. Participating Compensation for purposes
of this Section 1.11 means Compensation only for the period during the Plan Year
in which the Participant is a Participant in the overall Plan, or under the plan
resulting from disaggregation under the OEE or EP rules under
Section 4.06(C)(1), or as to a Contribution Type as applicable. If the Employer
in its Adoption Agreement elects Participating Compensation, the Employer will
elect whether to apply the election to all Contribution Types or only to
particular Contribution Type(s).

 

(2)         Plan Year Compensation. Plan Year Compensation for purposes of this
Section 1.11 means Compensation for a Plan Year, including Compensation for any
period prior to the Participant’s Entry Date in the overall Plan or as to a
Contribution Type as applicable. If the Employer in its Adoption Agreement
elects Plan Year Compensation, the Employer will elect whether to apply the
election to all Contribution Types or only to particular Contribution Type(s).

 

(I)           Post-Severance Compensation. Compensation includes Post-Severance
Compensation to the extent the Employer elects

 

3

--------------------------------------------------------------------------------


 

in its Adoption Agreement or as the Plan otherwise provides. Post-Severance
Compensation is Compensation paid after a Participant’s Severance from
Employment from the Employer, as further described in this Section 1.11(I). In
the absence of an election to the contrary by an Employer in its Adoption
Agreement, Post-Severance Compensation includes any and all regular pay, leave
cash-outs, and deferred compensation paid within the time period described in
Section 1.11(I)(1), and excludes salary continuation for military service and
for disabled Participants, all as defined below. An Employer in its Adoption
Agreement may elect to exclude any or all of regular pay, leave cash-outs, or
deferred compensation paid within the time period described in
Section 1.11(I)(1), and may also elect to include salary continuation for
military service and/or for disabled Participants. Any other payment paid after
Severance from Employment that is not described in this Section 1.11(I) is not
Compensation even if payment is made within the time period described below.
Post-Severance Compensation does not include severance pay, parachute payments
under Code §280G(b)(2) or payments under a nonqualified unfunded deferred
compensation plan unless the payments would have been paid at that time without
regard to Severance from Employment.

 

(1)         Timing. Post-Severance Compensation includes regular pay, leave
cash-outs, or deferred compensation only to the extent the Employer pays such
amounts by the later of 2 1/2 months after Severance from Employment or by the
end of the Limitation Year that includes the date of such Severance from
Employment.

 

(a)         Regular pay. Regular pay means the payment of regular Compensation
for services during the Participant’s regular working hours, or Compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments, but only
if the payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer.

 

(b)         Leave cash-outs. Leave cash-outs means payments for unused accrued
bona fide sick, vacation, or other leave, but only if the Employee would have
been able to use the leave if employment had continued and if Compensation would
have included those amounts if they were paid prior to the Participant’s
severance from employment.

 

(c)          Deferred compensation. As used in this Section 1.11(I), deferred
compensation means the payment of deferred compensation pursuant to an unfunded
deferred compensation plan, if Compensation would have included the deferred
compensation if it had been paid prior to the Participant’s Severance from
Employment, but only if the payment would have been paid at the same time if the
Participant had continued in employment with the Employer and only to the extent
that the payment is includible in the Participant’s gross income.

 

(2)         Salary continuation for military service. Salary continuation for
military service means payments to an individual who does not currently perform
services for the Employer by reason of Qualified Military Service to the extent
those payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Employer rather than
entering Qualified Military Service. However, for Plan Years beginning after
December 31, 2008, this paragraph (2) will not apply to Differential Wage
Payments, which instead are subject to Section 1.11(L).

 

(3)         Salary continuation for disabled Participants. Salary continuation
for disabled Participants means Compensation paid to a Participant who is
permanently and totally disabled (as defined in Code §22(e)(3)). This
Section 1.11(I)(3) will apply, as the Employer elects in its Adoption Agreement,
either just to NHCEs (who are NHCEs immediately prior to becoming disabled) or
to all Participants for a fixed or determinable period specified in the Adoption
Agreement.

 

(J)         Earned Income. Earned Income means net earnings from self-employment
in the trade or business with respect to which the Employer has established the
Plan, provided personal services of the Self-Employed Individual are a material
income-producing factor. Earned Income also includes gains and earnings (other
than capital gain) from the sale or licensing of property (other than goodwill)
by the individual who created that property, even if those gains would not
ordinarily be considered net earnings from self-employment. The Plan
Administrator will determine net earnings without regard to items excluded from
gross income and the deductions allocable to those items. The Plan Administrator
will determine net earnings after the deduction allowed to the Self-Employed
Individual for all contributions made by the Employer to a qualified plan and
after the deduction allowed to the Self-Employed Individual under Code
§164(f) for self-employment taxes.

 

(K)      Deemed Disability Compensation. The Plan does not include Deemed
Disability Compensation under Code §415(c)(3)(C) unless the Employer in Appendix
B elects to include Deemed Disability Compensation under this Section 1.11(K).
Deemed Disability Compensation is the Compensation the Participant would have
received for the year if the Participant were paid at the same rate as applied
immediately prior to the Participant becoming permanently and totally disabled
(as defined in Code §22(e)(3)) if such deemed compensation is greater than
actual Compensation as determined without regard to this Section 1.11(K). This
Section 1.11(K) applies only if the affected Participant is an NHCE immediately
prior to becoming disabled (or the Appendix B election provides for the
continuation of contributions on behalf of all such disabled participants for a
fixed or determinable period) and all contributions made with respect to
Compensation under this Section 1.11(K) are immediately Vested.

 

(L)       Differential Wage Payments. Unless the Employer otherwise elects in
Appendix B, for Plan Years beginning after December 31, 2008, the Plan will
treat Differential Wage Payments as Compensation for all Plan contribution and
benefit purposes.

 

1.12 Contribution Types. Contribution Types means the contribution types
required or permitted under the Plan as the Employer elects in its Adoption
Agreement.

 

1.13 Defined Contribution Plan. Defined Contribution Plan means a retirement
plan which provides for an individual account for each Participant and for
benefits based solely on the amount contributed to the Participant’s Account,
and on any Earnings, expenses, and forfeitures which the Plan Administrator may
allocate to such Participant’s Account.

 

4

--------------------------------------------------------------------------------


 

1.14 Defined Benefit Plan. Defined Benefit Plan means a retirement plan which
does not provide for individual accounts for Employer contributions and which
provides for payment of determinable benefits in accordance with the plan’s
formula.

 

1.15 Differential Wage Payment. Differential Wage Payment means differential
wage payment as defined by Code §3401(h)(2).

 

1.16 Disability. Except as otherwise provided in the Plan, Disability means, as
the Employer elects in its Adoption Agreement, the basic Plan definition or an
alternative definition, as defined below. A Participant who incurs a Disability
is “disabled.”

 

(A)       Basic Plan Definition. Disability means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve months.
The permanence and degree of such impairment must be supported by medical
evidence.

 

(B)       Alternative Definition. The Employer in its Adoption Agreement may
specify any alternative definition of Disability.

 

(C)       Administration. For purposes of this Plan, a Participant is disabled
on the date the Plan Administrator determines the Participant satisfies the
definition of Disability. The Plan Administrator may require a Participant to
submit to a physical examination in order to confirm the Participant’s
Disability. The Plan Administrator will apply the provisions of this
Section 1.16 in a nondiscriminatory, consistent, and uniform manner.

 

1.17 Designated IRA Contribution. Designated IRA Contribution means a
Participant’s IRA contribution to the Plan made in accordance with the Adoption
Agreement.

 

1.18 DOL. DOL means the U.S. Department of Labor.

 

1.19 Earnings. Earnings means the net income, gain or loss earned by a
particular Account, by the Trust, or with respect to a contribution or to a
distribution, as the context requires.

 

1.20 Effective Date. The Effective Date of this Plan is the date the Employer
elects in its Adoption Agreement, but not earlier than January 1, 2007. The
provisions of Sections 4.01 through 4.05 apply to Limitation Years commencing on
or after July 1, 2007. However, as to a particular provision or action taken by
any party pursuant to the Plan (such as a Plan amendment or termination, or the
giving of any notice), a different Effective Date may apply such as the basic
plan document may provide, as the Employer may elect in its Adoption Agreement,
in a Participation Agreement or in an Appendix, or as indicated in any other
document which evidences the action taken. Throughout the Plan, there are many
provisions which have their own effective date (such as that described in the
second sentence of this Section), which may be earlier than the Restatement
Effective Date. If the Employer in its Adoption Agreement indicates that this
plan is a Restated Plan, and the Plan is a PPA Restatement, then the earlier
effective date applies. If the Plan is not a PPA Restatement, then the earlier
effective date does not apply, and the provisions are effective on the
Restatement Effective Date, or such other date as may apply pursuant to an
Appendix or other document.

 

1.21 Elective Deferrals. Elective Deferrals means a Participant’s Pre-Tax
Deferrals, Roth Deferrals, Automatic Deferrals and, as the context requires,
Catch-Up Deferrals under the Plan, and which the Employer contributes to the
Plan at the Participant’s election (or automatically) in lieu of cash
compensation. As to other plans, as may be relevant to the Plan, Elective
Deferrals means amounts excludible from the Employee’s gross income under Code
§§125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b), 408(p) or 457(b), and
includes amounts included in the Employee’s gross income under Code §402A, and
contributed by the Employer, at the Employee’s election, to a cafeteria plan, a
qualified transportation fringe benefit plan, a 401(k) plan, a SARSEP, a
tax-sheltered annuity, a SIMPLE plan or a Code §457(b) plan.

 

(A)       Pre-Tax Deferral. Pre-Tax Deferral means an Elective Deferral
(including a Catch-Up Deferral or an Automatic Deferral) which is not subject to
income tax when made.

 

(B)       Roth Deferral. Roth Deferral means an Elective Deferral (including a
Catch-Up Deferral or an Automatic Deferral) which a Participant irrevocably
designates as a Roth Deferral under Code §402A at the time of deferral and which
is subject to income tax when made to the Plan. In the case of an Automatic
Deferral, see Section 3.02(B).

 

(C)       Automatic Deferral. See Section 3.02(B)(4)(a).

 

(D)       Catch-Up Deferral. See Section 3.02(D)(2).

 

1.22 Employee. Employee means any common law employee, Self-Employed Individual,
Leased Employee or other person the Code treats as an employee of the Employer
for purposes of the Employer’s qualified plan. An Employee is either an Eligible
Employee or an Excluded Employee. An Employee is either an HCE or an NHCE.

 

(A)       Self-Employed Individual. Self-Employed Individual means an individual
who has Earned Income (or who would have had Earned Income but for the fact that
the trade or business did not have net profits) for the Taxable Year from the
trade or business for which the Plan is established.

 

(B)       Leased Employee. Leased Employee means an individual (who otherwise is
not an Employee of the Employer) who, pursuant to an agreement between the
Employer and any other person (the “leasing organization”), has performed
services for the Employer (or for the Employer and any persons related to the
Employer within the meaning of Code §144(a)(3)) on a substantially full-time
basis for at least one year and who performs such services under primary
direction or control of the Employer within the meaning of Code §414(n)(2).
Except as described in Section 1.22(B)(1), a Leased Employee is an Employee for
purposes of the Plan. However, under a Nonstandardized Plan or under a Volume
Submitter Plan, a Leased Employee is an Excluded Employee unless the Employer in
Appendix B elects not to treat Leased Employees as Excluded Employees as to any
or all Contribution Types. “Compensation” in the case of an out-sourced worker
who is an Employee or a Leased Employee includes Compensation from the leasing
organization which is attributable to services performed for the Employer.

 

5

--------------------------------------------------------------------------------


 

(1)         Safe Harbor Plan Exception. A Leased Employee is not an Employee for
Plan purposes if the leasing organization covers the employee in a safe harbor
plan and, prior to application of this safe harbor plan exception, 20% or fewer
of the NHCEs, excluding those NHCEs who do not satisfy the “substantially
full-time” standard of Code §414(n)(2)(B), are Leased Employees. A safe harbor
plan is a Money Purchase Pension Plan providing immediate participation, full
and immediate vesting, and a nonintegrated contribution formula equal to at
least 10% of the employee’s compensation, without regard to employment by the
leasing organization on a specified date. The safe harbor plan must determine
the 10% contribution on the basis of compensation as defined in Code
§415(c)(3) including Elective Deferrals.

 

(2)         Other Requirements. The Plan Administrator must apply this
Section 1.22 in a manner consistent with Code §§414(n) and 414(o) and the
regulations issued under those Code sections. The Plan Administrator for 415
testing under Article IV, for satisfaction of the Top-Heavy Minimum Allocation
under Article X will treat contributions or benefits provided to a Leased
Employee under a plan of the leasing organization, and which are attributable to
services performed by the Leased Employee for the Employer, as provided by the
Employer. However, the Employer will not offset (reduce) contributions to this
Plan by such contributions or benefits provided to the Leased Employee under the
leasing organization’s plan unless the Employer in Appendix B elects to do so.

 

(C)       Eligible Employee. Eligible Employee means an Employee other than an
Excluded Employee.

 

(D)       Excluded Employee. Excluded Employee means, as the Plan provides or as
the Employer elects in its Adoption Agreement, any Employee, or class or group
of Employees, not eligible to participate in the Plan, or as to any Contribution
Type, as the context requires. The Employer may not impose a maximum age in
defining Excluded Employees.

 

(1)         Collective Bargaining Employees. If the Employer elects in its
Adoption Agreement to exclude Collective Bargaining Employees from eligibility
to participate, the exclusion applies to any Employee included in a unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers if: (a) retirement benefits were the subject of good faith bargaining;
and (b) two percent or fewer of the employees covered by the agreement are
“professional employees” as defined in Treas. Reg. §1.410(b)-9, unless the
collective bargaining agreement requires the Employee to be included within the
Plan. The term “employee representatives” does not include any organization more
than half the members of which are owners, officers, or executives of the
Employer.

 

(2)         Nonresident Aliens. If the Employer elects in its Adoption Agreement
to exclude Nonresident Aliens from eligibility to participate, the exclusion
applies to any Nonresident Alien Employee who does not receive any earned
income, as defined in Code §911(d)(2), from the Employer which constitutes
United States source income, as defined in Code §861(a)(3).

 

(3)         Reclassified Employees. A Reclassified Employee under a
Nonstandardized Plan or a Volume Submitter Plan is an Excluded Employee unless
the Employer in Appendix B elects: (a) to include all Reclassified Employees as
Eligible Employees; (b) to include one or more categories of Reclassified
Employees as Eligible Employees; or (c) to include Reclassified Employees (or
one or more groups of Reclassified Employees) as Eligible Employees as to one or
more Contribution Types. A Reclassified Employee is any person the Employer does
not treat as a common law employee or as a self-employed individual (including,
but not limited to, independent contractors, persons the Employer pays outside
of its payroll system and out-sourced workers) for federal income tax
withholding purposes under Code §3401(a), irrespective of whether there is a
binding determination that the individual is an Employee or a Leased Employee of
the Employer. Self-Employed Individuals are not Reclassified Employees.

 

(4)         Part-Time/Temporary/Seasonal Employees. The Employer in its Adoption
Agreement may elect to exclude any Employees who it defines in the Adoption
Agreement as “part-time,” “temporary” or “seasonal” based on their regularly
scheduled Service being less than a specified number of Hours of Service during
a relevant Eligibility Computation Period. Notwithstanding any such exclusion,
if the Part-Time, Temporary or Seasonal Excluded Employee actually completes at
least 1,000 Hours of Service in the relevant Eligibility Computation Period, the
affected Excluded Employee is no longer an Excluded Employee and will enter the
Plan on the next Entry Date following completion of the Eligibility Computation
Period in which he/she completed 1,000 Hours of Service, provided the Employee
is employed by the Employer on that Entry Date.

 

(E) HCE. HCE means a highly compensated Employee, defined under Code §414(q) as
an Employee who satisfies one of Sections 1.22(E)(1) or (2) below.

 

(1)         More than 5% owner. During the Plan Year or during the preceding
Plan Year, the Employee is a more than 5% owner of the Employer (applying the
constructive ownership rules of Code §318 as modified by Code
§416(i)(1)(B)(iii)(I), and applying the principles of Code §318 as modified by
Code §416(i)(1)(B)(iii)(I), for an unincorporated entity).

 

(2)         Compensation Threshold. During the preceding Plan Year (or in the
case of a short Plan Year, the immediately preceding 12 month period) the
Employee had Compensation in excess of $80,000 (as adjusted for the relevant
year by the Commissioner of Internal Revenue at the same time and in the same
manner as under Code §415(d), except that the base period is the calendar
quarter ending September 30, 1996) and, if the Employer under its Adoption
Agreement makes the top-paid group election, was part of the top-paid 20% group
of Employees (based on Compensation for the preceding Plan Year).

 

(3)         Compensation Definition. For purposes of this Section 1.22(E),
“Compensation” means Compensation as defined in Section 4.05(F).

 

(4)         Top-paid Group and Calendar Year Data. The Plan Administrator must
make the determination of who is an HCE, including the determinations of the
number and identity of the top-paid 20% group, consistent with Code §414(q) and

 

6

--------------------------------------------------------------------------------


 

regulations issued under that Code section. The Employer in its Adoption
Agreement may make a calendar year data election to determine the HCEs for the
Plan Year, as prescribed by Treasury regulations or by other guidance published
in the Internal Revenue Bulletin. A calendar year data election must apply to
all plans of the Employer which reference the HCE definition in Code §414(q).
For purposes of this Section 1.22(E), if the current Plan Year is the first year
of the Plan, then the term “preceding Plan Year” means the 12-consecutive month
period immediately preceding the current Plan Year.

 

(5)         Highly compensated former employee. The determination of highly
compensated former employee status and the rules applicable thereto are
determined in accordance with Temporary Reg. §1.414(q)-1T, A-4 and Notice 97-45.

 

(F)        NHCE. NHCE means a nonhighly compensated employee, which is any
Employee who is not an HCE.

 

(G)      Differential Wage Payment recipient. For years beginning after
December 31, 2008, an individual receiving a Differential Wage Payment from the
Employer is treated as an Employee of the Employer.

 

1.23 Employee Contribution and DECs. Employee Contribution means a Participant’s
after-tax contribution to the Trust and which the Participant designates as an
Employee Contribution at the time of contribution. An Elective Deferral (Pre-Tax
or Roth) is not an Employee Contribution. A deductible employee contribution
(DEC) means certain pre-1987 contributions described in Section 3.13.

 

1.24 Employer. Employer means each Signatory Employer, Lead Employer, Related
Employer, and Participating Employer as the Plan indicates or as the context
requires.

 

(A)       Signatory Employer. The Signatory Employer is the Employer who
establishes a Plan under this Prototype Plan or under this Volume Submitter Plan
by executing an Adoption Agreement. The Employer for purposes of acting as Plan
Administrator, making Plan amendments, restating the Plan, terminating the Plan
or performing other ERISA settlor functions, means the Signatory Employer and
does not include any Related Employer or Participating Employer. The Signatory
Employer also may terminate the participation in the Plan of any Participating
Employer upon written notice. The Signatory Employer will provide such notice
not less than 30 days prior to the date of termination unless the Signatory
Employer determines that the interest of Plan Participants requires earlier
termination. See Article XII if the Plan is a Volume Submitter Plan and is a
Multiple Employer Plan.

 

(B)       Lead Employer. Lead Employer means the Signatory Employer under a plan
which is a Multiple Employer Plan. See Section 12.02(B).

 

(C)       Related Group/Related Employer. A Related Group is a controlled group
of corporations (as defined in Code §414(b)), trades or businesses (whether or
not incorporated) which are under common control (as defined in Code §414(c)),
an affiliated service group (as defined in Code §414(m)) or an arrangement
otherwise described in Code §414(o). Each Employer/member of the Related Group
is a Related Employer. The term “Employer” includes every Related Employer for
purposes of crediting Service and Hours of Service, determining Years of Service
and Breaks in Service under Articles II and V, determining Separation from
Service, applying the coverage test under Code §410(b), applying the Annual
Additions Limit and nondiscrimination testing in Article IV, applying the
top-heavy rules and the minimum allocation requirements of Article X, applying
the definitions of Employee, HCE, Compensation (except as the Employer may elect
in its Adoption Agreement relating to allocations) and Leased Employee, applying
the safe harbor 401(k) provisions of Article III, applying the SIMPLE
401(k) provisions of Article III, applying the ESOP exception under
Section 7.11(A)(1)(a), and for any other purpose the Code or the Plan require.

 

(D)       Participating Employer. Participating Employer means a Related
Employer (to the Signatory Employer or another Related Employer) which signs the
Execution Page of the Adoption Agreement or a Participation Agreement to the
Adoption Agreement. Only a Participating Employer (or Employees thereof) may
contribute to the Plan. A Participating Employer is an Employer for all purposes
of the Plan except as provided in Sections 1.24(A) or (B).

 

(1)         Standardized/Nonstandardized Plan. If the Employer’s Plan is a
Standardized Plan, all Employees of the Employer or of any Related Employer, are
Eligible Employees, irrespective of whether the Related Employer directly
employing the Employee is a Participating Employer. Notwithstanding the
immediately preceding sentence, individuals who become Employees of a Related
Employer as a result of a transaction described in Code §410(b)(6)(C) are
Excluded Employees during the Plan Year in which such transaction occurs and in
the following Plan Year, unless the Related Employer which employs such
Employees becomes during such period a Participating Employer by executing a
Participation Agreement to the Adoption Agreement; or the Plan benefits or
coverage change significantly during the transition period resulting in the
termination of the transition period. If the Plan is a Nonstandardized Plan, the
Employees of a Related Employer are Excluded Employees unless the Related
Employer is a Participating Employer.

 

(2)         Volume Submitter/Multiple Employer Plan. If Article XII applies, a
Participating Employer includes an unrelated Employer who executes a
Participation Agreement. See Section 12.02(C).

 

1.25 Employer Contribution. Employer Contribution means a Nonelective
Contribution, a Matching Contribution, an Elective Deferral, a Prevailing Wage
Contribution, or a Money Purchase Pension Contribution, as the context may
require.

 

1.26 Entry Date. Entry Date means the date(s) the Employer elects in its
Adoption Agreement upon which an Eligible Employee who has satisfied the Plan’s
eligibility conditions and who remains employed by the Employer on the Entry
Date, commences participation in the Plan or in a part of the Plan.

 

1.27 EPCRS. EPCRS means the IRS’s Employee Plans Compliance Resolution System
for resolving plan defects, or any successor program.

 

1.28 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and includes applicable DOL regulations.

 

7

--------------------------------------------------------------------------------


 

1.29 401(k) Plan. 401(k) Plan means the 401(k) Plan the Employer establishes
under a 401(k) Plan Adoption Agreement. The Plan as the Employer elects under
its 401(k) Adoption Agreement may be a Traditional 401(k) Plan, a Safe Harbor
401(k) Plan or a SIMPLE 401(k) Plan. A 401(k) Plan is also a Profit Sharing Plan
for purposes of applying the Plan terms, except as to Elective Deferrals,
Matching Contributions or otherwise where the Plan specifies provisions which
apply either to such Contribution Types or to the overall Plan on account of its
status as a 401(k) Plan.

 

(A)       Traditional 401(k) Plan. A Traditional 401(k) Plan is a 401(k) Plan
under which Elective Deferrals are subject to nondiscrimination testing under
the ADP test and any Matching Contributions and Employee Contributions also are
subject to nondiscrimination testing under the ACP test.

 

(B)       Safe Harbor 401(k) Plan. A Safe Harbor 401(k) Plan is a 401(k) Plan
under which Elective Deferrals are not subject to nondiscrimination testing
under the ADP test because the Plan satisfies the ADP test safe harbor. Any
Matching Contributions are subject to the ACP test unless the Plan also
satisfies the ACP test safe harbor. Any Employee Contributions are subject to
the ACP test.

 

(C)       SIMPLE 401(k) Plan. A SIMPLE 401(k) Plan is a 401(k) Plan which
satisfies the contribution and other requirements in Section 3.10 and which is
not subject to nondiscrimination testing or certain other requirements as
provided in Section 3.10.

 

1.30 401(m) Plan. 401(m) Plan means the 401(m) plan, if any, the Employer
establishes under its Adoption Agreement. The definitions under Sections
1.29(A), (B), and (C) also apply as to a 401(m) Plan.

 

1.31 HEART Act. HEART Act means the Heroes Earnings Assistance and Relief Tax
Act of 2008, as amended.

 

1.32 Hour of Service. Hour of Service means:

 

(i)            Paid and duties. Each Hour of Service for which the Employer,
either directly or indirectly, pays an Employee, or for which the Employee is
entitled to payment, for the performance of duties. The Plan Administrator
credits Hours of Service under this Paragraph (i) to the Employee for the
computation period in which the Employee performs the duties, irrespective of
when paid;

 

(ii)        Back pay. Each Hour of Service for back pay, irrespective of
mitigation of damages, to which the Employer has agreed or for which the
Employee has received an award. The Plan Administrator credits Hours of Service
under this Paragraph (ii) to the Employee for the computation period(s) to which
the award or the agreement pertains rather than for the computation period in
which the award, agreement or payment is made; and

 

(iii)    Payment but no duties. Each Hour of Service for which the Employer,
either directly or indirectly, pays an Employee, or for which the Employee is
entitled to payment (irrespective of whether the employment relationship is
terminated), for reasons other than for the performance of duties during a
computation period, such as leave of absence, vacation, holiday, sick leave,
illness, incapacity (including disability), layoff, jury duty or military duty.
The Plan Administrator will credit no more than 501 Hours of Service under this
Paragraph (iii) to an Employee on account of any single continuous period during
which the Employee does not perform any duties (whether or not such period
occurs during a single computation period). The Plan Administrator credits Hours
of Service under this Paragraph (iii) in accordance with the rules of paragraphs
(b) and (c) of Labor Reg. §2530.200b-2, which the Plan, by this reference,
specifically incorporates in full within this Paragraph (iii).

 

(iv)     Crediting and computation. The Plan Administrator will not credit an
Hour of Service under more than one of the above Paragraphs (i), (ii) or (iii).
A computation period for purposes of this Section 1.32 is the Plan Year, Year of
Service period, Break in Service period or other period, as determined under the
Plan provision for which the Plan Administrator is measuring an Employee’s Hours
of Service. The Plan Administrator will resolve any ambiguity with respect to
the crediting of an Hour of Service in favor of the Employee.

 

(A)       Method of Crediting Hours of Service. The Employer must elect in its
Adoption Agreement the method the Plan Administrator will use in crediting an
Employee with Hours of Service and the purpose for which the elected method will
apply.

 

(1)         Actual Method. Under the Actual Method as determined from records,
an Employee receives credit for Hours of Service for hours worked and hours for
which the Employer makes payment or for which payment is due from the Employer.

 

(2)         Equivalency Method. Under an Equivalency Method, for each
equivalency period for which the Plan Administrator would credit the Employee
with at least one Hour of Service, the Plan Administrator will credit the
Employee with: (a) 10 Hours of Service for a daily equivalency; (b) 45 Hours of
Service for a weekly equivalency; (c) 95 Hours of Service for a semi-monthly
payroll period equivalency; and (d) 190 Hours of Service for a monthly
equivalency.

 

(3)         Elapsed Time Method. Under the Elapsed Time Method, an Employee
receives credit for Service for the aggregate of all time periods (regardless of
the Employee’s actual Hours of Service) commencing with the Employee’s
Employment Commencement Date, or with his/her Re-Employment Commencement Date,
and ending on the date a Break in Service begins in accordance with Treas. Reg.
§1.410(a)-7. See Section 2.02(C)(4). In applying the Elapsed Time Method, the
Plan Administrator will credit an Employee’s Service for any Period of Severance
of less than 12-consecutive months and will express fractional periods of
Service in days.

 

(i)            Elapsed Time - Break in Service. Under the Elapsed Time Method, a
Break in Service is a Period of Severance of at least 12 consecutive months. In
the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date the Employee is otherwise absent from Service does not constitute
a Break in Service.

 

(ii)        Elapsed Time - Period of Severance. A Period of Severance is a
continuous period of time during which the Employee is not employed by the
Employer. The continuous period begins on the date the Employee retires, quits,
is

 

8

--------------------------------------------------------------------------------


 

discharged, or dies or if earlier, the first 12-month anniversary of the date on
which the Employee otherwise is absent from Service for any other reason
(including disability, vacation, leave of absence, layoff, etc.).

 

(iii)    Elapsed Time - Year of Service. For purposes of any plan provision
which refers to Year of Service and does not specifically reference the Elapsed
Time Method, the plan will credit a Participant with a Year of Service for each
1-year period of service or 365 days of service, as described in Treas. Reg.
§1.410(a)-7, as modified by relevant elections in the Adoption Agreement.

 

(B)       Maternity/Paternity Leave/Family and Medical Leave Act. Solely for
purposes of determining whether an Employee incurs a Break in Service under any
provision of this Plan, the Plan Administrator must credit Hours of Service
during the Employee’s unpaid absence period: (1) due to maternity or paternity
leave; or (2) as required under the Family and Medical Leave Act. An Employee is
on maternity or paternity leave if the Employee’s absence is due to the
Employee’s pregnancy, the birth of the Employee’s child, the placement with the
Employee of an adopted child, or the care of the Employee’s child immediately
following the child’s birth or placement. The Plan Administrator credits Hours
of Service under this Section 1.32(B) on the basis of the number of Hours of
Service for which the Employee normally would receive credit or, if the Plan
Administrator cannot determine the number of Hours of Service the Employee would
receive credit for, on the basis of 8 hours per day during the absence period.
The Plan Administrator will credit only the number (not exceeding 501) of Hours
of Service necessary to prevent an Employee’s Break in Service. The Plan
Administrator credits all Hours of Service described in this Section 1.32(B) to
the computation period in which the absence period begins or, if the Employee
does not need these Hours of Service to prevent a Break in Service in the
computation period in which his/her absence period begins, the Plan
Administrator credits these Hours of Service to the immediately following
computation period.

 

(C)       Qualified Military Service. Hour of Service also includes any Service
the Plan must credit for eligibility, vesting, contributions and benefits in
order to satisfy the crediting of Service requirements of Code §414(u).

 

1.33 IRS. IRS means the Internal Revenue Service.

 

1.34 Limitation Year. Limitation Year means the consecutive month period the
Employer specifies in its Adoption Agreement as applicable to allocations under
Article IV. If the Employer elects the same Plan Year and Limitation Year, the
Limitation Year is always a 12-consecutive month period even if the Plan Year is
a short period, unless the short Plan Year results from an amendment, in which
case, the Limitation Year also is a short year. If the Employer amends the
Limitation Year to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year for which the Employer
makes the amendment, creating a short Limitation Year.

 

1.35 Matching Contribution. Matching Contribution means a fixed or discretionary
contribution the Employer makes on account of Elective Deferrals under a
401(k) Plan or on account of Employee Contributions. Matching contributions also
include Participant forfeitures allocated on account of such Elective Deferrals
or Employee Contributions.

 

(A)       Fixed Matching Contribution. Fixed Matching Contribution means a
Matching Contribution which the Employer, subject to satisfaction of allocation
conditions, if any, must make pursuant to a formula in the Adoption Agreement.
Under the formula, the Employer contributes a specified percentage or dollar
amount on behalf of a Participant based on that Participant’s Elective Deferrals
or Employee Contributions eligible for a match.

 

(B)       Discretionary Matching Contribution. Discretionary Matching
Contribution means a Matching Contribution which the Employer in its sole
discretion elects to make to the Plan. The Employer retains discretion over the
Discretionary Matching Contribution rate or amount, the limit(s) on Elective
Deferrals or Employee Contributions subject to match, the per Participant match
allocation limit(s), the Participants who will receive the allocation, and the
time period applicable to any matching formula(s) (collectively, the “matching
formula”), except as the Employer otherwise elects in its Adoption Agreement.

 

(C)       QMAC. QMAC means a qualified matching contribution which is 100%
Vested at all times and which is subject to the distribution restrictions
described in Section 6.01(C)(4)(b). Any Matching Contributions allocated to a
Participant’s QMAC Account under the Plan automatically satisfy and are subject
to the QMAC definition. See Section 3.07(A)(7) for a limitation on the source of
QMACs.

 

(D)       Regular Matching Contribution. A Regular Matching Contribution is a
Matching Contribution which is not a QMAC, a Safe Harbor Matching Contribution
or an Additional Matching Contribution.

 

(E)       Basic Matching Contribution. See Section 3.05(E)(4).

 

(F)        Enhanced Matching Contribution. See Section 3.05(E)(6).

 

(G)      Additional Matching Contribution. See Section 3.05(F)(1).

 

(H)      QACA Basic Matching Contribution. See Section 3.05(E)(5).

 

(I)           SIMPLE Matching Contribution. See Section 3.10(E)(1).

 

(J)         Safe Harbor Matching Contribution. See Section 3.05(E)(3).

 

1.36 Money Purchase Pension Plan/Money Purchase Pension Contribution. Money
Purchase Pension Plan means the Money Purchase Pension Plan the Employer
establishes under a Money Purchase Pension Plan Adoption Agreement. The Employer
Contribution to its Money Purchase Pension Plan is a Money Purchase Pension
Contribution. The Employer will make its Money Purchase Pension Contribution as
the Employer elects in its Adoption Agreement. As the context requires, Money
Purchase Pension Plan also includes a target benefit plan.

 

9

--------------------------------------------------------------------------------


 

1.37 Named Fiduciary. The Named Fiduciary is the Employer. The Employer in
writing also may designate the Plan Administrator (if the Plan Administrator is
not the Employer) and other persons as additional Named Fiduciaries. See
Section 8.03. If the Plan is a restated Plan and under the prior plan document a
different Named Fiduciary is in place, this Section 1.37 becomes effective on
the date the Employer executes this restated Plan unless the Employer designates
otherwise in writing.

 

1.38 Nonelective Contribution. Nonelective Contribution means a fixed or
discretionary Employer Contribution which is not a Matching Contribution or a
Money Purchase Pension Contribution.

 

(A)       Fixed Nonelective Contribution. Fixed Nonelective Contribution means a
Nonelective Contribution which the Employer, subject to satisfaction of
allocation conditions, if any, must make pursuant to a formula (based on
Compensation of Participants who will receive an allocation of the contributions
or otherwise) in the Adoption Agreement. See 3.04(A)(2).

 

(B)       Discretionary Nonelective Contribution. Discretionary Nonelective
Contribution means a Nonelective Contribution which the Employer in its sole
discretion elects to make to the Plan. See 3.04(A)(1).

 

(C)       QNEC. QNEC means a qualified nonelective contribution which is 100%
Vested at all times and which is subject to the distribution restrictions
described in Section 6.01(C)(4)(b). Any Nonelective Contributions allocated to a
Participant’s QNEC Account under the Plan automatically satisfy and are subject
to the QNEC definition. See Section 3.07(A)(7) for a limitation on the source of
QNECs.

 

(D)       SIMPLE Nonelective Contribution. See Section 3.10(E)(1).

 

(E)       Safe Harbor Nonelective Contribution. See Section 3.05(E)(2).

 

1.39 Opinion Letter. Opinion Letter means an IRS issued letter as to the
acceptability of the form of a Prototype Plan as defined in Section 4.06 of Rev.
Proc. 2011-49.

 

1.40 Paid Time Off Plan. A Paid Time Off Plan is any plan or similar arrangement
under which the Employer provides to Employees vacation, sick or other leave for
which the Employer pays the Employee, and agrees to compensate the Employee for
part or all of the unused leave.

 

1.41 Participant. Participant means an Eligible Employee who becomes a
Participant in the Plan or as to any Contribution Type as the context requires,
in accordance with the provisions of Section 2.01.

 

1.42 Plan. Plan means the retirement plan established or continued by the
Employer in the form of this Prototype Plan or Volume Submitter Plan, including
the Adoption Agreement under which the Employer has elected to establish this
Plan. The Employer must designate the name of the Plan in its Adoption
Agreement. An Employer may execute more than one Adoption Agreement offered
under this Plan, each of which will constitute a separate Plan and Trust
established or continued by that Employer. All section references within this
basic plan document are Plan section references unless the context clearly
indicates otherwise. The Plan includes any Appendix permitted by the basic plan
document or by the Employer’s Adoption Agreement and which the Employer attaches
to its Adoption Agreement.

 

(A)       Multiple Employer Plan (Article XII). Multiple Employer Plan means a
Plan in which at least one Employer which is not a Related Employer
participates. This Plan may be a Multiple Employer Plan only if maintained on a
Nonstandardized Adoption Agreement or on a Volume Submitter Adoption Agreement.
Article XII of the Plan applies to a Multiple Employer Plan, but otherwise does
not apply to the Plan.

 

(B)       Frozen Plan. See Section 3.01(J).

 

1.43 Plan Administrator. Plan Administrator means the Employer unless the
Employer designates another person or persons to hold the position of Plan
Administrator. Any person(s) the Employer appoints as Plan Administrator may or
may not be Participants in the Plan. In addition to its other duties, the Plan
Administrator has full responsibility for the Plan’s compliance with the
reporting and disclosure rules under ERISA. If the Employer is the Plan
Administrator, any requirement under the Plan for communication between the
Employer and the Plan Administrator automatically is deemed satisfied, and the
Employer has discretion to determine the manner of documenting any decision
deemed to be communicated under this provision.

 

1.44 Plan Year. Plan Year means the consecutive month period the Employer
specifies in its Adoption Agreement.

 

1.45 Practitioner. Practitioner means the sponsor as to its Employer clients of
the Volume Submitter Plan and as defined in Section 13.05 of Rev. Proc. 2011-49.

 

1.46 Predecessor Employer/Predecessor Plan.

 

(A)       Predecessor Employer. A Predecessor Employer is an employer that
previously employed one or more of the Employees.

 

(B)       Predecessor Plan. A Predecessor Plan is a Code §401(a) or
§403(a) qualified plan the Employer terminated within the five-year period
beginning before or after the Employer establishes this Plan, as described in
Treas. Reg. §1.411(a)-5(b)(3)(v)(B).

 

1.47 Prevailing Wage Contract/Contribution. Prevailing Wage Contract means a
contract under which Employees are performing services subject to the
Davis-Bacon Act, the McNamara-O’Hara Contract Service Act or any other federal,
state or municipal prevailing wage law. A Prevailing Wage Contribution is a
contribution the Employer makes to the Plan in accordance with a Prevailing Wage
Contract. A Prevailing Wage Contribution is treated as a Nonelective
Contribution or other Employer Contribution except as the Plan otherwise
provides.

 

1.48 Profit Sharing Plan. Profit Sharing Plan means the Profit Sharing Plan the
Employer establishes under a Profit Sharing Plan Adoption Agreement.

 

10

--------------------------------------------------------------------------------


 

1.49 Protected Benefit. Protected Benefit means any accrued benefit described in
Treas. Reg. §1.411(d)-4, including any optional form of benefit provided under
the Plan which may not (except in accordance with such regulations) be reduced,
eliminated or made subject to Employer discretion.

 

1.50 Prototype Plan/Master Plan (M&P Plan). Prototype Plan means as described in
Section 4.02 of Rev. Proc. 2011-49 or in any successor thereto under which each
adopting Employer establishes a separate Trust. This Plan is not a Master Plan
as described in Section 4.01 of Rev. Proc. 2011-49 under which unrelated
adopting employers participate in a single funding medium (trust or custodial
account). However, the Plan could be a Master Trust under DOL Reg.
§2525.103-2(e). A Prototype Plan or a Master Plan must have an Opinion Letter as
described in Section 4.06 of Rev. Proc. 2011-49.

 

1.51 QDRO. QDRO means a qualified domestic relations order under Code §414(p).

 

1.52 Qualified Military Service. Qualified Military Service means qualified
military service as defined in Code §414(u)(5). Notwithstanding any provision in
the Plan to the contrary, as to Qualified Military Service, the Plan will credit
Service under Section 1.32(C), the Employer will make contributions to the Plan
and the Plan will provide benefits in accordance with Code §414(u).

 

1.53 Qualified Reservist Distribution (QRD). See Section 6.01(C)(4)(b)(iii).

 

1.54 Restated Plan. A Restated Plan means a plan the Employer adopts in
substitution for, and in amendment of, an existing plan, as the Employer elects
in its Adoption Agreement. If a Participant incurs a Separation from Service or
Severance from Employment before the Employer executes the Adoption Agreement as
a Restated Plan, the provisions of the Restated Plan do not apply to the
Participant unless he/she has an Account Balance as of the execution date or
unless the Employer rehires the Participant.

 

1.55 Rollover Contribution. A Rollover Contribution means an amount of cash or
property (including a participant loan from another plan) which the Code permits
an Eligible Employee or Participant to transfer directly or indirectly to this
Plan from another Eligible Retirement Plan (or vice versa) within the meaning of
Code §402(c)(8)(B) and Section 6.08(F)(2), except that a 401(k) Plan may permit
an In-Plan Roth Rollover Contribution as provided in Section 3.08(E). A Rollover
Contribution will be made to the Plan and not to a Designated IRA within the
Plan under Section 3.12, if any.

 

(A)       In-Plan Roth Rollover Contribution. An In-Plan Roth Rollover
Contribution means a Rollover Contribution to the Plan that consists of a
distribution from a Participant’s Plan Account, other than a Roth Deferral
Account, that the Participant rolls over to the Participant’s In-Plan Roth
Rollover Contribution Account in the Plan, in accordance with Code §402(c)(4).
In-Plan Roth Rollover Contributions will be subject to the Plan rules related to
Roth Deferral Accounts, subject to preservation of Protected Benefits in
accordance with clause (c) of Section 3.08(E)(4).

 

(B)       In-Plan Roth Rollover Contribution Account. An In-Plan Roth Rollover
Contribution Account is a sub-account the Plan Administrator establishes for the
purpose of separately accounting for a Participant’s Rollover Contributions
attributable to the Participant’s In-Plan Roth Rollover Contributions. The Plan
Administrator has authority to establish such a sub-account, and to the extent
necessary, may establish sub-accounts based on the source of the In-Plan Roth
Rollover Contribution. The Plan Administrator will administer an In-Plan Roth
Rollover Contribution Account in accordance with Applicable Law and the Plan
provisions.

 

1.56 Safe Harbor Contribution. Safe Harbor Contribution means a Safe Harbor
Nonelective Contribution or a Safe Harbor Matching Contribution as the Employer
elects in its Adoption Agreement. See Sections 3.05(E)(2) and (3).

 

1.57 Salary Reduction Agreement. A Salary Reduction Agreement means a
Participant’s written election to make Elective Deferrals to the Plan (including
a Contrary Election under Section 3.02(B)(4)(d)), made on the form the Plan
Administrator provides for this purpose.

 

(A)       Effective Date. A Salary Reduction Agreement may not be effective
earlier than the following date which occurs last: (1) under Article II, the
Participant’s Entry Date or, in the case of a re-hired Employee, his/her
re-participation date; (2) the execution date of the Salary Reduction Agreement;
(3) the date the Employer adopts the 401(k) Plan; or (4) the Effective Date of
the 401(k) Plan (or Elective Deferral provision within the Plan). Subject to the
foregoing limitations, a Participant’s Salary Reduction Agreement will be
effective for the first pay period that is within an administratively reasonable
period after the date the Plan Administrator receives the Agreement, unless the
Participant specifies a later effective date.

 

(B)       Compensation. A Salary Reduction Agreement must specify the dollar
amount of Compensation or the percentage of Compensation the Participant wishes
to defer. The Salary Reduction Agreement: (1) applies only to Compensation for
Elective Deferral allocation as the Employer elects in its Adoption Agreement
and which becomes currently available after the effective date of the Salary
Reduction Agreement; and (2) applies to all or to such Elective Deferral
Compensation as the Salary Reduction Agreement indicates, including any
Participant elections made in the Salary Reduction Agreement.

 

(C)       Additional Rules. The Plan Administrator in the Plan’s Salary
Reduction Agreement form, or in a Salary Reduction Agreement policy will specify
additional rules and restrictions applicable to a Participant’s Salary Reduction
Agreement, including but not limited to those regarding the timing, frequency
and mechanics of changing or revoking a Salary Reduction Agreement. Any such
rules and restrictions must be consistent with the Plan. The Plan Administrator
may provide more than one Salary Reduction Agreement form for use in specific
situations.

 

1.58 Separation from Service/Severance from Employment. Separation from Service
means an event after which the Employee no longer has an employment relationship
with the Employer maintaining this Plan or with a Related Employer. The Plan
applies Separation from Service for all purposes except as otherwise provided.
For purposes of distribution of Restricted 401(k) Accounts, the application of
Post-Severance Compensation and top-heavy look-back period distributions, the
plan will apply the definition of Severance

 

11

--------------------------------------------------------------------------------


 

from Employment under EGTRRA §646 (as modified for Code §415 purposes in
applying the parent-subsidiary controlled group rules).

 

1.59 Service. Service means any period of time the Employee is in the employ of
the Employer, including any period the Employee is on an unpaid leave of absence
authorized by the Employer under a uniform, nondiscriminatory policy applicable
to all Employees.

 

(A)       Related Employer Service. See Section 1.24(C).

 

(B)       Predecessor Employer/Plan Service. See Section 1.46. If the Employer
maintains (by adoption, plan merger or Transfer) the plan of a Predecessor
Employer, service of the Employee with the Predecessor Employer is Service with
the Employer. If the Employer maintained a Predecessor Plan, for purposes of
vesting Service, the Plan Administrator must count service credited to any
Employee covered under the Predecessor Plan. If the Employer in its Adoption
Agreement elects to disregard vesting Service prior to the time that the
Employer maintained the Plan, the Plan Administrator will treat a Predecessor
Plan as the Plan for purposes of such election.

 

(C)       Elective Service Crediting. If the Employer does not maintain the plan
of a Predecessor Employer, the Plan does not credit Service with the Predecessor
Employer, unless the Employer in its Adoption Agreement (or in a Participation
Agreement, if applicable) elects to credit designated Predecessor Employer
Service and specifies the purposes for which the Plan will credit service with
that Predecessor Employer. Unless the Employer under its Adoption Agreement
provides for this purpose specific Entry Dates, an Employee who satisfies the
Plan’s eligibility condition(s) by reason of the crediting of predecessor
service will enter the Plan in accordance with the provisions of Article II as
if the Employee were a re-employed Employee on the first day the Plan credits
predecessor service.

 

(D)       Standardized Plan. If the Employer’s Plan is a Standardized Plan, the
Plan limits the elective crediting of past Predecessor Employer Service to the
period which does not exceed 5 years immediately preceding the year in which an
amendment crediting such service becomes effective, such credit must be granted
to all Employees on a reasonably uniform basis, and the crediting must otherwise
comply with Treas. Reg. §1.401(a)(4)-5(a)(3).

 

1.60 SIMPLE Contribution. SIMPLE Contribution means a SIMPLE Nonelective
Contribution or a SIMPLE Matching Contribution. See Section 3.10(E).

 

1.61 Sponsor. Sponsor means the sponsor of this Prototype Plan as to the
Sponsor’s adopting Employer clients and as defined in Section 4.07 of Rev. Proc.
2011-49.

 

1.62 Successor Plan. Successor Plan means a plan in which at least 50% of the
Eligible Employees for the first Plan Year were eligible under a cash or
deferred arrangement maintained by the Employer in the prior year, as described
in Treas. Reg. §1.401k-2(c)(2)(iii).

 

1.63 Taxable Year. Taxable Year means the taxable year of a Participant or of
the Employer as the context requires.

 

1.64 Transfer. Transfer means the Trustee’s movement of Plan assets from the
Plan to another plan (or vice versa) directly as between the trustees and not by
means of a distribution. A Transfer may be an Elective Transfer or a Nonelective
Transfer. See Section 11.06. A Direct Rollover under Section 6.08(F)(1) is not a
Transfer.

 

1.65 Trust. Trust means the separate Trust created under the Plan.

 

1.66 Trust Fund. Trust Fund means all property of every kind acquired by the
Plan and held by the Trust, other than incidental benefit insurance contracts.

 

1.67 Trustee/Custodian. Trustee or Custodian means the person or persons who as
Trustee or Custodian execute the Adoption Agreement (or other Trust or Custodial
Agreement in substitution of the provisions in Article VIII as applicable), or
any successor in office who in writing accepts the position of Trustee or
Custodian. The Employer must designate in its Adoption Agreement whether the
Trustee will administer the Trust as a discretionary Trustee or as a
nondiscretionary Trustee. See Article VIII. If the Sponsor or Practitioner is a
bank, savings and loan association, credit union, mutual fund, insurance
company, or other institution qualified to serve as Trustee, a person other than
the Sponsor or Practitioner (or its affiliate) may not serve as Trustee or as
Custodian of the Plan without the written consent of the Sponsor or
Practitioner.

 

1.68 USERRA. USERRA means the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended.

 

1.69 Valuation Date. Valuation Date means the Accounting Date, such additional
dates as the Employer in its Adoption Agreement may elect, and any other date
that the Plan Administrator designates for the valuation of the Trust Fund.

 

1.70 Vested. Vested means a Participant or a Beneficiary has an unconditional
claim, legally enforceable against the Plan, to the Participant’s Account
Balance or Accrued Benefit or to a portion thereof if not 100% Vested. Vesting
means the degree to which a Participant is Vested in one or more Accounts.

 

1.71 Volume Submitter Plan. Volume Submitter Plan means as described in
Section 13.01 of Rev. Proc. 2011-49 or in any successor thereto. A Volume
Submitter Plan must have an Advisory Letter as described in Section 13.03 of
Rev. Proc. 2011-49.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.01 ELIGIBILITY. Each Eligible Employee becomes a Participant in the Plan in
accordance with the eligibility conditions the Employer elects in its Adoption
Agreement. The Employer may elect different age and service conditions for
different Contribution Types under the Plan.

 

(A)       Maximum Age and Years of Service. For purposes of an Eligible
Employee’s participation in the Plan, the Plan may not impose an age condition
exceeding age 21 and may not require completion of more than one Year of
Service, except under Section 2.02(E).

 

(B)       New Plan. Any Eligible Employee who has satisfied the Plan’s
eligibility conditions and who has reached his/her Entry Date as of the
Effective Date is eligible to participate as of the Effective Date, assuming the
Employer continues to employ the Employee on that date. Any other Eligible
Employee becomes eligible to participate: (1) upon satisfaction of the
eligibility conditions and reaching his/her Entry Date; or (2) upon reaching
his/her Entry Date if such Employee had already satisfied the eligibility
conditions prior to the Effective Date.

 

(C)       Restated Plan. If this Plan is a Restated Plan, each Employee who was
a Participant in the Plan on the day before the restated Effective Date
continues as a Participant in the Restated Plan, irrespective of whether he/she
satisfies the eligibility conditions of the Restated Plan, unless the Employer
provides otherwise in its Adoption Agreement.

 

(D)       Prevailing Wage Contribution. If the Employer makes Prevailing Wage
Contributions to the Plan, no minimum age or service conditions apply to an
Eligible Employee’s eligibility to receive Prevailing Wage Contributions under
the Plan. The Employer’s Adoption Agreement elections imposing age and service
eligibility conditions apply to such an Employee as to non-Prevailing Wage
Contributions under the Plan.

 

(E)       Special Eligibility Effective Date (Dual Eligibility). The Employer in
its Adoption Agreement may elect to provide a special Effective Date for the
Plan’s eligibility conditions, with the effect that such conditions may apply
only to Employees who are employed by the Employer after a specified date.

 

2.02 APPLICATION OF SERVICE CONDITIONS. The Plan Administrator will apply this
Section 2.02 in administering the Plan’s eligibility service condition(s), if
any.

 

(A)       Definition of Year of Service. A Year of Service for purposes of an
Employee’s participation in the Plan, means the applicable Eligibility
Computation Period under Section 2.02(C), during which the Employee completes
the number of Hours of Service (not exceeding 1,000) the Employer specifies in
its Adoption Agreement, without regard to whether the Employer continues to
employ the Employee during the entire Eligibility Computation Period.

 

(B)       Counting Years of Service. For purposes of an Employee’s participation
in the Plan, the Plan counts all of an Employee’s Years of Service, except as
provided in Section 2.03.

 

(C)       Initial and Subsequent Eligibility Computation Periods. If the Plan
requires one Year of Service for eligibility and an Employee does not complete
one Year of Service during the Initial Eligibility Computation Period, the Plan
measures Subsequent Eligibility Computation Periods in accordance with the
Employer’s election in its Adoption Agreement. If the Plan measures Subsequent
Eligibility Computation Periods on a Plan Year basis, an Employee who receives
credit for the required number of Hours of Service during the Initial
Eligibility Computation Period and also during the first applicable Plan Year
receives credit for two Years of Service under Article II.

 

(1)         Definition of Eligibility Computation Period. An Eligibility
Computation Period is a 12-consecutive month period.

 

(2)         Definition of Initial Eligibility Computation Period. The Initial
Eligibility Computation Period is the Employee’s Anniversary Year which begins
on the Employee’s Employment Commencement Date.

 

(3)         Definition of Anniversary Year. An Employee’s Anniversary Year is
the 12-consecutive month period beginning on the Employee’s Employment
Commencement Date or beginning on anniversaries thereof.

 

(4)         Definitions of Employment Commencement Date/Re-Employment
Commencement Date. An Employee’s Employment Commencement Date is the date on
which the Employee first performs an Hour of Service for the Employer. An
Employee’s Re-Employment Commencement Date is the date on which the Employee
first performs an Hour of Service for the Employer after the Employer re-employs
the Employee.

 

(5)         Definition of Subsequent Eligibility Computation Period. A
Subsequent Eligibility Computation Period is any Eligibility Computation Period
after the Initial Eligibility Computation Period, as the Employer elects in its
Adoption Agreement.

 

(D)       Entry Date. The Employer in its Adoption Agreement elects the Entry
Date(s) and elects whether such Entry Date(s) are retroactive, coincident with
or next following an Employee’s satisfaction of the Plan’s eligibility
conditions. The Employer may elect to apply different Entry Dates to different
Contribution Types.

 

(1)         Definition of Entry Date. See Section 1.26.

 

(2)         Maximum delay in participation. An Entry Date may not result in an
Eligible Employee who has satisfied the Plan’s eligibility conditions being held
out of Plan participation longer than six months, or if earlier, the first day
of the next Plan Year, following completion of the Code §410(a) maximum
eligibility requirements.

 

(3)         Prevailing Wage Contributions. If the Employer makes Prevailing Wage
Contributions to the Plan, an Eligible Employee’s Entry Date with regard to such
contributions is the Employee’s Employment Commencement Date. The Employer’s
Adoption Agreement elections regarding Entry Dates apply to

 

13

--------------------------------------------------------------------------------


 

such an Employee as to non-Prevailing Wage Contributions under the Plan.

 

(E)       Alternative Service Conditions. The Employer in its Adoption Agreement
may elect to impose for eligibility a condition of less than one Year of Service
or of more than one Year of Service, but not exceeding two Years of Service. If
the Employer elects an alternative Service condition to one Year of Service or
two Years of Service, the Employer must elect in its Adoption Agreement the Hour
of Service and other requirement(s), if any, after the Employee completes one
Hour of Service. Under any alternative Service condition election, the Plan may
not require an Employee to complete more than one Year of Service (1,000 Hours
of Service in 12-consecutive months) or two Years of Service if applicable.

 

(1)         Vesting requirement. If the Employer elects to impose more than a
one Year of Service eligibility condition, the Plan Administrator must apply
100% vesting on any Employer Contributions (and the resulting Accounts) subject
to that eligibility condition.

 

(2)         One Year of Service maximum for specified Contributions. The Plan
may not require more than one Year of Service for eligibility for an Eligible
Employee to make Elective Deferrals, to receive Safe Harbor Contributions or to
receive SIMPLE Contributions.

 

(F)        Equivalency or Elapsed Time. If the Employer in its Adoption
Agreement elects to apply the Equivalency Method or the Elapsed Time Method in
applying the Plan’s eligibility Service condition, the Plan Administrator will
credit Service in accordance with Sections 1.32(A)(2) and (3).

 

2.03 BREAK IN SERVICE - PARTICIPATION. The Plan Administrator will apply this
Section 2.03 if any Break in Service rule applies for eligibility under the
Plan.

 

(A)       Definition of Break in Service. For purposes of this Article II, an
Employee incurs a Break in Service if during any applicable Eligibility
Computation Period he/she does not complete more than 500 Hours of Service with
the Employer. The Eligibility Computation Period under this Section 2.03(A) is
the same as the Eligibility Computation Period the Plan uses to measure a Year
of Service under Section 2.02. If the Plan applies the Elapsed Time Method of
crediting Service under Section 1.32(A)(3), a Participant incurs a Break in
Service if the Participant has a Period of Severance of at least 12 consecutive
months.

 

(B)       Two Year Eligibility. If the Employer under the Adoption Agreement
elects a two Years of Service eligibility condition, an Employee who incurs a
one year Break in Service prior to completing two Years of Service: (1) is a new
Employee on the date he/she first performs an Hour of Service for the Employer
after the Break in Service; (2) the Plan disregards the Employee’s Service prior
to the Break in Service; and (3) the Employee establishes a new Employment
Commencement Date for purposes of the Initial Eligibility Computation Period
under Section 2.02(C).

 

(C)       One Year Hold-Out Rule-Participation. The Employer in its Adoption
Agreement must elect whether to apply the “one year hold-out” rule under Code
§410(a)(5)(C). Under this rule, a Participant will incur a suspension of
participation in the Plan after incurring a one year Break in Service and the
Plan disregards a Participant’s Service completed prior to a Break in Service
until the Participant completes one Year of Service following the Break in
Service. The Plan suspends the Participant’s participation in the Plan as of the
first day of the Eligibility Computation Period following the Eligibility
Computation Period in which the Participant incurs the Break in Service.

 

(1)         Completion of one Year of Service. If a Participant completes one
Year of Service following his/her Break in Service, the Plan restores the
Participant’s pre-break Service and the Participant resumes active participation
in the Plan retroactively to the first day of the Eligibility Computation Period
in which the Participant first completes one Year of Service following his/her
Break in Service.

 

(2)         Eligibility Computation Period. The Plan Administrator measures the
Initial Eligibility Computation period under this Section 2.03(C) from the date
the Participant first receives credit for an Hour of Service following the one
year Break in Service. The Plan Administrator measures any Subsequent
Eligibility Computation Periods, if necessary, in a manner consistent with the
Employer’s Eligibility Computation Period election in its Adoption Agreement,
using the Re-Employment Commencement Date in determining the Anniversary Year if
applicable.

 

(3)         Election to limit application to separated Employees. If the
Employer elects to apply the one year hold-out rule, the Employer also may elect
in its Adoption Agreement to limit application of the rule only to a Participant
who has incurred a Separation from Service.

 

(4)         Application to Employee who did not enter. The Plan Administrator
also will apply the one year hold-out rule, if applicable, to an Employee who
satisfies the Plan’s eligibility conditions, but who incurs a Separation from
Service and a one year Break in Service prior to becoming a Participant.

 

(5)         No effect on vesting or Earnings. This Section 2.03(C) does not
affect a Participant’s vesting credit under Article V and, during a suspension
period, the Participant’s Account continues to share fully in Earnings under
Article VII.

 

(6)         No restoration under two year break rule. The Plan Administrator in
applying this Section 2.03(C) does not restore any Service disregarded under the
Break in Service rule of Section 2.03(B).

 

(7)         No application to Elective Deferrals in 401(k) Plan. If the Plan is
a 401(k) Plan and the Employer in its Adoption Agreement elects to apply the
Section 2.03(C) one year hold-out rule, the Plan Administrator will not apply
such provisions to the Elective Deferral portion of the Plan.

 

(8)         USERRA. An Employee who has completed Qualified Military Service and
who the Employer has rehired under USERRA, does not incur a Break in Service
under the Plan by reason of the period of such Qualified Military Service.

 

(D)       Rule of Parity - Participation. For purposes of Plan participation,
the Plan does not apply the “rule of parity” under Code §410(a)(5)(D), unless
the Employer in Appendix B elects to apply the rule of parity.

 

14

--------------------------------------------------------------------------------


 

2.04 PARTICIPATION UPON RE-EMPLOYMENT.

 

(A)       Rehired Participant/Immediate Re-Entry. A Participant who incurs a
Separation from Service will re-enter the Plan as a Participant on his/her
Re-Employment Commencement Date (provided he/she is not an Excluded Employee),
subject to any Break in Service rule, if applicable, under Section 2.03.

 

(B)       Rehired Eligible Employee Who Had Satisfied Eligibility. An Eligible
Employee who satisfies the Plan’s eligibility conditions, but who incurs a
Separation from Service prior to becoming a Participant, subject to any Break in
Service rule, if applicable, under Section 2.03, will become a Participant on
the later of: (1) the Entry Date on which he/she would have entered the Plan had
he/she not incurred a Separation from Service; or (2) his/her Re-Employment
Commencement Date.

 

(C)       Rehired Eligible Employee Who Had Not Satisfied Eligibility. An
Eligible Employee who incurs a Separation from Service prior to satisfying the
Plan’s eligibility conditions becomes a Participant in accordance with the
Employer’s Adoption Agreement elections. The Plan Administrator, for purposes of
applying any shift in the Eligibility Computation Period, takes into account the
Employee’s prior Service and the Employee is not treated as a new hire.

 

2.05 CHANGE IN EMPLOYMENT STATUS. The Plan Administrator will apply this
Section 2.05 if the Employer in its Adoption Agreement elected to exclude any
Employees as Excluded Employees.

 

(A)       Participant Becomes an Excluded Employee. If a Participant has not
incurred a Separation from Service but becomes an Excluded Employee (as to any
or all Contribution Types), during the period of exclusion the Excluded
Employee: (i) will not share in the allocation of the applicable Employer
Contributions (including a Top-Heavy Minimum Allocation under Section 10.02 if
the Employee is excluded as to all Contribution Types) or Participant
forfeitures, based on Compensation paid to the Excluded Employee during the
period of exclusion; (ii) may not make Employee Contributions, Rollover
Contributions or Designated IRA Contributions; and (iii) if the Plan is a
401(k) Plan and the Participant is an Excluded Employee as to Elective
Deferrals, may not make Elective Deferrals as to Compensation paid to the
Excluded Employee during the period of exclusion.

 

(1)         Vesting, accrual, Break in Service and Earnings. A Participant who
becomes an Excluded Employee under this Section 2.05(A) continues: (a) to
receive Service credit for vesting under Article V for each included vesting
Year of Service; (b) to receive Service credit for applying any allocation
conditions under Section 3.06 as to Employer Contributions accruing for any
non-excluded period and as to Contribution Types for which the Participant is
not an Excluded Employee; (c) to receive Service credit in applying the Break in
Service rules; and (d) to share fully in Earnings under Article VII.

 

(2)         Resumption of Eligible Employee status. If a Participant who becomes
an Excluded Employee subsequently resumes status as an Eligible Employee, the
Participant will participate in the Plan immediately upon resuming eligible
status, subject to the Break in Service rules, if applicable, under
Section 2.03.

 

(B)       Excluded Employee Becomes Eligible. If an Excluded Employee who is not
a Participant becomes an Eligible Employee, he/she will participate immediately
in the Plan if he/she has satisfied the Plan’s eligibility conditions and would
have been a Participant had he/she not been an Excluded Employee during his/her
period of Service. An Excluded Employee receives Service credit for eligibility,
for allocation conditions under Section 3.06 (but the Plan disregards
Compensation paid while excluded) and for vesting under Article V for each
included vesting Year of Service, notwithstanding the Employee’s Excluded
Employee status.

 

2.06 PARTICIPATION OPT-OUT.

 

(A)       Volume Submitter Plan. If the Plan is a Volume Submitter Plan, the
Plan Administrator may elect to permit an Eligible Employee to elect irrevocably
to not participate in the Plan (to “opt-out”). The Eligible Employee prior to
his/her Entry Date and prior to first becoming eligible under any plan of the
Employer as described in Code §219(g)(5)(A), including terminated plans, must
file an opt-out election in writing with the Plan Administrator on a form the
Plan Administrator provides for this purpose. An Employee’s election not to
participate, pursuant to this Section 2.06(A), includes his/her right to make
Elective Deferrals, Employee Contributions, Rollover Contributions or Designated
IRA Contributions, unless the Plan Administrator’s opt-out form permits an
Eligible Employee to opt-out of specified Contribution Types prior to becoming
eligible to participate in such Contribution Type. A Participant’s mere failure
to make Elective Deferrals or Employee Contributions is not an opt-out under
this Section 2.06(A).

 

(B)       Prototype Plan. If the Plan is a Prototype Plan, the Plan does not
permit an otherwise Eligible Employee or any Participant to elect to opt-out.
However, if the Plan is a Nonstandardized Plan, an Eligible Employee may opt-out
in accordance with Section 2.06(A) provided: (1) the Plan terms as in effect
prior to restatement under this Plan permitted the opt-out; and (2) the Employee
executes the opt-out prior to the date of the Employer’s execution of this Plan
as a Restated Plan.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

PLAN CONTRIBUTIONS AND FORFEITURES

 

3.01 CONTRIBUTION TYPES. The Employer in its Adoption Agreement will elect the
Contribution Type(s) and any formulas, allocation methods, conditions and
limitations applicable thereto, except where the Plan expressly reserves
discretion to the Employer or to the Plan Administrator.

 

(A)       Application of Limits. The Employer’s contribution to the Trust for
any Plan Year is subject to Article IV limits and other Plan limits.

 

(B)       Compensation for Allocations/Limit. The Plan Administrator will
allocate all Employer Contributions and Elective Deferrals based on the
definition of Compensation under Section 1.11 the Employer elects in its
Adoption Agreement for a particular Contribution Type. The Plan Administrator in
allocating such contributions must limit each Participant’s Compensation to the
amount described in Section 1.11(E).

 

(C)       Allocation Conditions. The Plan Administrator will allocate Employer
Contributions only to those Participants who satisfy the Plan’s allocation
conditions under Section 3.06, if any, for the Contribution Type being
allocated.

 

(D)       Top-Heavy. If the Plan is top-heavy, the Employer will satisfy the
Top-Heavy Minimum Allocation requirements in accordance with Article X.

 

(E)       Net Profit Not Required. The Employer need not have net profits to
make a contribution under the Plan, unless the Employer in its Adoption
Agreement specifies a fixed formula based on net profits.

 

(F)        Form of Contribution. Subject to the consent of the Trustee under
Article VIII, the Employer may make discretionary Employer Contributions to a
Profit Sharing Plan, to a 401(k) Plan or to a 401(m) Plan (excluding Elective
Deferrals or Employee Contributions) in the form of unencumbered property
instead of cash, provided the contribution of property is not a prohibited
transaction. The Employer may not make contributions in the form of property to
its Money Purchase Pension Plan.

 

(G)      Time of Payment of Contribution. The Employer may pay to the Trust its
Employer Contributions for any Plan Year in one or more installments, without
interest. Unless otherwise required by applicable contract, the Employer may
make an Employer Contribution to the Plan for a particular Plan Year at such
time(s) as the Employer in its sole discretion determines. If the Employer makes
a contribution for a particular Plan Year after the close of that Plan Year, the
Employer will designate to the Plan Administrator and to the Trustee the Plan
Year for which the Employer is making the Employer Contribution. The Plan
Administrator will allocate the contribution accordingly.

 

(H)      Return of Employer Contribution. The Employer contributes to the Plan
on the condition its contribution is not due to a mistake of fact and the IRS
will not disallow the deduction of the Employer Contribution.

 

(1)         Request for contribution return/timing. The Trustee, upon written
request from the Employer, must return to the Employer the amount of the
Employer Contribution made by the Employer by mistake of fact or the amount of
the Employer Contribution disallowed as a deduction under Code §404. The Trustee
will not return any portion of the Employer Contribution under the provisions of
this Section 3.01(H) more than one year after: (a) the Employer made the
contribution by mistake of fact; or (b) the IRS’s disallowance of the
contribution as a deduction, and then, only to the extent of the disallowance.

 

(2)         Earnings. The Trustee will not increase the amount of the Employer
Contribution returnable under this Section 3.01(H) for any Earnings increases
attributable to the contribution, but the Trustee will decrease the Employer
Contribution returnable for any Earnings losses attributable thereto.

 

(3)         Evidence. The Trustee may require the Employer to furnish the
Trustee whatever evidence the Trustee deems necessary to enable the Trustee to
confirm the amount the Employer has requested be returned is properly
returnable.

 

(I)           Money Purchase Pension and Defined Benefit Plans. If the
Employer’s Plan is a Money Purchase Pension Plan and the Employer also maintains
a defined benefit pension plan, notwithstanding the Money Purchase Pension
Contribution formula in the Employer’s Adoption Agreement, the Employer’s
required contribution to its Money Purchase Pension Plan for a Plan Year is
limited to the amount which the Employer may deduct under Code §404(a)(7). If
the Employer under Code §404(a)(7) must reduce its Money Purchase Pension Plan
contribution, the Plan Administrator will allocate the reduced contribution
amount in accordance with the Plan’s allocation formula.

 

(J)         Frozen Plan.The Employer in its Adoption Agreement may elect to
treat the Plan as a Frozen Plan. Under a Frozen Plan, the Employer and the
Participants will not make any contributions to the Plan. A Frozen Plan remains
subject to all qualification and reporting requirements except as the Plan
provisions (other than those relating to ongoing permitted or required
contributions) continue in effect until the Employer terminates the Plan. An
Eligible Employee will not become a Participant in a Frozen Plan.

 

3.02 ELECTIVE DEFERRALS. If the Plan is a 401(k) Plan and the Employer in its
Adoption Agreement elects to permit Elective Deferrals, the Plan Administrator
will apply the provisions of this Section 3.02. A Participant’s Elective
Deferrals will be made pursuant to a Salary Reduction Agreement unless the
Employer elects in its Adoption Agreement to apply the Automatic Deferral
provision under Section 3.02(B) or the CODA provision under Section 3.02(C). A
Participant’s Elective Deferrals may include the cash equivalent of the
Participant’s unused paid time off that the Participant otherwise may elect to
receive in cash under the Employer’s Paid Time Off Plan, if any, if such cash
equivalent otherwise satisfies the Plan’s definition of Compensation for
purposes of Elective Deferrals (including following Severance from Employment).
The Plan will treat any Elective Deferrals described in the preceding sentence
in the same manner as other Elective Deferrals for all purposes under the Plan.

 

16

--------------------------------------------------------------------------------


 

(A)  Limitations. Except as described below regarding Catch-Up Deferrals, the
Employer in its Adoption Agreement must elect the Plan limitations, if any,
which apply to Elective Deferrals (or separately to Pre-Tax Deferrals or to Roth
Deferrals, if applicable). Such Plan limitations are in addition to those
mandatory limitations imposed under Article IV. In applying any such additional
Plan limitation, the Plan Administrator will take into account the Compensation
for Elective Deferral purposes the Employer elects in the Adoption Agreement.
The Plan Administrator in the Salary Reduction Agreement form or in a Salary
Reduction Agreement policy (see Section 1.57(C)) may specify additional
rules and restrictions applicable to Salary Reduction Agreements, including
those applicable to a deferral of a Participant’s unused paid time off, under
the Employer’s Paid Time Off Plan, if applicable. The Employer in a SIMPLE
401(k) Plan may not impose any Plan limit on Elective Deferrals except as
provided under Code §408(p). See Section 3.05(C)(2) regarding limits on Elective
Deferrals under a safe harbor plan. Unless otherwise provided on the Salary
Reduction form or in the Salary Reduction Agreement policy, the termination of a
Participant’s employment with the Employer automatically revokes the
Participant’s Salary Reduction Agreement with regard to periods after the
Participant is rehired.

 

(1)   Plan Administrator discretion if no stated Plan limit. The Employer may
elect a Plan limit in its Adoption Agreement, but if the Employer does not so
elect, the Plan Administrator may establish or change a Plan limit on Elective
Deferrals from time to time by providing notice to the Participants. Any such
limit change made during a Plan Year applies only prospectively and applies
until the Plan Administrator changes or revokes the limit.

 

(2)   Compensation from which Deferrals may be made. Participants may not make
Elective Deferrals from amounts that are not Code §415 Compensation under
Section 4.05(F). In addition, a Participant may not make Elective Deferrals from
amounts which are not Compensation under Section 1.11, even if 415 Compensation
is more inclusive. In determining Compensation from which a Participant may make
Elective Deferrals, the Compensation dollar limitation described in
Section 1.11(E) does not apply.

 

(B)  Automatic Deferrals. The Employer in its Adoption Agreement will elect
whether to apply or not apply the Automatic Deferral provisions. The Employer
may elect the Automatic Deferral provisions under a Section 3.02(B)(1) (ACA), a
Section 3.02(B)(2) (EACA), or a Section 3.02(B)(3) (QACA). If the QACA
provisions apply, the safe harbor provisions of Section 3.05(J) and EACA
provisions of Section 3.02(B)(2) also apply. The Plan Administrator will treat
Automatic Deferrals as Elective Deferrals for all purposes under the Plan,
including application of limitations, nondiscrimination testing and
distributions. If the Employer in its Adoption Agreement has elected to permit
Roth Deferrals, Automatic Deferrals are Pre-Tax Deferrals unless the Employer in
Appendix B elects otherwise.

 

(1)   Automatic Contribution Arrangement (ACA). If the Employer elects in its
Adoption Agreement, the Employer maintains a Plan with Automatic Deferral
provisions as an Automatic Contribution Arrangement (“ACA”), effective as of the
date the Employer elects in the Adoption Agreement, and the provisions of this
Section 3.02(B)(1) will apply.

 

(a)   Participants subject to ACA. The Employer in its Adoption Agreement will
elect which Participants are subject to the ACA Automatic Deferral on the
Effective Date thereof, including some or all current Participants and those
Employees who become Participants after the ACA Effective Date.

 

(b)   Effect of Contrary Election. A Participant who makes a Contrary Election
is not thereafter subject to the Automatic Deferral or to any scheduled
increases thereto, even if the Participant later revokes or modifies the
Contrary Election. A Participant’s Contrary Election continues in effect until
the Participant subsequently changes his/her Salary Reduction Agreement.

 

(2)   Eligible Automatic Contribution Arrangement. (EACA). If the Employer
elects in its Adoption Agreement, the Employer maintains a Plan with Automatic
Deferral provisions as an Eligible Automatic Contribution Arrangement (EACA),
effective as of the date the Employer elects in its Adoption Agreement (but not
earlier than Plan Years beginning after December 31, 2007) and the provisions of
this Section 3.02(B)(2) will apply.

 

(a)   Participants subject to EACA. The Employer in its Adoption Agreement will
elect which Participants are subject to the EACA Automatic Deferral on the
Effective Date thereof which may include some or all current Participants or may
be limited to those Employees who become Participants after the EACA Effective
Date.

 

(i)    EACA Effective Date. EACA Effective Date means the date on which the EACA
goes into effect, either as to the overall Plan or as to an individual
Participant as the context requires. An EACA becomes effective as to the Plan as
of the date the Employer elects in its Adoption Agreement. A Participant’s EACA
Effective Date is as soon as practicable after the Participant is subject to
Automatic Deferrals under the EACA, consistent with the objective of affording
the Participant a reasonable period of time after receipt of the EACA notice to
make a Contrary Election (and, if applicable, an investment election).

 

(b)   Uniformity. The Automatic Deferral Percentage must be a uniform percentage
of Compensation. However, the Plan does not violate the uniform Automatic
Deferral Percentage merely because the Plan applies any of the following
provisions:

 

(i)    Years of participation. The Automatic Deferral Percentage varies based on
the number of Plan Years (or portions of years) the Participant has participated
in the Plan while the Plan has applied EACA provisions;

 

(ii)   No reduction from prior default percentage. The Employer elects in the
Adoption Agreement not to apply Automatic Deferrals to a Participant whose
Elective deferrals immediately prior to the EACA’s Effective Date were higher
than the Automatic Deferral Percentage;

 

(iii) Applying statutory limits. The Plan limits the Automatic Deferral amount
so as not to exceed the limits of Code §§401(a)(17), 402(g) (determined without
regard to Age 50 Catch-Up Deferrals), or 415;

 

17

--------------------------------------------------------------------------------


 

(iv)  No deferrals during hardship suspension. The Plan does not apply the
Automatic Deferral during the period of suspension, under the Plan’s hardship
distribution provisions, of Participant’s right to make Elective Deferrals to
the Plan following a hardship distribution; or

 

(v) Disaggregated groups. The Plan applies different Automatic Deferral
Percentages to different groups if the groups can be disaggregated under Treas.
Reg. §1.401(k)-1(b)(4).

 

(c)   EACA notice. The Plan Administrator annually will provide a notice to each
Covered Employee a reasonable period prior to each Plan Year the Employer
maintains the Plan as an EACA (“EACA Plan Year”).

 

(i) Deemed reasonable notice/new Participant. The Plan Administrator is deemed
to provide timely notice if the Plan Administrator provides the EACA notice at
least 30 days and not more than 90 days prior to the beginning of the EACA Plan
Year.

 

(ii)   Mid-year notice/new Participant or Plan. If: (A) an Employee becomes
eligible to make Elective Deferrals in the Plan during an EACA Plan Year but
after the Plan Administrator has provided the annual EACA notice for that Plan
Year; or (B) the Employer adopts mid-year a new Plan as a EACA, the Plan
Administrator must provide the EACA notice no later than the date the Employee
becomes eligible to make Elective Deferrals. However, if it is not practicable
for the Plan Administrator to provide the notice on or before the date an
Employee becomes a Participant, then the notice nonetheless will be treated as
provided timely if the Plan Administrator provides the notice as soon as
practicable after that date and the Employee is permitted to elect to defer from
all types of Compensation that may be deferred under the Plan earned beginning
on that date.

 

(iii) Content. The EACA notice must provide comprehensive information regarding
the Participants’ rights and obligations under the Plan and must be written in a
manner calculated to be understood by the average Participant.

 

(d)   EACA permissible withdrawal. The Employer will elect in its Adoption
Agreement whether a Participant who has Automatic Deferrals under the EACA may
elect to withdraw all the Automatic Deferrals (and allocable earnings) under the
provisions of this Section 3.02(B)(2)(d). Any distribution made pursuant to this
Section will be processed in accordance with normal distribution provisions of
the Plan.

 

(i)    Amount. If a Participant elects a permissible withdrawal under this
Section 3.02(B)(2)(d), then the Plan must make a distribution equal to the
amount (and only the amount) of the Automatic Deferrals made under the EACA
(adjusted for Earnings to the date of the distribution).The Plan may account
separately for Automatic Deferrals, in which case the Plan will distribute the
entire Account. If the Plan does not account separately for the Automatic
Deferrals, then the Plan must determine Earnings in the same manner applied to
determine Allocable Income to the refund of Excess Contributions under
Section 4.11(C)(2)(a).

 

(ii)    Fees. Notwithstanding Section 3.02(B)(2)(d)(i), the Plan Administrator
may reduce the permissible distribution amount by any generally applicable fees.
However, the Plan may not charge a greater fee for distribution under this
Section 3.02(B)(2)(d)(ii), than applies to other distributions. The Plan
Administrator may adopt a policy regarding charging such fees consistent with
this paragraph.

 

(iii)   Timing. The Participant may make an election to withdraw the Automatic
Deferrals under the EACA no later than 90 days, or such shorter period as the
Employer specifies in its Adoption Agreement (but not less than 30 days), after
the date of the first Automatic Deferral under the EACA. For this purpose, the
date of the first Automatic Deferral is the date that the Compensation subject
to the Automatic Deferral otherwise would have been includible in the
Participant’s gross income. For purposes of the preceding sentence, EACAs under
the Plan are aggregated, except that the mandatory disaggregation rules of Code
§410(b) apply. In addition, a Participant’s withdrawal right is not restricted
due to the Participant making a Contrary Election during the 90-day period (or
shorter period as the Employer specifies in its Adoption Agreement).

 

(iv)   Rehired Employees. For purposes of Section 3.02(B)(2)(d)(iii), the Plan
will treat an Employee who for an entire Plan Year did not have contributions
made pursuant to a default election under the EACA as having not had such
contributions for any prior Plan Year as well.

 

(v)     Effective date of the actual withdrawal election. The effective date of
the permissible withdrawal will be as soon as practicable, but in no event later
than the earlier of: (A) the pay date of the second payroll period beginning
after the Participant makes the election; or (B) the first pay date that occurs
at least 30 days after the Participant makes the election. The election also
will be deemed to be the Participant’s Contrary Election to have no Elective
Deferrals made to the Plan. However, the Participant may subsequently make a
deferral election hereunder.

 

(vi)   Related Matching Contributions. The Plan Administrator will not take into
account any deferrals withdrawn pursuant to this Section 3.02(B)(2)(d) in
computing and allocating Matching Contributions. If the Employer already has
allocated Matching Contributions to the Participant’s account with respect to
Elective Deferrals being withdrawn pursuant to this Section, the Plan must
forfeit the Matching Contributions, as adjusted for Earnings.

 

(vii)  Treatment of withdrawals. With regard to Elective Deferrals withdrawn
pursuant to this Section 3.02(B)(2)(d): (A) the Plan Administrator will
disregard such deferrals in the ADP test (if applicable) under Section 4.10(B);
(B) the Plan Administrator will disregard such Deferrals for purposes of the
Elective Deferral Limit under Section 4.10(A); and (C) such Deferrals are not
subject to the consent requirements of Code §§401(a)(11) or 417. The Plan
Administrator will disregard any Matching Contributions forfeited under
Section 3.02(B)(2)(d)(vi) in the ACP test (if applicable) under Section 4.10(C).

 

(e)   Effect of Contrary Election/Covered Employee status. A Participant’s
Contrary Election continues in effect until the Participant subsequently revokes
or modifies his/her Salary Reduction Agreement, or the Contrary Election
expires. A Participant who makes a Contrary Election is not thereafter

 

18

--------------------------------------------------------------------------------


 

subject to the Automatic Deferral or to any scheduled increases thereto, even if
the Participant later revokes the Contrary Election or the Contrary Election
expires, unless the Participant is a Covered Employee.

 

(i)    Covered Employee. A Covered Employee is a Participant who is subject to
the EACA. The Employer in its Adoption Agreement will elect whether a
Participant who makes a Contrary Election is a Covered Employee. A Covered
Employee must receive the annual EACA notice even though the Participant’s
Contrary Election remains in effect. In addition, a Covered Employee who revokes
his/her Contrary Election or whose Contrary Election expires, is thereafter
immediately subject to the EACA Automatic Deferral.

 

(3)   Qualified Automatic Contribution Arrangement (QACA). If the Employer
elects in its Adoption Agreement, the Employer maintains a Plan with Automatic
Deferral provisions as a Qualified Automatic Contribution Arrangement (QACA),
effective as of the date the Employer elects in it Adoption Agreement (but not
earlier than Plan Years beginning after December 31, 2007) and the provisions of
this Section 3.02(B)(3) and of Section 3.05(J) will apply. If this Plan is a
QACA, then the Employer may elect in its Adoption Agreement to provide EACA
permissible withdrawals, as described in Section 3.02(B)(2)(d).

 

(a)   Participants subject to QACA. The Employer in its Adoption Agreement will
elect which Participants are subject to the QACA Automatic Deferral on the
Effective Date thereof including some or all current Participants and those
Employees who become Participants after the QACA Effective Date. The Employer
must elect to apply the QACA Automatic Deferral at least to those Participants
as of the QACA Effective Date who do not have in effect a Salary Reduction
Agreement and may also elect to apply the QACA Automatic Deferral to such
Participants who have an existing Salary Reduction Agreement in effect as
provided in the Adoption Agreement.

 

(i)    QACA Effective Date. QACA Effective Date means the date on which the QACA
goes into effect, either as to the overall Plan or as to an individual
Participant as the context requires. A QACA becomes effective as to the Plan as
of the date the Employer elects in its Adoption Agreement. A Participant’s QACA
Effective Date is as soon as practicable after the Participant is subject to
Automatic Deferrals under the QACA, consistent with the objective of affording
the Participant a reasonable period of time after receipt of the QACA notice to
make a Contrary Election (and, if applicable, an investment election). However,
in no event will the Automatic Deferral be effective later than the earlier of:
(1) the pay date for the second payroll period that begins after the date the
QACA safe harbor notice (described in Section 3.05(H)(5)) is provided to the
Employee, or (2) the first pay date that occurs at least 30 days after the QACA
safe harbor notice is provided to the Employee.

 

(b)   QACA Automatic Deferral Percentage. Except as provided in
Section 3.02(B)(3)(c) (relating to uniformity requirements), the Plan must apply
to all Participants subject to the QACA as described in Section 3.02(B)(3)(a), a
uniform Automatic Deferral Percentage, as a percentage of each Participant’s
Compensation, which does not exceed 10%, and which is at least the following
minimum amount:

 

(i)    Initial period. 3% for the period that begins when the Participant first
has contributions made pursuant to a default election under the QACA and ends on
the last day of the following Plan Year;

 

(ii)   Third Plan Year. 4% for the third Plan Year of the Participant’s
participation in the QACA;

 

(iii) Fourth Plan Year. 5% for the fourth Plan Year of the Participant’s
participation in the QACA; and

 

(iv)  Fifth and later Plan Years. 6% for the fifth Plan Year of the
Participant’s participation in the QACA and for each subsequent Plan Year.

 

For purposes of this Section 3.02(B)(3)(b), the Plan will treat a Participant
who for an entire Plan Year did not have Automatic Deferral contributions made
under the QACA as not having made such contributions for any prior Plan Year.

 

(c)   Uniformity. The uniformity provisions of Section 3.02(B)(2)(b) applicable
to an EACA, also apply to a QACA.

 

(d)   QACA Notice. See Section 3.05(H)(5) as to QACA notice provisions.

 

(e)   Effect of Contrary Election and termination of Election. A Participant’s
Contrary Election continues in effect until a Participant modifies or revokes
the Election, or until the Election expires. A Participant who revokes his/her
Contrary Election or whose Contrary Election expires, is thereafter immediately
subject to the QACA Automatic Deferral.

 

(4)   Automatic Contribution Definitions. The following definitions apply to all
Automatic Contribution Arrangements under this Section 3.02(B):

 

(a)   Automatic Deferral. An Automatic Deferral is an Elective Deferral that
results from the operation of Section 3.02(B)(1), Section 3.02(B)(2) or
Section 3.02(B)(3). Under the Automatic Deferral, the Employer automatically
will reduce by the Automatic Deferral Percentage or Amount the Compensation of
each Participant subject to the Automatic Deferral, except those Participants
who timely make a Contrary Election.

 

(b)   Automatic Deferral Percentage/Increases. The Automatic Deferral Percentage
is the percentage of Automatic Deferral which the Employer elects in its
Adoption Agreement including any scheduled increase to the Automatic Deferral
Percentage which the Employer may elect. If a Participant subject to the
Automatic Deferral elected, before the Effective Date of the Automatic Deferral,
to defer an amount which is less than the Automatic Deferral Percentage the
Employer has elected in its Adoption Agreement, the Automatic Deferral
Percentage includes only the incremental percentage amount necessary to increase
the Participant’s Elective Deferral to equal the Automatic Deferral Percentage,
including any scheduled increases thereto. See Section 3.02(B)(3)(b) as to the
QACA required Automatic Deferral Percentage.

 

(c)   Compensation. Compensation for purposes of determining the amount of
Automatic Deferrals by applying the Automatic Deferral Percentage means
Compensation for purposes of allocating Elective Deferrals under the Plan. For

 

19

--------------------------------------------------------------------------------


 

Plan Years beginning on or after January 1, 2010, Compensation must be
nondiscriminatory Compensation as described in Section 1.11(F); provided that
the Employer in its Adoption Agreement may not elect to limit NHCE Compensation
to a specified dollar amount.

 

(d)   Contrary Election. A Contrary Election is a Participant’s election made
after the ACA, EACA or QACA Effective Date not to defer any Compensation or to
defer an amount which is more or less than the Automatic Deferral Percentage.

 

(e)   Contrary Election Effective Date. A Participant’s Contrary Election
generally is effective as of the first payroll period which follows the payroll
period in which the Participant makes the Contrary Election. However, a
Participant may make a Contrary Election which is effective: (i) for the first
payroll period in which he/she becomes a Participant if the Participant makes a
Contrary Election within a reasonable period following the Participant’s Entry
Date and before the Compensation to which the Election applies becomes currently
available; or (ii) for the first payroll period following the Effective Date of
the Automatic Deferral, if the Participant makes a Contrary Election not later
than the Effective Date of the Automatic Deferral.

 

(C)  Cash or Deferred Arrangement (CODA). The Employer in its Adoption Agreement
may elect to apply the CODA provisions of this Section 3.02(C). Under a CODA, a
Participant may elect to receive in cash his/her proportionate share of the
Employer’s cash or deferred contribution, in accordance with the Employer’s
Adoption Agreement election. A Participant’s proportionate share of the
Employer’s cash or deferred contribution is the percentage of the total cash or
deferred contribution which bears the same ratio that the Participant’s
Compensation for the Plan Year bears to the total Compensation of all
Participants for the Plan Year. For purposes of determining each Participant’s
proportionate share of the cash or deferred contribution, a Participant’s
Compensation is his/her Compensation for Nonelective Contribution allocations
(unless the Employer elects otherwise in its Adoption Agreement) as determined
under Section 1.11, excluding any effect the proportionate share may have on the
Participant’s Compensation for the Plan Year. The Plan Administrator will
determine the proportionate share prior to the Employer’s actual contribution to
the Trust, to provide the Participants with the opportunity to file cash
elections. The Employer will pay directly to the Participant the portion of
his/her proportionate share the Participant has elected to receive in cash.

 

(D)  Catch-Up Deferrals. Unless the Employer otherwise elects in its Adoption
Agreement, the Plan permits Catch-Up Eligible Participants to make Catch-Up
Deferrals to the Plan under this Section 3.02(D).

 

(1)   Definition of Catch-Up Eligible Participant. A Catch-Up Eligible
Participant is a Participant who is eligible to make Elective Deferrals and who
has attained at least age 50 or who will attain age 50 before the end of the
Taxable Year in which he/she will make a Catch-Up Deferral. A Participant who
dies or who incurs a Separation from Service before actually attaining age 50 in
such Taxable Year is a Catch-Up Eligible Participant.

 

(2)   Definition of Catch-Up Deferral. A Catch-Up Deferral is an Elective
Deferral by a Catch-up Eligible Participant and which exceeds: (a) a Plan limit
on Elective Deferrals under Section 3.02(A); (b) the Annual Additions Limit
under Section 4.05(B); (c) the Elective Deferral Limit under Section 4.10(A); or
(d) the ADP Limit under Section 4.10(B).

 

(3)   Limit on Catch-Up Deferrals. A Participant’s Catch-Up Deferrals for a
Taxable Year may not exceed the lesser of: (a) 100% of the Participant’s
Compensation for the Taxable Year when added to the Participant’s other Elective
Deferrals; or (b) the Catch-Up Deferral dollar limit in effect for the Taxable
Year ($5,000 for 2006).

 

(4)   Adjustment after 2006. After the 2006 Taxable Year, the Secretary of the
Treasury will adjust the Catch-Up Deferral dollar limit in multiples of $500
under Code §414(v)(2)(C).

 

(5)   Treatment of Catch-Up Deferrals. Catch-Up Deferrals are not: (a) subject
to the Annual Additions Limit under Section 4.05(B); (b) subject to the Elective
Deferral Limit under Section 4.10(A); (c) included in a Participant’s ADR in
calculating the Plan’s ADP under Section 4.10(B); or (d) taken into account in
determining the Highest Contribution Rate under Section 10.06(E). Catch-Up
Deferrals are taken into account in determining the Plan’s Top-Heavy Ratio under
Section 10.06(K). Otherwise, Catch-Up Deferrals are treated as other Elective
Deferrals.

 

(6)   Universal availability. If the Employer permits Catch-Up Deferrals to its
Plan, the right of all Catch-Up Eligible Participants to make Catch-Up Deferrals
must satisfy the universal availability requirement of Treas. Reg.
§1.414(v)-1(e). If the Employer maintains more than one applicable plan within
the meaning of Treas. Reg. §1.414(v)-1(g)(1), and any of the applicable plans
permit Catch-Up Deferrals, then any Catch-up Eligible Participant in any such
plans must be permitted to have the same effective opportunity to make the same
dollar amount of Catch-Up Deferrals. Any Plan-imposed limit on total Elective
Deferrals including Catch-Up Deferrals may not be less than 75% of a
Participant’s gross Compensation.

 

(E)  Roth Deferrals. The Employer in its 401(k) Plan Adoption Agreement may
elect to permit Roth Deferrals. The Employer must also elect to permit Pre-Tax
Deferrals if the Employer elects to permit Roth Deferrals. The Plan
Administrator will administer Roth Deferrals in accordance with this
Section 3.02(E).

 

(1)   Treatment of Roth Deferrals. The Plan Administrator will treat Roth
Deferrals as Elective Deferrals for all purposes of the Plan, except where the
Plan indicates otherwise.

 

(2)   Separate accounting. The Plan Administrator will establish a Roth Deferral
Account for each Participant who makes any Roth Deferrals and Earnings thereon
in accordance with Section 7.04(A)(1). The Plan Administrator will establish a
Pre-Tax Account and Earnings thereon for each Participant who makes any Pre-Tax
Deferrals in accordance with Section 7.04(A)(1). The Plan Administrator will
credit only Roth Deferrals and Earnings thereon (allocated on a reasonable and
consistent basis) to a Participant’s Roth Deferral Account.

 

20

--------------------------------------------------------------------------------


 

(3)   No re-classification. An Elective Deferral contributed to the Plan either
as a Pre-Tax Deferral or as a Roth Deferral may not be re-classified as the
other type of Elective Deferral; provided, however that a Pre-Tax Deferral may
be converted to a Roth Deferral by means of an In-Plan Roth Rollover under
Section 3.08(E).

 

(F)   Elective Deferrals as Employer Contributions. Where the context requires
under the Plan, Elective Deferrals are Employer Contributions except: (1) under
Section 3.04 relating to allocation of Employer Contributions; (2) under
Section 3.06 relating to allocation conditions; and (3) under Section 5.03
relating to vesting.

 

(G)  Automatic Escalation. The Employer in its Adoption Agreement will elect
whether to apply the Automatic Escalation provisions of this Section 3.02(G) to
Salary Reduction Agreements. Such provisions shall apply to affirmative deferral
elections and will not apply to participants for whom the Employer is
withholding Automatic Deferrals under Section 3.02(B). In its Adoption
Agreement, the Employer will specify the Participants to whom automatic
escalation applies, the amount by which the Elective Deferrals will increase,
and the timing of the increase.

 

3.03 MATCHING CONTRIBUTIONS. If the Employer elects in its Adoption Agreement to
provide for Matching Contributions (or if Section 3.03(C)(2) applies), the Plan
Administrator will apply the provisions of this Section 3.03.

 

(A)  Matching Formula: Type, Rate/Amount, Limitations and Time Period. Except as
provided in Section 3.03(C)(2), the Employer in its Adoption Agreement must
elect the type(s) of Matching Contributions (Fixed or Discretionary Matching
Contributions), and as applicable, the Matching Contribution rate(s)/amount(s),
the limit(s) on Elective Deferrals or Employee Contributions subject to match,
the limit(s) on the amount of Matching Contributions, and the time period the
Plan Administrator will apply in the computation of any Matching Contributions.
If the Employer in its Adoption Agreement elects to apply any limit on Matching
Contributions based on pay periods or on any other time period which is less
than the Plan Year, the Plan Administrator will determine the limits in
accordance with the time period specified and will not take into account any
other Compensation or Elective Deferrals not within the applicable time period,
even in the case of a Participant who becomes eligible for the match mid-Plan
Year and regardless of the Employer’s election as to Pre-Entry Compensation. If
the Employer in its Adoption Agreement elects to use “Participating
Compensation” for Matching Contributions, the Plan Administrator will take
Elective Deferrals into account in computing Matching Contributions only if the
Elective Deferrals were made after the Participant became eligible for the
match. An Employee becomes “eligible for the match” when the Employee becomes a
Participant in the Matching Contribution portion of the plan.

 

(1)   Fixed Match. The Employer in its Adoption Agreement may elect to make a
Fixed Matching Contribution to the Plan under one or more formulas.

 

(a)   Allocation. The Employer may contribute on a Participant’s behalf under a
Fixed Matching Contribution formula only to the extent that the Participant
makes Elective Deferrals or Employee Contributions which are subject to the
formula and if the Participant satisfies the allocation conditions for Fixed
Matching Contributions, if any, the Employer elects in its Adoption Agreement.

 

(2)   Discretionary Match. The Employer in its Adoption Agreement may elect to
make a Discretionary Matching Contribution to the Plan.

 

(a)   Allocation. To the extent the Employer makes Discretionary Matching
Contributions, the Plan Administrator will allocate the Discretionary Matching
Contributions to the Account of each Participant entitled to the match under the
Employer’s discretionary matching allocation formula and who satisfies the
allocation conditions for Discretionary Matching Contributions, if any, the
Employer elects in its Adoption Agreement. The Employer under a Discretionary
Matching Contribution retains discretion over the amount of its Matching
Contributions, and, except as the Employer otherwise elects in its Adoption
Agreement, the Employer also retains discretion over the matching formula. See
Section 1.35(B).

 

(3)   Roth Deferrals. Unless the Employer elects otherwise in its Adoption
Agreement, the Employer’s Matching Contributions apply in the same manner to
Roth Deferrals as they apply to Pre-Tax Deferrals.

 

(4)   Contribution timing. Except as described in Section 3.05 regarding a Safe
Harbor 401(k) Plan, the time period that the Employer elects for computing its
Matching Contributions does not require that the Employer actually contribute
the Matching Contribution at any particular time. As to Matching Contribution
timing and the ACP test, see Section 4.10(C)(5)(e)(iii).

 

(5)   Participating Employers. If any Participating Employers contribute
Matching Contributions to the Plan, the Employer in its Adoption Agreement must
elect: (a) whether each Participating Employer will be subject to the same or
different Matching Contribution formulas than the Signatory Employer; and
(b) whether the Plan Administrator will allocate Matching Contributions only to
Participants directly employed by the contributing Employer or to all
Participants regardless of which Employer contributes or how much any Employer
contributes. The allocation of Matching Contributions under this
Section 3.03(A)(5) also applies to the allocation of any forfeiture attributable
to Matching Contributions and which the Plan allocates to Participants.

 

(B)  Regular Matching Contributions. If the Employer in its Adoption Agreement
elects to make Matching Contributions, such contributions are Regular Matching
Contributions unless: (i) the Employer in its Adoption Agreement elects to treat
some or all Matching Contributions as a Plan-Designated QMAC under
Section 3.03(C)(1); or (ii) the Employer makes an Operational QMAC under
Section 3.03(C)(2).

 

(1)   Separate Account. The Plan Administrator will establish a separate Regular
Matching Contribution Account for each Participant who receives an allocation of
Regular Matching Contributions in accordance with Section 7.04(A)(1).

 

(C)  QMAC. The provisions of this Section 3.03(C) apply to QMAC contributions.

 

21

--------------------------------------------------------------------------------


 

(1)   Plan-Designated QMAC. The Employer in its 401(k) Plan Adoption Agreement
will elect whether or not to treat some or all Matching Contributions as a QMAC
(“Plan-Designated QMAC”). If the Employer elects any Plan-Designated QMAC, the
Employer in its Adoption Agreement will elect whether to allocate the QMAC to
all Participants or only to NHCE Participants. The Plan Administrator will
allocate a Plan-Designated QMAC only to those Participants who have satisfied
eligibility conditions under Article II to receive Matching Contributions (or if
applicable, to receive QMACs) and who have satisfied any allocation conditions
under Section 3.06 the Employer has elected in the Adoption Agreement as
applicable to QMACs.

 

(2)   Operational QMAC. The Employer, to facilitate the Plan Administrator’s
correction of test failures under Section 4.10, (or to lessen the degree of such
failures), but only if the Plan is using Current Year Testing, also may make
Discretionary Matching Contributions as QMACs to the Plan (“Operational QMAC”),
irrespective of whether the Employer in its Adoption Agreement has elected to
provide for any Matching Contributions or Plan-Designated QMACs. The Plan
Administrator, in its discretion, will allocate the Operational QMAC, but will
limit the allocation of any Operational QMAC only to some or all NHCEs who are
ADP Participants or ACP Participants under Sections 4.11(A) and (B). The Plan
Administrator may allocate an Operational QMAC to any such NHCE Participants who
are eligible to make (and who actually make) Elective Deferrals or Employee
Contributions even if such Participants have not satisfied any eligibility
conditions under Article II applicable to Matching Contributions (including
QMACs) or have not satisfied any allocation conditions under Section 3.06
applicable to Matching Contributions (or to QMACs). Where the Plan Administrator
disaggregates the Plan for coverage and for nondiscrimination testing under the
“otherwise excludible employees” rule described in Section 4.06(C), the Plan
Administrator also may limit the QMAC allocation to those NHCEs in any
disaggregated plan which actually is subject to ADP and ACP testing (because
there are HCEs in that disaggregated plan).

 

(3)   Separate Account. The Plan Administrator will establish a separate QMAC
Account for each Participant who receives an allocation of QMACs in accordance
with Section 7.04(A)(1).

 

(D)  Matching Catch-Up Deferrals. The Employer in its 401(k) Plan Adoption
Agreement must elect whether or not to match any Catch-Up Deferrals if the Plan
permits Catch-Up Deferrals. The Employer’s election to match Catch-Up Deferrals
will apply to all Matching Contributions or will specify the Fixed Matching
Contributions or Discretionary Matching Contributions which apply to the
Catch-Up Deferrals. Regardless of the Employer’s Adoption Agreement election, in
a Safe Harbor 401(k) Plan, the Plan will apply the Basic Matching Contribution
or Enhanced Matching Contribution to Catch-Up Deferrals and if the Plan will
satisfy the ACP test safe harbor under Section 3.05(G), the Employer will apply
any Additional Matching Contribution to Catch-Up Deferrals.

 

(E)  Targeting Limitations. Matching Contributions, for nondiscrimination
testing purposes, are subject to the targeting limitations in Section 4.10(D).
The Employer will not make an Operational QMAC in an amount which exceeds the
targeting limitations.

 

3.04 NONELECTIVE/EMPLOYER CONTRIBUTIONS. If the Employer elects to provide for
Nonelective Contributions to a Profit Sharing Plan or 401(k) Plan (or if
Section 3.04(C)(2) applies), or the Plan is a Money Purchase Pension Plan, the
Plan Administrator will apply the provisions of this Section 3.04.

 

(A)  Amount and Type. The Employer in its Adoption Agreement must elect the type
and amount of Nonelective Contributions or other Employer Contributions.

 

(1)   Discretionary Nonelective Contribution. The Employer in its Adoption
Agreement may elect to make Discretionary Nonelective Contributions.

 

(2)   Fixed Nonelective or other Employer Contributions. The Employer in its
Adoption Agreement may elect to make Fixed Nonelective Contributions or Money
Purchase Pension Plan Contributions. The Employer must specify the time period
to which any fixed contribution formula will apply (which is deemed to be the
Plan Year if the Employer does not so specify) and must elect the allocation
method which may be the same as the contribution formula or may be a different
allocation method under Section 3.04(B).

 

(a)   Cash value of unused paid time off. The Employer in its Adoption Agreement
may elect to make a Fixed Nonelective Contribution on behalf of each Participant
who participates in the Employer’s Paid Time Off Plan. Under this provision,
provided such amounts are Compensation for purposes of Nonelective Contributions
(including Post-Severance Compensation as applicable), the Employer will make a
Nonelective Contribution in an amount equal to the cash equivalent of each
Participant’s unused paid time off, as the Employer determines such amount, at
the end of the Plan Year or other period determined by the Employer on a uniform
and nondiscriminatory basis. The contributions described in this
Section 3.04(A)(2)(a) are Fixed Nonelective Contributions for all purposes under
the Plan, including the allocation conditions described in Section 3.06(B) and
(C), and the Vesting provisions described in Section 5.03.

 

(3)   Prevailing Wage Contribution. The Employer in its Nonstandardized Plan or
Volume Submitter Plan may elect to make fixed Employer Contributions pursuant to
a Prevailing Wage Contract. In such event, the Employer’s Prevailing Wage
Contributions will be made in accordance with the Prevailing Wage Contract,
based on hourly rate, employment category, employment classification and such
other factors as such contract specifies. The Employer in its Adoption Agreement
must elect whether to offset the Employer Contributions (which are not
Prevailing Wage Contributions) to this Plan or to another Employer plan, by the
amount of the Participant’s Prevailing Wage Contributions. To offset any
Employer Contribution, the Prevailing Wage Contribution must comply with any
distribution restriction under Section 6.01(C)(4) otherwise applicable to the
Employer Contribution being offset and the Plan Administrator must account for
the Prevailing Wage Contribution accordingly. See Section 5.03(E) regarding
vesting of Prevailing Wage Contributions.

 

(4)   Participating Employers. If any Participating Employers contribute
Nonelective Contributions or other Employer Contributions to the Plan, the
Employer in its Adoption Agreement must elect: (a) whether each Participating

 

22

--------------------------------------------------------------------------------


 

Employer will be subject to the same or different Nonelective/Employer
Contribution formulas under Section 3.04(A) and allocation methods under
Section 3.04(B) than the Signatory Employer; and (b) whether, under
Section 3.04(B), the Plan Administrator will allocate Nonelective/Employer
Contributions only to Participants directly employed by the contributing
Employer or to all Participants regardless of which Employer contributes or how
much any Employer contributes. The allocation of Nonelective/Employer
Contributions under this Section 3.04(A)(4) also applies to the allocation of
any forfeiture attributable to Nonelective/Employer Contributions and which the
Plan allocates to Participants.

 

(B)  Method of Allocation. The Employer in its Adoption Agreement must specify
the method of allocating Nonelective Contributions or other Employer
Contributions to the Trust. The Plan Administrator will apply this
Section 3.04(B) by including in the allocation only those Participants who have
satisfied the Plan’s allocation conditions under Section 3.06, if any,
applicable to the contribution. The Plan Administrator, in allocating a
contribution under any allocation formula which is based in whole or in part on
Compensation, will take into account Compensation under Section 1.11 as the
Employer elects in its Adoption Agreement and only will take into account the
Compensation of the Participants entitled to an allocation. In addition, if the
Employer has elected in its Adoption Agreement to define allocation Compensation
over a time period which is less than a full Plan Year, the Plan Administrator
will apply the allocation methods in this Section 3.04(B) based on Participant
Compensation within the relevant time period.

 

(1)   Pro rata allocation formula. The Employer in its Adoption Agreement may
elect a pro rata allocation formula. Under a pro rata allocation formula, the
Plan Administrator will allocate the Employer Contributions for a Plan Year in
the same ratio that each Participant’s Compensation for the Plan Year (or other
applicable period) bears to the total Compensation of all Participants for the
Plan Year (or other applicable period).

 

(2)   Permitted disparity allocation formula. The Employer in its Adoption
Agreement may elect a two-tiered or a four-tiered permitted disparity formula,
providing allocations described in (a) or (b) below, respectively. The Employer
also may elect a two-tiered permitted disparity formula which changes to
four-tiered in any Plan Year in which the Plan is top-heavy.

 

(a)   Two-tiered.

 

(i)    Tier one. Under the first tier, the Plan Administrator will allocate the
Employer Contributions for a Plan Year in the same ratio that each Participant’s
Compensation plus Excess Compensation (as the Employer defines that term in its
Adoption Agreement) for the Plan Year bears to the total Compensation plus
Excess Compensation of all Participants for the Plan Year. The allocation under
this first tier, as a percentage of each Participant’s Compensation plus Excess
Compensation, must not exceed the applicable percentage (5.7%, 5.4%, or 4.3%)
listed under Section 3.04(B)(2)(c).

 

(ii)   Tier two. Under the second tier, the Plan Administrator will allocate any
remaining Employer Contributions for a Plan Year in the same ratio that each
Participant’s Compensation for the Plan Year bears to the total Compensation of
all Participants for the Plan Year.

 

(b)   Four-tiered.

 

(i)    Tier one. Under the first tier, the Plan Administrator will allocate the
Employer Contributions for a Plan Year in the same ratio that each Participant’s
Compensation for the Plan Year bears to the total Compensation of all
Participants for the Plan Year, but not exceeding 3% of each Participant’s
Compensation. Solely for purposes of this first tier allocation, a “Participant”
means, in addition to any Participant who satisfies the allocation conditions of
Section 3.06 for the Plan Year, any other Participant entitled to a Top-Heavy
Minimum Allocation.

 

(ii)   Tier two. Under the second tier, the Plan Administrator will allocate the
Employer Contributions for a Plan Year in the same ratio that each Participant’s
Excess Compensation (as the Employer defines that term in its Adoption
Agreement) for the Plan Year bears to the total Excess Compensation of all
Participants for the Plan Year, but not exceeding 3% of each Participant’s
Excess Compensation.

 

(iii) Tier three. Under the third tier, the Plan Administrator will allocate the
Employer Contributions for a Plan Year in the same ratio that each Participant’s
Compensation plus Excess Compensation for the Plan Year bears to the total
Compensation plus Excess Compensation of all Participants for the Plan Year. The
allocation under this third tier, as a percentage of each Participant’s
Compensation plus Excess Compensation, must not exceed the applicable percentage
(2.7%, 2.4%, or 1.3%) listed under Section 3.04(B)(2)(c).

 

(iv)  Tier four. Under the fourth tier, the Plan Administrator will allocate any
remaining Employer Contributions for a Plan Year in the same ratio that each
Participant’s Compensation for the Plan Year bears to the total Compensation of
all Participants for the Plan Year.

 

(c)   Maximum disparity table. For purposes of the permitted disparity
allocation formulas under this Section 3.04(B)(2), the applicable percentage is:

 

Integration level %

 

Applicable % for

 

Applicable % for

 

of taxable wage base

 

2-tiered formula

 

for 4-tiered formula

 

 

 

 

 

 

 

100%

 

5.7

%

2.7

%

 

 

 

 

 

 

More than 80% but less than 100%

 

5.4

%

2.4

%

 

 

 

 

 

 

More than 20% (but not less than $10,001) and not more than 80%

 

4.3

%

1.3

%

 

 

 

 

 

 

20% (or $10,000, if greater) or less

 

5.7

%

2.7

%

 

For this purpose, the Taxable Wage Base is the contribution and benefit base
under Section 230 of the Social Security Act in effect at the beginning of the
Plan Year. The integration level is the uniform amount specified in the
Employer’s Adoption Agreement.

 

23

--------------------------------------------------------------------------------


 

(d)   Overall permitted disparity limits.

 

(i)    Annual overall permitted disparity limit. Notwithstanding Sections
3.04(B)(2)(a) and (b), for any Plan Year the Plan benefits any Participant who
benefits under another qualified plan or under a simplified employee pension
plan (as defined in Code §408(k)) maintained by the Employer that provides for
permitted disparity (or imputes disparity), the Plan Administrator will allocate
Employer Contributions to the Account of each Participant in the same ratio that
each Participant’s Compensation bears to the total Compensation of all
Participants for the Plan Year.

 

(ii)   Cumulative permitted disparity limit. Effective for Plan Years beginning
after December 31, 1994, the cumulative permitted disparity limit for a
Participant is 35 total cumulative permitted disparity years. “Total cumulative
permitted disparity years” means the number of years credited to the Participant
for allocation or accrual purposes under the Plan, any other qualified plan or
simplified employee pension plan (whether or not terminated) ever maintained by
the Employer. For purposes of determining the Participant’s cumulative permitted
disparity limit, the Plan Administrator will treat all years ending in the same
calendar year as the same year. If the Participant has not benefited under a
Defined Benefit Plan or under a target benefit plan of the Employer for any year
beginning after December 31, 1993, the Participant does not have a cumulative
permitted disparity limit.

 

For purposes of this Section 3.04(B)(2)(d), a Participant “benefits” under a
plan for any Plan Year during which the Participant receives, or is deemed to
receive, a contribution allocation in accordance with Treas. Reg.
§1.410(b)-3(a).

 

(e)   Pro-ration of integration level. In the event that the Plan Year is less
than 12 months and the Plan Administrator will allocate the Employer
Contribution based on Compensation for the short Plan Year, the Plan
Administrator will pro rate the integration level based on the number of months
in the short Plan Year. The Plan Administrator will not pro rate the integration
level in the case of: (i) a Participant who participates in the Plan for less
than the entire 12 month Plan Year and whose allocation is based on
Participating Compensation; (ii) a new Plan established mid-Plan Year, but with
an Effective Date which is as of the beginning of the Plan Year; or (iii) a
terminating Plan which bases allocations on Compensation through the effective
date of the termination, but where the Plan Year continues for the balance of
the full 12 month Plan Year.

 

(3)   Classifications allocation formula. The Employer in its Nonstandardized
Plan or Volume Submitter Plan may elect to specify classifications of
Participants to whom the Plan Administrator will allocate any Employer
Contribution.

 

(a)   Classifications. The Employer may elect to specify any number of
classifications and a classification may consist of any number of Participants.
The Employer also may elect to put each Participant in his/her own
classification.

 

(b)   Allocation of contribution within classifications. The Plan Administrator
will apportion the Employer Contribution for a Plan Year to the classifications
as the Employer designates in writing at the time that the Employer makes the
contribution. If there is more than one Participant in a classification, the
Plan Administrator will allocate the Employer Contribution for the Plan Year
within each classification as the Employer elects in its Adoption Agreement
which may be: (i) in the same ratio that each Participant’s Compensation for the
Plan Year bears to the total Plan Year Compensation for all Participants within
the same classification (pro rata); or (ii) the same dollar amount to each
Participant within a classification.

 

(c)   Shifting classifications within the Plan Year. If a Participant during a
Plan Year shifts from one classification to another, the Plan Administrator will
apportion the Participant’s allocation for each classification pro rata based on
the Participant’s Compensation for the part of the Plan Year the Participant was
a member of the classification, unless the Employer in Appendix B: (i) specifies
apportionment based on the number of months or days a Participant spends in a
classification; or (ii) elects that the Employer in a nondiscriminatory manner
will direct the Plan Administrator as to which classification the Participant
will participate in during that entire Plan Year.

 

(4)   Super-integrated allocation formula. The Employer in its Volume Submitter
Plan may elect a super-integrated allocation formula. The Plan Administrator
will allocate the Employer Contribution for the Plan Year in accordance with the
tiers of priority that the Employer elects in its Adoption Agreement. The Plan
Administrator will not allocate to the tier with the next lower priority until
the Employer has contributed an amount sufficient to maximize the allocation
under the immediately preceding tier.

 

(5)   Age-based allocation formula. The Employer in its Nonstandardized Plan or
Volume Submitter Plan may elect an age-based allocation formula. The Plan
Administrator will allocate the Employer Contribution for the Plan Year in the
same ratio that each Participant’s Benefit Factor for the Plan Year bears to the
sum of the Benefit Factors of all Participants for the Plan Year. As such, the
total employer contribution will be allocated to each Participant sharing in the
allocation such that the equivalent benefit accrual rate for each such
Participant is identical.

 

(a)   Definition of Benefit Factor. A Participant’s Benefit Factor is his/her
Compensation for the Plan Year multiplied by the Participant’s Actuarial Factor.

 

(b)   Definition of Actuarial Factor. A Participant’s Actuarial Factor is the
factor that the Plan Administrator establishes based on the interest rate and
mortality table the Employer elects in its Adoption Agreement. If the Employer
elects to use the UP-1984 table, a Participant’s Actuarial Factor is the factor
in Table I of Appendix D to the Adoption Agreement or is the product of the
factors in Tables I and II of Appendix D to the Adoption Agreement if the Plan’s
Normal Retirement Age is not age 65. If the Employer in its Adoption Agreement
elects to use a table other than the UP-1984 table, the Plan Administrator will
determine a Participant’s Actuarial Factor in accordance with the designated
table (which the Employer will attach to the Adoption Agreement as a substituted
Appendix D) and the Adoption Agreement elected interest rate.

 

(6)   Uniform points allocation formula. The Employer in its Nonstandardized
Plan or Volume Submitter Plan may elect a uniform points allocation formula. The
Plan Administrator will allocate any Employer Contribution for a Plan Year in
the same ratio that each Participant’s points bear to the total points of all

 

24

--------------------------------------------------------------------------------


 

Participants for the Plan Year. The Plan Administrator determines a
Participant’s points in accordance with the Employer’s Adoption Agreement
elections under which the Employer will elect to define points based on Years of
Service, Compensation and/or age.

 

(7)   Incorporation of fixed or Prevailing Wage Contribution formula. The
Employer in its Adoption Agreement may elect to allocate Employer Contributions
in accordance with the Plan’s fixed Employer Contribution formula. In such
event, the Plan Administrator will allocate the Employer Contributions for a
Plan Year in accordance with the Fixed Nonelective or other Employer
Contribution formula or in accordance with the Prevailing Wage Contribution
formula the Employer has elected under Sections 3.04(A)(2) or (3).

 

(8)   Money Purchase allocation formula. The Plan Administrator will allocate
the Employer Contributions for a Plan Year to its Money Purchase Pension Plan as
provided in the Employer’s Adoption Agreement.

 

(C)  QNEC. The provisions of this Section 3.04(C) apply to QNEC contributions.

 

(1)   Plan-Designated QNEC. The Employer in its 401(k) Plan Adoption Agreement
will elect whether or not to treat some or all Nonelective Contributions as a
QNEC (“Plan-Designated QNEC”). If the Employer elects any Plan-Designated QNECs,
the Employer in its Adoption Agreement will elect whether to allocate a
Plan-Designated QNEC to all Participants or only to NHCE Participants and the
Employer in its Adoption Agreement also must elect a QNEC allocation method as
follows: (a) pro rata in relation to Compensation; (b) in the same dollar amount
without regard to Compensation (flat dollar); (c) under the reverse allocation
method; or (d) under any other method subject to the testing limitations of
Section 3.04(C)(5). The Plan Administrator will allocate a QNEC under this
Section 3.04(C)(1) only to those Participants who have satisfied eligibility
conditions under Article II to receive Nonelective Contributions (or if
applicable, to QNECs) and who have satisfied any allocation conditions under
Section 3.06 the Employer has elected in the Adoption Agreement as applicable to
QNECs.

 

(2)   Operational QNEC. The Employer, to facilitate the Plan Administrator’s
correction of test failures under Section 4.10, (or to lessen the degree of such
failures), but only if the Plan is using Current Year Testing, also may make
Discretionary Nonelective Contributions as QNECs to the Plan (“Operational
QNEC”), irrespective of whether the Employer in its Adoption Agreement has
elected to provide for any Nonelective Contributions or Plan-Designated QNECs.
The Plan Administrator, in its discretion, will allocate the Operational QNEC,
but will limit the allocation of any Operational QNEC only to some or all NHCE
Participants who are ADP Participants or ACP Participants under Sections
4.11(A) and (B). The Plan Administrator operationally must elect whether to
allocate an Operational QNEC to NHCE ADP Participants: (a) pro rata in relation
to Compensation; (b) in the same dollar amount without regard to Compensation
(flat dollar); (c) under the reverse allocation method; or (d) under any other
method; provided, that any QNEC allocation is subject to the limitations of
Section 3.04(C)(5). The Plan Administrator may allocate an Operational QNEC to
any NHCE ADP or ACP Participants even if such Participants have not satisfied
any eligibility conditions under Article II applicable to Nonelective
Contributions (including QNECs) or have not satisfied any allocation conditions
under Section 3.06 applicable to Nonelective Contributions (or to QNECs). Where
the Plan Administrator disaggregates the Plan for coverage and for
nondiscrimination testing under the “otherwise excludible employees”
rule described in Section 4.06(C), the Plan Administrator also may limit the
QNEC allocation to those NHCEs in any disaggregated “plan” which actually is
subject to ADP and ACP testing (because there are HCEs in that disaggregated
plan), The Employer may designate all or any part of its Prevailing Wage
Contribution as a QNEC, provided that the Prevailing Wage Contribution qualifies
as a QNEC.

 

(3)   Reverse QNEC allocation. Under the reverse QNEC allocation method, the
Plan Administrator (subject to Section 3.06 if applicable), will allocate a QNEC
first to the NHCE Participant(s) with the lowest Compensation for the Plan Year
in an amount not exceeding the Annual Additions Limit for each Participant, with
any remaining amounts allocated to the next highest paid NHCE Participant(s) not
exceeding his/her Annual Additions Limit and continuing in this manner until the
Plan Administrator has fully allocated the QNEC.

 

(4)   Separate Account. The Plan Administrator will establish a separate QNEC
Account for each Participant who receives an allocation of QNECs in accordance
with Section 7.04(A)(1).

 

(5)   Anti-conditioning and targeting. The Employer in its Adoption Agreement
and the Plan Administrator in operation may not condition the allocation of any
QNEC under this Section 3.04(C), on whether a Participant has made Elective
Deferrals. The nondiscrimination testing of QNECs also is subject to the
targeting limitations of Section 4.10(D). The Employer will not make an
Operational QNEC in an amount which exceeds the targeting limitations.

 

(6)   Standardized Plan limitation. The Employer in its Standardized Plan may
not elect a reverse QNEC allocation method or any similar QNEC allocation method
even if such allocation would comply with Section 3.04(C)(5).

 

(D)  Qualified Replacement Plan. The Employer may establish or maintain this
Plan as a qualified replacement plan as described in Code §4980 under which the
Plan may receive a Transfer from a terminating qualified plan the Employer also
maintains. The Plan Administrator will credit the transferred amounts to a
suspense account under the Plan and thereafter the Plan Administrator will
allocate the transferred amounts under this Section 3.04(D) in the same manner
as the Plan Administrator allocates Employer Nonelective Contributions.

 

3.05 SAFE HARBOR 401(k) CONTRIBUTIONS. The Employer in its 401(k) Plan Adoption
Agreement may elect to apply to its Plan the safe harbor provisions of this
Section 3.05.

 

(A)  Prior Election and Notice/12 Month Plan Year. Except as otherwise provided
in this Plan an Employer: (i) prior to beginning of the Plan Year to which the
safe harbor provisions apply, must elect the safe harbor plan provisions of this
Section 3.05; (ii) prior to the beginning of the Plan Year to which the safe
harbor provisions apply, must satisfy the applicable notice requirements; and
(iii) must apply the safe harbor provisions for the entire 12 month safe harbor
Plan Year.

 

25

--------------------------------------------------------------------------------


 

(1)         Short Plan Year. An Employer’s Plan may be a Safe Harbor 401(k) Plan
in a short Plan Year: (a) as provided in Sections 3.05(I)(3) or (5), relating to
the initial safe harbor Plan Year; (b) if the Employer creates a short Plan Year
by changing its Plan Year, provided that the Employer maintains the Plan as a
Safe Harbor 401(k) Plan in the Plan Years both before and after the short Plan
Year as described in Treas. Reg. §1.401(k)-3(e)(3); or (c) if the short Plan
Year is the result of the Employer’s termination of the Plan under
Section 3.05(I)(6).

 

(B)       Effect/Remaining Terms/Testing Status. The provisions of this
Section 3.05 apply to an electing Employer notwithstanding any contrary
provision of the Plan and all other remaining Plan terms continue to apply to
the Employer’s Safe Harbor 401(k) Plan. An Employer which elects and
operationally satisfies the safe harbor provisions of this Section 3.05 is not
subject to the nondiscrimination provisions of Section 4.10(B) (ADP test). An
electing Employer which provides for an Enhanced Matching Contribution under
Section 3.05(E)(6) or for Additional Matching Contributions under
Section 3.05(F) is subject to the nondiscrimination provisions of
Section 4.10(C) (ACP test), unless the Employer elects in its Adoption Agreement
to apply the ACP test safe harbor described in Section 3.05(G). If the Plan is a
Safe Harbor 401(k) Plan, for purposes of testing in future (non-safe harbor)
Plan Years, the Plan in the safe harbor Plan Year is deemed to be using Current
Year Testing as to the ADP test and is deemed to be using Current Year Testing
for the ACP test if the Plan in the safe harbor Plan Year satisfies the ACP test
safe harbor. If a Safe Harbor 401(k) Plan is subject to Sections 3.05(I)(1) or
(2), the Plan in such Plan Year is deemed to be using Current Year Testing for
both the ADP and ACP tests.

 

(C)       Compensation for Allocation. In allocating Safe Harbor Contributions
and Additional Matching Contributions that satisfy the ACP test safe harbor
under Section 3.05(G) and for Elective Deferral allocation under this
Section 3.05, the following provisions apply:

 

(1)         Safe Harbor and Additional Matching allocation. For purposes of
allocating the Employer’s Safe Harbor Contributions and ACP test safe harbor
Additional Matching Contributions, if any, Compensation is limited as described
in Section 1.11(E) and Employer must elect under its Adoption Agreement a
nondiscriminatory definition of Compensation as described in Section 1.11(F).
The Employer in its Adoption Agreement may not elect to limit NHCE Compensation
to a specified dollar amount, except as required under Section 1.11(E).

 

(2)         Deferral allocation. An Employer in its Adoption Agreement may elect
to limit the type of Compensation from which a Participant may make an Elective
Deferral to any reasonable definition. The Employer in its Adoption Agreement
also may elect to limit the amount of a Participant’s Elective Deferrals to a
whole percentage of Compensation or to a whole dollar amount, provided each
Eligible NHCE Participant may make Elective Deferrals in an amount sufficient to
receive the maximum Matching Contribution, if any, available under the Plan and
may defer any lesser amount. However, a Participant may not make Elective
Deferrals in the event that the Participant is suspended from doing so under
Section 6.07(A)(2), relating to hardship distributions or to the extent that the
allocation would exceed a Participant’s Annual Additions Limit in
Section 4.05(B) or the maximum Deferral Limit in Section 4.10(A). If the Plan
permits Roth Deferrals in addition to Pre-Tax Deferrals, Elective Deferrals for
purposes of Section 3.05 includes both Roth Deferrals and Pre-Tax Deferrals.

 

(D)       “Early” Elective Deferrals/Delay of Safe Harbor Contribution. If the
Employer in its Adoption Agreement elects any age and service eligibility
requirements for Elective Deferrals that are less than age 21 and one Year of
Service (with one Year of Service being defined as completion of 1,000 Hours of
Service during the relevant Eligibility Computation Period), the Employer in its
Adoption Agreement may elect to apply the OEE rule described in
Section 4.06(C) to the Safe Harbor Contributions. If the Employer so elects,
then (1) Only those Participants who are Includible Employees will receive the
Safe Harbor Contributions; (2) the disaggregated plan which covers the
Includible Employees is a Safe Harbor 401(k) Plan under this Section 3.05;
(3) the Plan Administrator will perform the ADP (and ACP) tests as necessary for
the disaggregated plan which covers the Otherwise Excludible Employees, as
provided in Section 4.06(B)(1). If the Employer in its Adoption Agreement has
elected “Participating Compensation” for allocating Nonelective Contributions or
Matching Contributions (as applicable), the Plan Administrator, in allocating
the Safe Harbor Contribution for the Plan Year in which a Participant crosses
over to the Includible Employees group, will count Compensation and Elective
Deferrals only on and following the Cross-Over Date. See Section 4.06(C) for the
definitions of “OEE rule,” “Includible Employees,” “Otherwise Excludible
Employees,” and “Cross-Over Date.” Nothing in this Section 3.05(D) affects the
obligation of the Employer under Article X in the event that the Plan is
top-heavy, to provide a Top-Heavy Minimum Allocation for Non-Key Employee
Participants. Under this Section 3.05(D), eligibility for Additional Matching
Contributions and for Nonelective Contributions which are not Safe Harbor
Nonelective Contributions is controlled by the Employer’s Adoption Agreement
elections and is not necessarily limited to age 21 and one Year of Service as is
the case for Safe Harbor Contributions. However, as to ACP test safe harbor
treatment for Additional Matching Contributions, see Section 3.05(F)(2).

 

(E)       Safe Harbor Contributions/ADP Test Safe Harbor. An Employer which
elects under this Section 3.05(E) to apply the safe harbor provisions, must
satisfy the ADP test safe harbor contribution requirement under either Code
§401(k)(12) or Code §401(k)(13) by making a Safe Harbor Contribution to the
Plan. Except as otherwise provided in this Section 3.05, the Employer must make
its Safe Harbor Contributions (and any Additional Matching Contributions which
will satisfy the ACP test safe harbor), no later than twelve months after the
end of the Plan Year to which such contributions are allocated. If the Employer
satisfies this Section 3.05(E) and the remaining applicable provisions of
Section 3.05, Elective Deferrals are not subject to nondiscrimination testing
under Section 4.10(B) (ADP test). The Employer in its Adoption Agreement may
elect to apply forfeitures toward satisfaction of the Employer’s required Safe
Harbor Contribution.

 

(1)         Definition of Safe Harbor Contribution. A Safe Harbor Contribution
is a Safe Harbor Nonelective Contribution or a Safe Harbor Matching Contribution
as the Employer elects in its Adoption Agreement and includes a QACA Safe Harbor
Contribution.

 

26

--------------------------------------------------------------------------------


 

(2)         Definition of Safe Harbor Nonelective Contribution. A Safe Harbor
Nonelective Contribution is a Fixed Nonelective Contribution in an amount the
Employer elects in its Adoption Agreement, which must equal at least 3% of each
Participant’s Compensation unless the Employer elects to limit Safe Harbor
Nonelective Contributions to NHCEs under Section 3.05(E)(9) or unless
Section 3.05(D) applies. A Safe Harbor Nonelective Contribution is a QNEC,
except that the Employer in its Adoption Agreement may elect to apply a QACA
vesting schedule to a Safe Harbor Nonelective Contribution the Employer makes to
a QACA.

 

(3)         Definition of Safe Harbor Matching Contribution. A Safe Harbor
Matching Contribution is a Basic Matching Contribution, a QACA Basic Matching
Contribution, or an Enhanced Matching Contribution. Under a Safe Harbor Matching
Contribution an HCE may not receive a greater rate of match at any level of
Elective Deferrals than any NHCE. A Safe Harbor Matching Contribution is a QMAC,
except that the Employer in its Adoption Agreement may elect to apply a QACA
vesting schedule to a QACA Basic Matching Contribution or to an Enhanced
Matching Contribution the Employer makes to a QACA.

 

(4)         Definition of Basic Matching Contribution. A Basic Matching
Contribution is a Fixed Matching Contribution equal to 100% of a Participant’s
Elective Deferrals which do not exceed 3% of Compensation, plus 50% of Elective
Deferrals which exceed 3%, but do not exceed 5% of Compensation.

 

(5)         Definition of QACA Basic Matching Contribution. A QACA Basic
Matching Contribution is a Fixed Matching Contribution equal to 100% of a
Participant’s Elective Deferrals which do not exceed 1% of Compensation, plus
50% of Elective Deferrals which exceed 1%, but do not exceed 6% of Compensation.

 

(6)         Definition of Enhanced Matching Contribution. An Enhanced Matching
Contribution is a Fixed Matching Contribution made in accordance with any
formula the Employer elects in its Adoption Agreement under which: (a) at any
rate of Elective Deferrals, a Participant receives a Matching Contribution which
is at least equal to the match the Participant would receive under the Basic
Matching Contribution formula or under the QACA Basic Matching Contribution
formula, as applicable; and (b) the rate of match does not increase as the rate
of Elective Deferrals increases.

 

(7)         Time period for computing/contributing Safe Harbor Matching
Contribution.

 

(a)         Computation. The Employer in its Adoption Agreement must elect the
applicable time period for computing the Employer’s Safe Harbor Matching
Contributions. If the Employer fails to so elect, the Employer is deemed to have
elected to compute its Safe Harbor Matching Contribution based on the Plan Year.

 

(b)         Contribution deadline. If the Employer elects to compute its Safe
Harbor Matching Contribution based on a time period which is less than the Plan
Year, the Employer must contribute the Safe Harbor Matching Contributions to the
Plan no later than the end of the Plan Year quarter which follows the quarter in
which the Elective Deferral that gave rise to the Safe Harbor Matching
Contribution was made. If the Employer fails to contribute by the foregoing
deadline, the Employer will correct the operational failure by contributing the
Safe Harbor Matching Contribution as soon as is possible and also will
contribute Earnings on the Contribution. See Section 7.08. If the time period
for computing the Safe Harbor Matching Contribution is the Plan Year, the
Employer must contribute the Safe Harbor Matching Contribution to the Plan no
later than twelve months after the end of the Plan Year to which the Safe Harbor
Contribution is allocated.

 

(8)         No allocation conditions. The Plan Administrator must allocate the
Employer’s Safe Harbor Contribution without regard to the Section 3.06
allocation conditions, if any, the Employer has elected as to non-Safe Harbor
Contributions.

 

(9)         NHCEs must receive allocation; further election of allocation group.
Subject to Section 3.05(D), the Plan Administrator must allocate the Safe Harbor
Contribution to NHCE Participants, which for purposes of Section 3.05 means
NHCEs who are eligible to make Elective Deferrals. The Employer in its Adoption
Agreement, must elect whether to allocate Safe Harbor Contributions: (a) to all
Participants; (b) only to NHCE Participants; or (c) to NHCE Participants and to
designated HCE Participants. The Employer in its Adoption Agreement also may
elect to exclude Collective Bargaining Employees from the allocation of Safe
Harbor Contributions.

 

(10)  100% vesting/distribution restrictions. A Participant’s Account Balance
attributable to Safe Harbor Contributions: (a) at all times is 100% Vested,
unless the Employer maintains a QACA and elects in its Adoption Agreement to
apply a QACA vesting schedule; and (b) is subject to the distribution
restrictions described in Section 6.01(C)(4)(b).

 

(11)  Possible application of ACP test. If the Plan’s sole Matching Contribution
is a Basic Matching Contribution or a QACA Basic Matching Contribution, the
Basic Matching Contribution or QACA Basic Matching Contribution is not subject
to nondiscrimination testing under Section 4.10(C) (ACP test). The Employer in
its Adoption Agreement must elect whether to satisfy the ACP test safe harbor
amount limitations under Section 3.05(G) with respect to the Employer’s Enhanced
Matching Contributions or to test its Enhanced Matching Contributions under
Section 4.10(C) (ACP test). The Employer in its Adoption Agreement may elect to
test Enhanced Matching Contributions using Current Year Testing or Prior Year
Testing.

 

(12)  Application to other allocations/testing. Except as the Employer otherwise
elects in Appendix B and as described below as to permitted disparity, any Safe
Harbor Nonelective Contributions will be applied toward (offset) any other
allocation to a Participant of a non-Safe Harbor Nonelective Contribution. An
Employer electing to apply the general nondiscrimination test under
Section 4.06(C), may include Safe Harbor Nonelective Contributions in applying
the general test. An Employer which has elected in its Adoption Agreement to
apply permitted disparity in allocating the Employer’s Nonelective Contributions
made in addition to Safe Harbor Nonelective Contributions may not include within
the permitted disparity formula allocation any of the Employer’s Safe Harbor
Nonelective Contributions.

 

(13)  Contribution to another plan. An Employer in its Adoption Agreement may
elect to make the Safe Harbor

 

27

--------------------------------------------------------------------------------


 

Contribution to another Defined Contribution Plan the Employer maintains
provided: (a) this Plan and the other plan have the same Plan Years; (b) each
Participant eligible for Safe Harbor Contributions under this Plan is eligible
to participate in the other plan; and (c) the other plan provides that 100%
vesting and the distribution restrictions under Section 6.01(C)(4)(b) apply to
the Safe Harbor Contribution Account maintained within the other plan. An
Employer cannot apply any Safe Harbor Contributions to satisfy the 401(k) safe
harbor requirements in more than one plan.

 

(F)        Additional Matching Contributions. The Employer in its Adoption
Agreement may elect to make Additional Matching Contributions to its safe harbor
Plan under this Section 3.05(F).

 

(1)         Definition of Additional Matching Contributions. Additional Matching
Contributions are Fixed or Discretionary Matching Contributions (“Fixed
Additional Matching Contributions” or “Discretionary Additional Matching
Contributions”) the Employer makes to its Safe Harbor 401(k) Plan (including a
Safe Harbor 401(k) Plan the Employer elected into during the Plan Year under
Section 3.05(I)(1)) and are not Safe Harbor Matching Contributions. Additional
Matching Contributions are in addition to whatever type of Safe Harbor
Contributions the Employer makes to satisfy the ADP test safe harbor under
Section 3.05(E). If the Employer under Section 3.05(I)(1) does not elect into
the safe harbor as of a Plan Year, any Matching Contributions for that Plan Year
are not Additional Matching Contributions and as such cannot qualify for the ACP
test safe harbor.

 

(2)         Safe harbor or testing. The Employer in its Adoption Agreement must
elect whether to subject the Additional Matching Contributions to the ACP test
safe harbor requirements of Section 3.05(G), or for the Plan Administrator to
test the Additional Matching Contributions (and any Safe Harbor Matching
Contribution) for nondiscrimination under Section 4.10(C) (ACP test). The
Employer in its Adoption Agreement may elect to test Additional Matching
Contributions (and any Safe Harbor Matching Contribution) using Current Year
Testing or Prior Year Testing. See Section 3.05(I)(1)(a) with regard to ACP
testing Matching Contributions in connection with the maybe notice.

 

(3)         Eligibility, vesting, allocation conditions and distributions. The
Employer must elect in its Adoption Agreement the eligibility conditions,
vesting schedule, allocation conditions and distribution provisions applicable
to the Employer’s Additional Matching Contributions. To satisfy the ACP test
safe harbor under Section 3.05(G), any allocation conditions the Employer
otherwise elects in its Adoption Agreement do not apply to Additional Matching
Contributions. However, regardless of whether the Employer elects to treat the
Additional Matching Contributions as being subject to the ACP test safe harbor,
the Employer may elect: (a) to apply a vesting schedule to the Additional
Matching Contributions; and (b) to treat the Additional Matching Contributions
Account as not subject to the distribution restrictions under
Section 6.01(C)(4)(b). If the Employer wishes to apply the ACP test safe harbor
to Additional Matching Contributions, the Employer must not elect eligibility
conditions applicable to the Additional Matching Contribution which exceed age
21 and one Year of Service and the Employer must elect eligibility conditions
which are the same as it elects for the Safe Harbor Contribution.

 

(4)         Time period for computing/contributing Additional Matching
Contributions.

 

(a)         Computation. The Employer in its Adoption Agreement must elect the
applicable time period for computing the Employer’s Additional Matching
Contributions. If the Employer fails to so elect, the Employer is deemed to have
elected to compute its Additional Matching Contribution based on the Plan Year.

 

(b)         Contribution deadline. This Section 3.05(F)(4)(b) applies if the
Employer in its Adoption Agreement elects to apply the ACP test safe harbor
under Section 3.05(G) to its Additional Matching Contributions. If the Employer
elects to compute its Additional Matching Contribution based on a time period
which is less than the Plan Year, the Employer must contribute the Additional
Matching Contributions to the Plan no later than the end of the Plan Year
quarter which follows the quarter in which the Elective Deferral that gave rise
to the Additional Matching Contribution was made. If the Employer fails to
contribute by the foregoing deadline, the Employer will correct the operational
failure by contributing the Additional Matching Contribution as soon as is
possible and will also contribute Earnings on the Contribution. See
Section 7.08. If the Employer elects to apply the ACP test safe harbor and
elects the Plan Year as the time period for computing the Additional Matching
Contribution, the Employer must contribute the Additional Matching Contribution
to the Plan no later than twelve months after the end of the Plan Year to which
the Additional Matching Contribution is allocated.

 

(G)      ACP test safe harbor. The Employer in its Adoption Agreement will elect
whether (i) to apply the amount limitations under this Section 3.05(G) in order
to comply with the ACP test safe harbor as described in this Section 3.05(G); or
(ii) the Plan Administrator must test all Matching Contributions under the ACP
test unless the Plan’s only Matching Contribution is a Basic Matching
Contribution or a QACA Basic Matching Contribution. If the Employer elects to
test, the Employer also will elect whether to perform the ACP test using Current
Year or Prior Year Testing.

 

(1)         Amount limitations. Under the ACP test safe harbor: (a) the Employer
may not make Matching Contributions as to a Participant’s Elective Deferrals
which exceed 6% of the Participant’s Plan Year Compensation; (b) the amount of
any Discretionary Additional Matching Contribution allocated to any Participant
may not exceed 4% of the Participant’s Plan Year Compensation; (c) the rate of
Matching Contributions may not increase as the rate of Elective Deferrals
increases; and (d) an HCE may not receive a rate of match greater than any NHCE
(taking into account HCE aggregation under Section 4.10(C)(6)).

 

(2)         No partial ACP test safe harbor. If the Employer’s Plan has more
than one Matching Contribution formula, each Matching Contribution formula must
satisfy the ACP test safe harbor or the Plan Administrator must test all of the
Employer’s Matching Contributions together under Section 4.10(C) (ACP test).

 

(3)         Employee Contributions. If the Employer in its Adoption Agreement
has elected to permit Employee Contributions under the Plan: (a) any Employee
Contributions do not satisfy the ACP test safe harbor and the Plan

 

28

--------------------------------------------------------------------------------


 

Administrator must test the Employee Contributions under Section 4.10(C) (ACP
test) using Current Year Testing unless the Employer elects in its Adoption
Agreement to apply Prior Year Testing; and (b) if the Employer in its Adoption
Agreement elects to match the Employee Contributions, the Plan Administrator in
applying the 6% amount limit in Section 3.05(G)(1) must aggregate a
Participant’s Elective Deferrals and Employee Contributions which are subject to
the 6% limit.

 

(H)      Safe Harbor Notice. The Plan Administrator must provide a safe harbor
notice to each Participant a reasonable period prior to each Plan Year for which
the Employer in its Adoption Agreement has elected to apply the safe harbor
provisions.

 

(1)         Deemed reasonable notice. The Plan Administrator is deemed to
provide timely notice if the Plan Administrator provides the safe harbor notice
at least 30 days and not more than 90 days prior to the beginning of the safe
harbor Plan Year.

 

(2)         Mid-year notice/new Participant or Plan. If: (a) an Employee becomes
eligible to participate in the Plan during a safe harbor Plan Year, but after
the Plan Administrator has provided the annual safe harbor notice for that Plan
Year; (b) the Employer adopts mid-year a new Safe Harbor 401(k) Plan; or (c) the
Employer amends mid-year its existing Profit Sharing Plan to add a
401(k) feature and also elects safe harbor status, the Plan Administrator must
provide the safe harbor notice a reasonable period (with 90 days being deemed
reasonable) prior to and no later than the Employee’s Entry Date. However, if it
is not practicable for the Plan Administrator to provide the notice on or before
the date an Employee becomes a Participant, then the Plan nonetheless will treat
the notice as provided timely if the Plan Administrator provides the notice as
soon as practicable after that date and the Participant is permitted to elect to
defer from all types of Compensation that may be deferred under the Plan earned
beginning on that date.

 

(3)         Content. The safe harbor notice must provide comprehensive
information regarding the Participants’ rights and obligations under the Plan
and must be written in a manner calculated to be understood by the average
Participant. The Plan Administrator’s notice must satisfy the content
requirements of Treas. Reg. §1.401(k)-3(d).

 

(4)         Election following notice. A Participant may make or modify a Salary
Reduction Agreement under the Employer’s Safe Harbor 401(k) Plan for 30 days
following receipt of the safe harbor notice, or if greater, for the period the
Plan Administrator specifies in the Salary Reduction Agreement.

 

(5)         Additional QACA notice requirements. If the Plan is a QACA, in
addition to the other requirements of this Section 3.05(H), the Employer must
provide the initial QACA safe harbor notice sufficiently early so that a
Participant has a reasonable period after receiving the notice and before the
first Automatic Deferral (see Section 3.02(B)(3)(a)(i)) to make a Contrary
Election and, as applicable, to make an election as to the investment of his/her
Account. In addition, the notice will state: (a) the Automatic Deferral
Percentage that will apply in absence of the Participant’s Contrary Election;
(b) the Participant’s right under a Contrary Election to elect not to have any
Automatic Deferral made on the Participant’s behalf or to elect to make Elective
Deferrals in a different amount or percentage of Compensation; and (c) how the
Plan will invest the Automatic Deferrals in the event that the Plan permits
Participant-Directed Accounts, and the Participant does not make an investment
election.

 

(I)           Mid-Year Changes in Safe Harbor Status.

 

(1)         Contingent (“maybe”) notice and supplemental notice-delayed election
of Safe Harbor Nonelective Contributions. The Employer during any Plan Year may
elect for its Plan to become a Safe Harbor 401(k) Plan under this
Section 3.05(I)(1) for that Plan Year, provided: (i) the Plan is using Current
Year Testing; (ii) the Employer elects to satisfy the Safe Harbor Contribution
requirement using the Safe Harbor Nonelective Contribution; (iii) the Employer
amends the Plan to add such Safe Harbor Contribution not later than 30 days
prior to the end of the Plan Year, computed with regard to the entire Plan Year;
and (iv) the Plan Administrator provides a notice (“maybe notice”) to
Participants prior to the beginning of the Plan Year for which the safe harbor
amendment may become effective, that the Employer later may elect to become a
Safe Harbor 401(k) Plan for that Plan Year using the Safe Harbor Nonelective
Contribution and that if the Employer does so, the Plan Administrator will
provide a supplemental notice to Participants at least 30 days prior to the end
of that Plan Year informing Participants of the Employer’s election to provide
the Safe Harbor Nonelective Contribution for that Plan Year. The Employer elects
into the safe harbor by timely giving the supplemental notice and by amending
the Plan as described above and thereby elects not to be subject to the ADP
test, regardless of the Employer’s Adoption Agreement Elections. Except as
otherwise specified, the Participant notices described in this
Section 3.05(I)(1) also must satisfy the requirements applicable to safe harbor
notices under Section 3.05(H).

 

(a)         Effect on Additional Matching Contributions. If the Employer gives a
maybe notice under this Section 3.05(I)(1), and then gives the supplemental
notice electing into the ADP test safe harbor for the Plan Year, any Additional
Matching Contribution the Employer elects in its Adoption Agreement will be
subject to the ACP test safe harbor regardless of the Employer’s Adoption
Agreement Elections, unless one or more Matching Contributions, as described in
the Adoption Agreement, fails to satisfy the limitations of Sections
3.05(G)(1) and (2). If the Employer does not give a supplemental notice, or any
Matching Contribution fails to satisfy such limitations, any Matching
Contributions are not Additional Matching Contributions in that Plan Year and
the Plan Administrator will test all such Matching Contributions under
Section 4.10(C) (ACP test) using Current Year Testing.

 

(2)         Exiting Safe Harbor Contributions. The Employer may amend its Safe
Harbor 401(k) Plan during a Plan Year to reduce or eliminate prospectively, any
or all Safe Harbor Matching Contributions or Additional Matching Contributions,
or Safe Harbor Nonelective Contributions, provided: (a) the Plan Administrator
provides a notice to the Participants which explains the effect of the
amendment, specifies the amendment’s Effective Date and informs Participants
they will have a reasonable opportunity to modify their Salary Reduction
Agreements, and if applicable, Employee Contributions; (b) Participants have a
reasonable opportunity and period prior to the Effective Date of the amendment
to modify their Salary Reduction Agreements, and if applicable, Employee
Contributions; (c) the amendment is not effective earlier than the later of:
(i) 30 days after the Plan Administrator gives notice of the amendment; or
(ii) the date the Employer adopts the

 

29

--------------------------------------------------------------------------------


 

amendment and (d) the employer otherwise complies with Treas. Reg.
1.401(k)-3(g) and, if applicable, Treas. Reg. §1.401(m)-3(h). An Employer which
amends its Safe Harbor 401(k) Plan to eliminate or reduce any Matching
Contribution or the Nonelective Contribution under this Section 3.05(I)(2),
effective during the Plan Year, must continue to apply all of the safe harbor
requirements of this Section 3.05 until the amendment becomes effective and also
must apply for the entire Plan Year, using Current Year Testing, the
nondiscrimination test under Section 4.10(B) (ADP test) and the
nondiscrimination test under Section 4.10(C) (ACP test). However, any Employer
which eliminates only an Additional Matching Contribution does not need to test
under the ADP test provided that the Plan still satisfies the ADP test safe
harbor.

 

(3)         Amendment of non-401(k) Plan into safe harbor status. An Employer
maintaining a Profit Sharing Plan or pre-ERISA Money Purchase Pension Plan,
during a Plan Year, may amend prospectively its Plan to become a Safe Harbor
401(k) Plan provided: (a) the Employer’s Plan is not a Successor Plan; (b) the
Participants may make Elective Deferrals for at least 3 months during the Plan
Year; (c) the Plan Administrator provides the safe harbor notice described in
Section 3.05(H) a reasonable time prior to and not later than the Effective Date
of the 401(k) arrangement; and (d) the Plan commencing on the Effective Date of
the amendment (or such earlier date as the Employer will specify in its Adoption
Agreement), satisfies all of the safe harbor requirements of this Section 3.05.

 

(4)         Amendment to add Roth Deferrals or Beneficiary Hardship
Distributions. The Employer during any Plan Year may amend its Safe Harbor
401(k) Plan to: (a) permit Participants to make Roth Deferrals, as defined in
Section 1.21(B), and subject to Section 3.02(E) and other Plan provisions as
applicable; or (b) to add a Beneficiary hardship distribution provision under
Section 6.07(H).

 

(5)         New Plan/new Employer. An Employer (including a new Employer) may
establish a new Safe Harbor 401(k) Plan which is not a Successor Plan, provided;
(a) the Plan Year is at least 3 months long; (b) the Plan Administrator provides
the safe harbor notice described in Section 3.05(H) a reasonable time prior to
and not later than the Effective Date of the Plan; and (c) the Plan commencing
on the Effective Date of the Plan satisfies all of the safe harbor requirements
of this Section 3.05. If the Employer is new, the Plan Year may be less than 3
months provided the Plan is in effect as soon after the Employer is established
as it is administratively feasible for the Employer to establish the Plan.

 

(6)         Plan termination. An Employer may terminate its Safe Harbor
401(k) Plan mid-Plan Year in accordance with Article XI and this
Section 3.05(I)(6).

 

(a)         Acquisition/disposition or substantial business hardship. If the
Employer terminates its Safe Harbor 401(k) Plan resulting in a short Plan Year,
and the termination is on account of an acquisition or disposition transaction
described in Code §410(b)(6)(C), or if termination is on account the Employer’s
substantial business hardship, within the meaning of Code §412(c), the Plan
remains a Safe Harbor 401(k) Plan for the short Plan Year provided that the
Employer satisfies this Section 3.05 through the Effective Date of the Plan
termination.

 

(b)         Other termination. If the Employer terminates its Safe Harbor
401(k) Plan for any reason other than as described in Section 3.05(I)(6)(a), and
the termination results in a short Plan Year, the Employer must conduct the
termination under the provisions of Section 3.05(I)(2), except that the Employer
need not provide Participants with the right to change their Salary Reduction
Agreements.

 

(J)         Qualified Automatic Contribution Arrangement (QACA). If the Employer
under Section 3.02(B)(3) elects in its Adoption Agreement to apply the QACA
provisions, this Section 3.05(J) also applies. Except as modified in this
Section 3.05(J), the safe harbor provisions of this Section 3.05 apply to the
QACA.

 

(1)         QACA Safe Harbor Contributions. The Employer will provide Safe
Harbor Contributions as specified in its Adoption Agreement to the Participants
specified in the Adoption Agreement. Compensation for purposes of allocating
QACA Safe Harbor Contributions means as described in Section 3.05(C)(1).

 

(2)         Vesting and Distributions. A Participant’s Account Balance
attributable to QACA Safe Harbor Contributions is subject to: (a) vesting as the
Employer elects in its Adoption Agreement; and (b) the distribution restrictions
under Section 6.01(C)(4)(b) that apply to Safe Harbor Contributions.

 

3.06 ALLOCATION CONDITIONS. The Employer in its Adoption Agreement will elect
the allocation conditions, if any, which the Plan Administrator will apply in
allocating Employer Contributions (except for those contributions described
below) and in allocating forfeitures allocated as an Employer Contribution under
the Plan.

 

(A)       Contributions Not Subject to Allocation Conditions. The Employer may
not elect to impose any allocation conditions on: (1) Elective Deferrals;
(2) Safe Harbor Contributions; (3) Additional Matching Contributions to which
the Employer elects to apply the ACP test safe harbor; (4) Employee
Contributions; (5) Rollover Contributions; (6) Designated IRA Contributions; (7)
SIMPLE Contributions; or (8) Prevailing Wage Contributions. The Plan
Administrator also may elect under Sections 3.03(C)(2) and 3.04(C)(2), not to
apply to any Operational QMAC or Operational QNEC any allocation conditions
otherwise applicable to Matching Contributions (including QMACs) or to
Nonelective Contributions (including QNECs).

 

(B)       Conditions. The Employer in its Adoption Agreement may elect to impose
allocation conditions based on Hours of Service or employment at a specified
time (or both), in accordance with this Section 3.06(B). The Employer may elect
to impose different allocation conditions to different Employer Contribution
Types under the Plan. A Participant does not accrue an Employer Contribution or
forfeiture allocated as an Employer Contribution with respect to a Plan Year or
other applicable period, until the Participant satisfies the allocation
conditions for that Employer Contribution Type.

 

(1)         Hours of Service requirement. Except as required to satisfy the
Top-Heavy Minimum Allocation, the Plan Administrator will not allocate any
portion of an Employer Contribution for a Plan Year to any Participant’s Account
if the Participant does not complete the applicable minimum Hours of

 

30

--------------------------------------------------------------------------------


 

Service (or consecutive calendar days of employment under the Elapsed Time
Method) requirement the Employer specifies in its Adoption Agreement for the
relevant period.

 

(a)         1,000 HOS in Plan Year/other HOS requirement. The Employer in its
Nonstandardized Plan or Volume Submitter Plan may elect to require a Participant
to complete: (i) 1,000 Hours of Service during the Plan Year (or to be employed
for at least 182 consecutive calendar days under the Elapsed Time Method);
(ii) a specified number of Hours of Service during the Plan Year which is less
than 1,000 Hours of Service; or (iii) a specified number of Hours of Service
within the time period the Employer elects in its Adoption Agreement, but not
exceeding 1,000 Hours of Service in a Plan Year.

 

(b)         501 HOS/terminees. The Employer in its Adoption Agreement may elect
to require a Participant to complete during a Plan Year 501 Hours of Service (or
to be employed for at least 91 consecutive calendar days under the Elapsed Time
Method) to share in the allocation of Employer Contributions for that Plan Year
where the Participant is not employed by the Employer on the last day of that
Plan Year, including the Plan Year in which the Employer terminates the Plan.

 

(c)          Short Plan Year or allocation period. This
Section 3.06(B)(1)(c) applies to any Plan Year or to any other allocation time
period under the Adoption Agreement which is less than 12 months, where in
either case, the Employer creates a short allocation period on account of a Plan
amendment, the termination of the Plan or the adoption of the Plan with an
initial short Plan Year. In the case of any short allocation period, the Plan
Administrator will prorate any Hour of Service requirement based on the number
of days in the short allocation period divided by the number of days in the
normal allocation period, using 365 days in the case of Plan Year allocation
period. The Employer in Appendix B may elect not to pro-rate Hours of Service in
any short allocation period or to apply a monthly pro-ration method.

 

(2)         Last day requirement.

 

(a)         Standardized Plan. If the Plan is a Standardized Plan, a Participant
who is employed by the Employer on the last day of a Plan Year will share in the
allocation of Employer Contributions for that Plan Year without regard to the
Participant’s Hours of Service completed during that Plan Year.

 

(b)         Nonstandardized or Volume Submitter Plan. The Employer in its
Nonstandardized Plan or Volume Submitter Plan may elect to require a Participant
to be employed by the Employer on the last day of the Plan Year or other
specified period or on a specified date. If the Plan is a Nonstandardized or
Volume Submitter Money Purchase Pension Plan, the Plan expressly conditions
Employer Contribution allocations on a Participant’s employment with the
Employer on the last day of the Plan Year for the Plan Year in which the
Employer terminates or freezes the Plan, even if the Employer in its Adoption
Agreement did not elect the “last day of the Plan Year” allocation condition.

 

(C)       Time Period. The Employer in its Adoption Agreement will elect the
time period to which the Plan Administrator will apply any allocation condition.
The Employer may elect to apply the same time period to all Contribution Types
or to elect a different time period based on Contribution Type.

 

(D)       Death, Disability or Retirement Age. The Employer in its Adoption
Agreement will elect whether any elected allocation condition applies or is
waived for a Plan Year if a Participant incurs a Separation from Service during
the Plan Year on account of the Participant’s death, Disability or attainment of
Normal Retirement Age or Early Retirement Age in the current Plan Year or on
account of the Participant’s Disability or attainment of Normal Retirement Age
or Early Retirement Age in a prior Plan Year. The Employer’s election may be
based on Contribution Type or may apply to all Contribution Types.

 

(E)       No Other Conditions. In allocating Employer Contributions under the
Plan, the Plan Administrator will not apply any other allocation conditions
except those the Employer elects in its Adoption Agreement or otherwise as the
Plan may require.

 

(F)        Suspension of Allocation Conditions in a Nonstandardized or Volume
Submitter Plan. The Employer in its Nonstandardized Plan or Volume Submitter
Plan will elect whether to apply the suspension provisions of this
Section 3.06(F). If: (i) Section 3.06(F) applies; (ii) the Plan (or any
component part of the Plan) in any Plan Year must perform coverage testing; and
(iii) the Plan (or component part of the Plan) fails to satisfy coverage under
the ratio percentage test under Treas. Reg. §1.410(b)-2(b)(2), the Plan suspends
for that Plan Year any Plan (or component part of the Plan) allocation
conditions in accordance with this Section 3.06(F). If the Plan Administrator
must perform coverage testing, the Administrator will apply testing separately
as required to each component part of the Plan after applying the aggregation
and disaggregation rules under Treas. Reg. §§1.410(b)-6 and -7.

 

(1)         No average benefit test. If the Employer elects to apply this
Section 3.06(F), the Plan Administrator may not apply the average benefit test
under Treas. Reg. §1.410(b)-2(b)(3), to determine satisfaction of coverage or to
correct a coverage failure, as to the Plan or to the component part of the Plan
to which this Section 3.06(F) applies, unless the Plan or component still fails
coverage after application of this Section 3.06(F). The restriction in this
Section 3.06(F)(1) does not apply as to application of the average benefit test
in performing nondiscrimination testing.

 

(2)         Methodology. If this Section 3.06(F) applies for a Plan Year, the
Plan Administrator, in the manner described herein, will suspend the allocation
conditions for the NHCEs who are included in the coverage test and who are
Participants in the Plan (or component part of the Plan) but who are not
benefiting thereunder (within the meaning of Treas. Reg. §1.410(b)-3), such that
enough additional NHCEs are benefiting under the Plan (or component part of the
Plan) to pass coverage under the ratio percentage test. The ordering of
suspension of allocation conditions is in the following priority tiers and if
more than one NHCE in any priority tier satisfies the conditions for suspension
(but all are not needed to benefit to pass coverage), the Plan Administrator
will apply the suspension beginning first with the NHCE(s) in that suspension
tier with the lowest Compensation during the Plan Year:

 

(a)         Last day. Those NHCE(s) employed by the Employer on the last day of
the Plan Year, without regard to the

 

31

--------------------------------------------------------------------------------


 

number of Hours of Service in the Plan Year. If necessary to pass coverage, the
Plan Administrator then will apply Section 3.06(F)(2)(b).

 

(b)         Latest Separation. Those NHCE(s) who have the latest Separation from
Service date during the Plan Year, without regard to the number of Hours of
Service in the Plan Year. If necessary to pass coverage, the Plan Administrator
then will apply Section 3.06(F)(2)(c).

 

(c)          Most Hours of Service (more than 500). Those NHCE(s) with the
greatest number of Hours of Service during the Plan Year but who have more than
500 Hours of Service.

 

(3)         Appendix B. The Employer in Appendix B may elect a different order
of the suspension tiers, may elect to use Hours of Service (in lieu of
Compensation) as a tiebreaker within any tier or may elect additional or other
suspension tiers which are objective and not subject to Employer discretion.

 

(4)         Separate Application to Nonelective and Matching. If applicable
under the Plan, the Employer in its Adoption Agreement will elect whether to
apply this Section 3.06(F): (a) to both Nonelective Contributions and to
Matching Contributions if both components fail the ratio percentage test;
(b) only to Nonelective Contributions if this component fails the ratio
percentage test; or (c) only to Matching Contributions if this component fails
the ratio percentage test.

 

(G)      Conditions Apply to Re-Hired Employees. If a Participant incurs a
Separation from Service and subsequently is re-hired and resumes participation
in the same Plan Year as the Separation from Service or in any subsequent Plan
Year, the allocation conditions under this Section 3.06, if any, continue to
apply to the re-hired Employee/Participant in the Plan Year in which he/she is
re-hired, unless the Employer elects otherwise in Appendix B.

 

3.07 FORFEITURE ALLOCATION. The amount of a Participant’s Account forfeited
under the Plan is a Participant forfeiture. The Employer may direct the
Administrator to use Forfeitures to reinstate previously forfeited Account
balances of Participants, if any, in accordance with Section 5.07, or to satisfy
any contribution that may be required pursuant to Section 7.07.

 

(A)       Allocation Method. The Employer in its Adoption Agreement must specify
the method or methods the Plan Administrator will apply to allocate forfeitures.
If the Employer elects more than one method, unless the Employer designates a
specific ordering in its Adoption Agreement, the Plan Administrator may allocate
the forfeitures by applying one or more of such elected methods in any order as
the Plan Administrator operationally may determine, until the forfeitures are
fully allocated to the applicable forfeiture allocation Plan Year.

 

(1)         401(k) forfeiture source. If the Plan is a 401(k) Plan, the Employer
in its Adoption Agreement may elect a different allocation method based on the
forfeiture source (from Nonelective Contributions or from Matching
Contributions) or may elect to apply the same allocation method to all
forfeitures.

 

(a)         Attributable to Matching. A Participant’s forfeiture is attributable
to Matching Contributions if the forfeiture is: (i) from the non-Vested portion
of a Matching Contribution Account forfeited in accordance with Section 5.07 or,
if applicable, Section 7.07; (ii) a non-Vested Excess Aggregate Contribution
(including Allocable Income) forfeited in correcting for nondiscrimination
failures under Section 4.10(C); or (iii) an Associated Matching Contribution.

 

(b)         Definition of Associated Matching Contribution. An Associated
Matching Contribution includes any Vested or non-Vested Matching Contribution
(including Allocable Income) made as to Elective Deferrals or Employee
Contributions the Plan Administrator distributes under Section 4.02(E) (Excess
Amount), Section 4.10(A) (Excess Deferrals), Section 4.10(B) (ADP test),
Section 4.10(C) (ACP test) or Section 7.08 relating to Plan correction.

 

(c)          Forfeiture or distribution of Associated Match. An Employee
forfeits an Associated Matching Contribution unless the Matching Contribution is
a Vested Excess Aggregate Contribution distributed in accordance with
Section 4.10(C) (ACP test). A forfeiture under this Section 3.07(A)(1)(c) occurs
in the Plan Year following the Testing Year (unless the Employer in Appendix B
elects that the forfeiture occurs in the Testing Year) and the forfeiture is
allocated in the Plan Year described in Section 3.07(B). See
Section 3.07(B)(1) as to nondiscrimination testing of allocated forfeitures. In
the event of correction under Section 7.08 resulting in forfeiture of Associated
Matching Contributions, the forfeiture occurs in the Plan Year of correction.

 

(2)         Application of “reduce” option/excess forfeitures. If the Employer
elects to allocate forfeitures to reduce Nonelective or Matching Contributions
and the allocable forfeitures for the forfeiture allocation Plan Year described
in Section 3.07(B) exceed the amount of the applicable contribution for that
Plan Year to which the Plan Administrator would apply the forfeitures (or there
are no applicable contributions under the Plan), the Plan Administrator will
allocate the remaining forfeitures in the forfeiture allocation Plan Year. In
such event, the Plan Administrator will allocate the remaining forfeitures to
pay Plan expenses, as an additional Discretionary Nonelective Contribution or as
a Discretionary Matching Contribution, as the Plan Administrator determines.

 

(3)         Plan expenses. If the Employer in its Adoption Agreement elects to
apply forfeitures to the payment of Plan expenses under Section 7.04(C), the
Employer must elect at least one additional allocation method so that if the
Plan Administrator elects to first apply the forfeitures to the payment of Plan
expenses, and the forfeitures exceed the Plan’s expenses, the Plan Administrator
will apply any remaining forfeitures under the additional method the Employer
has elected in its Adoption Agreement. The Plan Administrator may elect not to
apply forfeitures to the payment of Plan expenses which are allocated to
specific Participant accounts under Section 7.04(C)(2)(b).

 

(4)         Safe harbor-top-heavy exempt fail-safe. If the Employer has a Safe
Harbor 401(k) Plan which otherwise qualifies for exemption from the top-heavy
requirements of Article X, the Employer in its Adoption Agreement may elect to
limit the allocation of all Plan forfeitures in such a manner as to avoid
inadvertent application of the top-heavy requirements on account of a forfeiture
allocation. If the Employer in its Adoption Agreement elects this “fail-safe”
provision, the Plan

 

32

--------------------------------------------------------------------------------


 

Administrator will allocate forfeitures in the following order of priority:
(a) first to reduce Safe Harbor Contributions to the extent permitted by
Section 3.07(A)(7); (b) then to reduce Fixed Additional Matching Contributions
if any, which satisfy the ACP test safe harbor under Section 3.05(G); and
(c) then as Discretionary Additional Matching Contributions which satisfy the
ACP test safe harbor (without regard to whether the Employer in its Adoption
Agreement has elected Discretionary Additional Matching Contributions).
Notwithstanding the ordering rule of the preceding sentence, the Plan
Administrator, either before or after applying the ordering rule, or any tier
thereunder, may elect to allocate any forfeitures to pay Plan expenses. If the
Employer elects to allocate forfeitures under this Section 3.07(A)(4), the Plan
Administrator will apply this Section 3.07(A)(4) regardless of whether the
Employer in any Plan Year actually satisfies all conditions necessary for the
Plan to be top-heavy exempt. The Employer in Appendix B may elect to alter the
forfeiture allocation ordering rules of this Section 3.07(A)(4).

 

(5)         No allocation to Elective Deferral Accounts. The Plan Administrator
will not allocate forfeitures to any Participant’s Elective Deferral Account,
including his/her Roth Deferral Account.

 

(6)         Allocation under classifications. If the Employer in its Adoption
Agreement has elected to allocate its Nonelective Contributions based on
classifications of Participants, the Plan Administrator will allocate any
forfeitures which under the Plan are allocated as additional Nonelective
Contributions: (a) first to each classification pro rata in relation to the
Employer’s Nonelective Contribution to that classification for the forfeiture
allocation Plan Year described in Section 3.07(B); and (b) second, the total
amount of forfeitures allocated to each classification under (a) are allocated
in the same manner as are the Nonelective Contributions to be allocated to that
classification.

 

(7)         Limitation on forfeiture uses. Effective for plan years beginning
after the adoption of the 2010 Cumulative List (Notice 2010-90) restatement,
forfeitures cannot be used as QNECs, QMACs, Elective Deferrals, or Safe Harbor
Contributions (Code §401(k)(12)) other than QACA Safe Harbor Contributions (Code
§401(k)(13)). However, forfeitures can be used to reduce Fixed Additional
Matching Contributions which satisfy the ACP test safe harbor or as
Discretionary Additional Matching Contributions.

 

(B)       Timing (forfeiture allocation Plan Year). The Plan Administrator will
allocate Participant forfeitures (including the Earnings thereon) no later than
the last day of the Plan Year following the Plan Year in which the forfeiture
occurs. See Sections 3.07(A)(1)(c), 5.07 and 7.07 as to when a forfeiture
occurs. If the Employer in its Adoption Agreement elects to apply forfeitures to
the payment of Plan expenses, the Plan Administrator, consistent with this
election, may apply forfeitures to pay Plan expenses which the Plan incurs in
the forfeiture allocation Plan Year, but which the Plan Administrator pays
within a reasonable time after the end of the forfeiture allocation Plan Year.

 

(1)         401(k) Plans/allocation timing and re-testing. If the Plan is a
401(k) Plan, the Employer may elect different allocation timing based on the
forfeiture source (from Nonelective Contributions or from Matching
Contributions) or may elect to apply the same allocation timing to all
forfeitures. If the 401(k) Plan is subject to the ACP test and allocates any
forfeiture as a Matching Contribution, the following re-testing rules apply. If,
under the Plan, the Plan Administrator will allocate the forfeiture in the same
Plan Year in which the forfeiture occurs and the Plan Administrator runs the ACP
test before the forfeiture allocation occurs, the Plan Administrator will not
re-run the ACP test for the forfeiture allocation Plan Year. If the Plan
Administrator allocates the forfeiture in the Plan Year which follows the Plan
Year in which the forfeiture occurs, the Plan Administrator will include the
allocated forfeiture in the ACP test for the forfeiture allocation Plan Year. If
the Plan allocates any forfeiture as a Nonelective Contribution, the allocation,
in the forfeiture allocation Plan Year, is subject to any nondiscrimination
testing which applies to Nonelective Contributions for that Plan Year.

 

(2)         Contribution amount and timing not relevant. The forfeiture
allocation timing rules in this Section 3.07(B) apply irrespective of when the
Employer makes its Employer Contribution for the forfeiture allocation Plan
Year, and irrespective of whether the Employer makes an Employer Contribution
for that Plan Year.

 

(C)       Administration of Account Pending/Incurring Forfeiture. The Plan
Administrator will continue to hold the undistributed, non-Vested portion of the
Account of a Participant who has incurred a Separation from Service solely for
his/her benefit until a forfeiture occurs at the time specified in Section 5.07
or if applicable, until the time specified in Section 7.07.

 

(D)       Participant Does Not Share in Own Forfeiture. A Participant will not
share in the allocation of a forfeiture of any portion of his/her Account, even
if the Participant otherwise is entitled to an allocation of Employer
Contributions and forfeitures in the forfeiture allocation Plan Year described
in Section 3.07(B). If the forfeiting Participant is entitled to an allocation
of Employer Contributions and forfeitures in the forfeiture allocation Plan
Year, the Plan Administrator only will allocate to the Participant a share of
the allocable forfeitures attributable to other forfeiting Participants.

 

(E)       Plan Merger. In the event that the Employer merges another plan into
this Plan, and does not fully vest upon merger the participant accounts in the
merging plan, the Plan Administrator will allocate any post-merger forfeitures
attributable to the merging plan in accordance with the Employer’s elections in
its Adoption Agreement. The Employer may elect to limit any such forfeiture
allocation only to those Participants who were also participants in the merged
plan, but in the absence of such an election, all Participants who have
satisfied any applicable allocation conditions under Section 3.06 will share in
the forfeiture allocation.

 

3.08 ROLLOVER CONTRIBUTIONS. The Plan Administrator will apply this Section 3.08
in administering Rollover Contributions to the Plan, if any.

 

(A)       Policy Regarding Rollover Acceptance. The Plan Administrator,
operationally (except as to In-Plan Roth Rollover Contributions under
Section 3.08(E)) and on a nondiscriminatory basis, may elect to permit or not to
permit Rollover Contributions to this Plan or may elect to limit an Eligible
Employee’s right or a Participant’s right to make a

 

33

--------------------------------------------------------------------------------


 

Rollover Contribution. The Plan Administrator also may adopt, amend or terminate
any policy regarding the Plan’s acceptance of Rollover Contributions. If the
Employer in its Adoption Agreement elects to permit In-Plan Roth Rollover
Contributions, the Plan Administrator will administer In-Plan Roth Rollover
Contributions in accordance with Section 3.08(E) and the Employer’s Adoption
Agreement elections.

 

(1)         Rollover documentation. If the Plan Administrator permits Rollover
Contributions, any Participant (or as applicable, any Eligible Employee), with
the Plan Administrator’s written consent and after filing with the Plan
Administrator the form prescribed by the Plan Administrator, may make a Rollover
Contribution to the Trust. Before accepting a Rollover Contribution, the Plan
Administrator may require a Participant (or Eligible Employee) to furnish
satisfactory evidence the proposed transfer is in fact a “rollover contribution”
which the Code permits an employee to make to a qualified plan.

 

(2)         Declination/related expense. The Plan Administrator, in its sole
discretion in a nondiscriminatory manner, may decline to accept a Rollover
Contribution of property which could: (a) generate unrelated business taxable
income; (b) create difficulty or undue expense in storage, safekeeping or
valuation; or (c) create other practical problems for the Plan or Trust. The
Plan Administrator also may accept the Rollover Contribution on condition that
the Participant’s or Employee’s Account is charged with all expenses associated
therewith.

 

(B)       Limited Testing. A Rollover Contribution is not an Annual Addition
under Section 4.05(A) and is not subject to nondiscrimination testing except as
a “right or feature” within the meaning of Treas. Reg. §1.401(a)(4)-4.

 

(C)       Pre-Participation Rollovers. If an Eligible Employee makes a Rollover
Contribution to the Trust prior to satisfying the Plan’s eligibility conditions
or prior to reaching his/her Entry Date, the Plan Administrator and Trustee must
treat the Employee as a limited Participant (as described in Rev. Rul. 96-48). A
limited Participant does not share in the Plan’s allocation of Employer
Contributions nor Participant forfeitures and may not make Elective Deferrals if
the Plan is a 401(k) Plan, until he/she actually becomes a Participant in the
Plan. If a limited Participant has a Separation from Service prior to becoming a
Participant in the Plan, the Trustee will distribute his/her Rollover
Contributions Account to him/her in accordance with Section 6.01(A).

 

(D)       May Include Employee Contributions and Roth Deferrals. A Rollover
Contribution may include Employee Contributions and Roth Deferrals made to
another plan, as adjusted for Earnings. In the case of Employee Contributions:
(1) such amounts must be directly rolled over into this Plan from another plan
which is qualified under Code §401(a); and (2) the Plan must account separately
for the Rollover Contribution, including the Employee Contribution and the
Earnings thereon. In the case of Roth Deferrals: (1) such amounts must be
directly rolled over into this Plan from another plan which is qualified under
Code §401(a) or from a 403(b) plan; (2) the Plan must account separately for the
Rollover Contribution, including the Roth Deferrals and the Earnings thereon;
and (3) as to rollovers which occur on or after April 30, 2007, this Plan must
be a 401(k) Plan which permits Roth Deferrals.

 

(E)       In-Plan Roth Rollover Contributions.

 

(1)         Employer Election. The Employer in its 401(k) Adoption Agreement in
which the Employer has elected to permit Roth Deferrals also will elect whether
to permit an In-Plan Roth Rollover Contribution in accordance with this
Section 3.08(E). If the Employer elects to permit such contributions, the
Employer in its Adoption Agreement will specify the Effective Date thereof which
may not be earlier than distributions made after September 27, 2010.

 

(2)         Eligibility for Distribution and Rollover. A Participant must be
eligible for a distribution from the affected Account in order to roll over the
distribution to an In-Plan Roth Rollover Account. A Participant may not make an
In-Plan Roth Rollover Contribution with regard to an amount which is not an
Eligible Rollover Distribution.

 

(a)         Parties eligible to elect. For purposes of eligibility for an
In-Plan Roth Rollover, the Plan will treat a Participant’s surviving spouse
Beneficiary or alternate payee spouse or alternate payee former spouse as a
Participant, unless the Employer in Appendix B limits to Employees the right to
elect an In-Plan Roth Rollover. A non-spouse Beneficiary may not make an In-Plan
Roth Rollover.

 

(b)         Distribution from partially Vested account. In-Plan Roth Rollovers
are permitted only from Vested amounts allocated to a qualifying source but may
be made from partially Vested Accounts unless the Employer elects otherwise in
Appendix B. If a distribution is made to a Participant who has not incurred a
Severance from Employment and who is not fully Vested in the Participant’s
Account from which the In-Plan Roth Rollover Contribution is to be made, and the
Participant may increase the Vested percentage in such Account, then at any
relevant time Section 5.03(C) will apply to determine the Participant’s Vested
portion of the Account.

 

(3)         Form and Source of Rollover.

 

(a)         Direct Rollover. An In-Plan Roth Rollover Contribution may be made
only by a Direct Rollover.

 

(b)         Account source. A Participant may make an In-Plan Roth Rollover from
any account (other than a Roth account) unless the Employer otherwise elects in
Appendix B. Also see Section 6.01(C)(7).

 

(c)          Cash or in-kind. The Plan Administrator may permit an In-Plan Roth
Rollover Contribution either by converting to cash any non-cash investments
prior to rolling over the Participant’s distribution election amount to the
In-Plan Roth Rollover Account, or by rolling over the Participant’s current
investments to the In-Plan Roth Rollover Account. A plan loan so transferred
without changing the repayment schedule is not treated as a new loan.

 

(4)         No Rollover or Distribution Treatment. Notwithstanding any other
Plan provision, an In-Plan Roth Rollover Contribution is not a Rollover
Contribution for purposes of the Plan. Accordingly: (a) if the Employer in its
Adoption Agreement has elected $5,000 as the Plan limit on Mandatory
Distributions, the Plan Administrator will take into account amounts
attributable to an In-Plan Roth Rollover Contribution, in determining if the
$5,000 limit is exceeded,

 

34

--------------------------------------------------------------------------------


 

regardless of the Employer’s election as to whether to count Rollover
Contributions for this purpose; (b) no spousal consent is required for a
Participant to elect to make an In-Plan Roth Rollover Contribution;
(c) Protected Benefits with respect to the amounts subject to the In-Plan Roth
Rollover are preserved; and (d) mandatory 20% federal income tax withholding
does not apply to the In-Plan Roth Rollover Contribution.

 

3.09 EMPLOYEE CONTRIBUTIONS. An Employer must elect in its Adoption Agreement
whether to permit Employee Contributions. If the Employer elects to permit
Employee Contributions, the Employer also must specify in its Adoption Agreement
any limitations which apply to Employee Contributions. If the Employer permits
Employee Contributions, the Plan Administrator operationally will determine if a
Participant will make Employee Contributions through payroll deduction or by
other means.

 

(A)       Testing. Employee Contributions must satisfy the nondiscrimination
requirements of Section 4.10(C) (ACP test).

 

(B)       Matching. The Employer in its Adoption Agreement must elect whether
the Employer will make Matching Contributions as to any Employee Contributions
and, as applicable, the matching formula. Any Matching Contribution must satisfy
the nondiscrimination requirements of Section 4.10(C) (ACP test), unless the
Matching Contributions satisfy the ACP test safe harbor under a Safe Harbor
401(k) Plan.

 

3.10 SIMPLE 401(k) CONTRIBUTIONS. The Employer in its Adoption Agreement may
elect to apply to its Plan the SIMPLE 401(k) provisions of this Section 3.10 if
the Employer is eligible under Section 3.10(B). The provisions of this
Section 3.10 apply to an electing Employer notwithstanding any contrary
provision in the Plan.

 

(A)       Plan Year. An Employer electing to apply this Section 3.10 must have a
12 month calendar year Plan Year except that in the case of an Employer adopting
a new SIMPLE 401(k) Plan, the Employer must adopt the Plan no later than
October 1 with a calendar year Plan Year of at least 3 months.

 

(B)       Eligible Employer. An Employer may elect to apply this Section 3.10
if: (i) the Plan Year is the calendar year; (ii) the Employer (including Related
Employers under Section 1.24(C)) has no more than 100 Employees who received
Compensation of at least $5,000 in the immediately preceding calendar year; and
(iii) the Employer (including Related Employers under Section 1.24(C)) does not
maintain any other plan as described in Code §219(g)(5), to which contributions
were made or under which benefits were accrued for Service by an Eligible
Employee in the Plan Year to which the SIMPLE 401(k) provisions apply.

 

(1)         Loss of eligible employer status. If an electing Employer fails for
any subsequent calendar year to satisfy all of the Section 3.10(B) requirements,
including where the Employer is involved in an acquisition, disposition or
similar transaction under which the Employer satisfies Code §410(b)(6)(C)(i),
the Employer remains eligible to maintain the SIMPLE 401(k) Plan for two
additional calendar years following the last year in which the Employer
satisfied the requirements.

 

(C)       Compensation. For purposes of this Section 3.10, Compensation is
limited as described in Section 1.11(E) and: (1) in the case of an Employee,
means Code §3401(a) Wages but increased by the Employee’s Elective Deferrals
under this Plan or any other 401(k) arrangement, SIMPLE IRA, SARSEP,
403(b) annuity or 457 plan of the Employer; and (2) in the case of a
Self-Employed Individual, means Earned Income determined by disregarding
contributions made to this Plan.

 

(D)       Participant Elective Deferrals. Each Participant may enter into a
Salary Reduction Agreement to make Elective Deferrals in each calendar year to
the SIMPLE 401(k) Plan in accordance with this Section 3.10(D).

 

(1)         Amount Table. A Participant’s annual Elective Deferrals may not
exceed the amount as in effect under Code §408(p)(2)(E) ($10,000 in 2005) under
which Treasury adjusts the limit in $500 increments.

 

(2)         Catch-Ups. If the Employer in its Adoption Agreement elects to
permit Catch-Up Deferrals, a Catch-Up Eligible Participant also may make
Catch-Up Deferrals to the SIMPLE 401(k) Plan in accordance with Section 3.02(D).

 

(3)         Election timing. A Participant may elect to make Elective Deferrals
or to modify a Salary Reduction Agreement at any time in accordance with the
Plan Administrator’s SIMPLE 401(k) Plan Salary Reduction Agreement form, but the
form must be provided at least 60 days prior to the beginning of each SIMPLE
Plan Year or at least 60 days prior to commencement of participation for the
Participant to make or modify his/her Salary Reduction Agreement. A Participant
also may at any time terminate prospectively his/her Salary Reduction Agreement
applicable to the Employer’s SIMPLE 401(k) Plan.

 

(E)       Employer SIMPLE 401(k) contributions. An Employer which elects to
apply this Section 3.10 must make an annual SIMPLE Contribution to the Plan as
described in this Section 3.10(E). The Employer operationally must elect for
each SIMPLE Plan Year which type of SIMPLE Contribution the Employer will make.

 

(1)         Definition of SIMPLE Contribution. A SIMPLE Contribution is one of
the following Employer Contribution types: (a) a SIMPLE Matching Contribution
equal to 100% of each Participant’s Elective Deferrals but not exceeding 3% of
Plan Year Compensation or such lower percentage as the Employer may elect under
Code §408(p)(2)(C)(ii)(II); or (b) a SIMPLE Nonelective Contribution equal to 2%
of Plan Year Compensation for each Participant whose Compensation is at least
$5,000.

 

(F)        SIMPLE 401(k) notice. The Plan Administrator must provide a notice to
each Participant a reasonable period of time before the 60th day prior to the
beginning of each SIMPLE 401(k) Plan Year, describing the Participant’s Elective
Deferral rights and the Employer’s SIMPLE Contributions which the Employer will
make for the Plan Year described in the notice.

 

(G)      Application of remaining Plan provisions.

 

(1)         Annual Additions. All contributions to the SIMPLE 401(k) Plan are
Annual Additions under Section 4.05(A) and subject to the Annual Additions
Limit.

 

(2)         No allocation conditions. The Employer in its Adoption Agreement may
not elect to apply any Section 3.06

 

35

--------------------------------------------------------------------------------


 

allocation conditions to the Plan Administrator’s allocation of SIMPLE
Contributions.

 

(3)         No other contributions. No contributions other than those described
in this Section 3.10 or Rollover Contributions described in Section 3.08 may be
made to the SIMPLE 401(k) Plan.

 

(4)         Vesting. All SIMPLE Contributions and Accounts attributable thereto
are 100% Vested at all times and in the event of a conversion of a non-SIMPLE
401(k) Plan into a SIMPLE 401(k) Plan, all Account Balances in existence on the
first day of the Plan Year to which the SIMPLE 401(k) provisions apply, become
100% Vested.

 

(5)         No nondiscrimination testing. A SIMPLE 401(k) Plan is not subject to
nondiscrimination testing under Section 4.10(B) (ADP test) or
Section 4.10(C) (ACP test) of the Plan.

 

(6)         No top-heavy. A SIMPLE 401(k) Plan is not subject to the top-heavy
provisions of Article X.

 

(7)         Remaining Plan terms. Except as otherwise described in this
Section 3.10, if an Employer has elected in its Adoption Agreement to apply the
SIMPLE 401(k) provisions of this Section 3.10, the Plan Administrator will apply
the remaining Plan provisions to the Employer’s Plan.

 

3.11 USERRA/HEART ACT CONTRIBUTIONS.

 

(A)       Application. This Section 3.11 applies to an Employee who: (1) has
completed Qualified Military Service under USERRA; (2) the Employer has rehired
under USERRA; and (3) is a Participant entitled to make-up contributions under
Code §414(u). This Section 3.11 also applies to an Employee who dies or becomes
disabled while performing Qualified Military Service, as provided in Sections
3.11(K) and 3.11(L) and the Employer’s Adoption Agreement elections.

 

(B)       Employer Contributions. The Employer will make-up any Employer
Contribution the Employer would have made and which the Plan Administrator would
have allocated to the Participant’s Account had the Participant remained
employed by the Employer during the period of Qualified Military Service.

 

(C)       Compensation. For purposes of this Section 3.11, the Plan
Administrator will determine an effected Participant’s Compensation as follows.
A Participant during his/her period of Qualified Military Service is deemed to
receive Compensation equal to that which the Participant would have received had
he/she remained employed by the Employer, based on the Participant’s rate of pay
that would have been in effect for the Participant during the period of
Qualified Military Service. If the Compensation during such period would have
been uncertain, the Plan Administrator will use the Participant’s actual average
Compensation for the 12 month period immediately preceding the period of
Qualified Military Service, or if less, for the period of employment.

 

(D)       Elective Deferrals/Employee Contributions. If the Plan provided for
Elective Deferrals or for Employee Contributions during a Participant’s period
of Qualified Military Service, the Plan Administrator must allow a Participant
under this Section 3.11 to make up such Elective Deferrals or Employee
Contributions to his/her Account. The Participant may make up the maximum amount
of Elective Deferrals or Employee Contributions which he/she under the Plan
terms would have been able to contribute during the period of Qualified Military
Service (less any such amounts the Participant actually contributed during such
period) and the Participant must be permitted to contribute any lesser amount as
the Plan would have permitted. The Participant must make up any contribution
under this Section 3.11(D) commencing on his/her Re-Employment Commencement Date
and not later than 5 years following reemployment (or if less, a period equal to
3 times the length of the Participant’s Qualified Military Service triggering
such make-up contribution).

 

(E)       Matching Contributions. The Employer will make-up any Matching
Contribution that the Employer would have made and which the Plan Administrator
would have allocated to the Participant’s Account during the period of Qualified
Military Service, but based on any make-up Elective Deferrals or make-up
Employee Contributions that the Participant makes under Section 3.11(D).

 

(F)        Limitations/Testing. Any contribution made under this Section 3.11
does not cause the Plan to violate and is not subject to testing under:
(1) nondiscrimination requirements including under Code §401(a)(4), the ADP
test, the ACP test, the safe harbor 401(k) rules or the SIMPLE 401(k) rules;
(2) top-heavy requirements under Article X; or (3) coverage under Code §410(b).
Contributions under this Section 3.11 are Annual Additions and are tested under
Section 4.10(A) (Elective Deferral Limit) in the year to which such
contributions are allocated, but not in the year in which such contributions are
made.

 

(1)         Differential Wage Payments. Effective for Differential Wage Payments
made after December 31, 2008, the Plan is not treated as failing to meet the
requirements of any provision described in this Section 3.11(F) by reason of any
contribution or benefit which is based on a Differential Wage Payment. The
preceding sentence applies only if all Employees performing service in the
uniformed services described in Code §3401(h)(2)(A) are entitled to receive
Differential Wage Payments on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code §§410(b)(3), (4), and (5)). The Plan Administrator operationally
may determine, for purposes of any provision described in this Section 3.11(F),
whether to take into account any Elective Deferrals, and if applicable, any
Matching Contributions, attributable to Differential Wage Payments.

 

(G)      No Earnings. A Participant receiving any make-up contribution under
this Section 3.11 is not entitled to an allocation of any Earnings on any such
contribution prior to the time that the Employer actually makes the contribution
(or timely deposits the Participant’s own make-up Elective Deferrals or Employee
Contributions) to the Trust.

 

(H)      No Forfeitures. A Participant receiving any make-up allocation under
this Section 3.11 is not entitled to an allocation of any forfeitures allocated
during the Participant’s period of Qualified Military Service.

 

36

--------------------------------------------------------------------------------


 

(I)           Allocation Conditions. For purposes of applying any Plan
allocation conditions under Section 3.06, the Plan Administrator will treat any
period of Qualified Military Service as Service.

 

(J)         HEART Act Death Benefits. In the case of a death occurring on or
after January 1, 2007, if a Participant dies while performing Qualified Military
Service, the Participant’s Beneficiary is entitled to any additional benefits
(other than benefit accruals relating to the period of Qualified Military
Service) provided under the Plan as if the Participant had resumed employment
and then terminated employment on account of death. Moreover, the Plan will
credit the Participant’s Qualified Military Service as service for vesting
purposes, as though the Participant had resumed employment under USERRA
immediately prior to the Participant’s death.

 

(K)      HEART Act Continued Benefit Accrual. This Section 3.11(K) does not
apply unless the Employer in Appendix B elects to apply such provisions. If this
Section 3.11(K) applies, then effective as of the date specified in Appendix B,
for benefit accrual purposes, the Plan treats an individual who dies or becomes
disabled while performing Qualified Military Service with respect to the
Employer as if the individual had resumed employment in accordance with the
individual’s reemployment rights under USERRA, on the day preceding death or
Disability (as the case may be) and terminated employment on the actual date of
death or Disability.

 

(1)         Determination of benefits. The Plan will determine the amount of
Employee Contributions and the amount of Elective Deferrals of an individual
treated as reemployed under this Section 3.11(K) for purposes of applying
paragraph Code §414(u)(8)(C) on the basis of the individual’s average actual
Employee Contributions or Elective Deferrals for the lesser of: (a) the 12-month
period of service with the Employer immediately prior to Qualified Military
Service; or (b) the actual length of continuous service with the Employer.

 

3.12 DESIGNATED IRA CONTRIBUTIONS. The Employer in its Adoption Agreement may
elect to permit Participants to make Designated IRA Contributions to its Plan.
Designated IRA Contributions are subject to the provisions of this Section 3.12.

 

(A)       Effective Date. The Employer may elect in its Adoption Agreement to
apply the Designated IRA Contribution provisions. The Employer may accept
Designated IRA Contributions during such Plan Year only if the Employer elects
to apply the provisions of this Section 3.12 (or otherwise adopted a good faith
amendment under Code §408(q)), prior to the Plan Year for which the Designated
IRA Contribution provisions will apply.

 

(B)       Traditional or Roth IRA. The Employer in its Adoption Agreement may
elect to treat Designated IRA Contributions as traditional IRA contributions, as
Roth IRA contributions or as consisting of either type, at the Participant’s
election.

 

(C)       Account or Annuity. The Employer in its Adoption Agreement may elect
to establish Accounts to receive Designated IRA Contributions either as
individual retirement accounts, as individual retirement annuities or as
consisting of either type, at the Participant’s election.

 

(1)         Trustee or Custodian. A trustee or custodian satisfying the
requirements of Code §408(a)(2) must hold Designated IRA Contributions Accounts.
If the Trustee holding the Designated IRA Contribution assets is a non-bank
trustee, the Trustee, upon receipt of notice from the Commissioner of Internal
Revenue that substitution is required because the Trustee has failed to comply
with the requirements of Treas. Reg. §1.408-2(e), will substitute another
trustee in its place.

 

(2)         Additional IRA requirements. All Designated IRA Contributions:
(a) must be made in cash; (b) are subject to the IRA contribution limit under
Code §408(a)(1) ($5,000 in 2008), including cost-of-living adjustments after
2011 in $500 increments under Code §219(b)(5)(C) and as to Catch-Up Eligible
Participants to the IRA Catch-Up limit of $1,000 beginning in 2006; and (c) must
be 100% Vested.

 

(3)         Not for deposit of SEP or SIMPLE IRA amounts/no Rollover
Contributions. An Employer which maintains a SEP or a SIMPLE IRA may not deposit
contributions under these arrangements to the Designated IRA Contribution
Accounts under this Section 3.12. A Participant may not make a Rollover
Contribution to his/her Designated IRA Contribution Account.

 

(4)         Designated Roth IRA Contributions.

 

(a)         Contribution Limit. A Participant’s contribution to the Designated
Roth IRA and to all other Roth IRAs for a Taxable Year may not exceed the lesser
of the amount described in Section 3.12(C)(2) or the Participant’s Compensation
under Section 3.12(C)(4)(c). However, if (i) and/or (ii) below apply, the
maximum (non-rollover) contribution that can be made to all the Participant’s
Roth IRAs (including to this Designated Roth IRA which must be a non-Rollover
Contribution) for a Taxable Year is the smaller amount determined under (i) or
(ii).

 

(i)            General. The maximum contribution is phased out ratably between
certain levels of modified adjusted gross income (“modified AGI,” defined in
Section 3.12(C)(4)(b)) as follows:

 

Filing

 

Full

 

Phase-out

 

No

 

Status

 

Contribution

 

Range

 

Contribution

 

 

 

 

 

 

 

 

 

Single/Head of Household

 

$95,000
or less

 

$95,000- $110,000

 

$110,000 or more

 

 

 

 

 

 

 

 

 

Joint/Qualifying Widow(er)

 

$150,000 or less

 

$150,000- $160,000

 

$160,000 or more

 

 

 

 

 

 

 

 

 

Married-Separate

 

$0

 

$0-$10,000

 

$10,000 or more

 

 

If the Participant’s modified AGI for a Taxable Year is in the phase-out range,
the maximum contribution determined above for that Taxable Year is rounded up to
the next multiple of $10 and is not reduced below $200.

 

(ii)        Roth and non-Roth IRA contributions. If the Participant makes
(non-rollover) contributions to both Roth and non-Roth IRAs for a Taxable Year,
the maximum contribution that can be made to all of the Participant’s Roth

 

37

--------------------------------------------------------------------------------


 

IRAs for that Taxable Year is reduced by the contributions made to the
Participant’s non-Roth IRAs for the Taxable Year.

 

(iii)    Conversion. After December 31, 2009, a Participant may convert a
Designated non-Roth IRA Contributions Account to a Designated Roth IRA
Contributions Account in accordance with Treas. Reg. §1.408A-4. A Participant
may not effect a conversion by means of contributing a Rollover Contribution to
his/her Designated IRA under this Plan.

 

(b)         Modified AGI. For purposes of Section 3.12(C)(4)(a), a Participant’s
modified AGI for a Taxable Year is defined in Code §408A(c)(3)(C)(i) and does
not include any amount included in adjusted gross income as a result of a
non-Roth IRA conversion.

 

(c)          Compensation. For purposes of Section 3.12(C)(4)(a), Compensation
is defined as wages, salaries, professional fees, or other amounts derived from
or received for personal services actually rendered (including, but not limited
to commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, and bonuses) and
includes earned income, as defined in Code §401(c)(2) (reduced by the deduction
the Self-Employed Individual takes for contributions made to a self-employed
retirement plan). For purposes of this definition, Code §401(c)(2) shall be
applied as if the term “trade or business” for purposes of Code §1402 included
service described in subsection (c)(6). Compensation does not include amounts
derived from or received as earnings or profits from property (including but not
limited to interest and dividends) or amounts not includible in gross income.
Compensation also does not include any amount received as a pension or annuity
or as deferred compensation. Compensation includes any amount includible in the
Participant’s gross income under Code §71 with respect to a divorce or
separation instrument described in Code §71(b)(2)(A). In the case of a married
Participant filing a joint return, the greater compensation of his or her spouse
is treated as the Participant’s Compensation, but only to the extent that such
spouse’s compensation is not being used for purposes of the spouse making a
contribution to a Roth IRA or a deductible contribution to a non-Roth IRA.

 

(D)       Accounting and Investments. The Plan Administrator may cause
Designated IRA Contributions to be held and invested: (1) in a separate trust
for each Participant; (2) as a single trust holding all Participant Designated
IRA Contributions; or (3) as part of a single trust holding all of the assets of
the Plan. If the Plan Administrator establishes a single trust under clause
(2) or (3), the Plan Administrator must account separately for each
Participant’s Designated IRA Contributions and for the Earnings attributable
thereto. If the Designated IRA Contributions are invested in an individual
retirement annuity, the Plan Administrator may establish separate annuity
contracts for each Participant’s Designated IRA Contributions or may establish a
single annuity contract for all Participants, with separate accounting for each
Participant. If the Plan Administrator establishes a single annuity contract,
such contract must be separate from any other annuity contract under the Plan.
The Plan Administrator also may invest Designated IRA Contributions in any
common or collective fund under Sections 8.02 or 8.09. The Trust provisions of
Article VIII otherwise apply to the investment of Designated IRA Contributions
except that no part of such contributions may be invested in life insurance
contracts and a Participant may not borrow from a Designated IRA Contributions
Account or take such amounts into account in determining the maximum amount
available for a loan from the Participant’s other Plan assets. The Plan
Administrator or Trustee/Custodian may not cause Designated IRA Contribution
Accounts to be commingled with any non-Plan assets. Any Designated IRA
Contribution Account is established for the exclusive benefit of the affected
Participant and his/her Beneficiaries. No part of the Trust attributable to
Designated IRA Contributions may be invested in collectibles as described in
Code §408(m), except as may be permitted under Code §408(m)(3).

 

(E)       Participant Contribution and Designation. A Participant may make
Designated IRA Contributions directly or through payroll withholding as the Plan
Administrator may permit. At the time of the Participant’s contribution (or when
the Designated IRA Contribution is withheld from payroll), the Participant must
designate the contribution as a Designated IRA Contribution and if applicable,
also must designate whether the contribution is traditional or Roth and whether
the account is an individual retirement account or an individual retirement
annuity.

 

(F)        Treatment as IRA. For all purposes of the Code except as otherwise
provided in this Section 3.12, Designated IRA Contributions are subject to the
IRA rules under Code §§408 and 408A as applicable. Designated IRA Contributions
are not Annual Additions under Section 4.05(A) and are not subject to any
testing under Article IV.

 

(G)      Reporting. The Designated IRA Contribution Trustee or Custodian must
comply with all Code §408(i) reporting requirements, including providing
required information regarding RMDs.

 

(H)      Distribution/RMDs. Designated IRA Contribution Accounts are
distributable under Section 6.01(C)(4)(g) and are subject to the RMD
requirements of Section 6.02 (and to the Adoption Agreement elections described
therein) except that: (1) the Participant’s RBD (only as it relates to the
Designated IRA Contribution Account) is determined under
Section 6.02(E)(7)(a) referencing age 70 1/2 and without regard to 5% owner or
continuing employment status; (2) if the Designated IRA Contribution Account is
a Roth Account, there are no lifetime RMDs; and (3) to the extent that the
provisions of Section 6.02 differ, RMDs from Designated IRA Contribution
Accounts otherwise are subject to the required minimum distribution
rules applicable to IRAs under Code §§408(a)(6) or 408A(c)(5) as applicable, and
under the corresponding Treasury regulations, which are incorporated by
reference herein.

 

3.13 DEDUCTIBLE EMPLOYEE CONTRIBUTIONS (DECs). A DEC is a Deductible Employee
Contribution made to the Plan for a Taxable Year commencing prior to 1987. If a
Participant has made DECs to the Plan, the Plan Administrator must maintain a
separate Account for the Participant’s DECs as adjusted for Earnings, including
DECs which are part of a Rollover Contribution described in Section 3.08. The
DECs Account is part of the Participant’s Account for all purposes of the Plan,
except for purposes of determining the Top-Heavy Ratio under Section 10.01. The
Plan Administrator may not use a Participant’s DECs Account to purchase life
insurance on the Participant’s behalf. DECs are distributable under
Section 6.01(C)(4)(e).

 

38

--------------------------------------------------------------------------------


 

ARTICLE IV

LIMITATIONS AND TESTING

 

4.01 ANNUAL ADDITIONS LIMIT. The amount of Annual Additions which the Plan
Administrator may allocate under this Plan to a Participant’s Account for a
Limitation Year may not exceed the Annual Additions Limit.

 

(A)       Actions to Prevent Excess Amount. If the Annual Additions the Plan
Administrator otherwise would allocate under the Plan to a Participant’s Account
for the Limitation Year would exceed the Annual Additions Limit, the Plan
Administrator will not allocate the Excess Amount, but instead will take any
reasonable, uniform and nondiscriminatory action the Plan Administrator
determines necessary to avoid allocation of an Excess Amount. Such actions
include, but are not limited to, those described in this Section 4.01(A). If the
Plan is a 401(k) Plan, the Plan Administrator may apply this Section 4.01 in a
manner which maximizes the allocation to a Participant of Employer Contributions
(exclusive of the Participant’s Elective Deferrals). Notwithstanding any
contrary Plan provision, the Plan Administrator, for the Limitation Year, may:
(1) suspend or limit a Participant’s additional Employee Contributions or
Elective Deferrals; (2) notify the Employer to reduce the Employer’s future Plan
contribution(s) as necessary to avoid allocation to a Participant of an Excess
Amount; or (3) suspend or limit the allocation to a Participant of any Employer
Contribution previously made to the Plan (exclusive of Elective Deferrals) or of
any Participant forfeiture. If an allocation of Employer Contributions
previously made (excluding a Participant’s Elective Deferrals) or of Participant
forfeitures would result in an Excess Amount to a Participant’s Account, the
Plan Administrator will allocate the Excess Amount to the remaining Participants
who are eligible for an allocation of Employer Contributions for the Plan Year
in which the Limitation Year ends. The Plan Administrator will make this
allocation in accordance with the Plan’s allocation method as if the Participant
whose Account otherwise would receive the Excess Amount is not eligible for an
allocation of Employer Contributions. If the Plan Administrator allocates to a
Participant an Excess Amount, the Plan Administrator must dispose of the Excess
Amount in accordance with Section 4.03.

 

(B)       Estimated and Actual Compensation. Prior to the determination of the
Participant’s actual Compensation for the Limitation Year, the Plan
Administrator may determine the Annual Additions Limit on the basis of the
Participant’s estimated annual Compensation for such Limitation Year. The Plan
Administrator will make this determination on a reasonable and uniform basis for
all Participants similarly situated. The Plan Administrator must reduce the
allocation of any Employer Contribution (including the allocation of Participant
forfeitures) based on estimated annual Compensation by any Excess Amounts
carried over from prior years. As soon as is administratively feasible after the
end of the Limitation Year, the Plan Administrator will determine the Annual
Additions Limit on the basis of the Participant’s actual Compensation for such
Limitation Year.

 

4.02 ANNUAL ADDITIONS LIMIT CODE §415 AGGREGATED PLANS.

 

(A)       Aggregation of Code §415 Aggregated Plans. For purposes of applying
the Annual Additions Limit, all Code §415 Aggregated Plans are treated as one
plan.

 

(1)         Break-up of an affiliate employer or an affiliated service group.
For purposes of aggregating plans for Code §415, a Formerly Affiliated Plan of
an employer is taken into account for purposes of applying the Code §415
limitations to the employer, but the Formerly Affiliated Plan is treated as if
it had terminated immediately prior to the Cessation of Affiliation.

 

(2)         Mid-year Aggregation. Two or more Defined Contribution Plans that
are not Code §415 Aggregated Plans as of the first day of a Limitation Year do
not fail to satisfy the requirements of Code §415 with respect to a Participant
for the Limitation Year merely because later in that Limitation Year they become
Code §415 Aggregated Plans, provided that no Annual Additions are credited to
the Participant’s Account after the date on which the Plans are required to be
aggregated.

 

(B)       Combined Plans Limitation. The amount of Annual Additions which the
Plan Administrator may allocate under this Plan to a Participant’s Account for a
Limitation Year may not exceed the Combined Plans Limitation.

 

(1)         Prevention. If the amount the Employer otherwise would allocate to
the Participant’s Account under this Plan would cause the Annual Additions for
the Limitation Year to exceed this Section 4.02(B) Combined Plans Limitation,
the Employer will reduce the amount of its allocation to that Participant’s
Account in the manner described in Section 4.01(A), so the Annual Additions
under all of the Code §415 Aggregated Plans for the Limitation Year will equal
the Annual Additions Limit.

 

(2)         Correction. If the Plan Administrator allocates to a Participant an
amount attributed to this Plan under Section 4.02(D) which exceeds the Combined
Plans Limitation, the Plan Administrator must dispose of the Excess Amount in
accordance with Section 4.03.

 

(C)       Estimated and Actual Compensation. Prior to the determination of the
Participant’s actual Compensation for the Limitation Year, the Plan
Administrator may determine the Combined Plans Limitation on the basis of the
Participant’s estimated annual Compensation for such Limitation Year. The Plan
Administrator will make this determination on a reasonable and uniform basis for
all Participants similarly situated. The Plan Administrator must reduce the
allocation of any Employer Contribution (including the allocation of Participant
forfeitures) based on estimated annual Compensation by any Excess Amounts
carried over from prior years. As soon as is administratively feasible after the
end of the Limitation Year, the Plan Administrator will determine the Combined
Plans Limitation on the basis of the Participant’s actual Compensation for such
Limitation Year.

 

(D)       Ordering Rules. If a Participant’s Annual Additions under this Plan
and the Code §415 Aggregated Plans result in an Excess Amount, such Excess
Amount will consist of the Amounts last allocated. The Plan Administrator will
determine the Amounts last allocated by treating the Annual Additions
attributable to a simplified employee pension as allocated first, followed by
allocation to a welfare benefit fund or individual medical account, irrespective
of the actual allocation date. If the

 

39

--------------------------------------------------------------------------------


 

Plan Administrator allocates an Excess Amount to a Participant on an allocation
date of this Plan which coincides with an allocation date of another plan, the
Excess Amount attributed to this Plan will equal the product of:

 

(1)         the total Excess Amount allocated as of such date, multiplied by

 

(2)         the ratio of (a) the Annual Additions allocated to the Participant
as of such date for the Limitation Year under the Plan to (b) the total Annual
Additions allocated to the Participant as of such date for the Limitation Year
under this Plan and the Code §415 Aggregated Plans.

 

(E)       Disposition of Allocated Excess Amount Attributable to Plan. The Plan
Administrator will dispose of any allocated Excess Amounts described in and
attributed to this Plan under Section 4.02(D) as provided in Section 4.03.

 

(F)        Override. The Employer in Appendix B may specify overriding
provisions which will apply to satisfy the 0requirements of Code §415 and the
applicable regulations if the Employer maintains more than one qualified plan.

 

4.03 DISPOSITION OF EXCESS ANNUAL ADDITIONS. If a Participant’s Account exceeds
the Annual Additions Limit for the Limitation Year, then the Plan may correct
such excess in accordance with the Employee Plans Compliance Resolution System
(EPCRS).

 

4.04 NO COMBINED DCP/DBP LIMITATION. If the Employer maintains a Defined Benefit
Plan, or has ever maintained a Defined Benefit Plan which the Employer has
terminated, this Plan does not calculate a combined 415 limit based on the
Defined Benefit Plan and this Plan.

 

4.05 DEFINITIONS: SECTIONS 4.01-4.04. The following definitions apply for
purposes of Sections 4.01 through 4.04, and supersede any contrary definitions
in Article I:

 

(A)       Annual Additions. Annual Additions means the sum of the following
amounts allocated to a Participant’s Account for a Limitation Year: (1) Employer
Contributions (including Elective Deferrals); (2) forfeitures; (3) Employee
Contributions; (4) amounts allocated to an individual medical account (as
defined in Code §415(l)(2)) included as part of a pension or annuity plan
maintained by the Employer; (5) contributions paid or accrued attributable to
post-retirement medical benefits allocated to the separate account of a
key-employee (as defined in Code §419A(d)(3)) under a welfare benefit fund (as
defined in Code §419(e)) maintained by the Employer; (6) amounts allocated under
a Simplified Employee Pension Plan; and (7) corrected (distributed) Excess
Contributions under Section 4.10(B)(8) and corrected (distributed) Excess
Aggregate Contributions under Section 4.10(C)(8).

 

(1)         Exclusions. Annual Additions do not include: (a) Catch-Up
Contributions; (b) Excess Deferrals which the Plan Administrator corrects by
distribution by April 15 of the following calendar year; (c) Designated IRA
Contributions; (d) Restorative Payments; (e) Transfers to this Plan;
(f) Rollover Contributions (as described in Code §§401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (g) In-Plan Roth Rollovers,
(h) Repayments of loans made to a Participant from the Plan; and (i) Repayments
of amounts described in Code §411(a)(7)(B) (in accordance with Code
§411(a)(7)(C)) and Code §411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code §414(d)) as described in Code §415(k)(3),
as well as Employer restorations of benefits that are required pursuant to such
repayments.

 

(2)         Date of tax-exempt Employer Contributions. Notwithstanding anything
in the Plan to the contrary, in the case of an Employer that is exempt from
Federal income tax (including a governmental employer), Employer Contributions
are treated as credited to a Participant’s account for a particular Limitation
Year only if the contributions are actually made to the Plan no later than the
15th day of the tenth calendar month following the end of the calendar year or
fiscal year (as applicable, depending on the basis on which the Employer keeps
its books) with or within which the particular Limitation Year ends.

 

(B)       Annual Additions Limit. Annual Additions Limit means the lesser of:
(i) $40,000 (or, if greater, the $40,000 amount as adjusted under Code §415(d)),
or (ii) 100% of the Participant’s Compensation paid or accrued for the
Limitation Year. If there is a short Limitation Year because of a change in
Limitation Year, the Plan Administrator will multiply the $40,000 (as adjusted)
limitation by the following fraction:

 

Number of months (or fractional parts thereof) in the short Limitation Year

 

12

 

The 100% Compensation limitation in clause (ii) above does not apply to any
contribution for medical benefits within the meaning of Code §401(h) or Code
§419A(f)(2) which otherwise is an Annual Addition.

 

(1)         Certain contributions treated as made to a Defined Contribution
Plan. Solely for purposes of Sections 4.01 through 4.04, the following
contributions are treated as contributions to a Defined Contribution Plan:
(i) mandatory employee contributions under Code §411(c)(2)(C) made to a Defined
Benefit Plan maintained by the Employer, unless such contributions are “picked
up” by the Employer under Code §414(h)(2); (ii) contributions to an individual
medical account (as defined in Code §415(l)(2)) included as part of a Defined
Benefit Plan or annuity plan under Code §401(h) maintained by the Employer; and
(iii) a welfare benefit fund under Code §419(e) maintained by the Employer to
the extent there are post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Code §419A(d)(3)).

 

(2)         Change of Limitation Year/Plan termination. The Employer may change
the Limitation Year only by a Plan amendment. If the Employer terminates the
Plan effective as of a date other than the last day of the Limitation Year, then
the Plan is treated as if the Plan had been amended to change its Limitation
Year.

 

(C)       Cessation of Affiliation. A Cessation of Affiliation means the event
that causes an entity to no longer be aggregated with one or more other entities
as a single employer under the employer affiliation rules described in Treas.
Reg. §§1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a
controlled group), or that causes a plan to not actually be maintained by any of
the entities that constitute the employer under the employer affiliation
rules of Treas. Reg.

 

40

--------------------------------------------------------------------------------


 

§§1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside of a
controlled group).

 

(D)       Code §415 Aggregated Plans. Code §415 Aggregated Plans means all
Defined Contribution Plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a Predecessor Employer) under
which the Participant receives Annual Additions and as described under Treas.
Reg. §1.415(f)-1.

 

(E)       Combined Plans Limitation. The Combined Plans Limitation means the
Annual Additions Limit, reduced by the sum of any Annual Additions allocated to
the Participant’s accounts for the same Limitation Year under the Code §415
Aggregated Plans.

 

(F)        Compensation. Compensation for purposes of Code §415 testing means
Compensation as defined in Section 1.11(B)(1), (2), (3), or (4), except:
(i) Compensation includes Elective Deferrals under Section 1.11(D), irrespective
of whether the Employer has elected in its Adoption Agreement to include
Elective Deferrals in Compensation for allocation purposes; (ii) Compensation
for the entire Limitation Year is taken into account even if the Employer in its
Adoption Agreement has elected to include only Participating Compensation for
allocation purposes; (iii) Compensation includes regular pay Post-Severance
Compensation under Section 1.11(I)(1)(a) regardless of whether the Employer
elected in its Adoption Agreement under Section 1.11 to exclude such amounts in
allocation Compensation; (iv) if the Employer elects on Appendix B to use
different selections for Post-Severance Compensation under this
Section 4.05(F) than it does under Section 1.11, then Compensation includes or
excludes such other items of Post-Severance Compensation as the Employer elected
in Appendix B, without regard to whether the Employer elected under Section 1.11
to include or to exclude such amounts in allocation Compensation and (v) except
as elected under (iv), any other Compensation adjustment or exclusion the
Employer has elected in its Adoption Agreement for allocation purposes does not
apply.

 

(1)         “First few weeks rule.” If the Employer elects in Appendix B, the
Plan Administrator on a uniform and consistent basis as to similarly situated
Participants, will include in Compensation for Code §415 purposes Compensation
earned in such Limitation Year but which, solely because of pay period and pay
date timing, is paid in the first few weeks of the next following Limitation
Year as described in Treas. Reg. §1.415(c)-2(e)(2). This
Section 4.05(F)(1) applies to Code §415 testing Compensation but does not affect
Compensation for allocation purposes.

 

(2)         Differential Wage Payment. For years beginning after December 31,
2008, the Plan treats a Differential Wage Payment to an Employee as Compensation
for purposes of: (i) application the Annual Additions Limit; (ii) application of
Article X (top-heavy); (iii) determination of HCEs under Section 1.22(E); and
(iv) application of the 5% Gateway Contribution requirement described in
Section 4.07(A).

 

(G)      Employer. Employer means the Signatory Employer and any Related
Employer. Solely for purposes of applying the Annual Additions Limit, the Plan
Administrator will determine Related Employer status by modifying Code
§§414(b) and (c) in accordance with Code §415(h) and Treas. Reg.
§1.415(a)-1(f)(1) and will take into account tax-exempt organizations under
Treas. Reg. §1.414(c)-5. If this Plan is a Multiple Employer Plan, then as to
each Participating Employer, the term “Employer” means the Participating
Employer and any Related Employer to the Participating Employer.

 

(H)      Excess Amount. Excess Amount means the excess of the Participant’s
Annual Additions for the Limitation Year over the Annual Additions Limit.

 

(I)           Formerly Affiliated Plan. Formerly Affiliated Plan means a plan
that, immediately prior to the Cessation of Affiliation, was actually maintained
by one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Treas. Reg. §§1.415(a)-1(f)(1) and
(2)), and immediately after the cessation of affiliation, is not actually
maintained by any of the entities that constitute the Employer (as determined
under the employer affiliation rules described in Treas. Reg.
§§1.415(a)-1(f)(1) and (2)).

 

(J)         Limitation Year. See Section 1.34.

 

(K)      Predecessor Employer. Predecessor Employer means a former employer with
respect to a participant in a plan maintained by an employer if the employer
maintains a plan under which the participant had accrued a benefit while
performing services for the employer, but only if that benefit is provided under
the plan maintained by the employer. For this purpose, the formerly affiliated
plan rules in Treas. Reg. §1.415(f)-1(b)(2) apply as if the Employer and
Predecessor Employer constituted a single employer under the rules described in
Treas. Reg. §§1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the
rules described in Treas. Reg. §§1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship. With respect to an Employer of a Participant, a former entity
that antedates the Employer is a Predecessor Employer with respect to the
Participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

 

(L)       Restorative Payment. A Restorative Payment means a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are Restorative Payments only if the payments are made in
order to restore some or all of the Plan’s losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to the Plan made
pursuant to a DOL order, the DOL’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not Restorative
Payments and

 

41

--------------------------------------------------------------------------------


 

generally constitute contributions that are considered Annual Additions.

 

4.06 ANNUAL TESTING ELECTIONS. The Plan Administrator may elect to test for
coverage and nondiscrimination by applying, as applicable, annual testing
elections under this Section 4.06.

 

(A)       Changes and Uniformity. In applying any testing election, the Plan
Administrator may elect to apply or not to apply such election in any Testing
Year, consistent with this Section 4.06. However, the Plan Administrator will
apply the testing elections in effect within a Testing Year uniformly to all
similarly situated Participants.

 

(B)       Plan Specific Elections. The Employer in its Adoption Agreement must
elect for the Plan Administrator to apply the following annual testing
elections: (1) nondiscrimination testing under the ADP and ACP tests as a
Traditional 401(k) Plan; (2) no nondiscrimination testing as a Safe Harbor
401(k) Plan or nondiscrimination testing under the ACP test as an ADP only Safe
Harbor 401(k) Plan; (3) no nondiscrimination testing as a SIMPLE 401(k) Plan;
(4) the top-paid group election under Code §414(q)(1)(B)(ii); (5) the calendar
year data election under Notice 97-45; (6) Current or Prior Year Testing as a
Traditional 401(k) Plan or as an ADP only Safe Harbor 401(k) Plan under Treas.
Reg. §§1.401(k)-2(a)(2)(ii) and 1.401(m)-2(a)(2)(ii) as applicable; and (7) any
other testing election which the IRS in the future specifies in written guidance
as being subject to a requirement of the Employer making a Plan (versus an
operational) election.

 

(1)         Special Rules relating to ADP/ACP Testing. If the Adoption Agreement
elects both ADP test safe harbor status and nondiscrimination testing under the
ADP test, the elections relating to Safe Harbor status will apply only to a
disaggregated plan under Treas. Reg. §1.401(k)-1(b)(4) which is a Safe Harbor
401(k) Plan under Section 3.05. If a disaggregated plan is a Safe Harbor
401(k) Plan and there are other disaggregated plans which are not Safe Harbor
401(k) Plans (such as through operation of the OEE rule described in
Section 4.06(C) and Section 3.05(D)), Current Year Testing will apply to the
disaggregated plan covering Otherwise Excludible Employees unless the Employer
otherwise elects in the Adoption Agreement. See Section 3.05(I)(1) regarding ADP
and ACP testing in connection with the maybe notice. See
Section 3.05(G) regarding the application of the ACP test to Employee
Contributions if the Plan qualifies for the ACP test safe harbor. See
Section 3.10(G)(5) regarding SIMPLE 401(k) plans.

 

(C)       Operational Elections. The Plan Administrator operationally may apply
any testing election available under Treasury regulations or other guidance
published in the Internal Revenue Bulletin, other than those plan specific
elections described in 4.06(B), including but not limited to: (i) the “otherwise
excludible employees rule” (“OEE rule”) under Code §410(b)(4)(B); (ii) the
“early participation rule” (“EP rule”) under Code §§401(k)(3)(F) and
401(m)(5)(C); (iii) except as Section 4.07 may limit, the application of any
Code §414(s) nondiscriminatory definition of compensation for nondiscrimination
testing, regardless of the Plan’s definitions of Compensation for any other
purpose; (iv) application of the general nondiscrimination test under Treas.
Reg. §1.401(a)(4)-2(c); (v) application of the “compensation ratio test” under
Treas. Reg. §1.414(s)-1(d)(3); (vi) application of imputed permitted disparity
under Treas. Reg. §1.401(a)(4)-7; (vii) application of restructuring under
Treas. Reg. §1.401(a)(4)-9; (viii) application of the average benefit test under
Code §410(b)(2), except as limited under Section 3.06(F); (ix) application of
permissive aggregation under Code §410(b)(6)(B); (x) application of the
“qualified separate line of business rules” under Code §410(b)(5); (xi) shifting
Elective Deferrals from the ADP test to the ACP test; (xii) shifting QMACs from
the ACP test to the ADP test; or (xiii) application of the “2 1/2 month rule” in
the ADP test under Treas. Reg. §1.401(k)-2(a)(4)(i)(B)(2).

 

(1)         Application of otherwise excludible employees and early
participation rules. In applying the OEE and EP rules in clauses (i) and (ii) of
Section 4.06(C) above, the Plan Administrator will apply the following
provisions.

 

(a)         Definitions of Otherwise Excludible Employees and Includible
Employees. For purposes of this Section 4.06(C), an Otherwise Excludible
Employee means a Participant who has not reached the Cross-Over Date. For
purposes of this Section 4.06(C), an Includible Employee means a Participant who
has reached the Cross-Over Date.

 

(b)         Satisfaction of coverage. To apply the OEE or EP rules for
nondiscrimination testing, the Plan must satisfy coverage as to the
disaggregated plans under Code §410(b)(4)(B).

 

(c)          Definition of Cross-Over Date. The Cross-Over Date under the OEE
rule means the date on which an Employee changes status from the disaggregated
plan benefiting the Otherwise Excludible Employees to the disaggregated plan
benefiting the Includible Employees. The Cross-Over Date has the same meaning
under the EP rule except it is limited only to NHCEs. Under the EP rule, all HCE
Participants remain subject to nondiscrimination testing.

 

(d)         Determination of Cross-Over Date. The Plan Administrator may elect
to determine the Cross-Over Date for an Employee by applying any date which is
not later than the maximum permissible entry date under Code §410(a)(4).

 

(e)          Amounts in testing in Cross-Over Plan Year. For purposes of the OEE
rule, the Plan Administrator will count the total Plan Year Elective Deferrals,
Matching Contributions, Employer Contributions, and Compensation in the
Includible Employees plan test for the Employees who become Includible Employees
at any time during such Plan Year. For purposes of applying the EP rule, the
Plan Administrator will count the Elective Deferrals, Matching Contributions,
Employer Contributions, and Compensation in the single test for the Includible
Employees, but only such of these items as are attributable to the period on and
following the Cross-Over Date.

 

(f)           Application of other conventions. Notwithstanding Sections
4.06(C)(1)(c), (d), and (e) the Plan Administrator under a Restated Plan
operationally may apply the Plan terms commencing in the Plan Year beginning
after the Employer executes the Restated Plan in lieu of applying the Plan terms
retroactive to the Plan’s restated Effective Date; and (iii) the Plan
Administrator operationally may apply any other reasonable conventions,
uniformly applied within a Plan Year.

 

42

--------------------------------------------------------------------------------


 

(g)         Allocations not effected by testing. The Plan Administrator’s
election to apply the OEE or EP rules for testing does not control the Plan
allocations, or the Compensation or Elective Deferrals taken into account for
Plan allocations. The Plan Administrator will determine Plan allocations, and
Compensation and Elective Deferrals for Plan allocations, based on the
Employer’s Adoption Agreement elections, including elections relating to
Participating Compensation or Plan Year Compensation. For this purpose, an
election of Participating Compensation means Compensation and Elective Deferrals
on and following the Cross-Over Date as to the allocations for the disaggregated
plan benefiting the Includible Employees.

 

(D)       Election Timing. Except where the Plan specifies another deadline for
making a Plan specific annual testing election under Section 4.06(B), the Plan
Administrator may make any such testing election, and the Employer must amend
the Plan as necessary to reflect the election, by the end of the Testing Year.
The Plan Administrator may make operational testing elections under
Section 4.06(C). If the Employer is correcting an operational Plan failure under
EPCRS, the Employer may make an annual testing election for any Testing Year at
the time the Employer makes the correction.

 

(E)       Coverage Transition Rule. The Plan Administrator in determining the
Plan’s compliance with the coverage requirements of Code §410(b), in the case of
certain acquisitions or dispositions described in Code §410(b)(6)(C) and in the
regulations thereunder, will apply the “coverage transition rule” described
therein.

 

4.07 TESTING BASED ON BENEFITS. In applying the general nondiscrimination test
under Section 4.06(C) to any non-uniform Plan allocation, the Plan Administrator
may elect to test using allocation rates or using equivalent accrual (benefit)
rates (“EBRs”) as defined in Treas. Reg. §1.401(a)(4)-(8)(b)(2). In the event
that the Plan Administrator elects to test using EBRs, the Plan must comply with
this Section 4.07.

 

(A)       Gateway Contribution. Except as provided in Section 4.07(A)(2), if the
Plan Administrator will perform nondiscrimination testing using EBRs, the
Employer must make a Gateway Contribution.

 

(1)         Definition of Gateway Contribution. A Gateway Contribution is an
additional Employer Contribution or Nonelective Contribution in an amount
necessary to satisfy the minimum allocation gateway requirement described in
Treas. Reg. §1.401(a)(4)-8(b)(1)(vi).

 

(2)         Exception to Gateway Contribution requirement. An Employer is not
required to make any Gateway Contribution in the event that the Employer’s
elected allocation under Section 4.07(A) satisfies; (a) the “broadly available
allocation rate” requirements; (b) the “age-based allocation with a gradual age
or service schedule” requirements; or (c) the uniform target benefit allocation
requirements each as described in Treas. Reg. §1.401(a)(4)-8(b)(1)(B). Moreover,
an Employer is not required to make any Gateway Contribution in the event that
the Plan is permissively aggregated (pursuant to Section 4.06(C)(ix)) with one
or more defined benefit plans for purposes of coverage and nondiscrimination
testing under Treas. Reg. §1.401(a)(4)-8(b)(2) and the aggregated plan is
eligible to be tested on a benefits basis, either because the aggregated plan is
primarily defined benefit in character, or the aggregated plan provided the
minimum aggregate allocation gateway as further defined in Treas. Reg.
§1.401(a)(4)-9(b)(2)(v).

 

(B)       Eligibility for Gateway Contribution. The Plan Administrator will
allocate any Gateway Contribution for a Plan Year to each NHCE Participant who
receives an allocation of any Employer Contribution or Nonelective Contribution
for such Plan Year. The Plan Administrator will allocate the Gateway
Contribution without regard to any allocation conditions under Section 3.06
otherwise applicable to Employer Contributions or Nonelective Contributions
under the Plan. However, if the Plan Administrator disaggregates the Plan for
testing pursuant to the OEE rule under Section 4.06(C), the Otherwise Excludible
Employees will not receive an allocation of any Gateway Contribution.

 

(C)       Amount of Gateway Contribution. The Plan Administrator will allocate
any Gateway Contribution pro rata based on the Compensation of each Participant
who receives a Gateway Contribution allocation for the Plan Year, but in no
event will an allocation of the Gateway Contribution to any Participant exceed
the lesser of: (1) 5% of Compensation; or (2) one-third (1/3) of the Highest
Allocation Rate for the Plan Year. The Plan Administrator will reduce (offset)
the Gateway Contribution allocation for a Participant under either the 5% or the
1/3 Gateway Contribution alternative, by the amount of any other Employer
Contributions or Nonelective Contributions the Plan Administrator allocates
(including forfeitures allocated as an Employer Contribution or Nonelective
Contribution and Safe Harbor Nonelective Contributions, but excluding other
QNECs, as defined under Section 1.38(C)) for the same Plan Year to such
Participant; provided that if an NHCE is receiving only a QNEC and the QNEC
amount equals or exceeds the Gateway Contribution, the QNEC satisfies the
Gateway Contribution requirement as to that NHCE. Notwithstanding the foregoing,
the Employer may increase the Gateway Contribution to satisfy the provisions of
Treas. Reg. §1.401(a)(4)-9(b)(2)(v)(D) if the Plan consists (for
nondiscrimination testing purposes) of one or more Defined Contribution Plans
and one or more Defined Benefit Plans.

 

(D)       Compensation for 5% Gateway Contribution. For allocation purposes
under the 5% Gateway Contribution alternative, “Compensation” means under
Section 4.05(F) except that Compensation is limited to Participating
Compensation.

 

(E)       Compensation for Determination of Highest Rate and 1/3 Gateway
Contribution. The Plan Administrator under the 1/3 Gateway Contribution
alternative: (i) will determine the Highest Allocation Rate and the resulting
Gateway Contribution rate for the NHCE Participants entitled to the Gateway
Contribution; and (ii) will allocate the Gateway Contribution, based on
Compensation the Employer elects in its Adoption Agreement, provided that such
definition satisfies Code §414(s) and if it does not, the Plan Administrator
will allocate the Gateway Contribution based on a Code §414(s) definition which
the Plan Administrator operationally selects.

 

(1)         Definition of Highest Allocation Rate. The Highest Allocation Rate
means the greatest allocation rate of any HCE Participant and is equal to the
Participant’s total Employer Contribution or Nonelective Contribution allocation
(including any QNECs, Safe Harbor Nonelective Contributions and forfeitures
allocated as a Nonelective Contribution or forfeitures

 

43

--------------------------------------------------------------------------------


 

allocated as a Money Purchase Pension Contribution) divided by his/her
Compensation, as described in this Section 4.07(E).

 

(F)        Employer Contribution Excludes Match. For purposes of this
Section 4.07, an Employer Contribution excludes Matching Contributions.

 

4.08 AMENDMENT TO PASS TESTING. In the event that the Plan fails to satisfy Code
§§410(b) or 401(a)(4) in any Plan Year, the Employer may elect to amend the Plan
consistent with Treas. Reg. §1.401(a)(4)-11(g) to correct the failure, or as
otherwise permitted in the regulation. The Employer may make such an amendment
in any form or manner as the Employer deems reasonable, but otherwise consistent
with Section 11.02. Any amendment under this Section 4.08 will not affect
reliance on the Plan’s Opinion Letter or Advisory Letter.

 

4.09 APPLICATION OF COMPENSATION LIMIT. The Plan Administrator in performing any
nondiscrimination testing under this Article IV will limit each Participant’s
Compensation to the amount described in Section 1.11(E).

 

4.10 401(k) (OR OTHER PLAN) TESTING. The Plan Administrator will test Elective
Deferrals, Matching Contributions and Employee Contributions under the
Employer’s 401(k) Plan or other Plan as applicable, in accordance with this
Section 4.10.

 

(A)       Annual Elective Deferral Limitation. A Participant’s Elective
Deferrals for a Taxable Year may not exceed the Elective Deferral Limit.

 

(1)         Definition of Elective Deferral Limit. The Elective Deferral Limit
is the Code §402(g) limitation on each Participant’s Elective Deferrals for each
Taxable Year. If the Participant’s Taxable Year is not a calendar year, the Plan
Administrator must apply the Code §402(g) limitation in effect for the calendar
year in which the Participant’s Taxable Year begins.

 

(2)         Definition of Excess Deferral. A Participant’s Excess Deferral is
the amount of Elective Deferrals for a Taxable Year which exceeds the Elective
Deferral Limit.

 

(3)         Elective Deferral Limit. The Elective Deferral Limit is the amount
as in effect under Code §402(g) ($16,500 in 2011), subject to adjustment by the
Treasury in multiples of $500 under Code §402(g)(4).

 

(4)         Suspension after reaching limit. If, pursuant to a Salary Reduction
Agreement or pursuant to a CODA election, the Employer determines a
Participant’s Elective Deferrals to the Plan for a Taxable Year would exceed the
Elective Deferral Limit, the Employer will suspend the Participant’s Elective
Deferrals under his/her Salary Reduction Agreement, if any, until the following
January 1 and will pay to the Participant in cash the portion of the Elective
Deferrals which would result in the Participant’s Elective Deferrals for the
Taxable Year exceeding the Elective Deferral Limit.

 

(5)         Correction. If the Plan Administrator determines a Participant’s
Elective Deferrals already contributed to the Plan for a Taxable Year exceed the
Elective Deferral Limit, the Plan Administrator will distribute the Excess
Deferrals as adjusted for Allocable Income, no later than April 15 of the
following Taxable Year (or if later, the date permitted under Code §§7503 or
7508A). See Section 4.11(C)(1) as to Gap Period income.

 

(6)         415 interaction. If the Plan Administrator distributes the Excess
Deferrals by the April 15 deadline under Section 4.10(A)(5), the Excess
Deferrals are not an Annual Addition under Section 4.05, and the Plan
Administrator may make the distribution irrespective of any other provision
under this Plan or under the Code. Elective Deferrals distributed to a
Participant as an Excess Amount in accordance with Section 4.03 are not taken
into account in determining the Participant’s Elective Deferral Limit.

 

(7)         ADP interaction. The Plan Administrator will reduce the amount of
Excess Deferrals for a Taxable Year distributable to a Participant by the amount
of Excess Contributions (as determined in Section 4.10(B)), if any, previously
distributed to the Participant for the Plan Year beginning in that Taxable Year.

 

(8)         More than one plan. If a Participant participates in another plan
subject to the Code §402(g) limitation under which he/she makes elective
deferrals pursuant to a 401(k) Plan, elective deferrals under a SARSEP, elective
contributions under a SIMPLE IRA or salary reduction contributions to a
tax-sheltered annuity (irrespective of whether the Employer maintains the other
plan), the Participant may provide to the Plan Administrator a written claim for
Excess Deferrals made to the Plan for a Taxable Year. The Participant must
submit the claim no later than the March 1 following the close of the particular
Taxable Year and the claim must specify the amount of the Participant’s Elective
Deferrals under this Plan which are Excess Deferrals. The Plan Administrator may
require the Participant to provide reasonable evidence of the existence of and
the amount of the Participant’s Excess Deferrals. If the Plan Administrator
receives a timely claim which it approves, the Plan Administrator will
distribute the Excess Deferrals (as adjusted for Allocable Income under
Section 4.11(C)(1)) the Participant has assigned to this Plan, in accordance
with this Section 4.10(A). If a Participant has Excess Deferrals because of
making Elective Deferrals to this Plan and other plans of the Employer (but
where the Elective Deferral Limit is not exceeded based on Deferrals to any
single plan), the Participant for purposes of this Section 4.10(A)(8) is deemed
to have notified the Plan Administrator of this Plan of the Excess Deferrals.

 

(9)         Roth and Pre-Tax Deferrals. If a Participant who will receive a
distribution of Excess Deferrals, in the Taxable Year for which the corrective
distribution is made, has contributed both Pre-Tax Deferrals and Roth Deferrals,
the Plan Administrator operationally will determine the Elective Deferral
Account source(s) from which it will direct the Trustee to make the corrective
distribution. The Plan Administrator also may permit the affected Participant to
elect the source(s) from which the Trustee will make the corrective
distribution. However, the amount of a corrective distribution of Excess
Deferrals to any Participant from the Pre-Tax Deferral or Roth Deferral sources
under this Section 4.10(A)(9) may not exceed the amount of the Participant’s
Pre-Tax Deferrals or Roth Deferrals for the Taxable Year of the correction.

 

(B)       Actual Deferral Percentage (ADP) Test. If the Employer in its Adoption
Agreement has elected to test its 401(k) Plan as a Traditional 401(k) Plan, a
Participant’s Elective Deferrals for a Plan Year may not exceed the ADP Limit.
However, this Section 4.10(B) will not apply to a Plan Year if: (1) for the Plan

 

44

--------------------------------------------------------------------------------


 

Year no NHCE was an ADP Participant, (2) for the Plan Year no HCE was an ADP
Participant, or (3) the Plan is a Volume Submitter Plan and the plan is a
governmental plan described in Code §414(d). In accordance with Treas. Reg.
§1.401(k)-1(e)(7), it is impermissible for the Plan to use ADP testing for a
Plan Year in which it is intended for the Plan through its written terms to use
the ADP test safe harbor, even though the Plan fails to satisfy the requirements
of such safe harbor for the Plan Year.

 

(1)         Definition of ADP Limit. The ADP Limit is the maximum dollar amount
of Elective Deferrals each HCE Participant may defer under the Plan such that
the Plan passes the ADP test for that Plan Year.

 

(2)         Definition of Excess Contributions. Excess Contributions are the
amount of Elective Deferrals made by the HCEs which exceed the ADP Limit and
which may not be recharacterized as Catch-Up Contributions or as Employee
Contributions.

 

(3)         ADP test. For each Plan Year, Elective Deferrals satisfy the ADP
test if they satisfy either of the following tests:

 

(a)         1.25 test. The ADP for the HCE Group does not exceed 1.25 times the
ADP of the NHCE Group; or

 

(b)         2 percent test. The ADP for the HCE Group does not exceed the ADP
for the NHCE Group by more than two percentage points and the ADP for the HCE
Group is not more than twice the ADP for the NHCE Group.

 

(4)         Calculation of ADP. The ADP for either group is the average of the
separate ADRs calculated to the nearest one-hundredth of one percent for each
ADP Participant who is a member of that group. The Plan Administrator will
include in the ADP test as a zero an ADP Participant who elects not to make
Elective Deferrals to the Plan for the Testing Year.

 

(a)         Definition of ADR (actual deferral ratio). An ADP Participant’s ADR
for a Plan Year is the ratio of the ADP Participant’s Elective Deferrals, but
excluding Catch-Up Contributions, for the Plan Year to the ADP Participant’s
Compensation for the Plan Year.

 

(b)         Definitions of ADP Participant and HCE and NHCE Groups. See Sections
4.11(B), (G), and (H).

 

(c)          Excess Deferrals interaction. In determining the ADP, the Plan
Administrator must include any HCE’s Excess Deferrals (whether or not
corrected), as described in Section 4.10(A), to this Plan or to any other Plan
of the Employer and the Plan Administrator will disregard any NHCE’s Excess
Deferrals.

 

(d)         QNECs and QMACs. The Plan Administrator operationally may include in
the ADP test, QNECs, and QMACs the Plan Administrator does not use in the ACP
test, provided that the Plan passes the ACP test before and after the shifting
of any amount from the ACP test to the ADP test. The Plan Administrator may use
QNECs or QMACs in the ADP test provided such amounts are not impermissibly
targeted under Section 4.10(D).

 

(e)          Shifting Elective Deferrals to ACP. The Plan Administrator will not
count in the ADP test any Elective Deferrals the Plan Administrator
operationally elects to shift to the ACP test; provided that the Plan must pass
the ADP test both taking into account and disregarding the Elective Deferrals
the Plan Administrator shifts to the ACP test.

 

(f)           Current/Prior Year Testing.

 

(i)            Election. In determining whether the Plan’s 401(k) arrangement
satisfies the ADP test, the Plan Administrator will use Current Year Testing or
Prior Year Testing as the Employer elects in its Adoption Agreement. Any such
election applies for such Testing Years as the Employer elects (and
retroactively as the Employer may elect in the case of a Restated Plan).

 

(ii)        Permissible changes. The Employer may amend its Adoption Agreement
to change from Prior Year Testing to Current Year Testing at any time, subject
to Section 4.06(D). The Employer under Section 4.06(D) may amend its Adoption
Agreement to change from Current Year Testing to Prior Year Testing only: (A) if
the Plan has used Current Year Testing in at least the 5 immediately preceding
Plan Years (or if the Plan has not been in existence for 5 Plan Years, the
number of Plan Years the Plan has been in existence); (B) the Plan is the result
of aggregation of 2 or more plans and each of the aggregated plans used Current
Year Testing for the period described in clause (A); or (C) a transaction occurs
to which the coverage transition rule under Code §410(b)(6)(C) applies and as a
result, the Employer maintains a plan using Prior Year Testing and a plan using
Current Year Testing. Under clause (C), the Employer may make an amendment to
change to Prior Year Testing at any time during the coverage transition period.

 

(iii)    Deferrals and QNEC/QMAC deadline/limitation under Prior Year Testing.
The Plan Administrator includes Elective Deferrals, QNECs or QMACs in
determining the HCE or NHCE ADP only if the Employer makes such contribution to
the Plan within 12 months following the end of the Testing Year to which the
Elective Deferral relates or to which the Plan Administrator will allocate the
QNEC or QMAC. For this purpose, an Elective Deferral is considered allocated as
of a date within a Testing Year if the allocation is not contingent on
participation or performance of services after such date. Under Prior Year
Testing, to count the QNEC or QMAC in the ADP test, the Employer must contribute
a QNEC or QMAC by the end of the Testing Year. The Employer may not make an
Operational QNEC or QMAC if the Plan uses Prior Year Testing.

 

(iv)     First Plan Year under Prior Year Testing. For the first Plan Year the
Plan permits Elective Deferrals, if the Plan is not a Successor Plan and is
using Prior Year Testing, the prior year ADP for the NHCE Group is equal to the
greater of 3% or the actual ADP for the NHCE Group in the first Plan Year. If
the Plan continues to use Prior Year Testing in the second Plan Year, the Plan
Administrator must use the actual first Plan Year ADP for the NHCE Group in the
ADP test for the second Plan Year.

 

(v)         Plan coverage changes under Prior Year Testing. If the Employer’s
Plan is using Prior Year Testing and the Plan experiences a plan coverage change
under Treas. Reg. §1.401(k)-2(c)(4), the Plan Administrator will make any
adjustments such regulations may require to the NHCEs’ ADP for the prior year.

 

45

--------------------------------------------------------------------------------


 

(vi)     Shifting contributions and switching from Current Year Testing to Prior
Year Testing. If the Plan Administrator is using Current Year Testing and shifts
an Elective Deferral to the ACP test or shifts a QMAC to the ADP test, then, in
the subsequent Testing Year for which the Plan Administrator switched to Prior
Year Testing, the Plan Administrator in applying Prior Year Testing must
disregard the shifted amount. The Plan Administrator in applying Prior Year
Testing in such subsequent Testing Year will restore the ADP and ACP to their
original amounts, leaving the shifted amount in the original test without regard
to the shift in the previous Testing Year.

 

(5)         Special aggregation rule for HCEs. To determine the ADR of any HCE,
the Plan Administrator must take into account any Elective Deferrals made by the
HCE (and if used in the ADP test, any QNECs and QMACs allocated to the HCE)
under any other 401(k) Plan maintained by the Employer. If the 401(k) Plans have
different Plan Years, the Plan Administrator will determine the combined
Elective Deferrals on the basis of the Plan Years ending in the same calendar
year. If the 401(k) Plans have different Plan Years, all Elective Deferrals made
during the Plan Year will be aggregated. Notwithstanding the foregoing, the Plan
Administrator will not apply the aggregation rule of this Section 4.10(B)(5) to
plans which may not be aggregated under Treas. Reg. §1.401(k)-2(a)(3)(ii)(B).

 

(6)         Aggregation of certain 401(k) plans. If the Employer treats two or
more plans as a single plan for coverage or nondiscrimination purposes, the
Employer must combine the 401(k) Plans to determine whether the plans satisfy
the ADP test. This aggregation rule applies to the ADR determination for all ADP
Participants (and ADP participants under the other plans), irrespective of
whether an ADP Participant is an HCE or an NHCE. An Employer may not aggregate:
(a) plans with different Plan Years; (b) a Safe Harbor 401(k) Plan with a
non-Safe Harbor 401(k) Plan; (c) plans which use different testing methods
(Current Year Testing versus Prior Year Testing); or (d) any other plans which
must be disaggregated under Treas. Reg. §1.401(k)-1(b)(4)(iv). If the Employer
aggregating 401(k) Plans under this Section 4.10(B)(6) is using Prior Year
Testing, the Plan Administrator must adjust the NHCE Group ADP for the prior
year as provided in Section 4.10(B)(4)(f)(v).

 

(7)         Characterization of Excess Contributions. If, pursuant to
Section 4.10(B)(4)(d), the Plan Administrator has elected to include QMACs in
the ADP test, any Excess Contributions are attributable proportionately to
Elective Deferrals and to QMACs in the ADP test allocated on the basis of those
Elective Deferrals. The Plan Administrator will reduce the amount of Excess
Contributions for a Plan Year distributable to an HCE by the amount of Excess
Deferrals (as determined in Section 4.10(A)), if any, previously distributed to
that Employee for the Employee’s Taxable Year ending in that Plan Year.

 

(8)         Distribution of Excess Contributions. If the Plan Administrator
determines the Plan fails to satisfy the ADP test for a Plan Year, the Trustee,
as directed by the Plan Administrator, by the end of the Plan Year which follows
the Testing Year (or any later date determined under Code §7508A), must
distribute the Excess Contributions, as adjusted for Allocable Income under
Section 4.11(C)(2).

 

(a)         Calculation of total Excess Contributions. The Plan Administrator
will determine the total amount of the Excess Contributions to the Plan by
starting with the HCE(s) who has the greatest ADR, reducing his/her ADR (but not
below the next highest ADR), then, if necessary, reducing the ADR of the
HCE(s) at the next highest ADR, including the ADR of the HCE(s) whose ADR the
Plan Administrator already has reduced (but not below the next highest ADR), and
continuing in this manner until the ADP for the HCE Group is equal to the ADP
Limit. All reductions under this Section 4.10(B)(8)(a) are to the ADR only and
do not result in any actual distributions.

 

(b)         Apportionment and distribution of Excess Contributions. After the
Plan Administrator has determined the total Excess Contribution amount, the
Trustee, as directed by the Plan Administrator, then will distribute to each HCE
his/her respective share of the Excess Contributions. The Plan Administrator
will determine each HCE’s share of Excess Contributions by starting with the
HCE(s) who has the highest dollar amount of Elective Deferrals, reducing his/her
Elective Deferrals (but not below the next highest dollar amount of Elective
Deferrals), then, if necessary, reducing the Elective Deferrals of the HCE(s) at
the next highest dollar amount of Elective Deferrals including the Elective
Deferrals of the HCE(s) whose Elective Deferrals the Plan Administrator already
has reduced (but not below the next highest dollar amount of Elective
Deferrals), and continuing in this manner until the Trustee has distributed all
Excess Contributions.

 

(c)          Roth and Pre-Tax Deferrals. If an HCE who will receive a
distribution of Excess Contributions, in the Plan Year for which the corrective
distribution is made, has contributed both Pre-Tax Deferrals and Roth Deferrals,
the Plan Administrator operationally will determine the Elective Deferral
Account source(s) from which it will direct the Trustee to make the corrective
distribution. The Plan Administrator also may permit the affected Participant to
elect the source(s) from which the Trustee will make the corrective
distribution. However, the amount of a corrective distribution of Excess
Contributions to any Participant from the Pre-Tax Deferral or Roth Deferral
sources under this Section 4.10(B)(8)(c) may not exceed the amount of the
Participant’s Pre-Tax Deferrals or Roth Deferrals for the Testing Year.

 

(d)         Catch-Up Deferrals re-characterized. If the Plan permits Catch-Up
Contributions and a Catch-Up Eligible Participant exceeds his/her ADP Limit and
the Plan Administrator otherwise would distribute the Participant’s Excess
Contributions, the Plan Administrator instead will re-characterize as a Catch-Up
Deferral the portion of such Excess Contributions as is equal to the
Participant’s unused Catch-Up Deferral Limit applicable to the Testing Year. Any
such re-characterized Excess Contribution, plus Allocable Income, will remain in
the Participant’s Account and the Plan Administrator, for purposes of
determining ADP test correction, will treat the re-characterized amount,
including Allocable Income, as having been distributed. If the Employer in its
Adoption Agreement has elected to match Catch-Up Deferrals, the Plan
Administrator will retain in the affected Participant’s Account any Matching
Contributions made with respect to any Excess Contributions which the Plan
Administrator re-characterizes under this Section 4.10(B)(8)(d).

 

46

--------------------------------------------------------------------------------


 

(9)         Allocable Income/Testing Year and Gap Period. A corrective
distribution under Section 4.10(B)(8) must include Allocable Income. See
Section 4.11(C)(2).

 

(10)  Treatment as Annual Additions. Distributed Excess Contributions are Annual
Additions under Sections 4.01 through 4.05 in the Limitation Year in which such
amounts were allocated.

 

(11)  Re-characterization as Employee Contributions. In addition to the other
correction methods under this Section 4.10(B), the Plan Administrator
operationally may elect to correct an ADP test failure by re-characterizing the
Elective Deferrals in excess of the ADP Limit as Employee Contributions in
accordance with Treas. Reg. §1.401(k)-2(b)(3). Elective Deferrals may not be
re-characterized with respect to HCE Participants to the extent that the
re-characterized amounts, in conjunction with Employee Contributions actually
made by the HCE, exceed the maximum amount of Employee Contributions (determined
prior to performing the ACP Test) that the employee is permitted to make under
the plan in the absence of re-characterization. Elective Deferrals may not be
re-characterized under this paragraph after 2 1/2 months after the close of the
plan year to which the re-characterization relates. The amount of Excess
Aggregate Contributions for a plan year will be determined only after first
determining the amount of Elective Deferrals treated as Employee Contributions
due to re-characterization.

 

(C)       Actual Contribution Percentage (ACP) Test. If: (i) the Employer in its
Adoption Agreement has elected to test its Plan as a traditional 401(m) Plan;
(ii) the Employer under its 401(k) Plan has elected only ADP test safe harbor
plan status and the Employer makes Matching Contributions; or (iii) under any
Plan there are Employee Contributions or Matching Contributions (not exempted
from ACP testing), a Participant’s Aggregate Contributions may not exceed the
ACP Limit. However, this Section 4.10(C) will not apply to a Plan Year if:
(1) for the Plan Year no NHCE was an ACP Participant, (2) for the Plan Year no
HCE was an ACP Participant, or (3) the Plan is a Volume Submitter Plan and the
plan is a governmental plan described in Code §414(d). In accordance with Treas.
Reg. §§1.401(k)-1(e)(7) and 1.401(m)-1(c)(2), it is impermissible for the Plan
to use ACP testing for a Plan Year in which it is intended for the Plan through
its written terms to use the ACP test safe harbor, even though the Plan fails to
satisfy the requirements of such safe harbor for the Plan Year.

 

(1)         Definition of ACP Limit. The ACP Limit is the maximum dollar amount
of Aggregate Contributions each HCE Participant may receive or may make under
the Plan such that the Plan passes the ACP test.

 

(2)         Definition of Aggregate Contributions. Aggregate Contributions are
Matching Contributions and Employee Contributions. Aggregate Contributions also
include any QMACs, QNECs and Elective Deferrals the Plan Administrator includes
in the ACP test. If the Employer has elected ADP test safe harbor plan status
and the Employer makes a Safe Harbor Matching Contribution for a Plan Year, then
the Plan Administrator in computing Aggregate Contributions may disregard each
Participant’s Matching Contributions which do not exceed 4% of the Participant’s
Compensation for the Plan Year.

 

(3)         Definition of Excess Aggregate Contributions. Excess Aggregate
Contributions are the amount of Aggregate Contributions allocated on behalf of
the HCEs which exceed the ACP Limit.

 

(4)         ACP test. For each Plan Year, Aggregate Contributions satisfy the
ACP test if they satisfy either of the following tests:

 

(a)         1.25 test. The ACP for the HCE Group does not exceed 1.25 times the
ACP of the NHCE Group; or

 

(b)         2 percent test. The ACP for the HCE Group does not exceed the ACP
for the NHCE Group by more than two percentage points and the ACP for the HCE
Group is not more than twice the ACP for the NHCE Group.

 

(5)         Calculation of ACP. The ACP for either group is the average of the
separate ACRs calculated to the nearest one-hundredth of one percent for each
ACP Participant who is a member of that group. The Plan Administrator will
include in the ACP test as a zero an ACP Participant who for the Testing Year:
(i) is eligible to make Employee Contributions but who does not do so; or
(ii) is eligible to make Elective Deferrals and to receive an allocation of any
Matching Contributions based on Elective Deferrals but who does not make any
Elective Deferrals. An Employee who fails to satisfy an allocation condition
applicable to Matching Contributions is excluded from the ACP test unless the
Employee is eligible to make Employee Contributions or the Plan Administrator
re-characterizes any of the Employee’s Elective Deferrals as Employee
Contributions.

 

(a)         Definition of ACR (actual contribution ratio). An ACP Participant’s
ACR for a Plan Year is the ratio of the ACP Participant’s Aggregate
Contributions for the Plan Year to the ACP Participant’s Compensation for the
Plan Year.

 

(b)         Definitions of ACP Participant and HCE and NHCE Groups. See
Section 4.11(A), (G), and (H).

 

(c)          QNECs and Elective Deferrals. The Plan Administrator operationally
may include in the ACP test QNECs and Elective Deferrals the Plan Administrator
does not use in the ADP test, provided that the Plan passes the ADP test before
and after the shifting of any amount from the ADP test to the ACP test. The Plan
Administrator may use QNECs in the ACP test provided such amounts are not
impermissibly targeted under Section 4.10(D).

 

(d)         Shifting QMACs to ADP. The Plan Administrator will not count in the
ACP test any QMACs the Plan Administrator operationally elects to shift to the
ADP test; provided that the Plan must pass the ACP test both taking into account
and disregarding the QMACs the Plan Administrator shifts to the ADP test.

 

(e)          Current/Prior Year Testing.

 

(i)            Election. In determining whether the Plan’s 401(k) arrangement
satisfies the ACP test, the Plan Administrator will use Current Year Testing or
Prior Year Testing as the Employer elects in its Adoption Agreement. Any such
election applies for such Testing Years as the Employer elects (and
retroactively as the Employer elects in the case of a Restated Plan).

 

47

--------------------------------------------------------------------------------


 

(ii)        Permissible changes. The Employer may amend its Adoption Agreement
to change from Prior Year Testing to Current Year Testing at any time, subject
to Section 4.06(D). The Employer, under Section 4.06(D) may amend its Adoption
Agreement to change from Current Year Testing to Prior Year Testing only: (A) if
the Plan has used Current Year Testing in at least the 5 immediately preceding
Plan Years (or if the Plan has not been in existence for 5 Plan Years, the
number of Plan Years the Plan has been in existence); (B) the Plan is the result
of aggregation of 2 or more plans and each of the aggregated plans used Current
Year Testing for the period described in clause (A); or (C) a transaction occurs
to which the coverage transition rule under Code §410(b)(6)(C) applies and as a
result, the Employer maintains a plan using Prior Year Testing and a plan using
Current Year Testing. Under clause (C), the Employer may make an amendment to
change to Prior Year Testing at any time during the coverage transition period.

 

(iii)    Employee Contribution, Matching and QNEC deadline/limitation under
Prior Year Testing. The Plan Administrator includes Employee Contributions in
the ACP test in the Testing Year in which the Employer withholds the Employee
Contributions from the Participant’s pay, provided such contributions are
contributed to the Trust within a reasonable period thereafter. The Plan
Administrator may include Matching Contributions and QNECs in determining the
HCE or NHCE ACP only if the Employer makes such contribution to the Plan within
12 months following the end of the Testing Year to which the Plan Administrator
will allocate the Matching Contribution or QNEC. To be included in the ACP test,
a Matching Contribution must be made on account of an Employee’s Elective
Deferrals or Employee Contributions for the Testing Year. Under Prior Year
Testing, to count the QNEC in the ACP test, the Employer must contribute a QNEC
by the end of the Testing Year. The Employer may not make an Operational QNEC if
the Plan uses Prior Year Testing.

 

(iv)     First Plan Year under Prior Year Testing. For the first Plan Year the
Plan permits Matching Contributions or Employee Contributions, if the Plan is
not a Successor Plan and is using Prior Year Testing, the prior year ACP for the
NHCE Group is equal to the greater of 3% or the actual ACP for the NHCE Group in
the first Plan Year. If the Plan continues to use Prior Year Testing in the
second Plan Year, the Plan Administrator must use the actual first Plan Year ACP
for the NHCE Group in the ACP test for the second Plan Year.

 

(v)         Plan coverage changes under Prior Year Testing. If the Employer’s
Plan is using Prior Year Testing and the Plan experiences a plan coverage change
under Treas. Reg. §1.401(m)-2(c)(4), the Plan Administrator will make any
adjustments such regulations may require to the NHCEs’ ACP for the prior year.

 

(vi)     Shifting contributions and switching from Current Year Testing to Prior
Year Testing. If the Plan Administrator is using Current Year Testing and shifts
an Elective Deferral to the ACP test or shifts a QMAC to the ADP test, then, in
the subsequent Testing Year for which the Plan Administrator switched to Prior
Year Testing, the Plan Administrator in applying Prior Year Testing must
disregard the shifted amount. The Plan Administrator in applying Prior Year
Testing in such subsequent Testing Year will restore the ADP and ACP to their
original amounts, leaving the shifted amount in the original test without regard
to the shift in the previous Testing Year.

 

(6)         Special aggregation rule for HCEs. To determine the ACR of any HCE,
the Plan Administrator must take into account any Aggregate Contributions
allocated to the HCE under any other 401(m) Plan maintained by the Employer. If
the 401(m) Plans have different Plan Years, the Plan Administrator will
determine the combined Aggregate Contributions on the basis of the Plan Years
ending in the same calendar year. If the 401(m) Plans have different Plan Years,
all Aggregate Contributions made during the Plan Year will be aggregated.
Notwithstanding the foregoing, the Plan Administrator will not apply the
aggregation rule of this Section 4.10(C)(6) to plans which may not be aggregated
under Treas. Reg. §1.401(m)-2(a)(3)(ii)(B).

 

(7)         Aggregation of certain 401(m) plans. If the Employer treats two or
more plans as a single plan for coverage or nondiscrimination purposes, the
Employer must combine the 401(m) Plans under such plans to determine whether the
plans satisfy the ACP test. This aggregation rule applies to the ACR
determination for all ACP Participants (and ACP participants under the other
plans), irrespective of whether an ACP Participant is an HCE or an NHCE. An
Employer may not aggregate: (a) plans with different Plan Years; (b) a Safe
Harbor 401(k) Plan with a non-Safe Harbor 401(k) Plan; (c) plans which use
different testing methods (Current Year Testing versus Prior Year Testing); or
(d) any other plans which must be disaggregated under Treas. Reg.
§1.401(k)-1(b)(4)(iv). If the Employer aggregating 401(m) Plans under this
Section 4.10(C)(7) is using Prior Year Testing, the Plan Administrator must
adjust the NHCE Group ACP for the prior year as provided in
Section 4.10(C)(5)(e)(v).

 

(8)         Distribution of Excess Aggregate Contributions. If the Plan
Administrator determines the Plan fails to satisfy the ACP test for a Plan Year,
the Trustee, as directed by the Plan Administrator, by the end of the Plan Year
which follows the Testing Year (or any later date determined under Code §7508A),
must distribute the Vested Excess Aggregate Contributions, as adjusted for
Allocable Income under Section 4.11(C)(2).

 

(a)         Calculation of total Excess Aggregate Contributions. The Plan
Administrator will determine the total amount of the Excess Aggregate
Contributions by starting with the HCE(s) who has the greatest ACR, reducing
his/her ACR (but not below the next highest ACR), then, if necessary, reducing
the ACR of the HCE(s) at the next highest ACR, including the ACR of the
HCE(s) whose ACR the Plan Administrator already has reduced (but not below the
next highest ACR), and continuing in this manner until the ACP for the HCE Group
is equal to the ACP Limit. All reductions under this Section 4.10(C)(8)(a) are
to the ACR only and do not result in any actual distributions.

 

(b)         Apportionment and distribution of Excess Aggregate Contributions.
After the Plan Administrator has determined the total Excess Aggregate
Contribution amount, the Trustee, as directed by the Plan Administrator, then
will distribute (to the extent Vested) to each HCE his/her respective share of
the Excess Aggregate Contributions. The Plan Administrator will determine each
HCE’s share of Excess Aggregate Contributions by starting with the HCE(s) who
has the highest dollar amount of Aggregate Contributions, reducing the amount of
his/her Aggregate Contributions (but not below

 

48

--------------------------------------------------------------------------------


 

the next highest dollar amount of the Aggregate Contributions), then, if
necessary, reducing the amount of Aggregate Contributions of the HCE(s) at the
next highest dollar amount of Aggregate Contributions, including the Aggregate
Contributions of the HCE(s) whose Aggregate Contributions the Plan Administrator
already has reduced (but not below the next highest dollar amount of Aggregate
Contributions), and continuing in this manner until the Trustee has distributed
all Excess Aggregate Contributions.

 

(9)         Allocable Income/Testing Year and Gap Period. The Plan Administrator
will calculate and will distribute Excess Aggregate Contribution Allocable
Income in the same manner and for the same Plan Years as described in
Section 4.10(B)(9) for Excess Contributions.

 

(10)  Testing and correction ordering. If the Plan Administrator must perform
both the ADP and ACP tests in a given Plan Year, the Plan Administrator may
perform the tests and undertake correction of a failed test in any order that
the Plan Administrator determines, with a view toward preserving Plan benefits,
maximizing Employer Contributions in the Plan versus Employee Contributions or
Elective Deferrals, and minimizing forfeitures. Toward this end, the Plan
Administrator may treat an HCE’s allocable share of Excess Aggregate
Contributions in the following priority: (a) first as attributable to his/her
Employee Contributions and Matching Contributions thereon, if any; (b) then as
attributable to Matching Contributions allocable as to Excess Contributions
determined under the ADP test such that the Plan Administrator distributes any
Vested Excess Aggregate Contribution to reduce the amount of Associated Matching
Contribution subject to forfeiture (irrespective of vesting). See
Section 3.07(B)(1) as to testing or re-testing related to forfeiture
allocations. To the extent that distributed Excess Aggregate Contributions
include Elective Deferrals, and the Participant in that Testing Year made both
Pre-Tax Deferrals and Roth Deferrals, the ordering rules under Sections
4.10(A)(9) and 4.10(B)(8)(c) apply.

 

(11)  Vesting/Forfeiture of non-Vested Excess Aggregates. To the extent an HCE’s
Excess Aggregate Contributions are attributable to Matching Contributions, and
he/she is not 100% Vested in his/her Matching Contribution Account, the Plan
Administrator will distribute only the Vested portion and will forfeit the
non-Vested portion. The Vested portion of the HCE’s Excess Aggregate
Contributions attributable to Employer Matching Contributions is the total
amount of such Excess Aggregate Contributions (as adjusted for allocable income)
multiplied by his/her Vested percentage (determined as of the last day of the
Plan Year for which the Employer made the Matching Contribution).

 

(12)  Treatment as Annual Addition. Distributed Excess Aggregate Contributions
are Annual Additions under Sections 4.01 through 4.05 in the Limitation Year in
which such amounts were allocated.

 

(D)       QNEC, Matching and QMAC Targeting Restrictions. The Plan Administrator
in performing the ADP or ACP tests may not include in the tests any
impermissibly targeted QNEC or Matching Contribution as described in this
Section 4.10(D). These targeting restrictions apply to Matching Contributions,
to Plan-Designated and Operational QNECs and to Plan-Designated and Operational
QMACs. The Employer will not contribute Operational QNECs or QMACs which would
violate the targeting restrictions.

 

(1)         QNEC targeting rules. The Plan Administrator may include in the ADP
test or in the ACP test only such amounts of any QNEC as are not impermissibly
targeted. A QNEC is impermissibly targeted if the QNEC amount allocated to any
NHCE exceeds the greater of: (a) 5% of Compensation; or (b) 2 times the Plan’s
Representative Contribution Rate.

 

(a)         Definition of Representative Contribution Rate.

 

(i)            ADP. The Plan’s ADP Representative Contribution Rate is the
lowest ADP Applicable Contribution Rate of any ADP Participants who are NHCEs in
a group consisting of: (A) any one-half of the ADP Participants who are NHCEs
for the Plan Year; or (B) if it would result in a greater Representative
Contribution Rate than under clause (A), all of the ADP Participants who are
NHCEs and who are employed by the Employer on the last day of the Plan Year.

 

(ii)        ACP. The Plan’s ACP Representative Contribution Rate is the lowest
ACP Applicable Contribution Rate of any ACP Participants who are NHCEs in a
group consisting of: (A) any one-half of the ACP Participants who are NHCEs for
the Plan Year; or (B) if it would result in a greater Representative
Contribution Rate than under clause (A), all of the ACP Participants who are
NHCEs and who are employed by the Employer on the last day of the Plan Year.

 

(b)         Definition of Applicable Contribution Rate.

 

(i)            ADP. The Applicable Contribution Rate of an ADP Participant who
is an NHCE for the ADP test is the sum of the NHCE’s QNECs and QMACs used in the
ADP test, divided by the NHCE’s Compensation.

 

(ii)        ACP. The Applicable Contribution Rate of an ACP Participant who is
an NHCE for the ACP test is the sum of the NHCE’s Matching Contributions and
QNECs used in the ACP test, divided by the NHCE’s Compensation.

 

(c)          QNEC in ACP test. The Plan Administrator may not use in the ADP
test or take into account in determining the Plan’s Representative Contribution
Rate, any QNEC the Plan Administrator applies to the ACP test.

 

(d)         Prevailing Wage Contribution. Notwithstanding Section 4.10(D)(1),
the Plan Administrator may count in the ADP test QNECs which are Prevailing Wage
Contributions to the extent that such QNECs do not exceed 10% of Compensation.
The Plan Administrator also may count in the ACP test a QNEC which is a
Prevailing Wage Contribution up to an additional 10% of Compensation, such that
the combined QNEC amount does not exceed 20% of Compensation and not more than
10% in either test.

 

(2)         Matching Contribution targeting rules. The Plan Administrator may
include in the ACP test only such Matching Contribution amounts (including
QMACs) as are not impermissibly targeted. A Matching Contribution is
impermissibly targeted if the Matching Contribution amount allocated to any NHCE
exceeds the greatest of: (i) 5% of Compensation; (ii) the amount of the NHCE’s
Elective

 

49

--------------------------------------------------------------------------------


 

Deferrals; or (iii) the product of 2 times the Plan’s Representative Matching
Rate and the NHCE’s Elective Deferrals for the Plan Year.

 

(a)         Definition of Representative Matching Rate. The Plan’s
Representative Matching Rate is the lowest Matching Rate for any ACP
Participants who are NHCEs in a group consisting of: (i) any one-half of the ACP
Participant NHCEs who make Elective Deferrals for the Plan Year; or if it would
result in a greater Representative Matching Rate, (ii) all of the ACP
Participant NHCEs who make Elective Deferrals for the Plan Year and who are
employed by the Employer on the last day of the Plan Year.

 

(b)         Definition of Matching Rate. The Matching Rate for an NHCE is the
NHCE’s Matching Contributions divided by his/her Elective Deferrals; provided
that if the Matching Rate is not the same for all levels of Elective Deferrals,
the Plan Administrator will determine each NHCE’s Matching Rate by assuming an
Elective Deferral equal to 6% of Compensation.

 

(c)          Employee Contributions. If the Plan permits Employee Contributions,
the Plan Administrator will apply this Section 4.10(D)(2) by adding together an
NHCE’s Employee Contributions and Elective Deferrals. If the Plan provides a
Matching Contribution only as to Employee Contributions, the Plan Administrator
will apply this Section 4.10(D)(2) by substituting the Employee Contributions
for Elective Deferrals.

 

(3)         Accrued fixed contributions. The Employer must contribute any
accrued fixed contribution, even if any or all of such contribution is
impermissibly targeted under this Section 4.10(D).

 

4.11 DEFINITIONS: SECTIONS 4.06-4.10. For purposes of Sections 4.06 through
4.10:

 

(A)       ACP Participant. ACP Participant means an Eligible Employee who has
satisfied the eligibility requirements under Article II and the allocation
conditions under Section 3.06 applicable to any Matching Contributions such that
the Participant would be entitled to a Matching Contribution allocable to the
Testing Year if he/she makes an Elective Deferral. An ACP Participant also
includes an Eligible Employee who has satisfied the eligibility requirements
under Article II applicable to Employee Contributions and who has the right at
any time during the Testing Year to make Employee Contributions. Any Employee
with zero Compensation for the Testing Year is not an ACP Participant.

 

(B)       ADP Participant. ADP Participant means an Eligible Employee who has
satisfied the eligibility requirements under Article II applicable to any
Elective Deferrals and who has the right at any time during the Testing Year to
make Elective Deferrals. Any Employee with zero Compensation for the Testing
Year is not an ADP Participant. A Participant is an ADP Participant even if
he/she may not make Elective Deferrals for all or any part of the Testing Year
because of the Annual Additions Limit or suspension based on a hardship
distribution under Section 6.07.

 

(C)       Allocable Income. Allocable Income means as follows:

 

(1)         Excess Deferrals. For purposes of making a distribution of Excess
Deferrals pursuant to Section 4.10(A), Allocable Income means Earnings allocable
to the Excess Deferrals for the Taxable Year in which the Participant made the
Excess Deferral. The Plan Administrator also will distribute Gap Period income
with respect to Excess Deferrals in Taxable Years which began during 2007, if
the Plan Administrator in accordance with the Plan terms otherwise would
allocate the Gap Period Allocable Income to the Participant’s Account. The Plan
Administrator will not calculate and distribute Gap Period income with respect
to Excess Deferrals made in Taxable Years which begin after December 31, 2007.

 

(a)         Reasonable or alternative (pro rata) method. To calculate such
Allocable Income for the Taxable Year, the Plan Administrator will use: (i) a
uniform and nondiscriminatory method which reasonably reflects the manner used
by the Plan Administrator to allocate Earnings to Participants’ Accounts; or
(ii) the “alternative method” under Treas. Reg. §1.402(g)-1(e)(5)(iii). See
Section 4.11(C)(2)(a) as to the alternative method except the Plan Administrator
will apply such modifications as are necessary to determine Taxable Year
Allocable Income with respect to the Excess Deferrals.

 

(b)         Gap Period. To calculate Gap Period Allocable Income, the Plan
Administrator may use either of the Section 4.11(C)(1)(a) methods, or may apply
the “safe harbor method” under Treas. Reg. §1.402(g)-1(e)(5)(iv). See
Section 4.11(C)(2)(b) as to the safe harbor method except the Plan Administrator
will apply such modifications as are necessary to determine Gap Period Allocable
Income with respect to the Excess Deferrals. Under a reasonable method described
in Section 4.11(C)(1)(a), clause (i), the Plan Administrator may determine the
Allocable Income as of a date which is no more than 7 days prior to the date of
the corrective distribution.

 

(2)         Excess Contributions/Aggregates. For purposes of making a
distribution of Excess Contributions under Section 4.10(B) and Excess Aggregate
Contributions under Section 4.10(C), Allocable Income means Earnings allocable
to such amounts. For Plan Years beginning on or after the final
401(k) regulations effective date, and before January 1, 2008, the Plan
Administrator must calculate Allocable Income for the Testing Year and also for
the Gap Period; provided that the Plan Administrator will calculate and
distribute the Gap Period Allocable Income only if the Plan Administrator in
accordance with the Plan terms otherwise would allocate the Gap Period Allocable
Income to the Participant’s Account. The Plan Administrator will not calculate
and distribute Gap Period income with respect to Excess Contributions or Excess
Aggregate Contributions made in Plan Years beginning after December 31, 2007.

 

(a)         Reasonable or alternative (pro rata) method. To calculate such
Allocable Income for the Testing Year, the Plan Administrator will use: (i) a
uniform and nondiscriminatory method which reasonably reflects the manner used
by the Plan Administrator to allocate Earnings to Participants’ Accounts; or
(ii) the “alternative method” under Treas. Reg. §§1.401(k)-2(b)(2)(iv)(C) and
1.401(m)-2(b)(2)(iv)(C). Under the alternative method, the Plan Administrator
will determine the Allocable Income for the Testing Year by multiplying the
Testing Year income with respect to Participant’s Excess Contributions (or
Excess Aggregate Contributions) by a fraction, the numerator of which is the
Participant’s Excess Contributions

 

50

--------------------------------------------------------------------------------


 

(or Excess Aggregate Contributions) and the denominator of which is the
Participant’s end of the Testing Year Account Balance attributable to Elective
Deferrals (or Matching Contributions and Employee Contributions) and any other
amounts included in the ADP test (or ACP test), but disregarding Earnings on
such amounts for the Testing Year.

 

(b)         Gap Period. To calculate Gap Period Allocable Income, the Plan
Administrator may use either of the Section 4.11(C)(2)(a) “reasonable method” or
“alternative method” (but as modified to include the Gap Period), or may apply
the “safe harbor method” under Treas. Reg. §§1.401(k)-2(b)(2)(iv)(D) and
1.401(m)-2(b)(2)(iv)(D). Under the safe harbor method, the Gap Period Allocable
Income is equal to 10% of the Testing Year income determined under the
alternative method, multiplied by the number of calendar months in the Gap
Period. If a corrective distribution is made on or before the 15th day of a
month, that month is disregarded in determining the number of months in the Gap
Period. If the corrective distribution is made after the 15th day of the month,
that month is included in such calculation. Under a reasonable method described
in Section 4.11(C)(2)(a), clause (i), the Plan Administrator may determine the
Allocable Income as of a date which is no more than 7 days prior to the date of
the corrective distribution.

 

(D)       Compensation. Compensation means, except as otherwise provided in this
Article IV, Compensation as defined for nondiscrimination purposes in
Section 1.11(F).

 

(E)       Current Year Testing. Current Year Testing means for purposes of the
ADP test described in Section 4.10(B) and the ACP test described in
Section 4.10(C), the use of data from the Testing Year in determining the ADP or
ACP for the NHCE Group.

 

(F)        Gap Period. Gap Period means the period commencing on the first day
of the next Plan Year following the Testing Year and ending on the date the Plan
Administrator distributes Excess Contributions or Excess Aggregate Contributions
for the Testing Year. As to Excess Deferrals, Gap Period means the period
commencing on the first day of the next Taxable Year following the Taxable Year
in which the Participant made the Excess Deferrals and ending on the date the
Plan Administrator distributes the Excess Deferrals.

 

(G)      HCE Group. HCE Group means the group of ADP Participants or ACP
Participants (as the context requires) who are HCEs for the Testing Year.

 

(H)      NHCE Group. NHCE Group means the group of ADP Participants or ACP
Participants (as the context requires) who are NHCEs for the Testing Year, or
for the immediately prior Plan Year under Prior Year Testing, except as the
Testing Year may apply in the first Plan Year, in accordance with Sections
4.10(B)(4)(f)(iv) or 4.10(C)(5)(e)(iv).

 

(I)           Prior Year Testing. Prior Year Testing means for purposes of the
ADP test described in Section 4.10(B) and the ACP test described in
Section 4.10(C), the use of data from the Plan Year immediately prior to the
Testing Year in determining the ADP or ACP for the NHCE Group, unless the first
Plan Year provisions of Sections 4.10(B)(4)(f)(iv) or 4.10(C)(5)(e)(iv) apply.

 

(J)         Testing Year. Testing Year means the Plan Year for which the Plan
Administrator is performing coverage or nondiscrimination testing including the
ADP test or the ACP test.

 

51

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING

 

5.01 NORMAL/EARLY RETIREMENT AGE. The Employer in its Adoption Agreement must
specify the Plan’s Normal Retirement Age of at least age 55. If the Employer
fails to specify the Plan’s Normal Retirement Age in its Adoption Agreement, the
Employer is deemed to have elected age 65 as the Plan’s Normal Retirement Age.
The Employer in its Adoption Agreement may specify an Early Retirement Age. A
Participant’s Account Balance derived from Employer contributions is 100% Vested
upon and after his/her attaining Normal Retirement Age (or if applicable, Early
Retirement Age) if the Participant is employed by the Employer on or after that
date and regardless of the Participant’s Years of Service for vesting or the
Employer’s Adoption Agreement elected vesting schedules.

 

(A)  Pension Plans. If the Plan is a Money Purchase Pension Plan, effective as
of the first Plan Year beginning after June 30, 2008, the Employer in its
Adoption Agreement must elect a Normal Retirement Age of at least age 62;
provided that the Employer may designate a lower age, not less than age 55, if
that age is reasonably representative of the typical retirement age for the
industry in which the covered workforce is employed.

 

5.02 PARTICIPANT DEATH OR DISABILITY. The Employer must elect in its Adoption
Agreement whether a Participant’s Account Balance derived from Employer
Contributions is 100% Vested if the Participant’s Separation from Service is a
result of his/her death or Disability.

 

5.03 VESTING SCHEDULE.

 

(A)  General. Except as provided in Sections 5.01 and 5.02, or unless the
Employer in its Adoption Agreement elects immediate vesting, for each Year of
Service as described in Section 5.05, a Participant’s Vested percentage of
his/her Account Balance derived from Nonelective Contributions, Regular Matching
Contributions, Additional Matching Contributions, QACA Safe Harbor
Contributions, or Money Purchase Pension Contributions equals the percentage
under the appropriate vesting schedule the Employer has elected in its Adoption
Agreement. For purposes of this Section 5.03 and the corresponding Appendix B
elections, “top-heavy vesting schedule” means a vesting schedule at least as
rapid as a 6-year graded schedule or a 3-year cliff schedule. Any vesting
schedule which is not a top-heavy vesting schedule is a “non-top-heavy
schedule.”

 

(1)   Top-heavy schedule. If the Employer in it Adoption Agreement elects to
apply a vesting schedule, it must elect a top-heavy vesting schedule as to the
Regular Matching Contributions, Additional Matching Contributions and all other
(non-Matching) Employer Contributions, except QACA Safe Harbor Contributions
under Section 5.03(A)(5) or fully vested contributions under Section 5.03(E).
The top-heavy vesting schedule(s) the Employer elects in its Adoption Agreement
applies to: (i) all Regular Matching Contributions Accounts and Additional
Matching Contributions Accounts of all Participants who have at least one Hour
of Service in a Plan Year beginning after December 31, 2001; (ii) all other
(non-Matching) Employer Contribution Accounts of all Participants who have at
least one Hour of Service in a Plan Year beginning after December 31, 2006; and
(iii) regardless of when the Contributions under (i) or (ii) were made.

 

(2)   Possible non-top-heavy schedule and overrides as to application of
top-heavy schedule. Notwithstanding Section 5.03(A)(1), the Employer in Appendix
B may elect to apply a non-top-heavy vesting schedule in Plan Years in which the
Plan is not top-heavy. The Employer also may elect to override the application
of top-heavy vesting schedules under Section 5.03(A)(1). Specifically, the
Employer: (i) may elect to apply the top-heavy vesting schedule only to Regular
Matching Contributions and Additional Matching Contributions made in Plan Years
beginning after December 31, 2001, and to the associated Earnings; and (ii) may
elect to apply top-heavy vesting to the affected Matching Contributions for all
Participants even if they do not have one Hour of Service in a Plan Year
beginning after December 31, 2001; (iii) may elect to apply the top-heavy
vesting schedule only to non-Matching Contributions made in Plan Years beginning
after December 31, 2006, and to the associated Earnings; and/or (iv) may elect
to apply top-heavy vesting to the affected non-Matching Contributions for all
Participants even if they do not have one Hour of Service in a Plan Year
beginning after December 31, 2006.

 

(a)   Election of schedule once Plan is top-heavy. If the Employer elects in
Appendix B to apply a non-top-heavy vesting schedule as permitted, in the event
that the Plan becomes top-heavy and then later becomes non-top-heavy, the
Employer must further elect whether the Plan will continue to apply the
top-heavy schedule or to return to the elected non-top-heavy schedule commencing
in the non-top-heavy Plan Year.

 

(3)   Election of different schedules. The Employer in its Adoption Agreement
must elect whether the Plan will apply the same vesting schedule or a different
vesting schedule to Employer Contributions (other than Matching Contributions),
Regular Matching Contributions and Additional Matching Contributions.

 

(4)   Top-heavy default schedule. If the Employer elects a non-compliant
top-heavy schedule, the Plan Administrator will apply a top-heavy schedule under
the Plan which most closely approximates the Employer’s elected schedule (graded
or cliff).

 

(5)   QACA vesting schedule. The Employer in its Adoption Agreement as to QACA
Safe Harbor Contributions will elect either: (a) 100% immediate vesting; or
(b) any other vesting schedule under which a Participant will become 100% Vested
after not more than 2 Years of Service.

 

(B)  Vesting Schedules. For purposes of the Employer’s elections under its
Adoption Agreement, “2 year cliff,” “6-year graded,” “3-year cliff,” “7-year
graded” or “5-year cliff” means an Employee’s Vested percentage, based on each
included Year of Service (as the Employer elects in its Adoption Agreement),
under the following applicable schedule:

 

52

--------------------------------------------------------------------------------


 

6-year graded

 

7-year graded

 

 

 

0-1 year / 0%

 

0-2 years / 0%

2 years / 20%

 

3 years / 20%

3 years / 40%

 

4 years / 40%

4 years / 60%

 

5 years / 60%

5 years / 80%

 

6 years / 80%

6 years / 100%

 

7 years / 100%

 

 

 

2-year cliff

 

 

 

 

 

0-1 year/0%

 

 

2 years/100%

 

 

 

 

 

3-year cliff

 

5-year cliff

 

 

 

0-2 years / 0%

 

0-4 years / 0%

3 years / 100%

 

5 years / 100%

 

(C)  “Grossed-Up” Vesting Formula. If the Trustee makes a distribution (other
than a Cash-Out Distribution described in Section 5.04) to a Participant from an
Account which is not fully Vested, and the Participant has not incurred a
Forfeiture Break in Service, the provisions of this Section 5.03(C) apply to the
Participant’s Account Balance.

 

(1)   Separate Account/formula. The Plan Administrator will establish a separate
account for the Participant’s Account Balance at the time of the distribution.
At any relevant time following the distribution, the Plan Administrator will
determine the Participant’s Vested Account Balance in such separate account
derived from Employer Contributions in accordance with the following formula:
P(AB + D) - D. To apply this formula, “P” is the Participant’s current vesting
percentage at the relevant time, “AB” is the Participant’s Employer-derived
Account Balance at the relevant time and “D” is the amount of the earlier
distribution. If, under a Restated Plan, the Plan has made distribution to a
partially-Vested Participant prior to its restated Effective Date and is unable
to apply the cash-out provisions of Section 5.04 to that prior distribution,
this special vesting formula also applies to that Participant’s remaining
Account Balance.

 

(2)   Alternative formula. The Employer, in Appendix B, may elect to modify this
formula to read as follows: P(AB + (R x D)) - (R x D). For purposes of this
alternative formula, “R” is the ratio of “AB” to the Participant’s
Employer-derived Account Balance immediately following the earlier distribution.

 

(3)   Application to Contribution Type. If a Participant will receive a
distribution from a particular Contribution Type, the Plan Administrator in
applying this Section 5.03(C) will determine the Participant’s Vested Account
Balance for the Participant’s Contribution Type separately.

 

(D)  Special Vesting Elections. The Employer in its Adoption Agreement may elect
other specified vesting provisions which are consistent with Code §411.

 

(E)  Fully Vested Amounts. A Participant has a 100% Vested interest at all times
in his/her Accounts attributable to Elective Deferrals, Employee Contributions,
QNECs, QMACs, Safe Harbor Contributions (except as the Employer otherwise elects
in its Adoption Agreement as to QACA Safe Harbor Contributions), SIMPLE
Contributions, Rollover Contributions, DECs and Designated IRA Contributions. A
Participant has a 100% Vested interest at all times in his/her Account
attributable to Prevailing Wage Contributions.

 

(F)   Mergers/Transfers. A merger or other Transfer of assets from another
Defined Contribution Plan to this Plan does not result, solely by reason of the
merger or Transfer, in 100% vesting of the merged or transferred assets. The
Plan Administrator operationally and on a uniform and nondiscriminatory basis
will determine in the case of a merger or other Transfer to the Plan whether:
(1) to vest immediately all transferred assets; (2) to vest the transferred
assets in accordance with the Plan’s vesting schedule applicable to the
Contribution Type being transferred but subject to the requirements of
Section 5.08; or (3) to vest the transferred assets in accordance with the
transferor plan’s vesting schedule(s) applicable to the Contribution Types being
transferred, as such schedules existed on the date of the Transfer. The Employer
may elect to record such information in its Adoption Agreement as a special
vesting election.

 

5.04 CASH-OUT DISTRIBUTION/POSSIBLE RESTORATION.

 

(A)  Effect of Cash-Out Distribution. If a Partially-Vested Participant receives
a Cash-Out Distribution before he/she incurs a Forfeiture Break in Service the
Participant will incur an immediate forfeiture of the non-Vested portion of
his/her Account Balance.

 

(1)   Definition of Partially-Vested Participant. A Partially-Vested Participant
is a Participant whose Vested percentage determined under Section 5.03 in any
Account is less than 100%, who is not a 0% Vested Participant as defined below.

 

(2)   Definition of Cash-Out Distribution. A Cash-Out Distribution is a
distribution to the Participant or a Direct Rollover for the Participant
(whether a Mandatory Distribution or a Distribution Requiring Consent as
described in Article VI), of his/her entire Vested Account Balance (including
Elective Deferrals and Employee Contributions if any) due to the Participant’s
Separation from Service or Severance from Employment.

 

(3)   Allocation in Cash-Out Year. If a Partially-Vested Participant’s Account
is entitled to an allocation of Employer Contributions or Participant
forfeitures for the Plan Year in which he/she otherwise would incur a forfeiture
by reason of a Cash-Out Distribution, the Plan Administrator will make the
additional allocation of Employer Contributions and forfeitures without regard
to whether the Participant previously received a Cash-Out Distribution;
provided, that the Plan Administrator, in accordance with Section 3.07(D), will
not allocate to such Participant any of his/her own forfeiture resulting from
the Cash-Out Distribution.

 

(B)  Forfeiture Restoration and Conditions for Restoration. A partially-Vested
Participant re-employed by the Employer after receiving a Cash-Out Distribution
of the Vested percentage of his/her Account Balance may repay to the Trust the
entire amount of the Cash-Out Distribution (including Elective Deferrals and
Employee Contributions if any) without any

 

53

--------------------------------------------------------------------------------


 

adjustment for Earnings, unless the Participant no longer has a right to
restoration under this Section 5.04(B).

 

(1)   Restoration. If a re-employed Participant repays his/her Cash-Out
Distribution, the Plan Administrator, subject to the conditions of this
Section 5.04(B), must restore the Participant’s Account Balance to the same
dollar amount as the dollar amount of his/her Account Balance on the Accounting
Date, or other Valuation Date, immediately preceding the date of the Cash-Out
Distribution, unadjusted for any Earnings occurring subsequent to that
Accounting Date (and prior to the Participant’s repayment or the Employer’s
restoration) or other Valuation Date.

 

(2)   Source of repayment. A re-employed Participant may make repayment from any
source, including an IRA Rollover Contribution.

 

(3)   No restoration. The Plan Administrator will not restore a re-employed
Participant’s Account Balance under this Section 5.04 (B) if:

 

(a)   5 Years. 5 years have elapsed since the Participant’s first re-employment
date with the Employer following the Cash-Out Distribution;

 

(b)   Not employed. The Employer does not employ the Participant on the date the
Participant repays his/her Cash-Out Distribution; or

 

(c)   Forfeiture Break. The Participant has incurred a Forfeiture Break in
Service. This condition also applies if the Participant makes repayment within
the Plan Year in which he/she incurs the Forfeiture Break in Service and that
Forfeiture Break in Service would result in a complete forfeiture of the amount
the Plan Administrator otherwise would restore.

 

(4)   Restoration timing. If none of the conditions in
Section 5.04(B)(3) preventing restoration of the Participant’s Account Balance
apply, the Plan Administrator will restore the Participant’s Account Balance as
of the Plan Year Accounting Date coincident with or immediately following the
repayment.

 

(5)   Source of restoration. To restore the Participant’s Account Balance, the
Plan Administrator, to the extent necessary, will allocate to the Participant’s
Account:

 

(a)   Forfeitures. First, from the amount, if any, of Participant forfeitures
the Plan Administrator otherwise would allocate in that Plan Year under
Section 3.07;

 

(b)   Earnings. Second, from the amount, if any, of the Earnings for the Plan
Year, except to the extent Earnings are allocable to specific
Participant-Directed Accounts under Section 7.04(A)(2)(b); and

 

(c)   Employer Contribution. Third, from the amount of a discretionary Employer
Contribution for the Plan Year.

 

The Employer in Appendix B may eliminate as a source of restoration any of the
amounts described in clauses (a), (b), and (c) or may change the order of
priority of these amounts.

 

(6)   Multiple restorations. If, for a particular Plan Year, the Plan
Administrator must restore the Account Balance of more than one re-employed
Participant, the Plan Administrator will make the restoration allocations from
the amounts described in Section 5.04(B)(5), clauses (a), (b) and (c) to each
such Participant’s Account in the same proportion that a Participant’s restored
amount for the Plan Year bears to the restored amount for the Plan Year of all
re-employed Participants.

 

(7)   Employer must make-up shortfall. To the extent the amounts described in
Section 5.04(B)(5) are insufficient to enable the Plan Administrator to make the
required restoration, the Employer must contribute, without regard to any
requirement or condition of Article III, the additional amount necessary to
enable the Plan Administrator to make the required restoration.

 

(8)   Not an Annual Addition. A cash-out restoration allocation is not an Annual
Addition under Article IV.

 

(C)  Deemed Cash-Out of 0% Vested Participant. Except as the Employer may elect
in Appendix B, the “deemed cash-out rule” of this Section 5.04(C) applies to any
0% Vested Participant. Under a deemed cash-out, a Participant does not receive
an actual Plan distribution but the Plan Administrator treats the Participant as
having received an actual Cash-Out Distribution.

 

(1)   Definition of 0% Vested Participant. A Participant is not 0% Vested if, at
the time that the Plan Administrator applies the deemed cash-out rule: (i) the
Participant has any existing Account Balance attributable to Elective Deferrals,
Employee Contributions, Safe Harbor Contributions, Prevailing Wage
Contributions, Rollover Contributions, QNECs, QMACs or DECs; or (ii) the
Participant has any vesting in accordance with the vesting schedule applicable
to any other Contribution Type with a positive (non-zero) balance in that
Account. A Participant is 0% Vested if the Participant is eligible to make or to
receive any of the contributions described in clause (i) above, but has not made
or received such contributions and if the Participant has no vesting or no
Account Balance as to Contribution Types described in clause (ii) above.

 

(2)   If not entitled to allocation. If a 0% Vested Participant’s Account is not
entitled to an allocation of Employer Contributions for the Plan Year in which
the Participant has a Severance from Employment, the Plan Administrator will
apply the deemed cash-out rule as if the 0% Vested Participant received a
Cash-Out Distribution on the date of the Participant’s Severance from
Employment.

 

(3)   If entitled to allocation. If a 0% Vested Participant’s Account is
entitled to an allocation of Employer contributions or Participant forfeitures
for the Plan Year in which the Participant has a Severance from Employment, the
Plan Administrator will apply the deemed cash-out rule as if the 0% Vested
Participant received a Cash-Out Distribution on the first day of the first Plan
Year beginning after his/her Severance from Employment.

 

(4)   Timing of “deemed repayment.” For purposes of applying the restoration
provisions of this Section 5.04, the Plan Administrator will treat a re-employed
0% Vested Participant as repaying his/her cash-out “distribution” on the date of
the Participant’s re-employment with the Employer.

 

54

--------------------------------------------------------------------------------


 

(5)   Pension plans. If the Plan is a Money Purchase Pension Plan, all
references in this Section 5.04(C) to “Severance from Employment” mean
“Separation from Service.”

 

(D)  Accounting for Cash-Out Repayment.

 

(1)   Pending restoration. As soon as is administratively practicable, the Plan
Administrator will credit to the Participant’s Account the Cash-Out Distribution
amount a Participant has repaid to the Plan. Pending the restoration of the
Participant’s Account Balance, the Plan Administrator under
Section 7.04(A)(2)(c) may direct the Trustee to place the Participant’s Cash-Out
Distribution repayment in a Segregated Account.

 

(2)   Accounting by contribution source. The Plan Administrator will account for
a Participant’s restored balance by treating the Account as consisting of the
same Contribution Types and amounts as existed on the date of the Cash-Out
Distribution. The Employer in Appendix B may elect an alternative accounting for
a restored Account, either under the “nonelective rule” or under the “rollover
rule.” Under the nonelective rule, the Plan Administrator will treat the portion
of the Participant’s restored balance attributable to the Participant’s cash-out
repayment as a Nonelective Contribution (or other Employer Contributions as
applicable) for purposes of any subsequent distribution. Under the rollover
rule, the Plan Administrator will treat the portion of the Participant’s
restored balance attributable to the Participant’s cash-out repayment as a
Rollover Contribution for purposes of any subsequent distribution; provided
however that if the cash-out repayment does not qualify as a Rollover
Contribution or if the Plan does not permit Rollover Contributions, the Plan
Administrator will apply the nonelective rule. Under either the nonelective
rule or the rollover rule the portion of the Participant’s restored balance
attributable to the Plan Administrator’s restoration under Section 5.04(B)(1),
consists of the same Contribution Types and amounts as existed as of the date of
the Cash-out Distribution.

 

(3)   Return if failed repayment. Unless the cash-out repayment qualifies as a
Participant Rollover Contribution, the Plan Administrator will direct the
Trustee to repay to the Participant as soon as is administratively practicable,
the full amount of the Participant’s Cash-Out Distribution repayment if the Plan
Administrator determines any of the conditions of Section 5.04(B)(3) prevents
restoration as of the applicable Accounting Date, notwithstanding the
Participant’s repayment.

 

5.05 YEAR OF SERVICE - VESTING.

 

(A)  Definition of Year of Service. A Year of Service, for purposes of
determining a Participant’s vesting under Section 5.03, means the Vesting
Computation Period during which an Employee completes the number of Hours of
Service (not exceeding 1,000) the Employer specifies in its Adoption Agreement,
without regard to whether the Employer continues to employ the Employee during
the entire Vesting Computation Period.

 

(B)  Definition of Vesting Computation Period. A Vesting Computation Period is a
12-consecutive month period the Employer elects in its Adoption Agreement.

 

(C)  Counting Years of Service. For purposes of a Participant’s vesting in the
Plan, the Plan counts all of an Employee’s Years of Service except:

 

(1)   Forfeiture Break in Service; Cash-Out. For the sole purpose of determining
a Participant’s Vested percentage of his/her Account Balance derived from
Employer Contributions which accrued for his/her benefit prior to a Forfeiture
Break in Service or receipt of a Cash-Out Distribution, the Plan disregards any
Year of Service after the Participant first incurs a Forfeiture Break in Service
or receives a Cash-Out Distribution (except where the Plan Administrator
restores the Participant’s Account under Section 5.04(B)).

 

(2)   Rule of parity and one-year hold-out rule. If the rule of parity under
Section 5.06(C) or the one-year hold-out rule under Section 5.06(D) applies, the
Plan disregards pre-break Service as described therein.

 

(3)   Other exclusions. Consistent with Code §411(a)(4), any Year of Service the
Employer elects to exclude under its Adoption Agreement, including Service
during any period for which the Employer did not maintain the Plan or a
Predecessor Plan. See Section 1.46(B).

 

(D)  Elapsed Time. If the Employer in its Adoption Agreement elects to apply the
Elapsed Time Method in applying the Plan’s vesting schedule, the Plan
Administrator will credit Service in accordance with Section 1.32(A)(3).

 

5.06 BREAK IN SERVICE AND FORFEITURE BREAK IN SERVICE - VESTING.

 

(A)  Definition of Break in Service. For purposes of this Article V, a
Participant incurs a Break in Service if during any Vesting Computation Period
he/she does not complete more than 500 Hours of Service. If the Plan applies the
Elapsed Time Method of crediting Service, a Participant incurs a Break in
Service if the Participant has a Period of Severance of at least 12 consecutive
months. If, pursuant to Section 5.05(A), the Plan does not require more than 500
Hours of Service to receive credit for a Year of Service, a Participant incurs a
Break in Service in a Vesting Computation Period in which he/she fails to
complete a Year of Service.

 

(B)  Definition of Forfeiture Break in Service. A Participant incurs a
Forfeiture Break in Service when he/she incurs 5 consecutive Breaks in Service.

 

(C)  Rule of Parity-Vesting. The Employer in its Adoption Agreement may elect to
apply the “rule of parity” under Code §411(a)(6)(D) for purposes of determining
vesting Years of Service. Under the rule of parity, the Plan Administrator
excludes a Participant’s Years of Service before a Break in Service if: (1) the
number of the Participant’s consecutive Breaks in Service equals or exceeds 5;
and (2) the Participant is 0% Vested in his/her Account Balance (as described
under Section 5.04(C)(1)) at the time he/she has the Breaks in Service.

 

(D)  One-Year Hold-out Rule-Vesting. The “one-year hold-out rule” under Code
§411(a)(6)(B) will not apply to this Article V unless the Employer elects
otherwise in Appendix B. If the one-year hold-out rule applies, an Employee who
has a one-year Break in Service will not be credited for vesting purposes with
any Years of Service earned before such one-year Break in Service, until the
Employee has completed a Year of Service after the one-year Break in Service.

 

55

--------------------------------------------------------------------------------


 

5.07 FORFEITURE OCCURS.

 

(A)  Timing. A Participant’s forfeiture of his/her non-Vested Account Balance
derived from Employer Contributions occurs under the Plan on the earlier of:

 

(1)   Forfeiture Break. The last day of the Vesting Computation Period in which
the Participant first incurs a Forfeiture Break in Service; or

 

(2)   Cash-Out. The date the Participant receives a Cash-Out Distribution.

 

(B)  Vesting Schedule/Lost Participants. The Plan Administrator determines the
percentage of a Participant’s Account Balance forfeiture, if any, under this
Section 5.07 solely by reference to the vesting schedule the Employer elected in
its Adoption Agreement. A Participant does not forfeit any portion of his/her
Account Balance for any other reason or cause except as expressly provided by
this Section 5.07 or as provided under Sections 3.07 or 7.07.

 

5.08 AMENDMENT TO VESTING SCHEDULE. The Employer under Section 11.02 may amend
the Plan’s vesting schedule(s) under Section 5.03 at any time, subject to this
Section 5.08. For purposes of this Section 5.08, an amendment to the vesting
schedule includes any Plan amendment which directly or indirectly affects the
computation of the Vested percentage of a Participant’s Account Balance. In
addition, any shift in the Plan’s vesting schedule under Article X, due to a
change in the Plan’s top-heavy status, is an amendment to the vesting schedule
for purposes of this Section 5.08.

 

(A)  No Reduction. The Plan Administrator will not apply the amended vesting
schedule to reduce any Participant’s existing Vested percentage (determined on
the later of the date the Employer adopts the amendment, or the date the
amendment becomes effective) in the Participant’s existing (pre-amendment) and
future Account Balance attributable to Employer Contributions, to a percentage
less than the Vested percentage computed under the Plan without regard to the
amendment. Furthermore, the Plan Administrator will not apply the amended
vesting schedule to affect adversely a Participant’s Vesting under the
pre-amendment vesting schedule with respect to the Participant’s pre-amendment
Account Balance.

 

(B)  Hour of Service Required. Except as the Plan otherwise expressly provides,
an amended vesting schedule will apply to a Participant only if the Participant
receives credit for at least one Hour of Service after the new vesting schedule
becomes effective.

 

(C)  Election. If the Employer amends the Plan’s vesting schedule, each
Participant having completed at least 3 Years of Service (as described in
Section 5.05) with the Employer prior to the expiration of the election period
described below, may elect irrevocably to have the Plan Administrator determine
the Vested percentage of his/her Account Balance without regard to the
amendment.

 

(1)   Notice of amendment. The Plan Administrator will forward an appropriate
notice of any amendment to the vesting schedule to each affected Participant,
together with the appropriate form upon which the Participant may make an
election to remain under the pre-amendment vesting schedule and notice of the
time within which the Participant must make an election to remain under the
pre-amendment vesting schedule.

 

(2)   Election timing. The Participant must file his/her election with the Plan
Administrator within 60 days of the latest of: (a) the Employer’s adoption of
the amendment; (b) the effective date of the amendment; or (c) the Participant’s
receipt of a notice of the amendment.

 

(3)   No election if no adverse effect. The election described in this
Section 5.08(C) does not apply to a Participant if the amended vesting schedule
provides for vesting at least as rapid at any time as the vesting schedule in
effect prior to the amendment.

 

5.09 EMPLOYEE CONTRIBUTIONS. A Participant who is either fully or partially
vested in his or her Employer Contributions will not forfeit any of those
contributions merely as the result of a distribution of all or any portion of
the Participant’s Employee Contributions.

 

56

--------------------------------------------------------------------------------


 

ARTICLE VI

DISTRIBUTIONS

 

6.01 TIMING OF DISTRIBUTION. The Plan Administrator will direct the Trustee to
commence distribution of a Participant’s Vested Account Balance in accordance
with this Section 6.01 upon the Participant’s Separation from Service (or
Severance from Employment) for any reason, upon the Participant’s death, or if
the Participant exercises an In-Service Distribution right under the Plan. The
Trustee may make Plan distributions on any administratively practical date
during the Plan Year, consistent with the Employer’s elections in its Adoption
Agreement. For purposes of this Article VI, the Plan applies Severance from
Employment in place of Separation from Service where distribution is of
Restricted 401(k) Accounts. Section 6.01(A) is controlling as to distribution of
all Accounts upon Separation from Service or Severance from Employment.
Section 6.01(B) is controlling as to distribution of all Accounts upon death
(whether death occurs before or after Separation from Service or Severance from
Employment). Section 6.01(C) applies only while a Participant remains employed
by the Employer and only to such Accounts described in the Plan and as the
Employer elects in its Adoption Agreement.

 

(A)  Distribution upon Separation from Service/Severance from Employment (other
than death).

 

(1)   Mandatory Distributions. The Employer in its Adoption Agreement will elect
whether the Plan will make Mandatory Distributions and will elect the timing of
the Mandatory Distribution. If the Employer elects no Mandatory Distributions,
then all distributions are Distributions Requiring Consent under
Section 6.01(A)(2). The timing of any Mandatory Distribution must comply with
Code §401(a)(14).

 

(a)   Definition of Mandatory Distribution. A Mandatory Distribution is a Plan
required distribution without the Participant’s consent upon the Participant’s
Separation from Service. A Mandatory Distribution does not include a
distribution based on the Participant’s death or on account of Plan termination.

 

(i)    Distribution after 62/NRA; unlimited amount. A Mandatory Distribution in
the case of a Participant who will receive the distribution after the
Participant attains the later of age 62 or Normal Retirement Age includes a
distribution of any amount.

 

(ii)   Distribution before 62/NRA; amount limit and Rollovers. A Mandatory
Distribution in the case of a Participant who will receive the distribution
before the Participant attains the later of age 62 or Normal Retirement Age may
not exceed the amount (not exceeding $5,000) the Employer elects in its Adoption
Agreement. In applying the elected Mandatory Distribution amount, the Plan
Administrator will include or exclude a Participant’s Rollover Contributions
Account as the Employer elects in its Adoption Agreement. The Plan Administrator
will disregard accumulated DECs.

 

(iii) Remaining Installments. A Mandatory Distribution does not include the
remaining balance of any Installment distribution (originally subject to
Participant consent), but where the remaining Account Balance presently is less
than the Mandatory Distribution amount.

 

(b)   Distribution of Mandatory Distribution before 62/NRA; method and timing.
If a Participant will receive a Mandatory Distribution before attaining the
later of age 62 or Normal Retirement Age, the Plan Administrator will direct the
Trustee to distribute the Mandatory Distribution to the Participant in a
Lump-Sum (without regard to Section 6.04) consisting of the Participant’s entire
Vested Account Balance (including any Rollover Contribution Account even if the
Plan disregards a Rollover Contribution Account in determining Mandatory
Distribution status). The Plan Administrator will direct the Trustee to make a
Mandatory Distribution at the time the Employer elects in its Adoption
Agreement, but in no event later than the 60th day following the close of the
Plan Year in which: (i) the Participant attains Normal Retirement Age or age 65
if earlier; or (ii) occurs the Participant’s 10th anniversary of Plan
participation, whichever is later. See Section 6.08(D) regarding potential
Automatic Rollover of Mandatory Distributions. The Plan Administrator, in
accordance with Section 6.08(B) will give a rollover notice to a Participant who
will receive a Mandatory Distribution. The notice will explain the Automatic
Rollover under Section 6.08(D) as applicable in the case of the Participant’s
failure to respond timely to the rollover notice.

 

(c)   Distribution of Mandatory Distribution if 62/NRA; method and timing.

 

(i)    Balance not exceeding $5,000. If a Participant will receive a Mandatory
Distribution after attaining the later of age 62 or Normal Retirement Age, and
the Participant’s Vested Account Balance (including any Rollover Contributions
Account) does not exceed $5,000 (or such lesser amount the Employer elects in
Appendix B), the Plan Administrator will direct the Trustee to distribute a
Mandatory Distribution to the Participant in a Lump-Sum (without regard to
Section 6.04) consisting of the Participant’s entire Vested Account Balance. The
Plan Administrator will direct the Trustee to make a Mandatory Distribution at
the time the Employer elects in its Adoption Agreement, but not later than the
60th day following the close of the Plan Year in which: (A) the Participant
incurs a Separation from Service; or (B) occurs the Participant’s 10th
anniversary of Plan participation, whichever is later.

 

(ii)   Balance exceeds $5,000. If a Participant will receive a Mandatory
Distribution after attaining the later of age 62 or Normal Retirement Age, and
the Participant’s Vested Account Balance (including any Rollover Contributions
Account) exceeds $5,000 (or such lesser amount the Employer elects in Appendix
B), the Participant may elect any method or form of distribution available under
the Plan and the Plan Administrator in accordance with
Section 6.01(A)(2)(c) will provide the Participant with a distribution notice.
If under Section 6.01(A)(2)(f) the Plan permits a Participant receiving a
Distribution Requiring Consent to postpone distribution to any specified date
(not beyond the Participant’s DCD as described in Section 6.02), a Participant
receiving a Mandatory Distribution under this Section 6.01(A)(1)(c)(ii) also may
elect to postpone distribution. If a Participant may not elect to postpone
distribution or fails to elect to postpone distribution, the Plan Administrator
will direct the Trustee to distribute the Participant’s Account at the time the
Employer elects in its

 

57

--------------------------------------------------------------------------------


 

Adoption Agreement, but not later than the 60th day following the close of the
Plan Year in which: (A) the Participant incurs a Separation from Service; or
(B) occurs the Participant’s 10th anniversary of Plan participation, whichever
is later.

 

(iii) Rollover notice but no Automatic Rollover. The Plan Administrator, in
accordance with Section 6.08(B) will give a rollover notice to a Participant who
will receive a Mandatory Distribution under this Section 6.01(A)(1)(c). However,
the Automatic Rollover under Section 6.08(D), in the case of the Participant’s
failure to respond timely to the rollover notice, does not apply under this
Section 6.01(A)(1)(c).

 

(2)   Distributions Requiring Consent.

 

(a)   Definition of Distribution Requiring Consent. A Distribution Requiring
Consent is a distribution upon the Participant’s Separation from Service other
than on account of death and which is not a Mandatory Distribution,

 

(b)   Distribution of Distribution Requiring Consent. The Plan Administrator,
subject to this Section 6.01(A)(2) regarding Participant elections or the
absence thereof, will direct the Trustee to commence or make a Distribution
Requiring Consent, at the time or times and in the form the Adoption Agreement
specifies.

 

(c)   Distribution notice. At least 30 days and not more than 180 days prior to
the Participant’s Annuity Starting Date, the Plan Administrator must provide a
written distribution notice (or a summary notice as permitted under Treasury
regulations) to a Participant who is eligible to receive a Distribution
Requiring Consent. The distribution notice must explain the optional forms of
benefit in the Plan, including the material features and relative values of
those options, and the Participant’s right to postpone distribution until the
applicable date described in Section 6.01(A)(2)(f). The notice will describe the
consequences of the Participant’s failure to postpone the distribution. Also see
Section 6.08(B) for provisions relating to a rollover notice.

 

(d)   Consent requirements. A Participant must consent, in writing, following
receipt of the distribution notice, to any Distribution Requiring Consent. The
Participant’s spouse also must consent, in writing, to any distribution, for
which Section 6.04 requires the spouse’s consent. The consent requirements of
this Section 6.01(A)(2)(d) do not apply to defaulted loans described in
Section 7.06(C), to RMDs under Section 6.02 or to corrective distributions under
Article IV. See Section 11.05(D) as to consent requirements related to
distributions following Plan termination.

 

(e)   Distribution election/reconsideration. A Participant eligible to receive a
Distribution Requiring Consent, consistent with the Adoption Agreement and
subject to Sections 6.02, 6.03 and 6.04, may elect the time and method of
distribution of his/her Account (or portion thereof) following receipt of the
distribution notice. Unless the Plan Administrator in a distribution form,
notice, or other Plan disclosure indicates otherwise, a Participant may
reconsider his/her distribution election at any time prior to the Annuity
Starting Date and may elect to commence distribution as of any other
distribution date permitted under the Plan or under the Adoption Agreement. A
Participant may elect to receive a distribution at any administratively
practical time which is earlier than 30 days following the Participant’s receipt
of the distribution notice, by waiving in writing the balance of the 30 days.
However, if the requirements of Section 6.04 apply, the Participant may not
elect to commence distribution during the 7 days immediately following the date
of the Participant’s receipt of the distribution notice.

 

(f)    Election to postpone. A Participant eligible to receive a Distribution
Requiring Consent prior to his/her Annuity Starting Date, may elect to postpone
distribution beyond the time the Employer has elected in its Adoption Agreement,
to any specified date including, but not beyond the Participant’s RBD as
described in Section 6.02, unless the Employer, in its Adoption Agreement,
specifically limits a Participant’s right to postpone distribution of his/her
Account Balance only to the later of the date the Participant attains age 62 or
Normal Retirement Age. The Plan Administrator will reapply the notice and
consent requirements of Section 6.01(A)(2) to any distribution a Participant
postpones under this Section 6.01(A)(2)(f).

 

(g)   No election/deemed elected distribution date. In the absence of a
Participant’s consent and distribution election (as described in Sections
6.01(A)(2)(d) and (e)) or in the absence of the Participant’s election under
Section 6.01(A)(2)(f), made prior to his/her Annuity Starting Date, to postpone
distribution, the Plan Administrator, consistent with the Employer’s elections
in its Adoption Agreement, will treat the Participant as having elected (in
accordance with the Treasury regulations under Code §§411 and 401(a)(14)) to
postpone his/her distribution until the later of the date the Participant
attains age 62 or Normal Retirement Age. At the applicable date, the Plan
Administrator then will direct the Trustee to distribute the Participant’s
Vested Account Balance in a Lump-Sum (or, if applicable, the annuity form of
distribution required under Section 6.04). The provisions
Section 6.01(A)(2)(e) regarding reconsideration of distribution elections apply
to any election or deemed election in this Section 6.01(A)(2)(g).

 

(h)   Definition of Annuity Starting Date. See Section 1.06(A).

 

(3)   Disability. If the Participant’s Separation from Service is because of
his/her Disability, except to the extent the Employer elects in its Adoption
Agreement to accelerate distribution, the Plan Administrator will direct the
Trustee to distribute the Participant’s Vested Account Balance at the same time
and in the same form as if the Participant had incurred a Separation from
Service without Disability.

 

(4)   Determination of Vested Account Balance. For purposes of the consent
requirements under this Article VI and of determining whether a distribution is
a Mandatory Distribution, the Plan Administrator determines a Participant’s
Vested Account Balance as of the most recent Valuation Date immediately prior to
the distribution date, and takes into account the Participant’s entire Account
Balance, including Elective Deferrals, but including or excluding the
Participant’s Rollover Contributions Account as the Employer elects in its
Adoption Agreement. The Plan Administrator in determining the Participant’s
Vested Account Balance at the relevant time, will disregard a Participant’s
Vested Account Balance existing on any prior date, except as related to
Installment distributions under Section 6.01(A)(1)(a)(iii).

 

58

--------------------------------------------------------------------------------


 

(5)   Consent to Cash-Out Distribution/forfeiture. If a Participant is partially
Vested in his/her Account Balance, a Participant’s election under
Section 6.01(A)(2) to receive distribution prior to the Participant’s incurring
a Forfeiture Break in Service, must be in the form of a Cash-Out Distribution.

 

(6)   Return to employment. A Participant may not receive a distribution based
on Separation from Service, or continue any Installment distribution based on a
prior Separation from Service, if, prior to the time the Trustee actually makes
the distribution, the Participant returns to employment with the Employer.

 

(B)  Distribution upon Death. In the event of the Participant’s death (whether
death occurs before or after Separation from Service or Severance from
Employment), the Plan Administrator will direct the Trustee, in accordance with
this Section 6.01(B) to distribute to the Participant’s Beneficiary the
Participant’s Vested Account Balance remaining in the Trust at the time of the
Participant’s death.

 

(1)   Timing of commencement. The Plan Administrator must direct the Trustee to
distribute or commence distribution of the deceased Participant’s Vested Account
Balance following the date on which the Plan Administrator receives notification
of, or otherwise confirms, the Participant’s death. The actual timing of
distribution will be in accordance with: (a) the Employer’s Adoption Agreement
elections; (b) any Participant or Beneficiary permitted and timely made election
under Section 6.03(B); and (c) the Plan terms including Section 6.02.

 

(2)   Distribution method. The Plan Administrator must direct the Trustee to
distribute or commence distribution of the deceased Participant’s Vested Account
Balance under a method which is in accordance with: (a) the Employer’s Appendix
B elections; (b) any Participant or Beneficiary permitted and timely made
election under Section 6.03(B); and (c) the Plan terms including Sections 6.02
and 6.04.

 

(C)  In-Service Distribution. The Employer in its Adoption Agreement must elect
the Participants’ In-Service Distribution rights, if any. If the Employer elects
to permit any In-Service Distributions, the Employer will elect the eligible
Contribution Type or Contribution Type Accounts and the age or other events
which entitle a Participant to an In-Service Distribution. An In-Service
Distribution under this Section 6.01(C) is subject to all provisions and
limitations described herein and in Sections 6.04 and 11.02(C)(3) as to
Protected Benefits.

 

(1)   Definition of In-Service Distribution. An In-Service distribution means
distribution of a Participant’s Account or any portion thereof prior to his/her
Separation from Service.

 

(2)   Conditions.

 

(a)   Vesting. The Employer must elect in its Adoption Agreement whether a
partially-Vested Participant may receive an In-Service Distribution. If a
Participant receives an In-Service Distribution as to a partially-Vested
Account, and the Participant has not incurred a Forfeiture Break in Service, the
Plan Administrator will apply the vesting provisions of Section 5.03(C).

 

(b)   Other Conditions. The Employer in its Adoption Agreement may elect other
conditions applicable to In-Service Distributions.

 

(3)   Administration.

 

(a)   Participant election. A Participant must make any permitted In-Service
Distribution election under this Section 6.01(C) in writing and on a form
prescribed by the Plan Administrator which specifies the percentage or dollar
amount of the distribution and the Participant’s Contribution Type or Account to
which the election applies.

 

(b)   Frequency, timing and method. If the Plan permits In-Service
Distributions: (i) the Plan Administrator may adopt a policy imposing frequency
limitations or other reasonable administrative conditions; and (ii) a
Participant may elect as many In-Service Distributions per Plan Year as the
election form prescribed by the Plan Administrator allows, or as any In-Service
Distribution policy permits, with a minimum of one In-Service Distribution
permitted each Plan Year. If the Plan Administrator’s form or policy does not
specify the permitted number of Plan Year In-Service Distributions, the number
is not limited. The Trustee, as directed by the Plan Administrator and subject
to Section 6.04, will distribute the amount(s) a Participant elects, as soon as
administratively practical after the Participant files his/her properly
completed In-Service Distribution election with the Plan Administrator. The
Trustee will distribute the Participant’s remaining Account Balance in
accordance with the other provisions of this Article VI.

 

(4)   Account restrictions.

 

(a)   Nonelective, Regular Matching, Additional Matching and SIMPLE Contribution
distribution events. The Employer in its Adoption Agreement may elect to permit
an In-Service Distribution of the Nonelective, Regular Matching, Additional
Matching and SIMPLE Contribution Accounts upon a Participant’s attainment of a
stated age, based on a fixed number of years or based upon some other specified
event, such as hardship under Section 6.07. Such Adoption Agreement elections
include, but are not limited to, the following:

 

(i)    Two year “seasoned” contributions. The contributions which the Plan
Administrator will distribute were made at least 2 years (or such other greater
period as the Employer elects in its Adoption Agreement) prior to the date on
which the distribution will occur. Such distributions may include Earnings on
the “seasoned” contributions.

 

(ii)   60 months of participation. The Participant has been a Participant for at
least 60 months (or for such other greater period as the Employer elects in its
Adoption Agreement) prior to the date on which the Plan Administrator will make
the distribution. This election applies to all applicable contributions,
regardless of when made.

 

(b)   401(k) Plans.

 

(i)    Limitation. The Employer in its Adoption Agreement may elect to permit an
In-Service Distribution of the Restricted 401(k) Accounts only upon a
Participant’s Disability, attainment of age 59 1/2 (or any later age), hardship
in accordance with Section 6.07, and as a QRD. Also see Section 6.11 regarding
deemed severance distributions.

 

59

--------------------------------------------------------------------------------


 

(ii)   Definition of Restricted 401(k) Accounts. A Participant’s Restricted
401(k) Accounts are the Participant’s Elective Deferral Account, QNEC Account,
QMAC Account and Safe Harbor Contributions Account.

 

(iii) Definition of QRD. A QRD means a qualified reservist distribution as
defined under Code §72(t)(2)(G)(iii). A QRD is any distribution to an individual
who is ordered or called to active duty after September 11, 2001, if: (A) the
distribution is from the Elective Deferral Account; (B) the individual was (by
reason of being a member of a reserve component, as defined in section 101 of
title 37, United States Code) ordered or called to active duty for a period in
excess of 179 days or for an indefinite period; and (C) the Plan makes the
distribution during the period beginning on the date of such order or call, and
ending at the close of the active duty period.

 

(c)   Money Purchase Pension (including target benefit) Plans.

 

(i)    Limitation. The Employer in its Adoption Agreement may elect to permit an
In-Service distribution of the Restricted Pension Accounts only upon attainment
of Normal Retirement Age (or any later age). For Plan Years commencing after
2006, the Employer in its Adoption Agreement may elect to permit distribution on
attainment of age 62 (or any later age), even if Normal Retirement Age is later
than age 62.

 

(ii)   Definition of Restricted Pension Accounts. A Participant’s Restricted
Pension Accounts are the Participant’s Money Purchase Pension Plan or as
applicable, target benefit plan Accounts.

 

(d)   Prevailing Wage Contributions. For purposes of In-Service Distributions, a
Participant’s Prevailing Wage Contribution Account is treated as a Nonelective
or other Employer Contribution Account as applicable. However, if the Employer
in its Adoption Agreement elects to offset other Contribution Types with the
Prevailing Wage Contribution, for purposes of In-Service Distributions, the Plan
Administrator will treat that portion of the Prevailing Wage Contribution
Account which offsets another Contribution Type, as the other Contribution Type.

 

(e)   Rollover Contributions, Employee Contributions and DECs. Unless otherwise
specified on Appendix B, a Participant may elect to receive an In-Service
Distribution of his/her Accounts attributable to Rollover Contributions,
Employee Contributions and DECs. Distribution of a Rollover Contribution is
subject to Section 6.04 if Section 6.04 otherwise applies to the Participant.

 

(f)    Transferred amounts/distribution restrictions and Protected Benefits.

 

(i)    Distribution restrictions: transfers from pension plans to non-pension
plans. Except in the case of certain Elective Transfers, if this Plan is a
Profit Sharing Plan or a 401(k) Plan, the Plan, except in accordance with
Section 6.01(C)(4)(c), may not make any In-Service Distribution to the
Participant of his/her Restricted Pension Accounts (including post-transfer
Earnings on those Accounts) previously transferred, within the meaning of Code
§414(l), to this Plan from a Money Purchase Pension Plan (or from a target
benefit plan). In applying the Normal Retirement Age restriction in
Section 6.01(C)(4)(c), the plan is subject to the limitations of
Section 5.01(A). This limitation applies only to such transferred balances
consisting of Restricted Pension Accounts.

 

(ii)   Distribution restrictions: transfers from 401(k) Plans to other plans.
Except in the case of certain Elective Transfers, if this Plan is a Profit
Sharing Plan or a Money Purchase Pension Plan, the Plan, except in accordance
with Section 6.01(C)(4)(b), may not make any In-Service Distribution to the
Participant of his/her Restricted 401(k) Accounts (including post-transfer
Earnings on those Accounts) previously transferred, within the meaning of Code
§414(l), to this Plan from a 401(k) Plan. This limitation applies only to such
transferred balances consisting of Restricted 401(k) Accounts.

 

(iii) Protected Benefit/Separate Accounting. See Section 11.06 regarding
preservation of Protected Benefits with regard to transferred amounts. The Plan
Administrator must apply proper separate accounting of transferred amounts to
comply with this Section 6.01(C)(4)(f).

 

(g)   Designated IRA. A Participant may request and receive distribution of
his/her Designated IRA Account at any time, subject to the requirements of Code
§401(a)(9) and the regulations thereunder as applicable to IRAs. Section 6.04
does not apply to Designated IRA Contributions.

 

(5)   Hardship. See Section 6.07 regarding requirements for In-Service
Distributions and for post-Separation from Service or Severance from Employment
distribution accelerations, based on hardship.

 

(6)   Plan termination. Notwithstanding Section 6.01(C)(4), in the event the
Employer terminates the Plan, the Plan Administrator may instruct the Trustee to
make distribution of any restricted accounts in accordance with Section 11.05.

 

(7)   In-Plan Roth Rollover Contributions. Except as otherwise elected in
Appendix B, if the Employer in its Adoption Agreement elects under
Section 3.08(E) to permit In-Plan Roth Rollover Contributions, (a) all Accounts
(except a Roth Account) which may be distributed in an In-Service Distribution
are eligible for an In-Plan Roth Rollover; (b) a Participant may distribute and
roll over his/her Plan loan in an In-Plan Roth Rollover, but without changing
the loan repayment schedule; (c) any amount may be distributed in an In-Plan
Roth Rollover with no minimum; (d) a Participant may receive In-Service
Distributions from his/her In-Plan Roth Rollover Account under the same
conditions as the Participant’s Roth Elective Deferral Account; and
(e) In-Service distributions which are eligible for an In-Plan Roth Rollover are
limited to those which are available for other types of distributions. If the
Employer in Appendix B provides for In-Service Distributions which are limited
to In-Plan Roth Rollovers, the Employer in Appendix B may permit distribution of
an additional amount solely for the purpose of federal or state income tax
withholding for the Participant’s anticipated tax obligations regarding the
amount includible in the Participant’s gross income by reason of the In-Plan
Roth Rollover (and the amount withheld for income taxes). The Plan Administrator
may limit the amount of the 100% withholding distribution to the amount the Plan
Administrator reasonably determines is sufficient to satisfy the

 

60

--------------------------------------------------------------------------------


 

Participant’s federal and/or state income tax liability relating to the Plan
distribution.

 

(8)   EACA permissible withdrawals. See Section 3.02(B)(2)(d) regarding EACA
permissible withdrawals.

 

6.02 REQUIRED MINIMUM DISTRIBUTIONS.

 

(A)  Lifetime RMDs.

 

(1)   RBD. The Plan Administrator will direct the Trustee to distribute or to
commence distribution to the Participant of the Participant’s entire Vested
Account Balance no later than the Participant’s RBD.

 

(2)   Amount of RMD for each DCY. During the Participant’s lifetime, the RMD
that will be distributed for each DCY is the lesser of:

 

(a)   ULT amount. The quotient obtained by dividing the Participant’s RMD
Account Balance by the distribution period in the ULT, using the Participant’s
age as of the Participant’s birthday in the DCY; or

 

(b)   SLT/younger spouse. If the Participant’s sole Designated Beneficiary for
the DCY is the Participant’s spouse who is more than 10 years younger than the
Participant, the quotient obtained by dividing the Participant’s RMD Account
Balance by the distribution period in the JLT using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
DCY.

 

(3)   Lifetime RMDs continue through year of Participant’s death. RMDs will be
determined under this Section 6.02(A) beginning with the first DCY and up to and
including the DCY that includes the Participant’s date of death or until the
Participant’s Vested Account Balance is completely distributed.

 

(B)  Death RMDs.

 

(1)   Death of Participant before DCD. If the Participant dies before the DCD,
the Plan Administrator will direct the Trustee to distribute or commence
distribution to the Participant of the Participant’s Vested Accrued Benefit no
later than as follows:

 

(a)   Spouse sole Designated Beneficiary. Except as otherwise provided in
Section 6.02(B)(1)(e), if the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, then distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

 

(i)    Death of spouse. If the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse are required to
begin, then this Section 6.02(B)(1) (other than Section 6.02(B)(1)(a)) will
apply as if the surviving spouse were the Participant.

 

(b)   Other Designated Beneficiary. Except as otherwise provided in
Section 6.02(B)(1)(e), if the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, then distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 

(c)   No Designated Beneficiary/”5-year rule.” If there is no Designated
Beneficiary as of September 30 of the year following the calendar year of the
Participant’s death, the Participant’s entire interest will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(d)   Participant survived by Designated Beneficiary/”Life Expectancy rule.” If
there is a Designated Beneficiary, the RMD for each DCY after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s RMD
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in Section 6.02(B)(2)(a).

 

(e)   5-year or Life Expectancy rule; possible election. This
Section 6.02(B)(1)(e) applies if a Participant dies before the DCD and
determines whether the Life Expectancy rule under Section 6.02(B)(1)(d) or the
5-year rule under Section 6.02(B)(1)(c) applies to RMDs of a Beneficiary. If the
Beneficiary is not a Designated Beneficiary, then the 5-year rule applies.
Otherwise, a Designated Beneficiary may elect which of these rules will apply
unless the Employer otherwise elects in Appendix B. A permitted election under
this Section 6.02(B)(1)(e) must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 6.02(B)(1), or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death. In the absence of a timely election, the Life
Expectancy rule applies unless the Employer in Appendix B elects to apply the
5-year rule. The election of the Life Expectancy rule or the 5-year rule does
not (i) entitle a Beneficiary to receive Installment distributions not otherwise
provided in Section 6.03(A)(2), or (ii) delay the commencement or payment of
distributions otherwise provided in 6.01(B)(1).

 

(2)   Death on or after DCD. This Section 6.02(B)(2) applies if the Participant
dies on or after his/her DCD. If distribution has commenced before the
participant’s death, the remaining interest will be distributed at least as
rapidly as under the method of distribution being used as of the date of the
participant’s death, as provided and determined under Treas. Reg.
§1.401(a)(9)-2, Q&A 5.

 

(a)   Participant survived by Designated Beneficiary. If there is a Designated
Beneficiary, the RMD for each DCY after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s RMD Account Balance by the
longer of the Participant’s remaining Life Expectancy or the Designated
Beneficiary’s remaining Life Expectancy, determined as follows:

 

(i)    Participant’s life expectancy. The Participant’s remaining Life
Expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

(ii)   Spouse as sole Designated Beneficiary. If the Participant’s surviving
spouse is the Participant’s sole

 

61

--------------------------------------------------------------------------------


 

Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each DCY after the year of the Participant’s death using the
surviving spouse’s age as of the spouse’s birthday in that year. For DCYs after
the year of the surviving spouse’s death, the remaining Life Expectancy of the
surviving spouse is calculated using the age of the surviving spouse as of the
spouse’s birthday in the calendar year of the spouse’s death, reduced by one for
each subsequent calendar year.

 

(iii)    Non-Spouse Designated Beneficiary. If the Participant’s surviving
spouse is not the Participant’s sole Designated Beneficiary, the Designated
Beneficiary’s remaining Life Expectancy is calculated using the age of the
Beneficiary in the year following the year of the Participant’s death, reduced
by one for each subsequent year.

 

(b)         No Designated Beneficiary. If there is no Designated Beneficiary as
of September 30 of the year after the year of the Participant’s death, the RMD
for each DCY after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s RMD Account Balance by the Participant’s remaining
Life Expectancy calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.

 

(C)       Distribution Methods. Nothing in this Section 6.02 gives any
Participant or any Beneficiary the right to receive a distribution of the
Participant’s Account under any method or at a time which the Plan does not
permit. Unless the Participant’s Vested Account Balance is distributed in the
form of an annuity purchased from an insurance company or in a Lump Sum on or
before the RBD, as of the first DCY, distributions will be made in accordance
with Section 6.02(A) and (B), but subject to the Employer’s Adoption Agreement
elections regarding the method of distribution. If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code §401(a)(9) and the applicable Treasury regulations. Payments under such an
annuity will either be non-increasing, or will increase only in accordance with
Treas. Reg. §1.401(a)(9)-6, Q&A 14. If the Adoption Agreement limits
distributions to a Lump Sum, the Plan will distribute the Participant’s entire
Vested Account Balance in the form of a Lump Sum on or before the Participant’s
RBD, or if applicable, at the time determined in Section 6.02(B), but subject to
the Employer’s Adoption Agreement elections regarding timing of the
distribution. See Section 6.03(B) regarding Participant and Beneficiary
elections.

 

(D)       Operating Rules.

 

(1)         Precedence. The requirements of this Section 6.02 will take
precedence over any inconsistent provisions of the Plan.

 

(2)         Requirements of Treasury regulations incorporated. All distributions
required under this Section 6.02 will be determined and made in accordance with
the Treasury regulations under Code §401(a)(9) and the minimum distribution
incidental benefit requirement of Code §401(a)(9)(G).

 

(3)         TEFRA Section 242(b)(2) elections. Notwithstanding the other
provisions of this Section 6.02, distributions may be made under Section 6.10.

 

(E)       Definitions. The following definitions apply to this Section 6.02.

 

(1)         Designated Beneficiary. A “Designated Beneficiary” means an
individual who is a Beneficiary under Section 7.05 (whether pursuant to a
designation by the Participant or application of the Plan terms) and who is a
designated beneficiary under Code §401(a)(9) of the Internal Revenue Code and
Treas. Reg. §1.401(a)(9)-4, Q&As-4 and -5.

 

(2)         DCY. A DCY is a distribution calendar year for which an RMD is
required. For RMDs beginning before the Participant’s death, the first DCY is
the calendar year immediately preceding the calendar year which contains the
Participant’s RBD. For RMDs beginning after the Participant’s death, the first
DCY is the calendar year in which distributions are required to begin under
Section 6.02(B). The RMD for the Participant’s first DCY will be made on or
before the Participant’s RBD. The RMD for other DCYs, including the RMD for the
DCY in which the Participant’s RBD occurs, will be made on or before December 31
of that DCY.

 

(3)         DCD. A DCD is a distribution commencement date and generally means
the Participant’s RBD. However, if Section 6.02(B)(1)(a)(i) applies, the DCD is
the date distributions are required to begin to the surviving spouse under
Section 6.02(B)(1)(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the otherwise
applicable DCD, then the DCD is the date distributions actually commence.

 

(4)         JLT. The JLT is the Joint and Last Survivor Table set forth in
Treas. Reg. §1.401(a)(9)-9, Q/A-3.

 

(5)         Life Expectancy. Life Expectancy refers to life expectancy as
computed under the SLT.

 

(6)         Participant’s RMD Account Balance. A Participant’s RMD Account
Balance is the account balance as of the last Valuation Date in the VCY
increased by the amount of any contributions made and allocated or forfeitures
allocated to the Account Balance as of dates in the VCY after the Valuation Date
and decreased by distributions made in the VCY after the Valuation Date. The
Account Balance for the VCY includes any amounts rolled over or transferred to
the Plan either in the VCY or in the DCY if distributed or transferred in the
VCY.

 

(7)         RBD. A Participant’s RBD is his/her required beginning date
determined as follows:

 

(a)         More than 5% owner. A Participant’s RBD is the April 1 of the
calendar year following the close of the calendar year in which the Participant
attains age 70 1/2 if the Participant is a more than 5% owner (as defined in
Code §416(i)(B)) as to the Plan Year ending in that calendar year. If a
Participant is a more than 5% owner at the close of the relevant Plan year, the
Participant may not discontinue RMDs notwithstanding the Participant’s
subsequent change in ownership status.

 

62

--------------------------------------------------------------------------------


 

(b)         Other Participants. If the Participant is not a more than 5% owner,
his/her RBD is the April 1 of the calendar year following the close of the
calendar year in which the Participant incurs a Separation from Service or, if
later, the April 1 following the close of the calendar year in which the
Participant attains age 70 1/2.

 

(c)          Election as to RBD. The Employer in Appendix B may elect that the
Plan Administrator continue to apply (indefinitely or to a specified date) the
RBD definition in effect prior to 1997 (“pre-SBJPA RBD”). A Participant’s
pre-SBJPA RBD (if applicable) is April 1 following the close of the calendar
year in which the Participant attains age 70 1/2.

 

(8)         RMD. An RMD is the required minimum distribution the Plan must make
to a Participant or Beneficiary for a DCY. The Plan Administrator determines an
RMD without regard to vesting, but in accordance with Treas. Reg.
§1.401(a)(9)-5, the Plan only will distribute an RMD to the extent that the
amount distributed is Vested.

 

(9)         SLT. The SLT is the Single Life Table set forth in Treas. Reg.
§1.401(a)(9)-9, Q/A-1.

 

(10)  ULT. The ULT is the Uniform Lifetime Table set forth in Treas. Reg.
§1.401(a)(9)-9, Q/A-2.

 

(11)  VCY. A VCY is a valuation calendar year, which is the calendar year
immediately preceding a DCY.

 

(F)        2009 RMDs. The provisions of this Section 6.02(F) apply as to RMDs
due for the 2009 DCY, but for the enactment of Code §401(a)(9)(H) (“2009 RMDs”).
Such 2009 RMDs, if required, would have been satisfied by one or more
distributions equal to or totaling the 2009 RMDs or by one or more distributions
in a series of substantially equal distributions (that include the 2009 RMDs)
made at least annually and expected to last for the life (or life expectancy) of
the Participant, the joint lives (or joint life expectancy) of the Participant
and the Participant’s Designated Beneficiary, or for a period of at least 10
years (“Extended 2009 RMDs”),

 

(1)         Suspension of 2009 RMDs unless otherwise elected by Participant.
Notwithstanding the remaining provisions of Section 6.02, a Participant or
Beneficiary who would have been required to receive a 2009 RMD will not receive
those distributions for 2009, unless the Participant or Beneficiary elected to
receive such distributions. The Plan Administrator will have provided
Participants and Beneficiaries the opportunity to receive the 2009 RMDs, if this
Section 6.02(F)(1) applies.

 

(2)         Continuation of RMDs unless otherwise elected by Participant.
Notwithstanding Section 6.02(F)(1), if the Employer in Appendix B elects to
continue 2009 RMDs subject to a Participant’s or Beneficiary’s election, a
Participant or Beneficiary who would have been required to receive a 2009 RMD
will receive those distributions for 2009 unless the Participant or Beneficiary
elected not to receive such distributions. The Plan Administrator will have
provided Participants and Beneficiaries the opportunity to not receive the 2009
RMDs, if this Section 6.02(F)(2) applies.

 

(3)         Continuation of RMDs/no election offered. Notwithstanding
Section 6.02(F)(1), if the Employer in Appendix B elects to continue 2009 RMDs,
a Participant or Beneficiary who would have been required to receive a 2009 RMD
will receive those distributions for 2009. The Plan Administrator will not have
provided Participants and Beneficiaries with an election to suspend the 2009
RMDs, if this Section 6.02(F)(3) applies.

 

(4)         Other treatment. The Employer in Appendix B may describe such other
treatment of 2009 RMDs.

 

(5)         Direct Rollovers. The Plan will offer a Direct Rollover only for
distributions that would be Eligible Rollover Distributions without regard to
Code §401(a)(9)(H), except as the Employer otherwise may elect in Appendix B.

 

6.03 POST-SEPARATION (SEVERANCE), LIFETIME RMD, AND BENEFICIARY DISTRIBUTION
METHODS.

Distribution of a Participant’s Account: (i) after Separation from Service (or
Severance from Employment); (ii) during employment but where the lifetime RMD
requirements under Section 6.02(A) apply; and (iii) to a Beneficiary after the
Participant’s death, are subject to the distribution methods in this
Section 6.03.

 

(A)       Plan Available Methods.

 

(1)         Participant methods. The Employer in its Adoption Agreement will
elect one or more of the following distribution methods applicable to a
Participant: (i) Lump-Sum; (ii) Installments; (iii) Installments but only if the
Participant is required to receive lifetime RMDs under Section 6.02(A);
(iv) Alternative Annuity; (v) Ad-Hoc; or (vi) any other method the Employer
describes in its Adoption Agreement. If Section 6.04 applies, the distribution
must be a QJSA unless waived. In the event of a QJSA waiver, the distribution
will be made under the alternative method the Participant elects (including a
QOSA, as applicable), in accordance with this Section 6.03.

 

(2)         Beneficiary Methods. If the Plan is subject to Section 6.04, a
surviving spouse Beneficiary may receive a QPSA. However, a surviving spouse
Beneficiary may elect to waive the QPSA in favor of another Beneficiary
distribution method the Plan permits. See Section 6.04(B)(5). The balance of
this paragraph shall apply after a Participant’s death in all other situations,
except to the extent the Employer makes a contrary election in Appendix B. If
the only distribution option available for Participants is a lump sum
distribution, or the Employer elects in the Adoption to require immediate
distribution of the Participant or distribution on or before the end of the year
following the year of the Participant’s death, then the Lump-Sum method shall
apply to distributions to the beneficiary. Otherwise, (i) a Beneficiary may
elect to receive a distribution either as a Lump-Sum or in Installments, (ii) if
the Plan permits Ad-Hoc distributions to Participants the Beneficiary may elect
to receive Ad-Hoc distributions, and (iii) any Installments or Ad-Hoc
distributions in a DCY must be at least equal to the RMD for the DCY. See
Sections 6.02(B)(1)(e) and 6.02(C) as to distribution timing elections and
elections relating to death of the Participant before the DCD.

 

(3)         Definition of Lump-Sum. A Lump-Sum means a single payment and
includes, but is not limited to, a “lump-sum distribution” under Code
§402(d)(4). If the Employer in its Adoption Agreement elects to limit
distributions to a

 

63

--------------------------------------------------------------------------------


 

Lump-Sum, all Plan distributions must be made in this form, including all RMDs
under Section 6.02.

 

(4)         Definition of Installments. Installments means payment in monthly,
quarterly, semi-annual, annual or other installments over a fixed reasonable
period of time, not exceeding the Life Expectancy of the Participant, or the
joint life and last survivor expectancy of the Participant and his/her
Designated Beneficiary. To facilitate an Installment distribution the Plan
Administrator under Section 7.04(A)(2)(c) may direct the Trustee to place all or
any part of the Participant’s Account Balance in a Segregated Account.

 

(a)         Installments only for Lifetime RMDs. If the Employer in its Adoption
Agreement elects Installments only if a Participant is subject to lifetime RMDs
under Section 6.02(A), and does not elect Installments generally, only the
affected Participants are entitled to an Installment distribution under the
Plan. Any such Installment must satisfy Section 6.02(A).

 

(b)         Installment acceleration. A Participant or Beneficiary receiving an
Installment distribution may, at any time, elect to accelerate the payment of
all, or any portion, of the Participant’s unpaid Vested Account Balance.

 

(5)         Definition of Alternative Annuity. An Alternative Annuity means
distribution of an Annuity Contract which is not a QJSA, QPSA or a QOSA. The
Alternative Annuity must be based on the life of the Participant or upon the
joint lives of the Participant and an Individual Beneficiary. The Employer in
its Adoption Agreement will describe the material characteristics of any
Alternative Annuity available under the Plan. If Section 6.04 does not apply to
the overall Plan, the Employer will not elect an Alternative Annuity.

 

(6)         Definition of Ad-Hoc. Ad-Hoc means the Participant or Beneficiary
may at any time after Separation from Service (or Severance from Employment)
elect distribution of all or any part of his/her Account or of specified
Accounts under the Plan. The Plan Administrator may adopt a policy regarding
Ad-Hoc distributions imposing a reasonable minimum distribution amount,
frequency limitations or other reasonable administrative conditions.

 

(B)       Participant and Beneficiary Elections. Subject to any contrary
requirements imposed by Sections 6.01, 6.02, this Section 6.03 or 6.04, and also
subject to Section 8.04 as to the form of distribution (cash or property), a
Participant or Beneficiary may elect any method, form or timing of distribution
the Plan permits.

 

(1)         Participant election as to Beneficiary. The Participant, on a form
prescribed by the Plan Administrator, may elect the distribution method, form
and timing which will apply to any Beneficiary, including his/her surviving
spouse. The Participant’s election may limit any Beneficiary’s right to increase
or to reduce the frequency or the amount of any payments.

 

(2)         If no election. Unless the Employer otherwise elects in Appendix B,
if a Participant or Beneficiary does not make a timely election as to the
distribution method, form and timing as the Plan may permit, the Plan
Administrator will direct the Trustee to distribute a Lump-Sum as soon as is
practical and at the earliest date the Plan permits distribution but not later
than the date the Plan requires distribution. If the Plan does not permit a
Lump-Sum distribution, the Plan Administrator will direct distribution under any
other method the Plan permits. If the Plan permits an election as to cash or
property, in the absence of an election, the Plan Administrator will direct the
Trustee to distribute cash, subject to Section 8.04.

 

(3)         Combination of methods. If the Plan permits more than one
distribution method under this Section 6.03, a Participant or Beneficiary may
elect any combination of the available methods either as to different Accounts
or as to specified amounts subject to distribution. The Plan Administrator may
adopt a policy imposing a reasonable minimum distribution amount as a condition
of a Participant or Beneficiary electing a combination of distribution methods.

 

(4)         No third party discretion. No third party, including the Employer,
the Plan Administrator and the Trustee, may exercise discretion over any
Participant or Beneficiary election of the method of distribution, provided the
election is made in accordance with the Plan.

 

(5)         Lump-Sum only if Account does not exceed $5,000. Any distribution
elections permitted under this Section 6.03 are available only if the
Participant’s Vested Account Balance, as determined under Section 6.01(A)(4),
exceeds $5,000, unless the Employer elects to apply any lesser amount in
Appendix B. If the Participant’s Vested Account Balance does not exceed $5,000
(or such lesser amount the Employer elects in Appendix B), the Trustee will
distribute the balance in a Lump-Sum (which will be a Cash-Out Distribution if
the Participant’s Account Balance is not 100% Vested) without regard to
Section 6.04.

 

(6)         Sourcing election. If a Participant or Beneficiary who will receive
a partial (non-corrective) distribution of his/her Plan Account has both a Roth
Deferral Account (or some other Account with tax basis) and one or more pre-tax
Accounts including a Pre-Tax Deferral Account, the Participant or Beneficiary
may elect the Account source(s) and composition (contributions or Earnings) of
the distribution. This Section 6.03(B)(6) as to election of Account sources from
among multiple sources does not apply to the extent that a Participant or
Beneficiary is eligible under the Plan terms to receive a distribution only from
one specific Account source. In the absence of a Participant or Beneficiary
election, the Plan Administrator operationally will determine the Account
source(s) from which the Trustee will make the distribution and will determine
whether such amounts distributed consist of the Account contributions or of
Account Earnings or both.

 

(7)         Application to alternate payees. This Section 6.03 applies to an
alternate payee in the same manner as if the alternate payee were the
Participant. See Section 6.05 as to the right of a QDRO alternate payee to elect
the distribution method, form and timing applicable to the alternate payee’s
distribution.

 

(C)       Modification. The Employer in its Adoption Agreement may elect to
modify the methods of payment available under the Plan, consistent with this
Section 6.03. If the Employer’s Plan is a Restated Plan, or in any other
permitted Plan amendment, the Employer in accordance with Treas. Reg.
§1.411(d)-4, may elect to eliminate from the prior Plan certain Protected
Benefits.

 

64

--------------------------------------------------------------------------------


 

6.04 ANNUITY DISTRIBUTIONS TO PARTICIPANTS AND TO SURVIVING SPOUSES.

 

(A)       Qualified Joint and Survivor Annuity (QJSA). The Plan Administrator
must direct the Trustee to distribute a married or unmarried Participant’s
Vested Account Balance in the form of a QJSA (or in the form of a QOSA described
in Section 6.04(A)(8)), unless the Participant, and spouse if the Participant is
married, waive the QJSA in accordance with this Section 6.04(A) or unless
Section 6.04(G) applies.

 

(1)         Definition of QJSA if married. If, as of the Annuity Starting Date,
the Participant is married (even if the Participant has not been married
throughout the one year period ending on the Annuity Starting Date), a QJSA is
an immediate Annuity Contract which is purchasable with the Participant’s Vested
Account Balance and which provides a Life Annuity for the Participant and a
Survivor Annuity payable for the remaining life of the Participant’s surviving
spouse equal to 50% of the amount of the annuity payable during the life of the
Participant.

 

(2)         Definition of QJSA if not married. If, as of the Annuity Starting
Date, the Participant is not married, a QJSA is an immediate Life Annuity
Contract for the Participant which is purchasable with the Participant’s Vested
Account Balance.

 

(3)         Modification of QJSA benefit. The Employer in Appendix B may elect a
different percentage (more than 50% but not exceeding 100%) for the Survivor
Annuity.

 

(4)         Definitions of Life/Survivor Annuity. A Life Annuity means an
Annuity Contract payable to the Participant in equal installments for the life
of the Participant that terminates upon the Participant’s death. A Survivor
Annuity means an Annuity Contract payable to the Participant’s surviving spouse
in equal installments for the life of the surviving spouse that terminates upon
the death of the surviving spouse.

 

(5)         QJSA notice/timing. A Participant may elect distribution of the QJSA
at the earliest retirement age under the Plan, which is the earliest date on
which the Participant could elect to receive retirement benefits. A married
Participant may elect distribution of the QJSA without spousal consent. At least
30 days and not more than 180 days before the Participant’s Annuity Starting
Date, the Plan Administrator must provide the Participant a written explanation
of the terms and conditions of the QJSA, the Participant’s right to make, and
the effect of, an election to waive the QJSA benefit, the rights of the
Participant’s spouse regarding the waiver election and the Participant’s right
to make, and the effect of, a revocation of a waiver election and which
otherwise satisfies the requirements of Treas. Reg. §1.417(a)(3)-1.

 

(6)         Waiver frequency and timing. The Plan does not limit the number of
times the Participant may revoke a waiver of the QJSA or make a new waiver
during the election period. The Participant (and his/her spouse, if the
Participant is married), may revoke an election to receive a particular form of
benefit at any time until the Annuity Starting Date.

 

(7)         Married Participant waiver. A married Participant’s QJSA waiver
election is not valid unless: (i) the Participant’s spouse (to whom the Survivor
Annuity is payable under the QJSA), after the Participant has received the QJSA
notice, has consented in writing to the waiver election, the spouse’s consent
acknowledges the effect of the election, and a notary public or the Plan
Administrator (or his/her representative) witnesses the spouse’s consent;
(ii) the spouse consents to the alternative method of payment designated by the
Participant or to any change in that designated method of payment; and
(iii) unless the spouse is the Participant’s sole primary Beneficiary, the
spouse consents to the Participant’s Beneficiary designation or to any change in
the Participant’s Beneficiary designation.

 

(a)         Effect of spousal consent/blanket waiver. The spouse’s consent to a
waiver of the QJSA is irrevocable, unless the Participant revokes the waiver
election. The spouse may execute a blanket consent to the Participant’s future
payment method election or Beneficiary designation, if the spouse acknowledges
the right to limit his/her consent to a specific designation but, in writing,
waives that right.

 

(b)         Spousal consent not required. The Plan Administrator will accept as
valid a waiver election which does not satisfy the spousal consent requirements
if the Plan Administrator establishes: (i) the Participant does not have a
spouse; (ii) the spouse cannot be located; or (iii) the Participant is legally
separated or has been abandoned (within the meaning of applicable state law) and
the Participant has a court order to that effect. If the Participant’s spouse is
legally incompetent to give consent, the spouse’s legal guardian (even if the
guardian is the Participant) may give consent.

 

(8)         Qualified Optional Survivor Annuity (QOSA). Effective for Plan Years
beginning after December 31, 2007, a Participant who elects to waive the QJSA
form of benefit is entitled to elect the QOSA at any time during the applicable
QJSA election period. The QJSA notice will explain the terms and conditions of
the QOSA. The QJSA provisions of Section 6.04(A) apply to a QOSA the Participant
elects pursuant to this Section 6.04(A)(8).

 

(a)         Definition of QOSA. A QOSA is an Annuity Contract: (i) for the life
of the Participant with a Survivor Annuity for the life of the spouse which is
equal to the Applicable Percentage of the amount of the annuity which is payable
during the joint lives of the Participant and the spouse; and (ii) which is the
actuarial equivalent of a single annuity for the life of the Participant. A QOSA
also includes any annuity in a form having the effect of an annuity described in
the preceding sentence.

 

(b)         Definition of Applicable Percentage. For purposes of this
Section 6.04(A)(8), the Applicable Percentage is based on the Survivor Annuity
percentage under the Plan’s QJSA. If the Survivor Annuity percentage is less
than 75%, then the Applicable Percentage is 75%. If the Survivor Annuity
percentage is greater than or equal to 75%, the Applicable Percentage is 50%.

 

(c)          No spousal consent requirement for QOSA. A Participant may elect a
QOSA without spousal consent.

 

(B)       Qualified Preretirement Survivor Annuity (QPSA). If a married
Participant dies prior to his/her Annuity Starting Date, the Plan Administrator
will direct the Trustee to distribute a portion of the Participant’s Vested
Account Balance to the Participant’s surviving spouse in the form of a QPSA,
unless the Participant has a valid QPSA waiver election in effect, or unless
Section 6.04(G) applies. The Employer in its Adoption

 

65

--------------------------------------------------------------------------------


 

Agreement will elect whether to apply the “one-year marriage rule.” If the
Employer elects to apply the one-year marriage rule, the QPSA benefit does not
apply unless the Participant and his/her spouse were married throughout the one
year period ending on the date of the Participant’s death.

 

(1)         Definition of QPSA. A QPSA is an Annuity Contract which is
purchasable with 50% of the Participant’s Vested Account Balance (determined as
of the date of the Participant’s death) and which is payable for the life of the
Participant’s surviving spouse.

 

(2)         Modification of QPSA. The Employer in Appendix B may elect a
different percentage (more than 50% but not exceeding 100%) for the QPSA.

 

(3)         Ordering rule. The value of the QPSA is attributable to Employer
Contributions, to Pre-Tax Deferrals, to Roth Deferrals, and to Employee
Contributions in the same proportion as the Participant’s Vested Account Balance
is attributable to those contributions.

 

(4)         Disposition of remaining balance. The portion of the Participant’s
Vested Account Balance not payable as a QPSA is payable to the Participant’s
Beneficiary, in accordance with the remaining provisions of this Article VI.

 

(5)         Surviving spouse elections. If the Participant’s Vested Account
Balance which the Trustee would apply to purchase the QPSA exceeds $5,000, the
Participant’s surviving spouse may elect to have the Trustee commence payment of
the QPSA at any time following the date of the Participant’s death, but not
later than Section 6.02 requires, and may elect any of the methods of payment
described in Section 6.03, in lieu of the QPSA. In the absence of an election by
the surviving spouse, the Plan Administrator must direct the Trustee to
distribute the QPSA on the earliest administratively practicable date following
the close of the Plan Year in which the latest of the following events occurs:
(a) the Participant’s death; (b) the date the Plan Administrator receives
notification of or otherwise confirms the Participant’s death; (c) the date the
Participant would have attained Normal Retirement Age; or (d) the date the
Participant would have attained age 62.

 

(6)         QPSA notice/timing. The Plan Administrator must provide a written
explanation of the QPSA to each married Participant within the following period
which ends last: (a) the period beginning on the first day of the Plan Year in
which the Participant attains age 32 and ending on the last day of the Plan Year
in which the Participant attains age 34; (b) a reasonable period after an
Employee becomes a Participant; or (c) a reasonable period after Section 6.04 of
the Plan becomes applicable to the Participant. A “reasonable period” described
in clauses (b) and (c) is the period beginning one year before and ending one
year after the applicable event. If the Participant incurs a Separation from
Service before attaining age 35, clauses (a), (b), and (c) do not apply and the
Plan Administrator must provide the QPSA notice within the period beginning one
year before and ending one year after the Separation from Service. If the
Participant thereafter returns to employment with the Employer, the Plan
Administrator will redetermine the applicable period. The QPSA notice must
describe the terms and conditions of the QPSA and of the waiver of the QPSA,
comparable to the QJSA notice required under Section 6.04(A)(5), and which
otherwise satisfies the requirements of Treas. Reg. §1.417(a)(3)-1.

 

(7)         Waiver frequency and timing. The Plan does not limit the number of
times the Participant may revoke a waiver of the QPSA or make a new waiver
during the election period. The election period for waiver of the QPSA ends on
the date of the Participant’s death. A Participant’s QPSA waiver election is not
valid unless the Participant makes the waiver election after the Participant has
received the QPSA notice and no earlier than the first day of the Plan Year in
which he/she attains age 35. However, if the Participant incurs a Separation
from Service prior to the first day of the Plan Year in which he/she attains age
35, the Plan Administrator will accept a waiver election as to the Participant’s
Account Balance attributable to his/her Service prior to his/her Separation from
Service. In addition, if a Participant who has not incurred a Separation from
Service makes a valid waiver election, except for the age 35 Plan Year timing
requirement above, the Plan Administrator will accept that election as valid,
but only until the first day of the Plan Year in which the Participant attains
age 35.

 

(8)         Spousal consent to waiver. A Participant’s QPSA waiver is not valid
unless the Participant’s spouse (to whom the QPSA is payable) satisfies or is
excused from the consent requirements as described in Section 6.04(A)(7) as to a
QJSA, except the spouse need not consent to the method of benefit payable to the
Designated Beneficiary. The spouse’s consent to the waiver of the QPSA is
irrevocable, unless the Participant revokes the waiver election. The spouse also
may execute a blanket consent as to the QPSA waiver in the same manner as
described in Section 6.04(A)(7)(a) as to a QJSA.

 

(C)       Effect of Waiver. If the Participant has in effect a valid waiver
election regarding the QJSA or the QPSA, the Plan Administrator must direct the
Trustee to distribute the Participant’s Vested Account Balance in accordance
with Sections 6.01, 6.02 and 6.03.

 

(D)       Loan Offset. The Plan Administrator will reduce the Participant’s
Vested Account Balance by any security interest (pursuant to any offset rights
authorized by Section 6.06) held by the Plan by reason of a Participant loan, to
determine the value of the Participant’s Vested Account Balance distributable in
the form of a QJSA or QPSA, provided the loan satisfied the spousal consent
requirement described in Section 7.06(D).

 

(E)       Effect of QDRO. For purposes of applying this Article VI, a former
spouse (in lieu of the Participant’s current spouse) is the Participant’s spouse
or surviving spouse to the extent provided under a QDRO described in
Section 6.05. The provisions of this Section 6.04 apply separately to the
portion of the Participant’s Vested Account Balance subject to a QDRO and to the
portion of the Participant’s Vested Account Balance not subject to the QDRO.

 

(F)        Vested Account Balance Not Exceeding $5,000. The Trustee must
distribute in a Lump-Sum a Participant’s Vested Account Balance which the
Trustee otherwise under Section 6.04 would apply to provide a QJSA or QPSA
benefit, where the Participant’s Vested Account Balance determined under
Section 6.01(A)(4) does not exceed $5,000, unless the Employer elects to apply
any lesser amount in Appendix B.

 

66

--------------------------------------------------------------------------------


 

(G)      Profit Sharing Plan Exception. If this Plan is a Profit Sharing Plan,
the Employer in its Adoption Agreement must elect whether the preceding
provisions of Section 6.04 apply to all Participants or only to Participants who
are not Exempt Participants.

 

(1)         Definition of Exempt Participants. All Participants are Exempt
Participants except the following Participants to whom Section 6.04 (excluding
this Section 6.04(G)) must be applied: (a) a Participant as respects whom the
Plan is a direct or indirect transferee from a plan subject to the Code §417
requirements and the Plan received the Transfer after December 31, 1984, unless
the Transfer is an Elective Transfer described in Section 11.06(E)(3); (b) a
Participant who elects a Life Annuity distribution (if Section 11.02(C)(3) of
the Plan requires the Plan to provide a Life Annuity distribution option); or
(c) a Participant whose benefits under a Defined Benefit Plan maintained by the
Employer are offset by benefits provided under this Plan.

 

(2)         Transfers. If a Participant receives a Transfer under
Section 6.04(G)(1), clause (a) above and to which Section 6.04 applies, the Plan
Administrator may elect to apply Section 6.04 only to the Participant’s
transferred balance and not to the Participant’s remaining Account Balance
provided that the Plan Administrator accounts properly for such balances.

 

(3)         Distribution to Exempt Participant. The Plan Administrator must
direct the Trustee to distribute the Exempt Participant’s Vested Account Balance
in accordance with Sections 6.01, 6.02 and 6.03.

 

(4)         Exempt Participant Beneficiary designation. See
Section 7.05(A)(3) as to requirements relating to a married Exempt Participant’s
Beneficiary designation.

 

6.05 QDRO DISTRIBUTIONS. Notwithstanding any other provision of this Plan, the
Trustee, in accordance with the direction of the Plan Administrator, must comply
with the provisions of a QDRO, as defined in Code §414(p)(1)(A), which is issued
with respect to the Plan.

 

(A)       Distribution at Any Time. This Plan specifically permits distribution
to an alternate payee under a QDRO at any time, irrespective of whether the
Participant has attained his/her earliest retirement age (as defined under Code
§414(p)(4)(B)) under the Plan. However, a distribution to an alternate payee
prior to the Participant’s attainment of earliest retirement age is available
only if: (1) the QDRO specifies distribution at that time or permits an
agreement between the Plan and the alternate payee to authorize an earlier
distribution; and (2) if the present value of the alternate payee’s benefits
under the Plan exceeds $5,000, and the QDRO requires the alternate payee’s
consent to any distribution occurring prior to the Participant’s attainment of
earliest retirement age, the alternate payee gives such consent.

 

(B)       Plan Terms Otherwise Apply. Except as to timing of distribution
commencement under Section 6.05(A), nothing in this Section 6.05 gives a
Participant or an alternate payee a right to receive a method, form or timing of
distribution, to receive any option, or to increase benefits in a manner that
the Plan does not permit.

 

(C)       QDRO Procedures. The Plan Administrator must establish reasonable
procedures to determine the qualified status of a domestic relations order (as
defined under Code §414(p)(1)(B).

 

(1)         Notices and order status. Upon receiving a domestic relations order,
the Plan Administrator promptly will notify the Participant and any alternate
payee named in the order, in writing, of the receipt of the order and the Plan’s
procedures for determining the qualified status of the order. Within a
reasonable period of time after receiving the domestic relations order, the Plan
Administrator must determine the qualified status of the order and must notify
the Participant and each alternate payee, in writing, of the Plan
Administrator’s determination. The Plan Administrator must provide notice under
this Section 6.05(C)(1) by mailing to the individual’s address specified in the
domestic relations order, or in a manner consistent with DOL regulations.

 

(2)         Interim amounts payable. If any portion of the Participant’s Vested
Account Balance is payable under the domestic relations order during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, the Plan Administrator must maintain a separate
accounting of the amounts payable. If the Plan Administrator determines the
order is a QDRO within 18 months of the date amounts first are payable following
receipt of the domestic relations order, the Plan Administrator will direct the
Trustee to distribute the payable amounts in accordance with the QDRO. If the
Plan Administrator does not make its determination of the qualified status of
the order within the 18-month determination period, the Plan Administrator will
direct the Trustee to distribute the payable amounts in the manner the Plan
would distribute if the order did not exist and will apply the order
prospectively if the Plan Administrator later determines the order is a QDRO.

 

(3)         Segregated Account. To the extent it is not inconsistent with the
provisions of the QDRO, the Plan Administrator under Section 7.04(A)(2)(c) may
direct the Trustee to segregate the QDRO amount in a Segregated Account. The
Trustee will make any payments or distributions required under this Section 6.05
by separate benefit checks or other separate distribution to the alternate
payee(s).

 

6.06 DEFAULTED LOAN - TIMING OF OFFSET. If a Participant or a Beneficiary
defaults on a Plan loan, the Plan Administrator will determine the timing of the
reduction (offset) of the Participant’s Vested Account Balance in accordance
with this Section 6.06 and the Plan Administrator’s loan policy.

 

(A)       Offset if Distributable Event. If, under the loan policy a loan
default also is a distributable event under the Plan, the Trustee, at the time
of the loan default, will offset the Participant’s Vested Account Balance by the
lesser of the amount in default (including accrued interest) or the Plan’s
security interest in that Vested Account Balance.

 

(B)       Restricted Accounts. If the loan is from a Restricted Pension Account
and the loan default is a distributable event under the loan policy, the Trustee
will offset the Participant’s Account Balance in the manner described in
Section 6.06(A) only if the Participant has incurred a Separation from Service
or has attained Normal Retirement Age (or age 62 if earlier). If a 401(k) Plan
makes the loan, to the extent the loan is attributable to the Participant’s
Restricted 401(k) Accounts, the Trustee will

 

67

--------------------------------------------------------------------------------


 

not offset the Participant’s Vested Account Balance prior to the earlier of the
date the Participant incurs a Severance from Employment or the date the
Participant attains age 59 1/2. Consistent with its loan policy, the Plan
Administrator also may offset a Participant’s defaulted loan upon Plan
termination, provided the Participant’s Account Balance is distributable upon
Plan termination.

 

6.07 HARDSHIP DISTRIBUTIONS. The Employer in its Adoption Agreement may elect to
permit a hardship distribution to an electing Participant. If the Employer
elects to permit hardship distributions, the Employer, consistent with the
Adoption Agreement, will elect: (i) which Accounts are available for a hardship
distribution; (ii) whether the Plan Administrator will administer the hardship
distributions in accordance with the safe harbor provisions of
Section 6.07(A) or under the non-safe harbor provisions of Section 6.07(B); and
(iii) whether the hardship distribution is an In-Service Distribution, an
acceleration of a distribution occurring after Severance from
Employment/Separation from Service, or both. The Employer in its Profit Sharing
Plan Adoption Agreement may elect to apply the safe harbor rules. Unless the
Employer otherwise elects on Appendix B, if the Employer elects to permit
hardship acceleration of distributions after Severance from
Employment/Separation from Service, the existence of such a hardship will be
determined under the safe harbor rules of Section 6.07(B).

 

(A)       Safe Harbor Need/Necessity.

 

(1)         Deemed immediate and heavy need. For purposes of this Plan, a safe
harbor hardship distribution is a distribution on account of one or more of the
following immediate and heavy financial needs: (a) expenses for (or necessary to
obtain) medical care (as defined in Code §213(d)) for the Participant, for the
Participant’s spouse, or for any of the Participant’s dependents; (b) costs
directly related to the purchase (excluding mortgage payments) of a principal
residence of the Participant; (c) payment of post-secondary education tuition
and related educational fees (including room and board), for the next 12-month
period, for the Participant, for the Participant’s spouse, for the Participant’s
children, or for any of the Participant’s dependents; (d) payments necessary to
prevent the eviction of the Participant from his/her principal residence or the
foreclosure of the mortgage on the Participant’s principal residence;
(e) payments for the funeral or burial expenses for the Participant’s deceased
parent, spouse, child, or dependent; or (f) expenses to repair damage to the
Participant’s principal residence that would qualify for a casualty loss
deduction under Code §165 (determined without regard to whether the loss exceeds
10% of adjusted gross income). The Plan Administrator operationally may limit
the deemed immediate and heavy financial need events to only certain of the
events specified as (a) through (f) above, upon which a Participant may elect to
receive a hardship distribution. As used in this Section 6.07(A)(1), the term
“dependent” means a dependent as defined in Code §152 but for Taxable Years
beginning after 2004 as applied to clause (e), means without regard to Code
§152(d)(1)(B) and, for purposes of clause (c), means as applied without regard
to Code §§152(b)(1) or (2) and 152(d)(1)(B). Notwithstanding the immediately
preceding sentence, the Plan Administrator may elect to limit the term
“dependent” to those persons whom the Participant may claim as a dependent on
IRS Form 1040. The administrative forms related to hardship distributions will
reflect which deemed immediate and heavy financial need events, and which of
these definitions of “dependent,” the Plan Administrator has elected to apply.

 

(2)         Deemed necessity. The following restrictions apply to a Participant
who receives a safe harbor hardship distribution: (a) the Participant may not
make Elective Deferrals or Employee Contributions to the Plan and other plans
(described below) maintained by the Employer for the 6-month period (or any
longer period the Plan Administrator may specify in a hardship distribution
policy) following the date of his/her hardship distribution; (b) the
distribution may not exceed the amount of the Participant’s immediate and heavy
financial need (including any amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution); and (c) the Participant must have obtained all distributions
(including distribution of Code §404(k) ESOP dividends), other than hardship
distributions, and all nontaxable loans (determined at the time of the loan)
currently available under the Plan and all other plans (described below)
maintained by the Employer. “Other plans” for purposes of clauses (a) and
(c) means all other qualified plans and all nonqualified plans of deferred
compensation maintained by the Employer including a cash or deferred arrangement
that is part of a cafeteria plan under Code §125 (but excluding the mandatory
employee contribution portion of a Defined Benefit Plan or a health or welfare
benefit plan, including one that is part of a cafeteria plan). For purposes of
clause (a), “other plans” also includes stock option, stock purchase and other
similar plans maintained by the Employer.

 

(B)       Non-safe Harbor Need/Necessity. For purposes of this Plan, a non-safe
harbor hardship distribution is a distribution on account of an immediate and
heavy financial need. The distribution cannot exceed the amount necessary to
satisfy the need (including any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution). The Plan will not make a non-safe harbor hardship distribution if
the Participant may relieve the need from other resources that are reasonably
available to the Participant. The Plan Administrator will administer a hardship
distribution under this Section 6.07(B) in accordance with Treas. Reg.
§1.401(k)-1(d)(3)(iv), but excluding paragraph (E) thereof.

 

(C)       Policy/Reliance. The Plan Administrator may adopt a uniform and
nondiscriminatory policy regarding hardship distributions including objective
standards for determining whether a Participant has an immediate and heavy
financial need and for substantiating the extent of the Participant’s need. The
Plan Administrator, absent actual contrary knowledge, may rely on a
Participant’s written representation that the distribution is on account of
hardship (as defined in Section 6.07(A)(1)), that the distribution satisfies
Section 6.07(B) and/or that the distribution satisfies clause (b) under
6.07(A)(2).

 

(D)       No Counterproductive Actions. A Participant, to establish necessity
under either Sections 6.07(A)(2) or 6.07(B) need not take counterproductive
actions as would increase the financial need. Such actions include, but are not
limited to, being required to first take a Participant loan to purchase a
principal residence where such a loan would result in the Participant’s
disqualification from obtaining other necessary financing.

 

(E)       Restrictions on Amount; Grandfathered Amounts. The maximum amount
distributable from Elective Deferrals as a hardship distribution may not exceed
the amount equal to the

 

68

--------------------------------------------------------------------------------


 

Participant’s total Elective Deferrals as of the hardship distribution date,
reduced by the amount of any Elective Deferrals previously distributed to the
Participant based on hardship or otherwise. QMACs and QNECs, and any Earnings on
such contributions, and Earnings on the Participant’s Elective Deferrals, each
credited as of December 31, 1988, or if later, by the end of the last Plan Year
ending before July 1, 1989 (collectively, “grandfathered amounts”), increase the
amount of the maximum available hardship distribution only if the Employer in
Appendix B elects to include such amounts. The restrictions of this
Section 6.07(E) do not apply to hardship distributions from Nonelective
Contributions, Regular Matching Contributions or Additional Matching
Contributions and such distributions also may include Earnings on such Accounts.
No hardship distribution is available from Safe harbor Contribution Accounts.

 

(F)        Ordering. If the Plan permits a hardship distribution from more than
one Account type, the Participant or the Plan Administrator in accordance with
Section 6.03(B)(6) will determine the ordering of a Participant’s hardship
distribution from the hardship distribution eligible Accounts, including
ordering as between the Participant’s Pre-Tax Deferral Account and Roth Deferral
Account, if any, provided that any ordering is consistent with any restriction
on hardship distributions under this Section 6.07.

 

(G)      Prototype and Volume Submitter Plans. A Participant’s hardship
distribution made from Elective Deferrals under a Prototype Plan must comply
with the safe harbor rules of Section 6.07(A). A Participant’s hardship
distribution made from the Nonelective Contribution, Regular Matching
Contribution or Additional Matching Contribution Accounts under a Prototype
Plan, as the Employer elects in its Adoption Agreement, may comply with the safe
harbor rules of Section 6.07(A) or the non-safe harbor rules of Section 6.07(B).
A Volume Submitter Plan, as the Employer elects in its Adoption Agreement, may
provide hardship distributions under the safe harbor rules of Section 6.07(A) or
under the non-safe harbor hardship distribution rules of Section 6.07(B).

 

(H)      Beneficiary’s Hardship Need. If the Employer elects in Appendix B and
effective on the date specified therein which may not be earlier than August 17,
2006, a Participant’s hardship event, for purposes of Section 6.07(A)(1),
includes an immediate and heavy financial need of a primary Individual
Beneficiary of the Participant, that would constitute a hardship event if it
occurred with respect to the Participant’s spouse or dependent as defined under
Section 6.07(A)(1), but only as to the events described in Sections
6.07(A)(1)(a), (c) and (e). For purposes of this Section 6.07(H), a “primary
Individual Beneficiary” is an Individual Beneficiary who has an unconditional
right to all or a portion of the Participant’s Account Balance upon the
Participant’s death.

 

6.08 DIRECT ROLLOVER OF ELIGIBLE ROLLOVER DISTRIBUTIONS.

 

(A)       Participant Election. A Participant (including for this purpose, a
former Employee) may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of his/her Eligible Rollover Distribution
from the Plan paid directly to an Eligible Retirement Plan specified by the
Participant in a Direct Rollover. For purposes of this Section 6.08, a
Participant includes as to their respective interests, a Participant’s surviving
spouse and the Participant’s spouse or former spouse who is an alternate payee
under a QDRO. A non-spouse Designated Beneficiary also has rollover rights as
described in Section 6.08(G).

 

(B)       Rollover and Withholding Notice. At least 30 days but not more than
180 days prior to the Trustee’s distribution of an Eligible Rollover
Distribution, the Plan Administrator must provide a written notice (including a
summary notice as permitted under applicable Treasury regulations) explaining to
the distributee the rollover option, the applicability of mandatory 20% federal
income tax withholding to any amount not directly rolled over, and the
recipient’s right to roll over the distribution within 60 days after the date of
receipt of the distribution (“rollover notice”). If applicable, the rollover
notice also must explain the availability of income averaging and the exclusion
of net unrealized appreciation. A recipient of an Eligible Rollover Distribution
(whether he/she elects a Direct Rollover or elects to receive the distribution),
also may elect to receive distribution at any administratively practicable time
which is earlier than 30 days (but more than 7 days if Section 6.04 applies)
following receipt of the rollover notice.

 

(1)         Notice of right to defer distribution. A distribution notice must
include a description of a Participant’s right, if any, to defer receipt of a
distribution and also must describe the consequences of failing to defer receipt
of the distribution.

 

(C)       Default Rollover. The Plan Administrator, in the case of a Participant
who does not respond timely to the rollover notice, may make a Direct Rollover
of the Participant’s Account (as described in Rev. Rul. 2000-36 or in any
successor guidance, or in any DOL guidance) in lieu of distributing the
Participant’s Account.

 

(D)       Automatic Rollover. If the Employer elects in its Adoption Agreement
to provide for Mandatory Distributions described in Section 6.01(A), the Plan
Administrator will apply this Section 6.08(D) to all Mandatory Distributions
made before the Participant attains the later of age 62 or Normal Retirement
Age. The Employer in its Adoption Agreement will elect whether to apply this
Section 6.08(D) to a specified amount or will apply this Section only to such
Mandatory Distributions which exceed $1,000. In the event of any Mandatory
Distribution subject to this Section 6.08(D), if the Participant does not elect
to have such distribution paid directly to an Eligible Retirement Plan the
Participant specifies in a Direct Rollover or to receive the distribution
directly in accordance with Section 6.01(A), then the Plan Administrator will
pay the distribution in a Direct Rollover to an Individual Retirement Plan the
Plan Administrator designates (“Automatic Rollover”).

 

(1)         Determination of Mandatory Distribution amount.

 

(a)         Rollovers count. The Plan Administrator, in determining whether a
Mandatory Distribution is greater than $1,000 for purposes of this
Section 6.08(D), will include the portion of the Participant’s distribution
attributable to any Rollover Contribution, regardless of the Employer’s Adoption
Agreement election to include or exclude Rollover Contributions in determining a
Mandatory Distribution.

 

(b)         Roth and non-Roth Accounts. In determining the Mandatory
Distribution amount under this Section 6.08(D), the Plan Administrator will
aggregate a Participant’s Roth

 

69

--------------------------------------------------------------------------------


 

Deferral and all other (non-Roth) Accounts if each Account Balance exceeds $200.
If either the Roth Deferral Account or the total of all non-Roth Accounts is
less than $200, the Plan Administrator will apply this Section 6.08(D) only to
the other Account and will not aggregate the Account Balance under $200 with the
other Account Balance.

 

(2)         Spousal Beneficiaries, alternate payees and Plan termination. Except
as otherwise provided in Section 7.07(B), the Automatic Rollover provisions of
this Section 6.08(D) do not apply to spousal Beneficiaries, to alternate payees
under a QDRO or to distributions upon Plan termination.

 

(E)       Limitation on Employee Contribution and Roth Rollovers.

 

(1)         Employee Contributions. The non-taxable portion of a Participant’s
Employee Contribution Account only may be transferred by means of a Direct
Rollover to a qualified Defined Contribution Plan described in Code §§401(a) or
403(a), or for taxable years beginning after December 31, 2006, to a Code
§403(b) plan, that agrees to account separately for amounts so transferred,
including accounting separately for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not
includible in gross income. The non-taxable portion of a Participant’s Employee
Contributions also may be transferred by a Direct Rollover or by a 60-day
rollover to an Individual Retirement Plan. For purposes of a rollover of a
distribution which includes both Employee Contributions and pre-tax amounts, the
Plan Administrator will treat the first amounts rolled over as attributable to
the pre-tax amounts.

 

(2)         Roth Accounts. Except as otherwise described, the provisions of this
Section 6.08(E) apply for taxable years commencing on or after January 1, 2006.
A Participant’s Roth Account (which may include Roth deferrals, Roth rollovers,
or In-Plan Roth Rollovers) may be transferred by means of a Direct Rollover to a
Roth plan. A Participant also may transfer the taxable portion of his/her Roth
Account by a 60-day rollover to a Roth plan. A “Roth plan” means any of the
following plans which accept Roth deferrals: a qualified plan described in Code
§401(k), a Code §403(b) plan, or commencing January 1, 2011, a governmental
457(b) plan. A Participant’s Roth Account also may be transferred by a Direct
Rollover or by a 60-day rollover to a Roth Individual Retirement Plan.

 

(F)        Definitions. The following definitions apply to this Section 6.08:

 

(1)         Direct Rollover. A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan the distributee specifies in his/her Direct Rollover
election or in the case of an Automatic Rollover, to the Individual Retirement
Plan that the Plan Administrator designates.

 

(2)         Eligible Retirement Plan. An Eligible Retirement Plan is an
individual retirement account described in Code §408(a), an individual
retirement annuity described in Code §408(b), an annuity plan described in Code
§403(a), a qualified trust described in Code §401(a), an arrangement described
in Code §403(b), an eligible governmental deferred compensation plan described
in Code §457(b), or for distributions made after December 31, 2007, a Roth IRA
described in Code §408A(b). However, with regard to a Participant’s Roth
Deferral Account, an Eligible Retirement Plan is a Roth IRA described in Code
§408A(b), or a Roth plan, as defined in Section 6.08(E)(2).

 

(3)         Eligible Rollover Distribution. An Eligible Rollover Distribution is
any distribution of all or any portion of the Participant’s Vested Account
Balance, except: (a) any distribution which is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Participant or the joint lives (or joint life
expectancies) of the Participant and the Participant’s Beneficiary, or for a
specified period of ten years or more; (b) any RMD under Section 6.02; (c) the
portion of any distribution which is not includible in gross income (except for
Roth Deferral Accounts, Employee Contributions and determined without regard to
the exclusion of net unrealized appreciation with respect to employer
securities); (d) any hardship distribution; (e) a corrective distribution made
under Article IV; (f) a deemed distribution resulting from a defaulted
Participant loan which is not also an offset distribution; (g) any other
distributions described in Treas. Reg. §1.402(c)-2; and (h) as to a Direct
Rollover, any distribution which otherwise would be an Eligible Rollover
Distribution, but where the total distributions to the Participant during that
calendar year are reasonably expected to be less than $200. For purposes of
clause (h), a Participant’s Roth Deferral Account is deemed to constitute a
separate plan that is subject to a separate $200 limit. The Plan Administrator,
in a form on which a Participant may elect a Direct Rollover, may restrict a
Participant from directly rolling over only a part of an Eligible Rollover
Distribution where the distribution amount does not exceed $500. In the case of
such distribution exceeding $500, the Plan Administrator’s form may require that
any amount the Participant elects to directly roll over be equal to $500 or a
lesser specified amount.

 

(4)         Individual Retirement Plan (or IRA). An Individual Retirement Plan
(or IRA) is an individual retirement account described in Code §408(a) or an
individual retirement annuity described in Code §408(b), and, as the context
requires, includes a Roth individual retirement account or a Roth individual
retirement annuity.

 

(G)      Non-Spouse Designated Beneficiary Direct Rollover. Unless the Employer
in Appendix B elects to delay the application of this Section 6.08(G) to
distributions made after December 31, 2009, for distributions after December 31,
2006, a non-spouse Designated Beneficiary (including a trust which qualifies as
a Designated Beneficiary), by a Direct Rollover, may roll over an Eligible
Rollover Distribution to an Eligible Retirement Plan; provided that for this
purpose, an Eligible Retirement Plan is an Individual Retirement Plan that the
non-spouse Designated Beneficiary establishes for purposes of receiving the
distribution and which is treated as an inherited IRA under Code §408(d)(3)(C).
If a non-spouse Designated Beneficiary receives a distribution from the Plan,
the distribution is not eligible for a 60-day rollover.

 

(1)         Certain requirements not applicable before 2010. Although a
non-spouse Designated Beneficiary may roll over directly a distribution as
provided in this Section 6.08(G), any distribution made prior to January 1,
2010, is not subject to the Direct Rollover requirements of Code §401(a)(31)
(including Code §401(a)(31)(B)), the notice requirements of Code §402(f) or the
mandatory withholding requirements of Code §3405(c), or to the corresponding
provisions of this Section 6.08.

 

70

--------------------------------------------------------------------------------


 

(2)         RMDs not eligible for rollover. A non-spouse Designated Beneficiary
may not roll over an amount which is an RMD. If the Participant dies before
his/her RBD and the non-spouse Designated Beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the Beneficiary may elect to use either
the Life Expectancy rule under Section 6.02(B)(1)(d) or the 5-year rule under
Section 6.02(B)(1)(c), in determining the RMDs from the IRA that receives the
non-spouse Beneficiary’s Direct Rollover distribution.

 

6.09 REPLACEMENT OF $5,000 AMOUNT. If the Employer in its Adoption Agreement
under Section 6.01(A)(1) elects no Mandatory Distributions or elects a Mandatory
Distribution amount which is less than $5,000, all other Plan references to
“$5,000” remain unchanged unless the Employer in Appendix B elects to apply any
lesser amount. However, any such override election does not apply to Sections
3.02(D) (relating to Catch-Up Deferrals, 3.10 (relating to SIMPLE Plans) and
3.12(C)(2) (relating to Designated IRAs) and references therein remain at
$5,000. If this Plan is a Restated Plan with a retroactive Effective Date, any
Employer election under this Section 6.09 must be consistent with the Plan
Administrator’s operation of the Plan prior to the Employer’s execution of its
Restated Plan.

 

6.10 TEFRA ELECTIONS.

 

(A)       Application of Election in Lieu of Other Provisions. Notwithstanding
the provisions of Sections 6.01, 6.02 and 6.03, if the Participant (or
Beneficiary) signed a written distribution designation prior to January 1, 1984
(“TEFRA election”), the Plan Administrator must direct the Trustee to distribute
the Participant’s Vested Account Balance in accordance with that election,
subject however, to the Survivor Annuity requirements, if applicable, of
Section 6.04.

 

(B)       Non-Application. This Section 6.10 does not apply to a TEFRA election,
and the Plan Administrator will not comply with that election, if any of the
following applies: (1) the elected method of distribution would have
disqualified the Plan under Code §401(a)(9) as in effect on December 31, 1983;
(2) the Participant did not have an Account Balance as of December 31, 1983;
(3) the election does not specify the timing and form of the distribution and
the death Beneficiaries (in order of priority); (4) the substitution of a
Beneficiary modifies the distribution payment period; or, (5) the Participant
(or Beneficiary) modifies or revokes the election. In the event of a revocation,
the Trustee must distribute, no later than December 31 of the calendar year
following the year of revocation, the amount which the Participant would have
received under Section 6.02 if the distribution designation had not been in
effect or, if the Beneficiary revokes the distribution designation, the amount
which the Beneficiary would have received under Section 6.02 if the distribution
designation had not been in effect. The Plan Administrator will apply this
Section 6.10 to rollovers and Transfers in accordance with Treasury Reg.
§1.401(a)(9)-8.

 

6.11 DEEMED SEVERANCE DISTRIBUTIONS. The Employer in its Adoption Agreement will
elect whether to permit a deemed severance distribution. If the Employer elects
to permit a deemed severance distribution, then notwithstanding Section 1.22(G),
if a Participant performs service in the uniformed services (as defined in Code
§414(u)(12)(B)) on active duty for a period of more than 30 days, the
Participant will be deemed to have a Severance from Employment solely for
purposes of distribution of amounts from Contribution Types the Employer has
selected in the Adoption Agreement. If a Participant elects to receive a
distribution on account of this deemed severance, and the distribution includes
any of the Participant’s Elective Deferrals, then the individual may not make
Elective Deferrals or Employee Contributions to the Plan during the 6-month
period beginning on the date of the distribution. If a Participant would be
entitled to a distribution on account of a deemed severance, and a distribution
on account of another Plan provision (such as a QRD), then the other Plan
provision will control and the 6-month suspension will not apply.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VII

ADMINISTRATIVE PROVISIONS

 

7.01 EMPLOYER ADMINISTRATIVE PROVISIONS.

 

(A)       Information to Plan Administrator. The Employer must supply current
information to the Plan Administrator, including the name, date of birth, date
of employment, Compensation, leaves of absence, Years of Service and date of
Separation from Service of each Employee who is, or who will be eligible to
become, a Participant under the Plan, together with any other information which
the Plan Administrator considers necessary to administer the Plan. The
Employer’s records as to the information the Employer furnishes to the Plan
Administrator are conclusive as to all persons.

 

(B)       Plan Contributions. The Employer is solely responsible to determine
the proper amount of any Employer Contribution it makes to the Plan and for the
timely deposit to the Trust of the Employer Contributions.

 

(C)       Employer Action. The Employer must take any action under the Plan in
accordance with applicable Plan provisions and with proper authority such that
the action is valid and is binding upon the Employer.

 

(D)       No Responsibility for Others. Except as required under ERISA, the
Employer has no responsibility or obligation under the Plan to Employees,
Participants or Beneficiaries for any act required of the Plan Administrator,
the Trustee, the Custodian, or any other service provider to the Plan (unless
the Employer also serves in such capacities).

 

(E)       Indemnity of Certain Fiduciaries. The Employer will indemnify, defend
and hold harmless the Plan Administrator from and against any and all loss,
damages or liability to which the Plan Administrator may be subjected by reason
of any act or omission (except willful misconduct or gross negligence) in its
official capacities in the administration of this Plan or Trust or both,
including attorneys’ fees and all other expenses reasonably incurred in the Plan
Administrator’s defense, in case the Employer fails to provide such defense. The
indemnification provisions of this Section 7.01(E) do not relieve the Plan
Administrator from any liability the Plan Administrator may have under ERISA for
breach of a fiduciary duty. The Plan Administrator and the Employer may execute
a written agreement further delineating the indemnification agreement of this
Section 7.01(E), provided the agreement does not violate ERISA. The
indemnification provisions of this Section 7.01(E) do not extend to any Trustee,
third party administrator, Custodian or other Plan service provider unless so
provided in a written agreement executed by such persons and the Employer.

 

(F)        Settlor Expenses. The Employer will pay all reasonable Plan expenses
that the Plan Administrator under Section 7.04(C) determines are “settlor
expenses” under ERISA.

 

7.02 PLAN ADMINISTRATOR.

 

(A)       Compensation and Expenses. The Plan Administrator (and any individuals
serving as Plan Administrator) will serve without compensation for services as
such (unless the Plan Administrator is not the Employer or an Employee), but the
Employer or the Plan will pay all reasonable expenses of the Plan Administrator,
in accordance with Section 7.04(C)(2).

 

(B)       Resignation and Removal. If the Employer, under Section 1.43, appoints
one or more persons to serve as Plan Administrator, such person(s) shall serve
until they resign by written notice to the Employer or until the Employer
removes them by written notice. In case of a vacancy in the position of Plan
Administrator, the Employer will exercise any and all of the powers, authority,
duties and discretion conferred upon the Plan Administrator pending the filling
of the vacancy.

 

(C)       General Powers and Duties. The Plan Administrator has the following
general powers and duties which are in addition to those the Plan otherwise
accords to the Plan Administrator:

 

(1)         Eligibility/benefit determination. To determine the rights of
eligibility of an Employee to participate in the Plan, all factual questions
that arise in the course of administering the Plan, the amount of a
Participant’s Account Balance (based on the value of the Trust assets, as
determined by the Trustee, the Custodian or the Named Fiduciary) and the Vested
percentage of each Participant’s Account Balance.

 

(2)         Rules/policies. To adopt rules of procedure and regulations or
policies the Plan Administrator considers reasonable or necessary for the proper
and efficient administration of the Plan, provided the rules are not
inconsistent with the terms of the Plan, the Code, or ERISA. The Plan
Administrator may, but is not required to reduce such rules, regulations or
policies to writing. The Plan Administrator at any time may amend or terminate
prospectively any Plan policy without the requirement of a formal Plan
amendment. The Employer or Plan Administrator also may create and modify from
time to time one or more administrative checklists which are not part of the
Plan, but which are for the purpose of tracking certain plan operational
features, to generate written policies and plan forms, and to facilitate proper
administration of the Plan.

 

(3)         Construction/enforcement. To construe and enforce the terms of the
Plan and the rules, regulations and policies the Plan Administrator adopts,
including discretion to interpret the basic plan document, the Adoption
Agreement and any document related to the Plan’s operation.

 

(4)         Distribution/valuation. To direct the Trustee regarding the
crediting and distribution of the Trust Fund, to establish additional Valuation
Dates, and to direct the Trustee to conduct interim valuations on such Valuation
Dates under Section 8.02(C)(4).

 

(5)         Claims. To review and render decisions regarding a claim for (or
denial of a claim for) a benefit under the Plan.

 

(6)         Information to Employer. To furnish the Employer with information
which the Employer may require for tax or other purposes.

 

(7)         Service providers. To engage the service of agents whom the Plan
Administrator may deem advisable to assist it with the performance of its
duties.

 

(8)         Investment Manager. If the Plan Administrator is the Named Fiduciary
(or the Named Fiduciary otherwise designates

 

72

--------------------------------------------------------------------------------


 

the Plan Administrator to do so), to engage the services of an Investment
Manager or Managers (as defined in ERISA §3(38)), each of whom will have full
power and authority to manage, acquire or dispose (or direct the Trustee with
respect to acquisition or disposition) of any Plan asset under such Investment
Manager’s control.

 

(9)         Funding. As the Code or ERISA may require, to establish and maintain
a funding policy and a funding standard account and to make credits and charges
to that account. The Plan Administrator will review, not less often than
annually, all pertinent Employee information and Plan data in order to establish
the funding policy of the Plan and to determine the appropriate methods of
carrying out the Plan’s objectives. The Plan Administrator must communicate
periodically, as it deems appropriate, to the Trustee and to any Plan Investment
Manager the Plan’s short-term and long-term financial needs for the coordination
of the Plan’s investment policy with Plan financial requirements.

 

(10)       Records. To maintain Plan records and records of the Plan
Administrator’s activities, as necessary or appropriate for the proper
administration of the Plan.

 

(11)       Tax returns and other filings. To file with DOL or IRS as may be
required, the Plan’s informational tax return, and to make such other filings as
the Plan Administrator deems necessary or appropriate.

 

(12)       Notices and disclosures. To give and to make to Participants and to
other parties, all Plan related notices and disclosures.

 

(13)       Overpayment. To seek return from a Participant or Beneficiary of any
distributed amount which exceeds their distributable Vested Account Balance (or
exceeds the amount which otherwise should have been distributed) and to allocate
any recovered overpayment in accordance with the Plan terms.

 

(14)       Catch-all. To make any other determinations and undertake any other
actions the Plan Administrator in its discretion believes are necessary or
appropriate for the administration of the Plan (except to the extent that the
Employer provides express contrary direction) and to otherwise administer the
Plan in accordance with the Plan terms.

 

(D)            401(k) Plan Elective Deferrals. If the Plan is a 401(k) Plan, the
Plan Administrator may adopt such policies regarding Elective Deferrals as it
deems necessary or appropriate to administer the Plan. The Plan Administrator
also will prescribe a Salary Reduction Agreement form for use by Participants.
See Section 1.57.

 

(E)            Limitations on Plan Administrator Responsibility.

 

(1)         Acts of others. Except as required under ERISA, the Plan
Administrator has no responsibility or obligation under the Plan to Participants
or Beneficiaries for any act required of the Employer, the Trustee, the
Custodian or any other service provider to the Plan (unless the Plan
Administrator also serves in such capacities).

 

(2)         Plan contributions. The Plan Administrator is not responsible for
collecting any required Plan contribution or to determine the correctness or
deductibility of any Employer Contribution.

 

(3)         Reliance on information. The Plan Administrator in administering the
Plan is entitled to, but is not required to rely upon, information which a
Participant, Beneficiary, Trustee, Custodian, the Employer, a Plan service
provider or representatives thereof provide to the Plan Administrator.

 

(F)        Allocation of Responsibility. If more than one person or entity is
the Plan Administrator, then the Employer may assign certain duties between
them. In that case, the assigned Plan Administrator shall have sole
responsibility for the assigned duty and shall not have responsibility for any
other duties of the Plan Administrator. However, at least one person or entity
designated as Plan Administrator shall have and exercise all duties and powers
of the Plan Administrator not otherwise assigned.

 

7.03 DIRECTION OF INVESTMENT.

 

(A)       Employer Direction of Investment. The Employer has the right to direct
the discretionary Trustee with respect to the investment and re-investment of
assets comprising the Trust Fund only if and to the extent the discretionary
Trustee consents in writing to permit such direction. The Employer will direct a
nondiscretionary Trustee as to the Trust Fund investments in accordance with
Article VIII unless an Investment Manager, the Participants or the Named
Fiduciary are directing the nondiscretionary Trustee as to such investments.

 

(B)       Participant/Beneficiary Direction of Investment. The Plan
Administrator may adopt a policy to permit Participants to direct the investment
of one or more of their Plan Accounts, subject to the provisions of this
Section 7.03(B). The Plan Administrator may impose reasonable and
nondiscriminatory administrative conditions on the Participants’ ability to
direct their Account investments. For purposes of this Section 7.03(B), a
Participant includes a Beneficiary where the Beneficiary has succeeded to the
Participant’s Account and where the Plan Administrator’s policy affords the
Beneficiary self-direction rights. However, under the Plan Administrator’s
policy a Beneficiary may or may not have the same direction of investment rights
as a Participant.

 

(1)              Trustee authorization and procedures. Under any Plan
Administrator policy permitting Participant direction of investment, the Trustee
must consent in writing to permit such direction. If the Employer, in its
Adoption Agreement, designates the Trustee as a nondiscretionary Trustee, the
Employer may direct the Trustee to consent to Participant direction of
investment. If the Trustee consents to Participant direction of investment, the
Trustee only will accept direction from each Participant (or from the
Participant’s properly appointed independent investment adviser, financial
planner or legal representative) on a written direction of investment form the
Plan Administrator or Trustee provides or otherwise approves for this purpose.
The Trustee may establish written procedures relating to Participant direction
of investment under this Section 7.03(B) as are not inconsistent with the Plan
Administrator’s policy regarding Participant direction, including procedures or
conditions for electronic transfers or for changes in investments by
Participants or by their properly appointed independent investment advisers,
financial planners or legal representatives. The Plan Administrator will
maintain, or direct

 

73

--------------------------------------------------------------------------------


 

the Trustee to maintain, an appropriate Account designated in the name of the
Plan or Trust and for the benefit of the Participant, to the extent a
Participant’s Account is subject to Participant self-direction. Such an Account
is a Participant-Directed Account under Section 7.04(A)(2)(b).

 

(2)         ERISA §404(c). No Plan fiduciary (including the Employer and
Trustee) is liable for any loss or for any breach resulting from a Participant’s
or Beneficiary’s direction of the investment of any part of his/her directed
Account to the extent the Participant’s or Beneficiary’s exercise of his/her
right to direct the investment of his/her Account satisfies the requirements of
ERISA §404(c).

 

(3)         Participant loans. As part of any loan policy the Plan Administrator
establishes under Section 7.06, the Plan Administrator under Section 7.06(E) may
treat a Plan loan made to a Participant as a Participant direction of
investment, even if the Plan Administrator has not adopted a policy permitting
Participants to direct their own Account investments.

 

(4)         Investment services programs. The Plan Administrator, as part of its
Participant direction policy under this Section 7.03(B), may permit Participants
to appoint an Investment Manager or Managers, which may be the Trustee,
Custodian or an affiliate thereof, to render investment allocation services,
investment advice or management services (collectively, an “investment services
program”) to the appointing Participants.

 

(5)         Failure to give direction/default investments. If a Participant
fails to give direction as to the investment of his/her Account or of any
portion thereof which is subject to Participant direction, the Trustee (or other
applicable Plan fiduciary) may invest the undirected Account assets in one or
more default investments of the Trustee’s (or other applicable Plan fiduciary’s)
choosing. Any such default investments may, but are not required to comply with
ERISA Section 404(c)(5) and the regulations thereunder, relating to qualified
default investment alternatives (QDIA).

 

(C)            Direction Consistent with Plan. To constitute a proper direction,
any direction of investment given to the Trustee or Custodian under the Plan
must be in accordance with the Plan terms and must not be contrary to ERISA.

 

7.04 ACCOUNT ADMINISTRATION, VALUATION AND EXPENSES.

 

(A)            Individual Accounts. The Plan Administrator, as necessary for the
proper administration of the Plan, will maintain, or direct the Trustee to
maintain, a separate Account, or multiple Accounts, in the name of each
Participant to reflect the Participant’s Account Balance under the Plan. The
Plan Administrator will make its allocations of Employer Contributions and of
Earnings, or will request the Trustee to make such allocations, to the Accounts
of the Participants as necessary to maintain proper Plan records and in
accordance with the applicable: (i) Contribution Types under Section 7.04(A)(1);
(ii) allocation conditions under Section 3.06; (iii) investment account types
under Section 7.04(A)(2); and (iv) Earnings allocation methods under
Section 7.04(B). The Plan Administrator may also maintain, or direct the Trustee
to maintain, a separate temporary Account for Participant forfeitures which
occur during a Plan Year, pending their accrual and allocation in accordance
with the Plan terms, or for other special items as the Plan Administrator
determines is necessary and appropriate for proper plan administration.

 

(1)         By Contribution Type. The Plan Administrator, will establish Plan
Accounts for each Participant as necessary to reflect his/her Accounts
attributable to the following Contribution Types and the Earnings attributable
thereto: Pre-Tax Deferrals, Roth Deferrals, Regular Matching Contributions,
Nonelective and other Employer Contributions, QNECs, QMACs, Safe Harbor
Contributions, Additional Matching Contributions, Rollover Contributions
(including Roth versus pre-tax amounts), In-Plan Roth Rollover Contributions,
Transfers, SIMPLE Contributions, Prevailing Wage Contributions, Employee
Contributions, DECs and Designated IRA Contributions.

 

(2)         By investment account type. The Plan Administrator will establish
separate Accounts for each Participant as necessary to reflect his/her
investment account types as described below:

 

(a)         Pooled Accounts. A Pooled Account is an Account which for investment
purposes is not a Segregated Account or a Participant-Directed Account. If any
or all Plan investment Accounts are Pooled Accounts, each Participant’s Account
has an undivided interest in the assets comprising the Pooled Account. In a
Pooled Account, the value of each Participant’s Account Balance consists of that
proportion of the net worth (at fair market value) of the Trust Fund which the
net credit balance in his/her Account (exclusive of the cash value of incidental
benefit insurance contracts) bears to the total net credit balance in the
Accounts (exclusive of the cash value of the incidental benefit insurance
contracts) of all Participants plus the cash surrender value of any incidental
benefit insurance contracts held by the Trustee on the Participant’s life.

 

(b)         Participant-Directed Accounts. A Participant-Directed Account is an
Account that the Plan Administrator establishes and maintains or directs the
Trustee to establish and maintain for a Participant to invest in one or more
assets that are not pooled assets held by the Trust, such as assets in a
brokerage account or other property in which other Participants do not have any
interest. As the Plan Administrator determines, a Participant-Directed Account
may provide for a limited number and type of investment options or funds, or may
be open-ended and subject only to any limitations imposed by ERISA. A
Participant may have one or more Participant-Directed Accounts in addition to
Pooled or Segregated Accounts. A Participant-Directed Account is credited and
charged with the Earnings under Section 7.04(B)(4)(e). As of each Valuation
Date, the Plan Administrator must reduce a Participant-Directed Account for any
forfeiture arising from Section 5.07 after the Plan Administrator has made all
other allocations, changes or adjustments to the Account (excluding Earnings)
for the Valuation Period.

 

(c)          Segregated Accounts. A Segregated Account is an Account the Plan
Administrator establishes and maintains or directs the Trustee to establish and
maintain for a Participant: (i) as the result of a cash-out repayment under
Section 5.04; (ii) to facilitate installment payments under Section 6.03;
(iii) to hold a QDRO amount under Section 6.05; (iv) to prevent a distortion of
Plan Earnings allocations; or (v) for such other purposes as the

 

74

--------------------------------------------------------------------------------


 

Plan Administrator may direct. A Segregated Account receives all income it earns
and bears all expense or loss it incurs. The Trustee will invest the assets of a
Segregated Account consistent with the purpose for which the Plan Administrator
or Trustee established the Account. As of each Valuation Date, the Plan
Administrator must reduce a Segregated Account for any forfeiture arising under
Section 5.07 after the Plan Administrator has made all other allocations,
changes or adjustments to the Account (excluding Earnings) for the Valuation
Period.

 

(3)         Amount of Account/distributions. The amount of a Participant’s
Account, as determined by the Plan Administrator, is equal to the sum of all
contributions, Earnings and other additions credited to the Account, less all
distributions (including distributions to Beneficiaries and to alternate payees
and also including disbursement of Plan loan proceeds), expenses and other
charges against the Account as of a Valuation Date or other relevant date. For
purposes of a distribution under the Plan, the amount of a Participant’s Account
Balance is determined based upon its value on the Valuation Date immediately
preceding or coinciding with the date of the distribution. If any or all Plan
investment Accounts are Participant-Directed Accounts, the directing
Participant’s Account Balance consists of the assets held within the
Participant-Directed Account and the value of the Account is determined based
upon the fair market value of such assets.

 

(4)         Account statements. As soon as practicable after the Accounting Date
of each Plan Year and any other date that ERISA requires, the Plan Administrator
will deliver within any time prescribed by ERISA, to each Participant (and to
each Beneficiary) a statement reflecting the amount of his/her Account Balance
in the Trust as of the statement date or most recent Valuation Date. The
statement will also include any and all other information as of that date that
ERISA may require. No Participant, except the Plan Administrator/Participant or
Trustee/Participant, has the right to inspect the records reflecting the Account
of any other Participant.

 

(B)            Allocation of Earnings. This Section 7.04(B) applies solely to
the allocation of Earnings of the Trust Fund. The Plan Administrator will
allocate Employer Contributions and Participant forfeitures, if any, in
accordance with Article III.

 

(1)              Allocate as of Valuation Date. As of each Valuation Date, the
Plan Administrator must adjust Accounts to reflect Earnings for the Valuation
Period since the last Valuation Date.

 

(2)              Definition of Valuation Date. A Valuation Date under this Plan
is each: (a) Accounting Date; (b) Valuation Date the Employer elects in its
Adoption Agreement; or (c) Valuation Date the Plan Administrator establishes
under Section 7.02(C)(4). The Employer in its Adoption Agreement or the Plan
Administrator may elect alternative Valuation Dates for the different
Contribution Types which the Plan Administrator maintains under the Plan.

 

(3)              Definition of Valuation Period. The Valuation Period is the
period beginning on the day after the last Valuation Date and ending on the
current Valuation Date.

 

(4)              Allocation methods. The Plan Administrator will allocate
Earnings to the Participant Accounts in accordance with the daily valuation
method, balance forward method, balance forward with adjustment method, weighted
average method, Participant-Directed Account method, or other method the
Employer elects under its Adoption Agreement. The Employer in its Adoption
Agreement may elect alternative methods under which the Plan Administrator will
allocate the Earnings to the Accounts reflecting different Contribution Types or
investment Account types which the Plan Administrator maintains under the Plan.
The Plan Administrator first will adjust the Participant Accounts, as those
Accounts stood at the beginning of the current Valuation Period, by reducing the
Accounts for any forfeitures, distributions, and loan disbursement payments
arising under the Plan, for expenses charged during the Valuation Period to the
Accounts in accordance with Section 7.04(C)(2)(b) (expenses directly related to
a Participant’s Account) and Section 9.01 (relating to insurance premiums), and
for the cash value of incidental benefit insurance contracts. The Plan
Administrator then, subject to the restoration allocation requirements of the
Plan, will allocate Earnings under the applicable valuation method.

 

(a)         Daily valuation method. If the Employer in its Adoption Agreement
elects to apply the daily valuation method, the Plan Administrator will allocate
Earnings on each day of the Plan Year for which Plan assets are valued on an
established market and the Trustee is conducting business. Under the daily
valuation method, all assets subject to such method are subject to daily
valuation. The assets may be held in Participant-Directed Accounts or in
Accounts which are subject to Trustee or other fiduciary investment direction.

 

(b)         Balance forward method. If the Employer in its Adoption Agreement
elects to apply the balance forward method, the Plan Administrator will allocate
Earnings pro rata to the adjusted Participant Accounts, since the last Valuation
Date.

 

(c)          Balance forward with adjustment method. If the Employer in its
Adoption Agreement elects to apply the balance forward with adjustment method,
the Plan Administrator will allocate pursuant to the balance forward method,
except it will treat as part of the relevant Account at the beginning of the
Valuation Period the percentage of the contributions made as the Employer elects
in its Adoption Agreement, during the Valuation Period the Employer elects in
its Adoption Agreement.

 

(d)         Weighted average method. If the Employer in its Adoption Agreement
elects to apply a weighted average allocation method, the Plan Administrator
will allocate pursuant to the balance forward method, except it will treat a
weighted portion of the applicable contributions as if includible in the
Participant’s Account as of the beginning of the Valuation Period. The weighted
portion is a fraction, the numerator of which is the number of months in the
Valuation Period, excluding each month in the Valuation Period which begins
prior to the contribution date of the applicable contributions, and the
denominator of which is the number of months in the Valuation Period. The
Employer in its Adoption Agreement may elect to substitute a weighting period
other than months for purposes of this weighted average allocation.

 

(e)          Participant-Directed Account method. The Employer in its Adoption
Agreement must elect to apply the Participant-Directed Account method to any
Participant-Directed Account under the Plan. See Sections 7.03(B) and
7.04(A)(2)(b). Under the Participant-Directed Account method: (i) each
Participant-Directed Account is

 

75

--------------------------------------------------------------------------------


 

credited and charged with the Earnings such Account generates; (ii) the
Employer’s election, if any, in its Adoption Agreement of another method for the
allocation of Earnings will not apply to any Participant-Directed Account; and
(iii) the Participant-Directed Account may be valued as often as daily, but will
be valued at least annually, and all assets in the Account are not necessarily
valued on the same frequency. An Account which is subject to the
Participant-Directed Account method includes an individual brokerage account or
similar account in title to the Trustee for the benefit of the Participant.

 

(5)         Special Earnings allocation rules.

 

(a)         Code §415 Excess Amounts. An Excess Amount described in Article IV
does not share in the allocation of Earnings described in this Section 7.04(B).

 

(b)         Contributions prior to accrual or precise determination. If the
Employer in its Adoption Agreement elects to impose one or more allocation
conditions under Section 3.06 and the Employer contributes to the Plan amounts
which at the time of the contribution have not accrued under the Plan terms
(“pre-accrual contributions”), the Trustee may hold the pre-accrual
contributions in the Trust and may invest such contributions as the Trustee (or
other applicable Plan fiduciary) determines, pending accrual and allocation to
Participant Accounts. When the Plan Administrator allocates to Participants who
have satisfied the Plan’s allocation conditions the Employer’s pre-accrual
contributions, the Plan Administrator also will allocate the Earnings thereon
pro rata in relation to each Participant’s share of the pre-accrual
contribution. The Plan Administrator also may elect to apply this
Section 7.04(B)(5)(b) to any other situation in which the Plan Administrator
cannot determine precisely the amount a Participant’s allocation as of the date
that the Employer makes an Employer Contribution (excluding Elective Deferrals)
to the Trust. The Employer in Appendix B may elect an alternative
nondiscriminatory method to allocate the Earnings attributable to contributions
described in this Section 7.04(B)(5)(b).

 

(c)          Forfeitures prior to accrual/allocation. The Trustee (or other
applicable Plan fiduciary) will direct the investment of any separate temporary
forfeiture Account created under Section 7.04(A). As of each Accounting Date, or
interim Valuation Date, if applicable, the Plan Administrator will allocate the
Earnings from the temporary forfeiture Account, if any, to the Accounts of the
Participants in accordance with the provisions of Section 7.04(B)(4), or will
allocate such Earnings in the same manner as Earnings on pre-accrual
contributions under Section 7.04(B)(5)(b).

 

(d)         Accounting after Forfeiture Break in Service. If a Participant
re-enters the Plan subsequent to his/her having a Forfeiture Break in Service
(as defined in Section 5.06(B)), the Plan Administrator, or the Trustee, must
maintain a separate Account for the Participant’s pre-Forfeiture Break in
Service Account Balance and a separate Account for his post-Forfeiture Break in
Service Account Balance, unless the Participant’s entire Account Balance under
the Plan is 100% Vested.

 

(e)          Coordination of allocation and valuation elections. If the Plan is
a 401(k) Plan that provides for Elective Deferrals, if the Plan permits Employee
Contributions, or if the Plan allocates Nonelective or Matching Contributions as
of any date other than the last day of the Plan Year, the Employer in its
Adoption Agreement must elect the method the Plan Administrator will apply to
allocate Earnings to such contributions made during the Plan Year and must elect
any alternative Valuation Dates for the different Account types which the Plan
Administrator maintains under the Plan.

 

(C)       Plan Expenses. The Plan Administrator consistent with ERISA must
determine whether a particular Plan expense is a settlor expense which the
Employer must pay.

 

(1)         Employer election as to non-settlor expenses. The Employer will
direct the Plan Administrator as to whether the Employer will pay any or all
non-settlor reasonable Plan expenses or whether the Plan must bear the expense.

 

(2)         Allocation of Plan expense. As to any and all non-settlor reasonable
Plan expenses, including Trustee fees, which the Employer determines that the
Plan will pay, the Plan Administrator has discretion: (i) to determine which of
such expenses will charged to the Plan as a whole and the method of allocating
such Plan expenses under Section 7.04(C)(2)(a); (ii) to determine which of such
expenses the Plan will charge to an individual Participant’s Account under
Section 7.04(C)(2)(b); and (iii) to adopt an expense policy regarding the
foregoing. The Plan Administrator must exercise its discretion under this
Section 7.04(C)(2) in a reasonable, uniform and nondiscriminatory manner. The
Plan Administrator will direct the Trustee to pay from the Trust and to charge
to the overall Plan or to particular Participant Accounts the expenses under
this Section 7.04(C)(2) in accordance with the Plan Administrator’s election of
expense charging method or policy.

 

(a)         Charge to overall Plan (pro rata or per capita). If the Plan
Administrator charges a Plan expense to the Accounts of all Participants, the
Plan Administrator may allocate the Plan expense either pro rata in relation to
the total balance in each Account on the date the expense is allocated (using
the balance determined as of the most recent Valuation Date) or per capita (an
equal amount) to each Participant’s Account.

 

(b)         Charge to individual Participant Accounts. The Plan Administrator
may charge a Participant’s Account for any reasonable Plan expenses directly
related to that Account, including, but not limited to the following categories
of fees or expenses: distribution, loan, acceptance of rollover, QDRO, “lost
Participant” search, account maintenance, brokerage accounts, investment
management and benefit calculations. The Plan Administrator may charge a
Participant’s Account for the reasonable expenses incurred in connection with
the maintenance of or a distribution from that Account even if the charging of
such expenses would result in the elimination of the Participant’s Account or in
the Participant’s not receiving an actual distribution. However, if the actual
Account expenses exceed the Participant’s Account Balance, the Plan
Administrator will not charge the Participant outside of the Plan for such
excess expenses.

 

(c)          Participant’s direct payment of investment expenses. The Plan
Administrator may permit Participants to pay directly (outside the Plan) to the
service provider Plan expenses such as investment management fees, provided such
expenses: (i) would be properly payable either by the Employer or the Plan and
are not “settlor” expenses payable exclusively by the Employer; (ii) are not
paid by the Employer or by the Plan;

 

76

--------------------------------------------------------------------------------


 

and (iii) are not intrinsic to the value of the Plan assets as described in Rev.
Rul. 86-142 or in any successor ruling. This Section 7.04(C)(2)(c) does not
permit a Participant to reimburse the Plan for expenses the Plan previously has
paid. To the extent a Participant does not pay an expense the Participant may
pay according to this Section 7.04(C)(2)(c), the Plan Administrator will charge
the expense under Sections 7.04(C)(2)(a) or 7.04(C)(2)(b) in accordance with the
Plan Administrator’s expense policy.

 

(d)         Charges to former Employee-Participants. The Plan Administrator may
charge reasonable Plan expenses to the Accounts of former Employee-Participants,
even if the Plan Administrator does not charge Plan expenses to the Accounts of
current Employee-Participants. The Plan Administrator may charge different
amounts or types of reasonable Plan expenses to the Accounts of former
Employee-Participants, versus what it charges to the Accounts of current
Employee-Participants. The Plan Administrator may charge the Accounts of former
Employee-Participants by applying one of the Section 7.04(C)(2)(a) or
(b) methods.

 

(e)          ERISA compliance. This Section 7.04(C) does not authorize the Plan
to charge a Participant for information that ERISA requires the Plan to furnish
free of charge upon the Participant’s request. In addition, the Plan
Administrator as ERISA may require, must disclose the nature of any Plan
expenses and the manner of charging of any Plan expenses to the Plan or to
particular Participant Accounts and must apply its expense policy in a manner
which is consistent with ERISA.

 

(D)            ERISA Fee Recapture Account. The Plan Administrator in its
discretion may use an ERISA Fee Recapture Account to pay non-settlor Plan
Expenses and may allocate funds in the ERISA Recapture Account (or excess funds
therein after payment of Plan Expenses) as Earnings. The Plan Administrator will
exercise its discretion in a reasonable, uniform and nondiscriminatory manner.

 

(1)         Definition of ERISA Fee Recapture Account. An ERISA Fee Recapture
Account is an account designated to receive amounts which a Plan service
provider receives in the form of 12b-1 fees, sub-transfer agency fees,
shareholder servicing fees or similar amounts (also known as “revenue sharing”),
which the service provider receives from a source other than the Plan and which
the service provider may remit to the Plan.

 

(E)       Late Trading and Market Timing Settlement. In the event the Plan
becomes entitled to a settlement from a mutual fund or other investment relating
to late trading, market timing or other activities, the Plan Administrator will
allocate the settlement proceeds to Participants and Beneficiaries in accordance
with FAB 2006-01.

 

7.05 PARTICIPANT ADMINISTRATIVE PROVISIONS.

 

(A)            Beneficiary Designation. A Participant from time to time may
designate, in writing, any person(s) (including a trust or other entity),
contingently or successively, to whom the Trustee will pay all or any portion of
the Participant’s Vested Account Balance (including any life insurance proceeds
payable to the Participant’s Account) in the event of death. A Participant under
Section 6.03(B)(1) also may designate the method of distribution of his/her
Account to the Beneficiary. The Plan Administrator will prescribe the form for
the Participant’s written designation of Beneficiary and, upon the Participant’s
proper completion and filing of the form with the Plan Administrator, the form
effectively revokes all designations filed prior to that date by the same
Participant. This Section 7.05(A) also applies to the interest of a deceased
Beneficiary or a deceased alternate payee where the Beneficiary or alternate
payee has designated a Beneficiary.

 

(1)         Automatic revocation of spousal designation. A divorce decree
revokes the Participant’s prior designation, if any, of his/her spouse or former
spouse as his/her Beneficiary under the Plan unless: (a) a QDRO provides
otherwise; or (b) the Employer in Appendix B elects otherwise. This
Section 7.05(A)(1) applies solely to a Participant whose divorce becomes
effective on or after the date the Employer executes this Plan unless: (i) the
Plan is a Restated Plan and the prior Plan contained a provision to the same
effect; or (ii) regardless of the application of (i), the Employer in Appendix A
provides for a special Effective Date for this Section 7.05(A)(1).

 

(2)         Coordination with QJSA/QPSA requirements. If Section 6.04 applies to
the Participant, this Section 7.05 does not impose any special spousal consent
requirements on the Participant’s Beneficiary designation unless the Participant
waives the QJSA or QPSA benefit. If the Participant waives the QJSA or QPSA
benefit without spousal consent to the Participant’s Beneficiary designation:
(a) any waiver of the QJSA or of the QPSA is not valid; and (b) if the
Participant dies prior to his/her Annuity Starting Date, the Participant’s
Beneficiary designation will apply only to the portion of the death benefit
which is not payable as a QPSA. Regarding clause (b), if the Participant’s
surviving spouse is a primary Beneficiary under the Participant’s Beneficiary
designation, the Trustee will satisfy the spouse’s interest in the Participant’s
death benefit first from the portion which is payable as a QPSA.

 

(3)         Profit Sharing Plan exception. If the Plan is a Profit Sharing Plan
which the Employer under Section 6.04(G) has elected in its Adoption Agreement
to exempt all Exempt Participants from the QJSA and QPSA requirements of
Section 6.04, the Beneficiary designation of a married Exempt Participant, as
described in Section 6.04(G), is not valid unless the Participant’s spouse
consents (in the manner described in Section 6.04(A)(7)) to the Beneficiary
designation. The spousal consent requirement in this Section 7.05(A)(3) does not
apply if the Participant’s spouse is the Participant’s sole primary Beneficiary.
A “sole primary Beneficiary” is the individual who has an unconditional right to
all of the Participant’s Account Balance upon the Participant’s death.

 

(a)         One-Year Marriage Rule. The Employer in its Adoption Agreement will
elect whether to apply the “one-year marriage rule”. If the Employer elects to
apply the one-year marriage rule, the spousal consent requirement of this
Section 7.05(A)(3) does not apply unless the Exempt Participant and his/her
spouse were married throughout the one year period ending on the date of the
Participant’s death. If the Employer elects to apply the one-year marriage
rule under this Section 7.05(A)(3), but the Participant is not an Exempt
Participant (such that the QJSA and QPSA requirements apply to the Participant),
the one-year marriage rule under Section 6.04(B) applies only to the QPSA.

 

77

--------------------------------------------------------------------------------


 

(4)         Limitation on frequency of Beneficiary changes. A Participant may
change his/her Beneficiary in accordance with this Section 7.05(A) as often as
the Participant wishes, unless the Employer in Appendix B elects to impose a
minimum time interval between changes, but with an exception for certain major
life events, such as death of a Beneficiary, divorce and other such events as
the Plan Administrator reasonably may determine.

 

(5)         Definition of spouse. The Employer in Appendix B may define the term
“spouse” for all Plan purposes.

 

(B)            Default Beneficiary. If: (i) a Participant fails to name a
Beneficiary in accordance with Section 7.05(A); or (ii) the Beneficiary (and all
contingent or successive Beneficiaries) whom the Participant designates
predecease the Participant, are invalid for any reason, or disclaim the
Participant’s Vested Account Balance and the Plan Administrator has accepted the
disclaimers as valid, then the Trustee (subject to any contrary provision in
Appendix B under Section 7.05(C)) will distribute the Participant’s Vested
Account Balance in accordance with Section 6.03 in the following order of
priority to:

 

(1)         Spouse. The Participant’s surviving spouse (without regard to the
one-year marriage rule of Sections 6.04(B) and 7.05(A)(3)(a)), except where the
spouse would be revoked as Beneficiary under Section 7.05(A)(1), had the
Participant named the spouse as Beneficiary; and if no surviving spouse to

 

(2)         Descendants. The Participant’s children (including adopted
children), in equal shares by right of representation (one share for each
surviving child and one share for each child who predeceases the Participant
with living descendants); and if none to

 

(3)         Parents. The Participant’s surviving parents, in equal shares; and
if none to

 

(4)         Estate. The Participant’s estate.

 

(C)            Administration of Default Provision. The Employer in Appendix B
may specify a different list or ordering of the list of default beneficiaries
than under Section 7.05(B); provided however, that if the Plan is a Profit
Sharing Plan, and the Plan includes Exempt Participants, as to such Exempt
Participants, the Employer may not specify a different default Beneficiary list
or order unless the Participant’s surviving spouse will be the sole primary
Beneficiary. The Plan Administrator will direct the Trustee as to the
distribution method and to whom the Trustee will make the distribution under
Section 7.05(B).

 

(D)            Death of Beneficiary. If the Beneficiary survives the
Participant, but dies prior to distribution of the Participant’s entire Vested
Account Balance, the Trustee will distribute the remaining Vested Account
Balance in the same manner as described in Sections 7.05(B) and (C) (applied as
though the Beneficiary were the Participant) unless: (1) the Participant’s
Beneficiary designation provides otherwise; or (2) the Beneficiary has properly
designated a beneficiary. A Beneficiary only may designate a beneficiary for the
Participant’s Account Balance remaining at the Beneficiary’s death if the
Participant has not previously designated a successive contingent beneficiary
and the Beneficiary’s designation otherwise complies with the Plan terms.

 

(E)            Simultaneous Death of Participant and Beneficiary. If a
Participant and his/her Beneficiary should die simultaneously, or under
circumstances that render it difficult or impossible to determine who
predeceased the other, then unless the Participant’s Beneficiary designation
otherwise specifies, the Plan Administrator will presume conclusively that the
Beneficiary predeceased the Participant.

 

(F)             Incapacitated Participant or Beneficiary. If, in the opinion of
the Plan Administrator, a Participant or Beneficiary entitled to a Plan
distribution is not able to care for his/her affairs because of a mental
condition, a physical condition, or by reason of age, at the direction of the
Plan Administrator, the Trustee will make the distribution to the Participant’s
or Beneficiary’s guardian, conservator, trustee, custodian (including under a
Uniform Transfers or Gifts to Minors Act) or to his/her attorney-in-fact or to
other legal representative, upon furnishing evidence of such status satisfactory
to the Plan Administrator and to the Trustee. The Plan Administrator and the
Trustee do not have any liability with respect to payments so made and neither
the Plan Administrator nor the Trustee has any duty to make inquiry as to the
competence of any person entitled to receive payments under the Plan.

 

(G)           Assignment or Alienation. Except as provided in Code
§414(p) relating to QDROs (or a domestic relations order entered into before
January 1, 1985) and in Code §401(a)(13) relating to certain voluntary,
revocable assignments, judgments and settlements, neither a Participant nor a
Beneficiary may anticipate, assign or alienate (either at law or in equity) any
benefit provided under the Plan, and the Trustee will not recognize any such
anticipation, assignment or alienation. Except as provided by Code §401(a)(13),
a benefit under the Plan is not subject to attachment, garnishment, levy,
execution or other legal or equitable process.

 

(H)           Information Available. Any Participant or Beneficiary without
charge may examine the Plan description, copy of the latest annual report, any
bargaining agreement, this Plan and Trust, and any contract or any other
instrument which relates to the establishment or administration of the Plan or
Trust. The Plan Administrator will maintain all of the items listed in this
Section 7.05(H) in its office, or in such other place or places as it may
designate from time to time in order to comply with ERISA, for examination
during reasonable business hours. Upon the written request of a Participant or a
Beneficiary, the Plan Administrator must furnish the Participant or Beneficiary
with a copy of any item listed in this Section 7.05(H). The Plan Administrator
may impose a reasonable copying charge upon the requesting person.

 

(I)           Claims Procedure for Denial of Benefits. A Participant or a
Beneficiary may file with the Plan Administrator a written claim for benefits,
if the Participant or the Beneficiary disputes the Plan Administrator’s
determination regarding the Participant’s or Beneficiary’s Plan benefit.
However, the Plan will distribute only such Plan benefits to Participants or
Beneficiaries as the Plan Administrator in its discretion determines a
Participant or Beneficiary is entitled to receive. The Plan Administrator will
create a written claims procedure as part of (or which accompanies) the Plan’s
summary plan description. This Section 7.05(I) specifically incorporates the
written claims procedure as from time to time published by the Plan
Administrator as a part of the Plan, except that the Plan Administrator may
amend the claims procedure without regard

 

78

--------------------------------------------------------------------------------


 

to Section 11.02. If the Plan Administrator pursuant to the Plan’s written
claims procedure makes a final written determination denying a Participant’s or
Beneficiary’s benefit claim, the Participant or Beneficiary to preserve the
claim must file an action with respect to the denied claim not later than 180
days following the date of the Plan Administrator’s final written determination.

 

(J)         Inability to Determine Beneficiary. In the event that the Plan
Administrator is unable to determine the identity of a Participant’s Beneficiary
under circumstances of competing claims or otherwise, the Plan Administrator may
file an interpleader action seeking an order of the court as to the
determination of the Beneficiary. The Plan Administrator, the Trustee and other
Plan fiduciaries may act in reliance upon any proper order issued under this
Section 7.05(J) in maintaining, distributing or otherwise disposing of a
Participant’s Account under the Plan terms, to any Beneficiary specified in the
court’s order.

 

7.06 PLAN LOANS.

 

(A)            Loan Policy. The Plan Administrator, at any time and in its sole
discretion, may establish, amend or terminate a policy which the Trustee must
observe in making Plan loans, if any, to Participants and to Beneficiaries. If
the Plan Administrator adopts a loan policy, the loan policy must be
nondiscriminatory and must be in writing. The policy must include: (1) the
identity of the person or positions authorized to administer the Participant
loan program; (2) the procedure for applying for a loan; (3) the criteria for
approving or denying a loan; (4) the limitations, if any, on the types and
amounts of loans available; (5) the procedure for determining a reasonable rate
of interest; (6) the types of collateral which may secure the loan; and (7) the
events constituting default and the steps the Plan will take to preserve Plan
assets in the event of default. A loan policy the Plan Administrator adopts
under this Section 7.06(A) is part of the Plan, except that the Plan
Administrator may amend or terminate the policy without regard to Section 11.02.

 

(B)            Requirements for Plan Loans. The Trustee, as directed by the Plan
Administrator will make a Plan loan to a Participant or to a Beneficiary in
accordance with the loan policy, under Section 7.06(A), provided: (1) loans are
available to all Participants and Beneficiaries on a reasonably equivalent basis
and are not available in a greater amount for HCEs than for NHCEs; (2) the loan
is adequately secured and bears a reasonable rate of interest; (3) the loan
provides for repayment within a specified time (except that the loan policy may
suspend loan payments pursuant to Code §414(u)(4)); (4) the default provisions
of the note permit offset of the Participant’s Vested Account Balance only at
the time when the Participant has a distributable event under the Plan, but
without regard to whether the Participant consents to distribution as otherwise
may be required under Section 6.01(A)(2); (5) the amount of the loan does not
exceed (at the time the Plan extends the loan) the present value of the
Participant’s Vested Account Balance; and (6) the loan otherwise conforms to the
exemption provided by Code §4975(d)(1).

 

(C)            Default as Distributable Event. The loan policy may provide a
Participant’s loan default is a distributable event with respect to the
defaulted amount, irrespective of whether the Participant otherwise has incurred
a distributable event at the time of default, except as to Restricted
401(k) Accounts or Restricted Pension Accounts under Section 6.01(C)(4) which
the Participant used to secure his/her loan and which are not then distributable
at the time of default. See Section 6.06.

 

(D)            QJSA/QPSA Requirements. If the QJSA/QPSA requirements of
Section 6.04 apply to the Participant, the Participant may not pledge any
portion of his/her Account Balance that is subject to such requirements as
security for a loan unless, within the 180 day period ending on the date the
pledge becomes effective, the Participant’s spouse, if any, consents (in a
manner described in Section 6.04 other than the requirement relating to the
consent of a subsequent spouse) to the security or, by separate consent, to an
increase in the amount of security. See Section 6.04(D) regarding the affect of
an outstanding loan pledge on the QJSA or QPSA benefit.

 

(E)            Treatment of Loan as Participant-Directed. The Plan
Administrator, to the extent provided in a written loan policy and consistent
with Section 7.03(B)(3), will treat a Plan loan made to a Participant as a
Participant-Directed Account, even if the Plan otherwise does not permit a
Participant to direct his/her Account investments. Where a loan is treated as a
Participant-Directed Account, the borrowing Participant’s Account alone shares
in any interest paid on the loan, and the Account alone bears any expense or
loss it incurs in connection with the loan. The Trustee may retain any principal
or interest paid on the borrowing Participant’s loan in a Segregated Account (as
described in Section 7.04(A)(2)(c)) on behalf of the borrowing Participant until
the Trustee (or the Named Fiduciary, in the case of a nondiscretionary Trustee)
deems it appropriate to add the loan payments to the Participant’s Account under
the Plan.

 

7.07 LOST PARTICIPANTS. If the Plan Administrator is unable to locate any
Participant or Beneficiary whose Account becomes distributable under the Plan or
if the Plan has made a distribution, but the Participant for any reason does not
cash the distribution check (a “lost Participant”), the Plan Administrator will
apply the provisions of this Section 7.07. The provisions of this Section 7.07
no longer apply if the Plan Administrator, prior to taking action to dispose of
the lost Participant’s Account under Section 7.07(A)(2) or 7.07(B)(2), is able
to complete the distribution.

 

(A)            Ongoing Plan. The provisions of this Section 7.07(A) apply if the
Plan is ongoing.

 

(1)              Attempt to Locate. The Plan Administrator must conduct a
reasonable and diligent search for the Participant, using one or more of the
search methods described in Section 7.07(C).

 

(2)              Failure to locate/disposition of Account. If a lost Participant
remains unlocated after 6 months following the date the Plan Administrator first
attempts to locate the lost Participant using any of the search methods
described in Section 7.07(C), the Plan Administrator may forfeit the lost
Participant’s Account, provided the Account is not subject to the Automatic
Rollover rules of Section 6.08(D). If the Plan Administrator forfeits the lost
Participant’s Account, the forfeiture occurs at the end of the above-described
6-month period and the Plan Administrator will allocate the forfeiture in
accordance with Section 3.07. The Plan Administrator under this
Section 7.07(A)(2) will forfeit the entire Account of the lost Participant,
including Elective Deferrals and Employee Contributions.

 

79

--------------------------------------------------------------------------------


 

(3)         Subsequent restoration of forfeiture. If a lost Participant whose
Account was forfeited thereafter at any time but before the Plan has been
terminated makes a claim for his/her forfeited Account, the Plan Administrator
will restore the forfeited Account to the same dollar amount as the amount
forfeited, unadjusted for Earnings occurring subsequent to the forfeiture. The
Plan Administrator will make the restoration in the Plan Year in which the lost
Participant makes the claim, first from the amount, if any, of Participant
forfeitures the Plan Administrator otherwise would allocate for the Plan Year,
and then from the amount or additional amount the Employer contributes to the
Plan for the Plan Year. The Employer in Appendix B may provide that the Plan
Administrator will use Trust Fund Earnings for the Plan Year, if any, as a
source of the restoration, or may modify the order of priority of the sources of
restoration described in the previous sentence. The Plan Administrator will
distribute the restored Account to the lost Participant not later than 60 days
after the close of the Plan Year in which the Plan Administrator restores the
forfeited Account.

 

(B)       Terminating plan. The provisions of this Section 7.07(B) apply if the
Plan is terminating.

 

(1)         Attempt to locate. The Plan Administrator, to attempt to locate a
lost Participant when the plan is terminating, must conduct a reasonable and
diligent search for the Participant, using all four search methods described in
clauses (1) through (4) of Section 7.07(C). In addition, the Plan Administrator
may use a search method described in clause (5) of Section 7.07(C).

 

(2)         Failure to locate/disposition of Account. If a lost Participant
remains unlocated after a reasonable period the Plan Administrator will
distribute the Participant’s Account under Sections 7.07(B)(2)(a), (b) or (c) as
applicable.

 

(a)         No Annuity Contract/no other Defined Contribution Plan. If the
terminating Plan does not provide for an Annuity Contract as a method of
distribution and the Employer does not maintain another Defined Contribution
Plan, the Plan Administrator will distribute the lost Participant’s Account in
an Automatic Rollover to an individual retirement plan under Section 6.08(D),
unless the Plan Administrator determines it is impractical to complete an
Automatic Rollover or is unable to locate an individual retirement plan provider
willing to accept the rollover distribution. In such event, the Plan
Administrator may: (i) distribute the Participant’s Account to an
interest-bearing insured bank account the Plan Administrator establishes in the
Participant’s name; or (ii) distribute the Participant’s Account to the
unclaimed property fund of the state of the Participant’s last known address.

 

(b)         Plan provides Annuity Contract/no other Defined Contribution Plan.
If the terminating Plan provides for an Annuity Contract as a method of
distribution and the Employer does not maintain another Defined Contribution
Plan, the Plan Administrator will purchase an Annuity Contract payable to the
lost Participant for delivery to the Participant’s last known address reflected
in the Plan’s records.

 

(c)          Employer maintains another Defined Contribution Plan. If the
Employer maintains another Defined Contribution Plan, the Plan Administrator
may, in lieu of taking the actions described in Sections 7.07(B)(2)(a) or (b),
transfer the lost Participant’s Account to the other Defined Contribution Plan.

 

(C)       Search methods. The search methods described in this Section 7.07 are:
(1) provide a distribution notice to the lost Participant at the Participant’s
last known address by certified or registered mail; (2) check with the
administrator of other employee benefit plans of the Employer that may have more
up-to-date information regarding the Participant’s whereabouts; (3) identify and
contact the Participant’s Designated Beneficiary under Section 7.05; (4) use the
IRS letter forwarding program under Rev. Proc. 94-22 or the Social Security
Administration search program; and (5) use a commercial locator service, credit
reporting agencies, the internet or other search method. Regarding search
methods (2) and (3) above, if the Plan Administrator encounters privacy
concerns, the Plan Administrator may request that the Employer or other plan
fiduciary (under (2)), or the Designated Beneficiary (under (3)), contact the
Participant or forward a letter requesting that the Participant contact the Plan
Administrator.

 

(D)       Uniformity. The Plan Administrator will apply Section 7.07 in a
reasonable, uniform and nondiscriminatory manner, but in determining a specific
course of action as to a particular Account, reasonably may take into account
differing circumstances such as the amount of a lost Participant’s Account, the
expense in attempting to locate a lost Participant, the Plan Administrator’s
ability to establish and the expense of establishing a rollover IRA, and other
factors.

 

(E)       Expenses of search. The Plan Administrator, in accordance with
Section 7.04(C)(2)(b), may charge to the Account of a Participant the reasonable
expenses incurred under this Section 7.07 and which are associated with the
Participant’s Account, without regard to whether or when the Plan Administrator
actually locates or makes a distribution to the Participant.

 

(F)        Alternative Disposition. The Plan Administrator under Sections
7.07(A) or (B) operationally may dispose of a lost Participant’s Account in any
reasonable manner. The Plan Administrator may adopt a policy under this
Section 7.07 as it deems reasonable or appropriate to administer the Accounts of
lost Participants, provided that: (1) the terms of any such policy must be
uniform and nondiscriminatory; and (2) the Plan Administrator must administer
the policy in a uniform and nondiscriminatory manner.

 

7.08 PLAN CORRECTION. The Plan Administrator, in conjunction with the Employer
and Trustee, as applicable, may undertake such correction of Plan failures as
the Plan Administrator deems necessary, including correction to preserve tax
qualification of the Plan under Code §401(a), to correct a fiduciary breach
under ERISA or to unwind (correct) a prohibited transaction under the Code or
ERISA. Without limiting the Plan Administrator’s authority under the prior
sentence, the Plan Administrator, as it determines to be reasonable and
appropriate, may undertake or assist the Employer in undertaking correction of
Plan document, operational, demographic and employer eligibility failures under
a method described in the Plan or under the Employee Plans Compliance Resolution
System (“EPCRS”) as described in Rev. Proc. 2013-12, or any successor program to
EPCRS. The Plan Administrator, as it determines to be reasonable and
appropriate, also may undertake or assist the Employer, the Trustee or other

 

80

--------------------------------------------------------------------------------


 

appropriate Plan fiduciary or Plan official in undertaking correction of a
fiduciary breach, including correction under the Voluntary Fiduciary Correction
Program (“VFCP”) or any successor program to VFCP. If the Plan is a 401(k) Plan,
the Plan Administrator to correct an operational failure (or if the allowable
period for such correction has expired), may require the Trustee to distribute
from the Plan Elective Deferrals, including Earnings thereon, and the Plan
Administrator will treat any Matching Contributions and Earnings thereon
relating to the distributed Elective Deferrals, as an Associated Matching
Contribution under Section 3.07(A)(1). To the extent the Employer must make
nonelective or matching contributions to the plan to correct a failure under
EPCRS, other than a failure relating to the ADP test or ACP test (see
Section 4.10), the Plan Administrator will use forfeitures to reduce the amount
of such contribution.

 

7.09 PROTOTYPE/VOLUME SUBMITTER PLAN STATUS. If the Plan fails initially to
qualify or to maintain qualification or if the Employer makes any amendment or
modification to a provision of the Plan (other than a proper completion of an
elective provision under the Adoption Agreement or an Appendix), the Employer no
longer may participate under this Prototype or Volume Submitter Plan. The
Employer also may not participate (or continue to participate) in this Prototype
or Volume Submitter Plan if the Trustee or Custodian is not the Sponsor or
Practitioner and does not have the written consent of the Sponsor or
Practitioner required under Section 1.67, if any, to serve in the capacity of
Trustee or Custodian. If the Employer is not entitled to participate under this
Prototype or Volume Submitter Plan, the Plan is an individually-designed plan
and the reliance procedures specified in the applicable Adoption Agreement no
longer apply.

 

7.10 PLAN COMMUNICATIONS, INTERPRETATION, AND CONSTRUCTION.

 

(A)       Plan Administrator’s Discretion/Nondiscriminatory Administration. The
Plan Administrator has total and complete discretion to interpret and construe
the Plan and to determine all questions arising in the administration,
interpretation and application of the Plan. Any determination the Plan
Administrator makes under the Plan is final and binding upon any affected
person. The Plan Administrator must exercise all of its Plan powers and
discretion, and perform all of its duties in a uniform and nondiscriminatory
manner.

 

(B)       Written Communications. All Plan-related communications by any party
must be in writing (which subject to Section 7.10(C) may include an electronic
communication). All Participant or Beneficiary notices, designations, elections,
consents or waivers must be made in a form the Plan Administrator (or, as
applicable, the Trustee) specifies or otherwise approves. Any person entitled to
notice under the Plan may waive the notice or shorten the notice period.

 

(C)       Use of Electronic Media. The Plan Administrator using any electronic
medium may give or receive any Plan notice, communicate any Plan policy, conduct
any written Plan communication, satisfy any Plan filing or other compliance
requirement and conduct any other Plan transaction to the extent permissible. A
Participant or a Participant’s spouse, to the extent authorized by the Plan
Administrator, may use any electronic medium to make or provide any Beneficiary
designation, election, notice, consent or waiver under the Plan. Any reference
in this Plan to a “form,” a “notice,” an “election,” a “consent,” a “waiver,” a
“designation,” a “policy” or to any other Plan-related communication includes an
electronic version thereof. Notwithstanding the foregoing, any Participant or
Beneficiary notices and consent that are required pursuant to the Code must
satisfy Treas. Reg. §1.401(a)-21.

 

(D)       Evidence. Anyone, including the Employer, required to give data,
statements or other information relevant under the terms of the Plan
(“evidence”) may do so by certificate, affidavit, document or other form which
the person to act in reliance may consider pertinent, reliable and genuine, and
to have been signed, made or presented by the proper party or parties. The Plan
Administrator and the Trustee are protected fully in acting and relying upon any
evidence described under the immediately preceding sentence.

 

(E)       Plan Terms Binding. The Plan is binding upon the Employer, Trustee,
Plan Administrator, Custodian (and all other service providers to the Plan),
upon Participants, Beneficiaries and all other persons entitled to benefits, and
upon the successors and assigns of the foregoing persons. See Section 8.11(C) as
to the Trust where the Employer in its Adoption Agreement elects to use a
separate trust agreement.

 

(F)        Employment Not Guaranteed. Nothing contained in this Plan, or with
respect to the establishment of the Trust, or any modification or any amendment
to the Plan or Trust, or in the creation of any Account, or with respect to the
payment of any benefit, gives any Employee, Participant or any Beneficiary any
right to employment or to continued employment by the Employer, or any legal or
equitable right against the Employer, the Trustee, the Custodian, the Plan
Administrator or any employee or agent thereof, except as expressly provided by
the Plan or the Trust.

 

(G)      Word Usage. Words used in the masculine also apply to the feminine
where applicable, and wherever the context of the Plan dictates, the plural
includes the singular and the singular includes the plural. Titles of Plan and
Adoption Agreement sections are for reference only.

 

(H)      State Law. The law of the state of the Employer’s (or if there is a
corporate Trustee, the Trustee’s, or if the Plan is fully insured, the
insurer’s) principal place of business will determine all questions arising with
respect to the provisions of the Plan and Trust. The Employer in Appendix B may
elect to apply the law of another state or appropriate legal jurisdiction.

 

(I)           Parties to Litigation. Except as otherwise provided, a Participant
or a Beneficiary is not a necessary party or required to receive notice of
process in any court proceeding involving the Plan, the Trust Fund or any
fiduciary of the Plan. Any final judgment (not subject to further appeal)
entered in any such proceeding will be binding upon the Employer, the Plan
Administrator, the Trustee, Custodian, Participants and Beneficiaries and upon
their successors and assigns.

 

(J)         Fiduciaries Not Insurers. The Trustee, the Plan Administrator and
the Employer in no way guarantee the Trust Fund from loss or depreciation. The
Employer does not guarantee the payment of any money which may be or becomes due
to any person from the Trust Fund. The liability of the Employer, the Plan
Administrator and the Trustee to make any

 

81

--------------------------------------------------------------------------------


 

distribution from the Trust Fund at any time and all times is limited to the
then available assets of the Trust.

 

(K)      Construction/Severability. The Plan, the Adoption Agreement, the Trust
and all other documents to which they refer, will be interpreted consistent with
and to preserve tax qualification of the Plan under Code §401(a) and tax
exemption of the Trust under Code §501(a) and also consistent with ERISA. To the
extent permissible, any provision which a court (or other entity with binding
authority to interpret the Plan) determines to be inconsistent with such
construction and interpretation, is deemed severed and is of no force or effect,
and the remaining Plan terms will remain in full force and effect.

 

7.11 DIVESTMENT OF EMPLOYER SECURITIES.

 

(A)       Application and Effective Date of Article. This Section 7.11 only
applies to a Plan that is an Applicable Defined Contribution Plan.

 

(1)              Definition of Applicable Defined Contribution Plan. Except as
provided herein or in Treas. Reg. §1.401(a)(35)-1, an Applicable Defined
Contribution Plan means a Defined Contribution Plan that holds Publicly Traded
Employer Securities.

 

(a)         Exclusions. An Applicable Defined Contribution Plan does not include
a one-participant plan, as defined in Code §401(a)(35)(E)(iv) or an employee
stock ownership plan (“ESOP”) as defined in Code §4975(e)(7) if: (i) the ESOP
holds no contributions (or related earnings) that are (or were ever) subject to
Code §§401(k) or 401(m); and (ii) the ESOP is a separate plan, for purposes of
Code §414(l), from any other Defined Benefit Plan or Defined Contribution Plan
maintained by the Employer.

 

(2)         Definition of Publicly Traded Employer Securities. For purposes of
this Article, a Publicly Traded Employer Security is an Employer security which
is traded on a national securities exchange that is registered under section 6
of the Securities Exchange Act of 1935 or which is traded on a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
a governmental authority and the security is deemed by the Securities and
Exchange Commission as having a “ready market” under SEC Rule 15c3-1.

 

(3)         Effective date. The provisions of Code §401(a)(35) generally apply
to Plan Years beginning after December 31, 2006. However, the provisions Treas.
Reg. §1.401(a)(35)-1 are applicable to Plan Years beginning on or after
January 1, 2011.

 

(B)       Rule Applicable to Elective Deferrals, Employee Contributions and
Rollovers. If any portion of an Applicable Individual’s Account attributable to
Elective Deferrals, Employee Contributions, or Rollover Contributions is
invested in Publicly-Traded Employer Securities, then, except as otherwise
provided herein, the Applicable Individual may elect to direct the Plan
Administrator to divest any such Securities, and to reinvest an equivalent
amount in other investment options which satisfy the requirements of
Section 7.11(D).

 

(1)         Definition of Applicable Individual/Deferrals. For purposes of this
Section 7.11(B), an Applicable Individual means: (i) a Participant; (ii) an
alternate payee who has an Account under the Plan; or (iii) a Beneficiary.

 

(C)       Rule Applicable to Employer Contributions (other than Elective
Deferrals). If any portion of an Applicable Individual’s Account attributable to
Employer Contributions other than Elective Deferrals is invested in
Publicly-Traded Employer Securities, then, except as otherwise provided herein,
the Applicable Individual may elect to direct the Plan Administrator to divest
any such Securities, and to reinvest an equivalent amount in other investment
options which satisfy the requirements of Section 7.11(D).

 

(1)         Definition of Applicable Individual/Employer Contributions. For
purposes of this Section 7.11(C), an Applicable Individual means: (i) a
Participant who has completed at least three Years of Service; (ii) an alternate
payee who has an Account under the Plan with respect to a Participant who has
completed at least three Years of Service; or (iii) a Beneficiary with respect
to a Participant who had completed at least three Years of Service. For this
purpose, a Year of Service means in accordance with Section 5.05 relating to
vesting. However, if the Plan provides for immediate vesting or applies the
Elapsed Time Method in determining vesting, a Participant completes three Years
of Service on the day immediately preceding the third anniversary of the
Participant’s Employment Commencement Date.

 

(2)         Three-year phase-in applicable to Employer Contributions. For
Employer securities acquired with Employer Contributions other than Elective
Deferrals during a Plan Year beginning before January 1, 2007, the
rule described in this Section 7.11(C) only applies to the percentage of the
Publicly Traded Employer Securities (applied separately for each class of
Securities) as follows:

 

Plan Year

 

Percentage

 

2007

 

33

%

2008

 

66

%

2009

 

100

%

 

(3)         Exception to phase-in for certain age 55 Participants. The 3-year
phase-in rule of Section 7.11(C)(2) does not apply to a Participant who had
attained age 55 and completed at least three Years of Service (as defined in
Section 7.11(C)(1) above) before the first Plan Year beginning after
December 31, 2005.

 

(D)       Investment Options. For purposes of this Section 7.11, other
investment options must include not less than three investment options, other
than Publicly Traded Employer Securities, to which the Applicable Individual who
has the right to divest under Section 7.11(B) or 7.11(C) may direct the proceeds
from the divestment of such Securities. Each of the three investment options
must be diversified and have materially different risk and return
characteristics. For this purpose, investment options that constitute a broad
range of investment alternatives within the meaning of DOL Regulation
§2550.404c-1(b)(3) are treated as being diversified and having materially
different risk and return characteristics. The Plan must provide reasonable
divestment and reinvestment opportunities at least quarterly.

 

(E)       Restrictions or Conditions on Investments in Employer Securities.
Except as permitted by Treas. Reg. §1.401(a)(35)-1(e), the Plan may not impose
restrictions or conditions on the investment of Publicly Traded Employer

 

82

--------------------------------------------------------------------------------


 

Securities which the Plan does not impose on the investment of other Plan
assets.

 

83

--------------------------------------------------------------------------------


 

ARTICLE VIII

TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

8.01                                                ACCEPTANCE. By executing the
Adoption Agreement, the Trustee or Custodian accepts the Trust created under the
Plan and agrees to perform the obligations the Plan imposes on the Trustee or
Custodian.

 

8.02                                                INVESTMENT POWERS AND
DUTIES.

 

(A)       Discretionary Trustee Powers. If the Employer in its Adoption
Agreement designates the Trustee as a discretionary Trustee, then the Trustee
has full discretion and authority with regard to the investment of the Trust
Fund, except as to a Plan asset: (i) properly under the control or the direction
of an Investment Manager, ancillary trustee or other Plan fiduciary;
(ii) subject to proper Employer or Named Fiduciary direction of investment; or
(iii) subject to proper Participant or Beneficiary direction of investment. The
Trustee is authorized and empowered, but not by way of limitation, with the
following powers:

 

(1)         General powers. To invest consistent with any part or all of the
Trust Fund in any common or preferred stocks, open-end or closed-end mutual
funds (including proprietary funds), put and call options traded on a national
exchange, United States retirement plan bonds, corporate bonds, debentures,
convertible debentures, commercial paper, U.S. Treasury bills, U.S. Treasury
notes and other direct or indirect obligations of the United States Government
or its agencies, improved or unimproved real estate situated in the United
States, limited partnerships, insurance contracts of any type, mortgages, notes
or other property of any kind, real or personal, to buy or sell options on
common stock on a nationally recognized exchange with or without holding the
underlying common stock, to open and to maintain margin accounts, to engage in
short sales, to buy and sell commodities, commodity options and contracts for
the future delivery of commodities, and to make any other investments the
Trustee deems appropriate.

 

(2)         Cash/liquidity. To retain in cash so much of the Trust Fund as it
may deem advisable to satisfy liquidity needs of the Plan and to deposit any
cash held in the Trust Fund in a bank or other institutional account at
reasonable interest or without interest if the Trustee determines that such
deposits are reasonable or necessary to facilitate a Plan transaction or for
other purposes, but consistent with the Trustee’s duties under Section 8.02(C).

 

(3)         Trustee’s common/collective funds. To invest, if the Trustee is a
bank or similar financial institution supervised by the United States or by a
state, in any type of deposit of the Trustee (or of a bank related to the
Trustee within the meaning of Code §414(b)) at a reasonable rate of interest or
in a common trust fund, as described in Code §584, or in a collective investment
fund, the provisions of which govern the investment of such assets and which the
Plan incorporates by this reference, which the Trustee (or its affiliate, as
defined in Code §1504) maintains exclusively for the collective investment of
money contributed by the bank (or the affiliate) in its capacity as Trustee and
which conforms to the rules of the Comptroller of the Currency.

 

(4)         Transact in real/personal property. To manage, sell, contract to
sell, grant options to purchase, convey, exchange, transfer, abandon, improve,
repair, insure, lease for any term even though commencing in the future or
extending beyond the term of the Trust, and otherwise deal with all property,
real or personal, in such manner, for such considerations and on such terms and
conditions as the Trustee decides.

 

(5)         Borrowing. To borrow money, to assume indebtedness, extend mortgages
and encumber by mortgage or pledge.

 

(6)         Claims. To compromise, contest, arbitrate or abandon claims and
demands affecting the investment of Trust assets, in the Trustee’s discretion.
However, nothing in this Section 8.02(A)(6) requires a Participant or
Beneficiary to arbitrate any claim under the Plan.

 

(7)         Voting/tender/exercise. To have with respect to the Trust all of the
rights of an individual owner, including the power to exercise any and all
voting rights associated with Trust assets, to give proxies, to participate in
any voting trusts, mergers, consolidations or liquidations, to tender shares and
to exercise or sell stock subscriptions or conversion rights.

 

(8)         Mineral rights. To lease for oil, gas and other mineral purposes and
to create mineral severances by grant or reservation; to pool or unitize
interests in oil, gas and other minerals; and to enter into operating agreements
and to execute division and transfer orders.

 

(9)         Title. To hold any securities or other property in the name of the
Trustee or its nominee, with depositories or agent depositories or in another
form as it may deem best, with or without disclosing the trust relationship.
However, any securities held in a nominee or street name must be held on behalf
of the Plan by: (a) a bank or trust company that is subject to supervision by
the United States or a State or a nominee of such bank or trust company; (b) a
broker or dealer registered under the Securities Exchange Act of 1934 or a
nominee of such broker or dealer; or (c) a clearing agency as defined in
Securities Exchange Act of 1934, Section 3(a)(23), or its nominee.

 

(10)  Hold pending dispute resolution. To retain any funds or property subject
to any dispute without liability for the payment of interest, and to decline to
make payment or delivery of the funds or property until a court of competent
jurisdiction makes final adjudication.

 

(11)  Litigation. To begin, maintain or defend any litigation necessary in
connection with the administration of the Plan, except the Trustee is not
obliged nor required to do so unless indemnified to its satisfaction.

 

(12)  Agents/reliance. The Trustee may employ and pay from the Trust Fund
reasonable compensation to agents, attorneys, accountants and other persons to
advise the Trustee as in its opinion may be necessary. The Trustee reasonably
may delegate to any agent, attorney, accountant or other person selected by it
any non-Trustee power or duty vested in it by the Plan, and the Trustee may act
reasonably or refrain from acting on the advice or opinion of any agent,
attorney, accountant or other person so selected.

 

84

--------------------------------------------------------------------------------


 

(13)  Employer stock/real property. The Trustee (or as applicable, Investment
Manager, Employer, Participant, or Beneficiary) may invest in qualifying
Employer securities or in qualifying Employer real property, as defined in and
as limited by ERISA.

 

(a)         Profit Sharing Plans/401(k) Plans. If the Employer’s Plan is a
Profit Sharing Plan or a 401(k) Plan, the aggregate investments in (acquisitions
and holdings of) qualifying Employer securities and in qualifying Employer real
property may comprise up to 100% of the value of Plan assets, unless the
Employer in Appendix B elects to restrict such investments to 10% of the value
of Plan assets determined immediately after the acquisition (or to some other
percentage of value which is less than 100%). Notwithstanding the foregoing,
except where permitted under ERISA §407(b)(2), if the Plan includes a
401(k) arrangement, a Participant’s Elective Deferral Account accumulated in
Plan Years beginning after December 31, 1998, including earnings thereon, may
not be invested more than 10% by value in qualifying Employer securities and
qualifying Employer real property, unless such investments are directed by the
Participant or the Participant’s Beneficiary.

 

(b)         Voting/distribution. If the Plan invests in qualifying Employer
securities, the Plan Administrator may adopt a uniform and nondiscriminatory
policy providing for the exercise of voting rights, distribution restrictions,
repurchase, put, call or right of first refusal rules, or other rights and
restrictions affecting the qualifying Employer securities.

 

(14)  Orphaned plan. If the Trustee determines that the Employer has abandoned
the Plan, the Trustee (if qualified to so act) may appoint itself as a Qualified
Termination Administrator (“QTA”) under Section 11.05(B) for purposes of
terminating the Plan and distributing all Plan Accounts. As a QTA, the Trustee
may undertake all authorized acts to wind-up the Plan, including causing the
Trust to pay from Trust assets to the QTA and to other service providers a
reasonable fee for services rendered.

 

(15)  Investment Policy. To adopt and to amend from time to time, an investment
policy consistent with the Plan’s funding policy described in Section 7.02(C)(9)

 

(16)  Catch-all. To perform any and all other acts which in the Trustee’s
judgment are necessary or appropriate for the proper and advantageous
management, investment and distribution of the Trust.

 

(B)       Nondiscretionary (directed) Trustee/Custodian Powers. The Employer in
its Adoption Agreement may designate the Trustee as a nondiscretionary Trustee.
The Employer in its Adoption Agreement in addition to designating a
discretionary or nondiscretionary Trustee, may appoint a Custodian to hold all
or any portion of the Trust Assets. Except as otherwise provided herein: (i) a
Custodian has all of the same powers and duties as a nondiscretionary Trustee;
(ii) the nondiscretionary Trustee or Custodian has all of the same powers as a
discretionary Trustee in Section 8.02(A) except that the nondiscretionary
Trustee or Custodian only may exercise such powers pursuant to a proper written
direction; and (iii) the nondiscretionary Trustee or Custodian has all the same
duties as a discretionary Trustee under Section 8.02(C). A “proper written
direction” means the written direction of a Plan fiduciary or of a Participant
or Beneficiary with authority over the Trust asset which is the subject of the
direction.

 

(1)         Modification of powers/duties. The Employer and the nondiscretionary
Trustee (or the Custodian) in a Nonstandardized Plan or Volume Submitter
Adoption Agreement, on Appendix C may limit the powers or duties of the
Custodian or the nondiscretionary Trustee to any combination of powers under
Section 8.02(A) and to any combination of duties under Section 8.02(C) or
otherwise may amend the Trust as described in Section 8.11.

 

(2)         Limited responsibility. If there is a Custodian or a
nondiscretionary Trustee under the Plan, then the Employer, in adopting this
Plan, acknowledges and agrees:

 

(a)         No discretion over Trust assets. The nondiscretionary Trustee or
Custodian does not have any discretion as to the investment or the re-investment
of the Trust Fund and the nondiscretionary Trustee or Custodian is acting solely
as a directed fiduciary as to the assets comprising the Trust Fund.

 

(b)         No review or recommendations. The nondiscretionary Trustee or the
Custodian does not have any duty to review or to make recommendations regarding
investments made pursuant to a proper written direction.

 

(c)          No action unless direction. The nondiscretionary Trustee or the
Custodian must retain any investment obtained upon a proper written direction
until receipt of another proper written direction to dispose of such investment.

 

(d)         No liability for following orders. The nondiscretionary Trustee or
the Custodian is not liable in any manner or for any reason for making,
retaining or disposing of any investment pursuant to any proper written
direction.

 

(e)          Indemnity. The Employer will indemnify, defend and hold the
nondiscretionary Trustee or the Custodian harmless from any damages, costs or
expenses, including reasonable attorneys’ fees, which the nondiscretionary
Trustee or the Custodian may incur as a result of any claim asserted against the
nondiscretionary Trustee, the Custodian or the Trust arising out of the
nondiscretionary Trustee’s or Custodian’s full and timely compliance with any
proper written direction.

 

(3)         Limitation of powers of certain Custodians. If a Custodian is a bank
which, under its governing state law, does not possess trust powers, then
Sections 8.02(A)(1), (3) as it relates to common trust funds or collective
investment funds, (4), (5), (7), and (8), Section 8.09 and Article IX do not
apply and the Custodian only has the power and the authority to exercise the
remaining powers under Section 8.02(A) and to perform the duties under
Section 8.02(C).

 

(4)         QTA. Notwithstanding any other provision of this Section 8.02(B), a
nondiscretionary Trustee or a Custodian may serve as a QTA under
Section 8.02(A)(14) without regard to receipt of any proper written direction.

 

(5)         Trustee references. Except as the Plan or the context otherwise
require, “Trustee” includes nondiscretionary Trustee and Custodian.

 

85

--------------------------------------------------------------------------------


 

(C)       Duties. The Trustee or Custodian has the following duties:

 

(1)         ERISA. If ERISA applies to the Plan and to the extent that ERISA so
requires, to act: (a) solely in the interest of Participants and Beneficiaries
for the exclusive purposes of providing benefits under the Plan and defraying
the reasonable expenses of Plan administration; (b) with the care, skill,
prudence and diligence under the circumstances then prevailing as would a
prudent person acting in a like capacity and familiar with such matters; (c) by
diversifying Trust investments so as to minimize the risk of large losses unless
not prudent under the circumstances to do so; and (d) in accordance with the
Plan to the extent that the Plan is consistent with ERISA.

 

(2)         Investment policy. To coordinate its investment policy with Plan
financial needs as communicated to it by the Plan Administrator.

 

(3)         Trust accounting. To furnish to the Employer and to the Plan
Administrator an annual statement of account showing the condition of the Trust
Fund and all investments, receipts, disbursements and other transactions
effected by the Trustee during the Plan Year covered by the statement and also
stating the assets of the Trust held at the end of the Plan Year, which
statements are conclusive on all persons, including the Employer and the Plan
Administrator, except as to any act or transaction concerning which the Employer
or the Plan Administrator files with the Trustee written exceptions or
objections within 90 days after the receipt of the statements or for which ERISA
authorizes a longer period within which to object. The Trustee also may agree
with the Employer or Plan Administrator to provide the information described in
this Section 8.02(C) more frequently than annually.

 

(4)         Trust valuation. If the Trustee is a discretionary Trustee, to value
the Trust Fund as of each Accounting Date and as applicable, the value of the
Trust assets within each Participant or Beneficiary Account. The Trustee also
must value the Trust Fund on such other Valuation Dates as directed in writing
by the Plan Administrator or as the Adoption Agreement may require. If the
Trustee is a nondiscretionary Trustee (or in the case of Trust assets held by a
Custodian) the Named Fiduciary will value the assets and will provide the
valuation to the Trustee (Custodian) unless the Trustee (Custodian) and the
Named Fiduciary agree that the Trustee (Custodian) will conduct the valuation.
The Trustee (Custodian) may reasonably rely on any valuation the Named Fiduciary
conducts and provides.

 

(5)         Distributions. To credit and distribute the Trust Fund as the Plan
Administrator directs. The Trustee is not obliged to inquire as to whether any
payee or distributee is entitled to any payment or whether the distribution is
proper or within the terms of the Plan, or as to the manner of making any
payment or distribution. The Trustee is accountable only to the Plan
Administrator for any payment or distribution made by it in good faith on the
direction of the Plan Administrator. The Trustee must promptly notify the Plan
Administrator of any unclaimed Plan payment or distribution and then dispose of
the distribution in accordance with the Plan Administrator’s subsequent
direction.

 

(6)         Fees/expenses. To pay from the Trust Fund all reasonable Plan fees
and expenses, and to allocate the fees and expenses to Plan Accounts, both as
the Plan Administrator directs under Section 7.04(C)(2). Any fee or expense that
the Employer pays, directly or indirectly, is not an Employer contribution to
the Plan, provided the fee or the expense relates to the ordinary and necessary
administration of the Trust Fund.

 

(7)         Loans. To make loans to a Participant or to a Beneficiary in
accordance with the Plan Administrator’s direction under Section 7.06.

 

(8)         Records/statements. To keep the Trustee’s Plan records open to the
inspection of the Plan Administrator and the Employer at all reasonable times
and to permit the review or audit of such records from time to time by any
person or persons as the Employer or Plan Administrator may specify in writing.
The Trustee must furnish the Plan Administrator with whatever information
relating to the Trust Fund the Plan Administrator considers necessary to perform
its duties as Plan Administrator.

 

(9)         Tax returns. To file all information and tax returns required of the
Trustee.

 

(10)  Incapacity. To follow the direction of the Plan Administrator with regard
to distributions to any Participant or Beneficiary whom the Plan Administrator
has determined to be incapacitated under Section 7.05(F). The Trustee also will
provide any reasonable information and take any reasonable action that the Plan
Administrator requests relating to a determination of incapacity or otherwise
pertaining to the administration of the Account of any incapacitated person.

 

(11)  Bond. The Trustee must provide a bond for the faithful performance of its
duties under the Trust.

 

(D)       Limitations Applicable to all Trustees.

 

(1)         Receipt of contributions. A discretionary Trustee has the duty to
collect employer contributions, except to the extent this duty is limited in
Appendix C of the Employer’s Adoption Agreement. A nondiscretionary Trustee does
not have the duty to collect employer contributions and the Employer represents
and warrants that it either has responsibility as a “named fiduciary” (as
defined in ERISA §402(a)(2)) or has properly delegated the responsibility to a
Plan fiduciary, other than the nondiscretionary Trustee, for determining the
correctness, amount and timing of contributions and for the collection of
contributions. If this is a restated plan, this duty is effective no sooner than
the later of the date the Employer signs this restatement or the date the
Trustee or Special Trustee executes either the restatement or otherwise accepts
its responsibilities under the restatement. In determining how to discharge any
duty to collect contributions, a fiduciary should weigh the value of the Plan
assets involved, the likelihood of a successful recovery, and the expenses
expected to be incurred. Among other factors, a fiduciary may take into account
the Employer’s solvency in deciding whether to expend Plan assets to pursue a
claim.

 

(2)         Co-fiduciary liability. Each fiduciary under the Plan is responsible
solely for his/her or its own acts or omissions. A fiduciary does not have any
liability for another fiduciary’s breach of fiduciary responsibility with
respect to the Plan and the Trust unless the fiduciary: (a) participates
knowingly in or undertakes to conceal the breach; (b) has actual knowledge of
the breach and fails to take reasonable remedial action to remedy the breach; or
(c) through negligence in performing his/her or its

 

86

--------------------------------------------------------------------------------


 

own specific fiduciary responsibilities that give rise to fiduciary status, the
fiduciary has enabled the other fiduciary to commit a breach of the latter’s
fiduciary responsibility.

 

(3)         Limitation of Trustee liability.

 

(a)         Apportionment of duties. The Named Fiduciary, the Trustee(s) and any
properly appointed Investment Manager may execute a written agreement as a part
of this Plan delineating the duties, responsibilities and liabilities of the
Investment Manager or Trustee(s) with respect to any part of the Trust Fund
under the control of the Investment Manager or the Trustee(s).

 

(b)         If Investment Manager. The Trustee is not liable for the acts or
omissions of any Investment Manager the Named Fiduciary may appoint, nor is the
Trustee under any obligation to invest or otherwise to manage any asset of the
Trust Fund which is subject to the management of a properly appointed Investment
Manager.

 

(c)          If other appointed fiduciaries. The Trustee is not liable for the
acts or omissions of any ancillary trustee or independent fiduciary properly
appointed under Section 8.07. However, if a discretionary Trustee, pursuant to
the delegation described in Section 8.07, appoints an ancillary trustee, the
discretionary Trustee is responsible for the periodic review of the ancillary
trustee’s actions and the ancillary trustee must exercise its delegated
authority in accordance with the terms of the Plan and in a manner consistent
with ERISA.

 

(d)         Indemnity. The Employer and any Trustee may execute a written
agreement as a part of this Plan, delineating any indemnification agreement
among the parties.

 

(E)       Multiple Trustees.

 

(1)         Majority decisions. If more than two persons act as Trustee, a
decision of the majority of such persons controls with respect to any decision
regarding the administration or the investment of the Trust Fund or of any
portion of the Trust Fund with respect to which such persons act as Trustee. If
there is more than one Trustee, the Trustees jointly will manage and control the
assets of the Trust Fund (or those Trust assets as to which they act as
Trustee).

 

(2)         Allocation. Multiple Trustees may allocate among themselves specific
responsibilities or obligations or may authorize one or more of them, either
individually or in concert, to exercise any or all of the powers granted to the
Trustee, or to perform any or all of the duties assigned to the Trustee under
Article VIII.

 

(3)         Signature. The signature of only one Trustee is necessary to effect
any transaction on behalf of the Trust (or as to those Trust assets as to which
the signatory acts as Trustee).

 

8.03 NAMED FIDUCIARY.

 

(A)       Definition of Named Fiduciary. See Section 1.37.

 

(B)       Duty of Named Fiduciary. The Named Fiduciary under the Plan has the
sole responsibility to control and to manage the operation and administration of
the Plan. If the Named Fiduciary is also the Trustee, the Named Fiduciary is
solely responsible for the management and the control of the Trust Fund, except
Trust assets properly: (1) under the control or the direction of an Investment
Manager, ancillary trustee or other Plan fiduciary; or (2) subject to Employer
or Participant direction of investment.

 

(C)       Appointment of Investment Manager. The Named Fiduciary may appoint an
Investment Manager. See Section 7.02(C)(8).

 

8.04 FORM OF DISTRIBUTION (CASH OR PROPERTY). The Trustee will make Plan
distributions in the form of cash except where: (1) the required form of
distribution is a QJSA or QPSA which has not been waived; (2) the Plan is a
Restated Plan and under the prior Plan, distribution in the form of property
(“in-kind distribution”) is a Protected Benefit which the Employer has not
eliminated by a Plan amendment under Section 11.02(C); (3) the Plan
Administrator adopts a written policy which provides for in-kind distribution;
or (4) the Employer is terminating the Plan, and in the reasonable judgment of
the Trustee, some or all Plan assets, within a reasonable time for making final
distribution of Plan assets, may not be liquidated to cash or may not be so
liquidated without undue loss in value. The Plan Administrator’s policy under
clause (3) may restrict in-kind distributions to certain types of Trust
investments or specify any other reasonable and nondiscriminatory condition or
restriction applicable to in-kind distributions. Under clause (4), the Trustee
will make Plan termination distributions to Participants and Beneficiaries in
cash, in-kind or in a combination of these forms, in a reasonable and
nondiscriminatory manner which may take into account the preferences of the
distributees. All in-kind distributions will be made based on the current fair
market value of the property, as determined by the Trustee, Custodian or Named
Fiduciary.

 

8.05 TRUSTEE/CUSTODIAN FEES AND EXPENSES. A Trustee or a Custodian will receive
reasonable compensation and reimbursement for reasonable Trust expenses actually
incurred as Trustee or Custodian, as may be agreed upon from time to time by the
Employer and the Trustee or the Custodian. No person who is receiving full pay
from the Employer may receive compensation (except for reimbursement of Plan
expenses) for services as Trustee or as Custodian. As the Plan Administrator
directs following direction from the Employer under Section 7.04(C), such fees
and expenses will be paid by the Employer, or the Trustee or Custodian will
charge the Trust for the fees or expenses. If, within a reasonable time after a
Plan related fee or expense is incurred (or if within the time specified in any
agreement between the Plan and the Trustee regarding payment of a fee or
expense) the Plan Administrator does not communicate the Employer’s decision
regarding payment or if the Employer does not pay the fee or expense, the
Trustee or Custodian may charge the Trust for such reasonable fees and expenses
as are not settlor expenses.

 

8.06 THIRD PARTY RELIANCE. A person dealing with the Trustee is not obligated to
see to the proper application of any money paid or property delivered to the
Trustee, or to inquire whether the Trustee has acted pursuant to any of the
terms of the Plan. Each person dealing with the Trustee may act upon any notice,
request or representation in writing by the Trustee, or by the Trustee’s duly
authorized agent, and is not liable to any person in so acting. The certificate
of the Trustee that it is acting in accordance with the Plan is conclusive in
favor of any person relying on the certificate.

 

87

--------------------------------------------------------------------------------


 

8.07 APPOINTMENT OF ANCILLARY TRUSTEE OR INDEPENDENT FIDUCIARY.

 

(A)       Appointment. The Employer, in writing, may appoint any qualified
person in any state to act as ancillary trustee with respect to a designated
portion of the Trust Fund, subject to any consent required under Section 1.67.
An ancillary trustee must acknowledge in a writing separate from the Employer’s
Adoption Agreement its acceptance of the terms and conditions of its appointment
as ancillary trustee and its fiduciary status under ERISA.

 

(B)       Powers. The ancillary trustee has the rights, powers, duties and
discretion as the Employer may delegate, subject to any limitations or
directions specified in the agreement appointing the ancillary trustee and to
the terms of the Plan or of ERISA. The Employer may delegate its
responsibilities under this Section 8.07 to a discretionary Trustee under the
Plan (subject to the acceptance by such discretionary Trustee of that
delegation), but the Employer may not delegate its responsibilities to a
nondiscretionary Trustee or to a Custodian. The investment powers delegated to
the ancillary trustee may include any investment powers available under
Section 8.02. The delegated investment powers may include the right to invest
any portion of the assets of the Trust Fund in a common trust fund, as described
in Code §584, or in any collective investment fund, the provisions of which
govern the investment of such assets and which the Plan incorporates by this
reference, but only if the ancillary trustee is a bank or similar financial
institution supervised by the United States or by a state and the ancillary
trustee (or its affiliate, as defined in Code §1504) maintains the common trust
fund or collective investment fund exclusively for the collective investment of
money contributed by the ancillary trustee (or its affiliate) in a trustee
capacity and which conforms to the rules of the Comptroller of the Currency. The
Employer also may appoint as an ancillary trustee, the trustee of any group
trust fund designated for investment pursuant to the provisions of Section 8.09.

 

(C)       Resignation/Removal. The ancillary trustee may resign its position and
the Employer may remove an ancillary trustee as provided in Section 8.08
regarding resignation and removal of the Trustee or Custodian. In the event of
such resignation or removal, the Employer may appoint another ancillary trustee
or may return the assets to the control and management of the Trustee.

 

(D)       Independent Fiduciary. If the DOL requires engagement of an
independent fiduciary to have control or management of all or a portion of the
Trust Fund, the Employer will appoint such independent fiduciary, as directed by
the DOL. The independent fiduciary will have the duties, responsibilities and
powers prescribed by the DOL and will exercise those duties, responsibilities
and powers in accordance with the terms, restrictions and conditions established
by the DOL and, to the extent not inconsistent with ERISA, the terms of the
Plan. The independent fiduciary must accept its appointment in writing and must
acknowledge its status as a fiduciary of the Plan.

 

8.08 RESIGNATION AND REMOVAL.

 

(A)       Resignation. The Trustee or the Custodian may resign its position by
giving written notice to the Employer and to the Plan Administrator. The
Trustee’s notice must specify the effective date of the Trustee’s resignation,
which date must be at least 30 days following the date of the Trustee’s notice,
unless the Employer consents in writing to shorter notice.

 

(B)       Removal. The Employer may remove a Trustee or a Custodian by giving
written notice to the affected party. The Employer’s notice must specify the
effective date of removal which date must be at least 30 days following the date
of the Employer’s notice, except where the Employer reasonably determines a
shorter notice period or immediate removal is necessary to protect Plan assets.

 

(C)       Successor Appointment. In the event of the resignation or the removal
of a Trustee, where no other Trustee continues to serve, the Employer must
appoint a successor Trustee if it intends to continue the Plan. If two or more
persons hold the position of Trustee, in the event of the removal of one such
person, during any period the selection of a replacement is pending, or during
any period such person is unable to serve for any reason, the remaining person
or persons will act as the Trustee.

 

(1)         Default Successor Trustee. If the Employer fails to appoint a
successor Trustee as of the effective date of the Trustee resignation or removal
and no other Trustee remains, the Trustee will treat the Employer as having
appointed itself as Trustee and as having filed the Employer’s acceptance of
appointment as successor Trustee with the former Trustee. If state law prohibits
the Employer from serving as successor Trustee, the appointed successor Trustee
is the president of a corporate Employer, the managing partner of a partnership
Employer, the managing member of a limited liability company Employer, the sole
proprietor of a proprietorship Employer, or in the case of any other entity
type, such other person with title and responsibilities similar to the
foregoing.

 

(2)         Default Successor Custodian. If the Employer removes and does not
replace a Custodian, the Trustee will assume possession of Plan assets held by
the former Custodian.

 

(D)       Acceptance. Each successor Trustee succeeds its predecessor Trustee by
accepting in writing its appointment as successor Trustee and by filing the
acceptance with the former Trustee and the Plan Administrator. For this purpose,
the successor Trustee’s execution of the Adoption Agreement constitutes the
Trustee’s acceptance of its appointment as successor Trustee. The successor
Trustee will also execute such other documents, if any, as the Plan
Administrator may reasonably require in connection therewith.

 

(E)       Outgoing Trustee. The resigning or removed Trustee, upon receipt of
acceptance in writing of the Trust by the successor Trustee, must execute all
documents and must perform all acts necessary to vest the title to Plan assets
of record in any successor Trustee. In addition, to the extent reasonably
necessary for the ongoing administration of the Plan, at the request of the Plan
Administrator and the successor Trustee, the resigning or removed Trustee must
transfer records, provide information and otherwise cooperate in effecting the
change of Trustees.

 

(F)        Successor Powers. Each successor Trustee has and enjoys all of the
powers, both discretionary and ministerial, conferred under the Plan upon its
predecessor.

 

88

--------------------------------------------------------------------------------


 

(G)      No Liability for Predecessor. A successor Trustee is not personally
liable for any act or failure to act of any predecessor Trustee, except as
required under ERISA. With the approval of the Employer and the Plan
Administrator, a successor Trustee, with respect to the Plan, may accept the
account rendered and the property delivered to it by a predecessor Trustee
without liability.

 

8.09 INVESTMENT IN GROUP TRUST FUND. The Employer, by adopting this Plan,
specifically authorizes the Trustee to invest all or any portion of the assets
comprising the Trust Fund in any group trust fund which at the time of the
investment provides for the pooling of the assets of plans qualified under Code
§401(a), including a group trust fund that also permits the pooling of qualified
plan assets with assets of an individual retirement account that is exempt from
taxation under Code §408(e), assets of an eligible governmental plan under Code
§457(b) that is exempt from taxation under Code §457(g), assets of a custodial
account under Code §403(b)(7) or a retirement income account under Code
§403(b)(9), or assets of a governmental plan under Code §401(a)(24). This
authorization applies solely to a group trust fund exempt from taxation under
Code §501(a) and the trust agreement of which satisfies the requirements of Rev.
Rul. 81-100 (as modified and clarified by Rev. Rul. 2004-67 and Rev. Rul.
2011-1), or any successor thereto. The provisions of the group trust fund
agreement, as amended from time to time, are by this reference incorporated
within this Plan and Trust. The provisions of the group trust fund will govern
any investment of Plan assets in that fund. To comply with Code §4975(d)(8) as
to any group trust fund maintained by a disqualified person, including the
Trustee, the following provisions apply: (A) a discretionary Trustee or a
nondiscretionary Trustee may invest in any such fund at the direction of the
Named Fiduciary who is independent of the Trustee and the Trustee’s affiliates;
(B) a discretionary Trustee or a nondiscretionary Trustee (the latter as
directed) may invest in any such fund which the Employer specifies in Appendix
C; and (C) notwithstanding (A) and (B) a discretionary Trustee may invest in its
own funds as described in Section 8.02(A)(3).

 

8.10 COMBINING TRUSTS OF EMPLOYER’S PLANS. At the Employer’s direction, the
Trustee, for collective investment purposes, may combine into one trust fund the
Trust created under this Plan with the trust created under any other qualified
retirement plan the Employer maintains. However, the Trustee must maintain
separate records of account for the assets of each Trust in order to reflect
properly each Participant’s Account Balance under the qualified plans in which
he/she is a participant.

 

8.11 AMENDMENT/SUBSTITUTION OF TRUST.

 

(A)       Amendment/Standardized Plan. The Employer in its Standardized Plan may
not amend any provision of Article VIII (or any other provision of the Plan
related to the Trust) except the Employer in Appendix C (or in its Adoption
Agreement as applicable) may specify the Trust year, the names of the Plan, the
Employer, the Trustee, the Custodian, the Plan Administrator, other fiduciaries
or the name of any pooled trust in which the Trust will participate.

 

(B)       Amendment/Nonstandardized or Volume Submitter Plan. The Employer in
its Nonstandardized or Volume Submitter Plan, in Appendix C (or in its Adoption
Agreement as applicable): (1) may amend the Plan or Trust as described in
Section 8.11(A); or (2) may amend or override the administrative provisions of
Article VIII (or any other provision of the Plan related to the Trust),
including provisions relating to Trust investment and Trustee powers or duties.

 

(1)         Limitation. Any Trust amendment under clause (2) of Section 8.11(B):
(a) must not conflict with any other provisions of the Plan (except as expressly
are intended to override an existing Trust provision); (b) must not cause the
Plan to violate Code §401(a); and (c) must be made in accordance with Rev. Proc.
2011-49 or any successor thereto.

 

(C)       Substitution of Approved or Non-Approved Trust. The Employer subject
to the conditions under Section 8.11(B)(1), in its Adoption Agreement may elect
to substitute in place of Article VIII and the remaining Trust provisions of the
basic plan document, any other trust or custodial account agreement that the IRS
has approved for use with this Plan. The Employer also may elect to substitute
in place of Article VIII and the remaining Trust provisions of the basic plan
document, any other trust or custodial account agreement which has not been
approved by the IRS for use with this Plan. However, substitution of a
non-approved trust or custodial agreement will cause the Plan to lose reliance
on its opinion or advisory letter and the Plan will become an individually
designed plan. See Sections 7.09 and 11.02(B)(4). If the Employer elects to
substitute an approved trust or a non-approved, the Trustee will not execute the
Adoption Agreement but will instead execute the substituted trust. The Trustee
of the substituted trust agrees to be bound by all remaining Plan terms, other
than those terms which the substituted trust governs.

 

(D)       Formalities. All Section 8.11 Trust amendments or substitutions are
subject to Section 11.02. As such, the Trustee must execute the amendment or
substituted trust.

 

8.12 CROSS-PAY PROVISION. In the event that more than one entity adopts the
Plan, such that Employers in addition to the Signatory Employer become
Participating Employers, whether such entities are Related Employers or are
unrelated Employers, or both, all of the Plan assets must be available to pay
benefits to all Participants and Beneficiaries, as described in Treas. Reg.
§1.414(l)-1(b)(1), unless the Employer elects under Appendix B to limit such
assets as are attributable to each Participating Employer to pay benefits only
to the Participants (and their Beneficiaries) who are Employees of that
Participating Employer.

 

89

--------------------------------------------------------------------------------


 

ARTICLE IX

PROVISIONS RELATING TO INSURANCE AND INSURANCE COMPANY

 

9.01 INSURANCE BENEFIT.

 

(A)       General. The Employer may elect to provide incidental life insurance
benefits for Insurable Participants who consent to life insurance benefits by
executing the appropriate insurance company application form. The Trustee will
not purchase any incidental life insurance benefit for any Participant prior to
a contribution allocation to the Participant’s Account. At an insured
Participant’s written direction, the Trustee will use all or any portion of the
Participant’s Employee Contributions, if any, to pay insurance premiums covering
the Participant’s life.

 

(B)       Insurance on Others. Unless the Plan is a Money Purchase Pension Plan,
the Trustee may purchase life insurance for the benefit of the Participant on
the life of a family member of the Participant.

 

(C)       Amount and Type of Coverage. The Employer will direct the Trustee as
to the insurance company and insurance agent through which the Trustee is to
purchase the Contracts, the amount of the coverage and the applicable Dividend
plan.

 

(D)       Ownership. Each application for a Contract, and the Contracts
themselves, must designate the Trustee as sole owner, with the right reserved to
the Trustee to exercise any right or option contained in the Contracts, subject
to the terms and provisions of this Plan. The Trustee must be the Contract named
beneficiary for the Account of the insured Participant. The Trustee will hold
all Contracts issued under the Plan as Trust assets.

 

(E)       Distribution. Proceeds of Contracts paid to the Participant’s Account
under this Article IX are subject to the distribution requirements of
Article VI. The Trustee will not retain any such proceeds for the benefit of the
Trust.

 

(F)        Premiums/Directed Investment. The Trustee will charge the premiums on
any Contract covering the life of a Participant (or, as applicable, the family
member of a Participant) against the Account of that Participant and will treat
the Contract as a directed investment of the Participant’s Account, even if the
Plan otherwise does not permit a Participant to direct the investment of his/her
own Account.

 

(G)      Uniformity. The Trustee must arrange, where possible, for all Contracts
issued on the lives of Participants under the Plan to have the same premium due
date and all ordinary life insurance Contracts to contain guaranteed cash values
with as uniform basic options as are possible to obtain.

 

(H)      Custodians. The provisions of this Article IX are not applicable, and
the Plan may not invest in Contracts, if a Custodian signatory to the Adoption
Agreement is a bank which does not have trust powers from its governing state
banking authority.

 

9.02 LIMITATIONS ON COVERAGE.

 

(A)       Incidental Insurance Benefits. The aggregate of life insurance
premiums paid for the benefit of a Participant, at all times, may not exceed the
following percentages of the aggregate of the Employer Contributions (including
Elective Deferrals and forfeitures) allocated to any Participant’s Account:
(1) 49% in the case of the purchase of ordinary life insurance Contracts; or
(2) 25% in the case of the purchase of term life insurance or universal life
insurance Contracts. If the Trustee purchases a combination of ordinary life
insurance Contract(s) and term life insurance or universal life insurance
Contract(s), then the sum of one-half of the premiums paid for the ordinary life
insurance Contract(s) and the premiums paid for the term life insurance or
universal life insurance Contract(s) may not exceed 25% of the Employer
Contributions allocated to any Participant’s Account.

 

(B)       Exception for Certain Profit Sharing Plans. If the Plan is a Profit
Sharing Plan or a 401(k) Plan, the incidental insurance benefits requirement of
Section 9.02(A) does not apply to the Plan if the Plan purchases life insurance
benefits only from Employer Contributions accumulated in the Participant’s
Account for at least two years, measured from the allocation date.

 

(C)       Exception for Other Amounts. The incidental insurance benefit
requirement of Section 9.02(A) does not apply to Contracts purchased: (1) with
Employee Contributions; (2) with Rollover Contributions; or (3) with Earnings on
Employer Contributions.

 

9.03 DISPOSITION OF LIFE INSURANCE PROTECTION.

 

(A)       Timing. The Trustee will not continue any life insurance protection
beyond the later of the Participant’s: (1) Annuity Starting Date under
Section 6.01(A)(2)(h), or (2) Separation from Service. The Trustee, at the
direction of the Plan Administrator, will make any transfer of Contract(s) as
soon as administratively practicable after the date specified under this
Section 9.03(A).

 

(B)       Method. The Trustee may not transfer any Contract under this
Section 9.03 which contains a method of payment not specifically authorized by
Article VI or which fails to comply with the QJSA requirements, if applicable,
of Section 6.04. In this regard, the Trustee either must convert such a Contract
to cash and distribute the cash instead of the Contract, or before making the
transfer, must require the Issuing Company to delete the unauthorized method of
payment option from the Contract.

 

9.04 DIVIDENDS. Dividends are applied to the Participant’s Account on whose life
the Issuing Company has issued the Contract. Dividends are applied to premium
reduction unless the Plan Administrator directs the Trustee to purchase
insurance benefits or additional insurance benefits for the Participant.

 

9.05 LIMITATIONS ON INSURANCE COMPANY DUTIES.

 

(A)       Not a Party to Plan. An insurance company, solely in its capacity as
an Issuing Company: (1) is not a party to the Plan; and (2) is not responsible
for the Plan’s validity.

 

(B)       No Responsibility for Others. An Issuing Company has no responsibility
or obligation under the Plan to Participants or

 

90

--------------------------------------------------------------------------------


 

Beneficiaries for any act required of the Employer, the Plan Administrator, the
Trustee, the Custodian or any other service provider to the Plan (unless the
Issuing Company also serves in such capacities).

 

(C)       Plan Terms. No insurance company, solely in its capacity as an Issuing
Company, need examine the terms of this Plan.

 

(D)       Reliance/Discharge. For the purpose of making application to an
Issuing Company and in the exercise of any right or option contained in any
Contract, the Issuing Company may rely upon the signature of the Trustee and is
held harmless and completely discharged in acting at the direction and
authorization of the Trustee. An Issuing Company is discharged from all
liability for any amount paid to the Trustee or paid in accordance with the
direction of the Trustee, and is not obliged to see to the distribution or
further application of any amounts the Issuing Company so pays.

 

9.06 RECORDS/INFORMATION. An Issuing Company must keep such records and supply
to the Plan Administrator or Trustee such information regarding its Contracts as
may be reasonably necessary for the proper administration of the Plan.

 

9.07 CONFLICT WITH PLAN. In the event of any conflict between the provisions of
this Plan and the terms of any Contract issued in accordance with this
Article IX, the provisions of the Plan control.

 

9.08 APPENDIX B OVERRIDE. The Employer in Appendix B may amend the provisions of
this Article IX in any manner except as would be inconsistent with any other
Plan provision.

 

9.09 DEFINITIONS. For purposes of this Article IX:

 

(A)       Contract(s). Contract or Contracts means an ordinary life, term life
or universal life insurance contract issued by an Issuing Company on the life of
a Participant or other person as authorized under this Article IX.

 

(B)       Dividends. Dividends means Contract dividends, refunds of premiums and
other credits.

 

(C)       Insurable Participant. Insurable Participant means a Participant to
whom an insurance company, upon an application being submitted in accordance
with the Plan, will issue insurance coverage, either as a standard risk or as a
risk in an extra mortality classification.

 

(D)       Issuing Company. Issuing Company is any life insurance company which
has issued a Contract upon application by the Trustee under the terms of this
Plan.

 

91

--------------------------------------------------------------------------------


 

ARTICLE X

TOP-HEAVY PROVISIONS

 

10.01 DETERMINATION OF TOP-HEAVY STATUS.

 

(A)       Only Employer Plan. If this Plan is the only qualified plan maintained
by the Employer, the Plan is top-heavy for a Plan Year if the Top-Heavy Ratio as
of the Determination Date exceeds 60%.

 

(B)       If Other Plans. If the Employer maintains other qualified plans
(including a simplified employee pension plan), or maintained another such plan
now terminated, this Plan is top-heavy only if it is part of the Required
Aggregation Group, and the Top-Heavy Ratio for the Required Aggregation Group
and for the Permissive Aggregation Group, if any, each exceeds 60%.

 

(1)         Count all aggregated plans. The Plan Administrator will calculate
the Top-Heavy Ratio in the same manner as required by Section 10.06(K) taking
into account all plans within the Aggregation Group. The Plan Administrator will
calculate the Top-Heavy Ratio with reference to the Determination Dates that
fall within the same calendar year. If an aggregated plan does not have a
Valuation Date coinciding with the Determination Date, the Plan Administrator
must value the Account Balance in the aggregated plan as of the most recent
Valuation Date falling within the twelve-month period ending on the
Determination Date, except as Code §416 and applicable Treasury regulations
require for the first plan year and for the second plan year of a Defined
Benefit Plan.

 

(2)         Terminated plans. To the extent the Plan Administrator must take
into account distributions to a Participant, the Plan Administrator must include
distributions from a terminated plan which would have been part of the Required
Aggregation Group if it were in existence on the Determination Date.

 

(3)         Defined Benefit Plans/SEPs. The Plan Administrator will calculate
the present value of accrued benefits under Defined Benefit Plans or the account
balances under simplified employee pension plans included within the Aggregation
Group in accordance with the terms of those plans and Code §416 and the
applicable Treasury regulations.

 

(C)       Defined Benefit Plans.

 

(1)         Use of uniform accrual. If a Participant in a Defined Benefit Plan
is a Non-Key Employee, the Plan Administrator will determine his/her accrued
benefit under the accrual method, if any, which is applicable uniformly to all
Defined Benefit Plans maintained by the Employer or, if there is no uniform
method, in accordance with the slowest accrual rate permitted under the
fractional rule accrual method described in Code §411(b)(1)(C).

 

(2)         Actuarial assumptions. If the Employer maintains a Defined Benefit
Plan, the Plan Administrator will use the actuarial assumptions (interest and
mortality only) stated in that plan to calculate the present value of benefits
from the Defined Benefit Plan.

 

(D)       Application of Top-Heavy Rules. The top-heavy provisions of the Plan
apply only for Plan Years in which Code §416 or the Plan otherwise requires
application of the top-heavy rules. If applicable, the provisions of this
Article X supersede any conflicting Plan or Adoption Agreement provisions,
except as the context may otherwise require.

 

10.02                 TOP-HEAVY MINIMUM ALLOCATION. The Top-Heavy Minimum
Allocation requirement applies to the Plan only in a Plan Year for which the
Plan is top-heavy.

 

(A)       Allocation to Non-Keys. If the Plan is top-heavy in any Plan Year each
Non-Key Employee who is a Participant (as described in Section 10.06(H)) and
employed by the Employer on the last day of the Plan Year will receive a
Top-Heavy Minimum Allocation for that Plan Year.

 

(B)       Additional Contribution/Allocation as Required. The Plan Administrator
first will allocate the Employer Contributions (and Participant forfeitures, if
any) for the Plan Year in accordance with the provisions of its Adoption
Agreement. The Employer then will contribute an additional amount for the
Account of any Participant entitled under Section 10.02(A) to a Top-Heavy
Minimum Allocation and whose contribution rate for the Plan Year is less than
the Top-Heavy Minimum Allocation. The additional amount is the amount necessary
to increase the Participant’s allocation rate to the Top-Heavy Minimum
Allocation. The Plan Administrator will allocate the additional contribution to
the Account of the Participant on whose behalf the Employer makes the
contribution.

 

(C)       No Plan Allocations. If, for a Plan Year, there are no allocations of
Employer Contributions or of forfeitures for any Key Employee, the Plan does not
require any Top-Heavy Minimum Allocation for the Plan Year, unless a Top-Heavy
Minimum Allocation applies because of the maintenance by the Employer of more
than one plan.

 

10.03                 PLAN WHICH WILL SATISFY TOP-HEAVY. If the Plan is
top-heavy, the Plan Administrator will determine if the Plan satisfies the
Top-Heavy Minimum Allocation requirement under this Section 10.03.

 

(A)       Aggregation of Plans to Satisfy. The Plan Administrator will aggregate
all qualified plans the Employer maintains to determine if the Plan satisfies
the Top-Heavy Minimum Allocation requirement.

 

(B)       More Than One Defined Contribution Plan. If the Employer maintains
more than one Defined Contribution Plan in which a Non-Key Employee participates
and the Non-Key Employee receives less than the Top-Heavy Minimum Allocation for
a Plan Year in which the Plan is top-heavy, the Plan Administrator operationally
will determine to which plan the Employer will make the necessary additional
contribution. If the Plan Administrator elects for the Employer to make the
additional contribution to this Plan, the Plan Administrator will allocate the
contribution in accordance with Section 10.02(B). If the Plan Administrator
elects for the Employer to make the additional contribution to another plan, the
Plan Administrator must determine that the additional contribution is sufficient
to satisfy the Top-Heavy Minimum Allocation.

 

92

--------------------------------------------------------------------------------


 

(C)       Defined Benefit Plan(s). If the Employer maintains one or more Defined
Benefit Plans in addition to this Plan and a Non-Key Employee participates in
both types of plans, the Plan Administrator operationally will determine if the
Employer will make the necessary additional contribution to the Plan to satisfy
the top-heavy Minimum Allocation Rate or if the Employer will provide a required
top-heavy minimum benefit in the Defined Benefit Plan. If the Plan Administrator
elects for the Employer to make the additional contribution to this Plan, the
Top-Heavy Minimum Allocation is 5%, irrespective of the Highest Contribution
Rate, and the Plan Administrator will allocate the contribution in accordance
with Section 10.02(B). If the Plan Administrator elects for the Employer to
satisfy the top-heavy minimum benefit in a Defined Benefit Plan, the Plan
Administrator must determine that such top-heavy minimum benefit is sufficient
to satisfy the top-heavy requirements in such Plan.

 

(D)       Override. The Employer in Appendix B may specify overriding provisions
which will apply to satisfy the requirements of Code §416 and the applicable
regulations if the Employer maintains more than one qualified plan.

 

10.04 TOP-HEAVY VESTING. If the Employer in its Adoption Agreement does not
elect immediate vesting, the Employer must elect a top-heavy vesting schedule,
as defined in Section 5.03(A). The specified top-heavy vesting schedule applies
to all Accounts and Contribution Types not already subject to greater vesting.
The Employer in Appendix B also may elect a non-top-heavy vesting schedule and
may further elect as to whether the top-heavy schedule applies to the Plan’s
first top-heavy Plan Year and to all subsequent Plan Years, or whether the
non-top-heavy schedule applies as to non-top-heavy Plan Years. Any change in the
Plan’s vesting schedule resulting from this election is subject to Section 5.08,
relating to vesting schedule amendments. As such, a Participant’s vested
percentage may not decrease as a result of a change in the Plan’s top-heavy
status in a subsequent Plan Year. When applicable, the relevant top-heavy
vesting schedule applies to a Participant’s entire Account Balance except as to
those amounts which are already 100% Vested, and applies to such amounts accrued
before the Plan became top-heavy.

 

10.05 SAFE HARBOR/SIMPLE PLAN EXEMPTION.

 

(A)       Safe Harbor 401(k) Plan. If in any Plan Year: (1) the Plan
Administrator allocates only Safe Harbor Contributions, Additional Matching
Contributions and Elective Deferrals to the Plan; and (2) there are no
forfeitures to allocate for the Plan Year or the Plan Administrator allocates
forfeitures in the manner Section 3.07(A)(4) describes, the Plan will not be
subject to the top-heavy requirements of this Article X for that Plan Year. In
accordance with Section 3.07(A)(4), the Employer in its Adoption Agreement may
elect to apply forfeitures in such a manner so as to preserve the top-heavy
exemption under this Section 10.05(A). This Section 10.05(A) does not apply if
the Employer in its Adoption Agreement elects eligibility for Elective Deferrals
which is earlier than the one Year of Service and age 21 eligibility
requirements the Employer elects to apply for the Safe Harbor Contributions,
using the OEE rule under Section 4.06(C).

 

(B)       SIMPLE 401(k) Plan. A SIMPLE 401(k) Plan under Section 3.10 is not
subject to the provisions of this Article X.

 

10.06 DEFINITIONS. For purposes of applying the top-heavy provisions of the
Plan:

 

(A)       Compensation. Compensation means Compensation as determined under
Section 4.05(F) for Code §415 purposes and includes Compensation for the entire
Plan Year.

 

(B)       Determination Date. Determination Date means for any Plan Year, the
Accounting Date of the preceding Plan Year or, in the case of the first Plan
Year of the Plan, the Accounting Date of the first Plan Year.

 

(C)       Determination (look-back) Period. Determination Period means the
1-year period ending on the Determination Date. In the case of distributions
made for a reason other than Severance from Employment, death or Disability, the
determination period means the 5-year period ending on the Determination Date.

 

(D)       Employer. Employer means the Employer that adopts this Plan and any
Related Employer.

 

(E)       Highest Contribution Rate. Highest Contribution Rate means for any Key
Employee, all Employer Contributions (including Elective Deferrals, but not
including Employer contributions to Social Security and not including Catch-Up
Deferrals) and forfeitures allocated to the Participant’s Account for the Plan
Year, divided by his/her Compensation for the entire Plan Year. To determine a
Key Employee’s contribution rate, the Plan Administrator must treat all
qualified top-heavy Defined Contribution Plans maintained by the Employer (or by
any Related Employer) as a single plan.

 

(F)        Key Employee. Key Employee means, as of any Determination Date, any
Employee or former Employee (including a deceased former Employee) who, at any
time during the Determination Period: (i) has annual Compensation exceeding
$130,000 (as adjusted under Code §416(i)(1)(A)) and is an officer of the
Employer; (ii) is a more than 5% owner of the Employer; or (iii) is a more than
1% owner of the Employer and has annual Compensation exceeding $150,000.

 

(1)         Attribution. The constructive ownership rules of Code §318 as
modified by Code §416(i)(1)(B)(i) (or the principles of that Code section, in
the case of an unincorporated Employer) will apply to determine ownership in the
Employer.

 

(2)         Maximum Officers. The number of officers taken into account under
Section 10.06(F) clause (i) will not exceed the greater of 3 or 10% of the total
number (after application of the Code §414(q) exclusions) of Employees, and in
no event will exceed 50 officers.

 

(3)         Code/regulations. The Plan Administrator will make the determination
of who is a Key Employee in accordance with Code §416(i)(1) and the applicable
Treasury regulations.

 

(G)      Non-Key Employee. Non-Key Employee means an Employee who is not a Key
Employee.

 

(H)      Participant. Participant means any Employee otherwise eligible to
participate in the Plan, even if the Participant would not be entitled to other
Plan allocations or would receive a lesser allocation under the Plan terms.

 

93

--------------------------------------------------------------------------------


 

(I)           Permissive Aggregation Group. Permissive Aggregation Group means
the Required Aggregation Group plus any other qualified plans maintained by the
Employer, but only if such group would satisfy in the aggregate the
nondiscrimination requirements of Code §401(a)(4) and the coverage requirements
of Code §410. The Plan Administrator will determine the Permissive Aggregation
Group.

 

(J)         Required Aggregation Group. Required Aggregation Group means:
(1) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Determination Period
(including terminated plans); and (2) any other qualified plan of the Employer
which enables a plan described in clause (1) to meet the requirements of Code
§401(a)(4) or of Code §410.

 

(K)      Top-Heavy Ratio. Top-Heavy Ratio means a fraction, the numerator of
which is the sum of the Account Balances of all Key Employees as of the
Determination Date and the denominator of which is the sum of the Account
Balances for all Employees as of the Determination Date.

 

(1)         If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan (as defined in Code §408(k)))
and the Employer has not maintained any defined benefit plan which during the
5-year period ending on the “determination date” has or has had accrued
benefits, the top-heavy ratio for this Plan alone or for the “required
aggregation group” or “permissive aggregation group” as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the “determination date” (including any part of any Account
balance distributed in the 1-year period ending on the “determination date”)
(5-year period ending on the “determination date” in the case of a distribution
made for a reason other than severance from employment, death or Total and
Permanent Disability), and the denominator of which is the sum of all Account
balances (including any part of any Account balance distributed in the 1-year
period ending on the “determination date”) (5-year period ending on the
“determination date” in the case of a distribution made for a reason other than
severance from employment, death or Total and Permanent Disability), both
computed in accordance with Code §416 and the Regulations thereunder.

 

Both the numerator and denominator of the top-heavy ratio are increased to
reflect any contribution not actually made as of the “determination date,” but
which is required to be taken into account on that date under Code §416 and the
Regulations thereunder.

 

(2)         If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the 5-year period
ending on the “determination date” has or has had any accrued benefits, the
top-heavy ratio for any “required aggregation group” or “permissive aggregation
group” as appropriate is a fraction, the numerator of which is the sum of
account balances under the aggregated defined contribution plan or plans for all
Key Employees, determined in accordance with (1) above, and the “present value”
of accrued benefits under the aggregated defined benefit plan or plans for all
Key Employees as of the “determination date,” and the denominator of which is
the sum of the account balances under the aggregated defined contribution plan
or plans for all Participants, determined in accordance with (1) above, and the
“present value” of accrued benefits under the defined benefit plan or plans for
all Participants as of the “determination date,” all determined in accordance
with Code §416 and the Regulations thereunder. The accrued benefits under a
defined benefit plan in both the numerator and denominator of the top-heavy
ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the “determination date” (5-year period ending on the
“determination date” in the case of a distribution made for a reason other than
severance from employment, death or Total and Permanent Disability).

 

(3)         For purposes of (1) and (2) above, the value of Account balances and
the “present value” of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
“determination date,” except as provided in Code §416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan. The
Account balances and accrued benefits of a Participant (i) who is not a Key
Employee but who was a Key Employee in a prior year, or (ii) who has not been
credited with at least one Hour of Service with any Employer maintaining the
Plan at any time during the 1-year period ending on the “determination date”
will be disregarded. The calculation of the top-heavy ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code §416 and the Regulations thereunder. Deductible
Employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans the value of Account balances and
accrued benefits will be calculated with reference to the “determination dates”
that fall within the same calendar year.

 

The accrued benefit of a Participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code §411(b)(1)(C).

 

In determining the Top-Heavy Ratio, the Plan Administrator will include and will
exclude such amounts as are described below, and in accordance with Code §416
and the applicable Treasury regulations.

 

(1)         Catch-Up Deferrals. The Plan Administrator will include Catch-Up
Deferrals.

 

(2)         DECs. The Plan Administrator will exclude DECs.

 

(3)         Certain Contributions. The Plan Administrator will include any
contribution not made, but due as of the Determination Date.

 

(4)         Certain Distributions. The Plan Administrator will include any
distributions made within the Determination Period.

 

(5)         Former Key Employees. The Plan Administrator will exclude the
Account Balance (and distributions, if any, of the Account Balance) of any
Non-Key Employee who was formerly a Key Employee.

 

(6)         No Service during 1-year look-back. The Plan Administrator will
exclude the Account Balance (including

 

94

--------------------------------------------------------------------------------


 

distributions, if any, of the Account Balance) of an individual who has not
received credit for at least one Hour of Service with the Employer during the
Determination Period, which for purposes of this Section 10.06(K)(6), means the
1-year period described in Section 10.06(C).

 

(7)         Rollover Contributions and Transfers. The Plan Administrator, in
accordance with Code §416 and the applicable Treasury regulations, will include
unrelated Rollovers and Transfers which the Plan makes and related Rollovers and
Transfers which the Plan receives. The Plan Administrator will exclude related
Rollovers and Transfers which the Plan makes and unrelated Rollovers and
Transfers which the Plan receives.

 

(L)       Top-Heavy Minimum Allocation. Top-Heavy Minimum Allocation means an
allocation equal to the lesser of 3% of the Non-Key Employee’s Compensation for
the Plan Year or the highest contribution rate for the Plan Year made on behalf
of any Key Employee multiplied by the Non-Key Employee’s Plan Year Compensation.
For purposes of satisfying the Employer’s Top-Heavy Minimum Allocation
requirement, the Plan Administrator disregards the Elective Deferrals allocated
to a Non-Key Employee’s Account in determining the Non-Key Employee’s allocation
rate. To determine a Non-Key Employee’s allocation rate, the Plan Administrator
must treat all qualified top-heavy Defined Contribution Plans maintained by the
Employer (or by any Related Employer) as a single plan. If a Defined Benefit
Plan maintained by the Employer which benefits a Key Employee depends on this
Plan to satisfy the nondiscrimination rules of Code §401(a)(4) or the coverage
rules of Code §410 (or another plan benefiting the Key Employee so depends on
such Defined Benefit Plan), the top-heavy minimum allocation is 3% of the
Non-Key Employee’s Compensation regardless of the contribution rate for the Key
Employees.

 

95

--------------------------------------------------------------------------------


 

ARTICLE XI

EXCLUSIVE BENEFIT, AMENDMENT, AND TERMINATION

 

11.01 EXCLUSIVE BENEFIT.

 

(A)       No Reversion/Diversion. Except as provided under Section 3.01(H), the
Employer does not have any beneficial interest in any asset of the Trust Fund
and no part of any asset in the Trust Fund may ever revert to or be repaid to
the Employer, either directly or indirectly; nor, prior to the satisfaction of
all liabilities with respect to the Participants and their Beneficiaries under
the Plan, may any part of the corpus or income of the Trust Fund, or any asset
of the Trust Fund, be (at any time) used for, or diverted to, purposes other
than the exclusive benefit of the Participants or their Beneficiaries and for
defraying reasonable expenses of administering the Plan.

 

(B)       Initial Qualification. If the IRS, upon the Employer’s application for
initial approval (determination) of this Plan, determines the Trust created
under the Plan is not a qualified trust exempt from Federal income tax, the
Trustee, upon written notice from the Employer, will return the Employer
Contributions and the Earnings thereon to the Employer. This
Section 11.01(B) applies only if the Employer makes the application for
determination by the time prescribed by law for filing the Employer’s tax return
for the Taxable Year in which the Employer adopted the Plan, or by such later
date as the Secretary of the Treasury may prescribe. The Trustee must make the
return of the Employer contribution under this Section 11.01(B) within one year
of a final disposition of the Employer’s request for initial determination as to
the Plan. The Employer’s Plan and Trust will terminate upon the Trustee’s return
of the Employer Contributions.

 

11.02 AMENDMENT BY EMPLOYER.

 

(A)       Permitted Amendments. The Employer, consistent with this Section 11.02
and other applicable Plan provisions, has the right, at any time to amend or to
restate the Plan including the Trust.

 

(1)         Adoption Agreement/Appendix B overrides. The Employer may:
(a) restate its Adoption Agreement (including converting the Plan to another
type of plan using a different Adoption Agreement approved for use with the
Prototype or Volume Submitter Plan); (b) amend the elective provisions of the
Adoption Agreement (changing an existing election or making a new election) in
any manner the Employer deems necessary or advisable; and (c) elect in Appendix
B any or all of the basic plan overrides specified therein, including adding
language to satisfy Code §§415 or 416 because of the required aggregation of
multiple plans.

 

(2)         Model amendments. The Employer may adopt model amendments published
by the IRS (the adoption of which the IRS provides will not cause the Plan to be
individually designed).

 

(3)         Interim amendments. The Employer may make such good faith amendments
as the Employer considers necessary to maintain the Plan’s tax-qualified status.

 

(B)       Amendment Formalities.

 

(1)         Writing. The Employer must make all Plan amendments in writing. Each
amendment must specify the amendment execution date and, if different from its
execution date, must specify the amendment’s retroactive, current or prospective
Effective Date.

 

(2)         Restatement. An Employer may amend its Plan by means of a complete
restatement of its Adoption Agreement. To restate its Plan, the Employer must
complete, and the Employer and Trustee or Custodian must execute, a new Adoption
Agreement. See Section 8.11(C) if the Employer elects in its Adoption Agreement
to adopt a separate approved trust agreement.

 

(3)         Amendment (without restatement). An Employer may amend its Plan
without completion of a new Adoption Agreement by either: (a) completion and
substitution of one or more Adoption Agreement pages including a new Adoption
Agreement Execution Page executed by the Employer and if applicable, executed by
the Trustee or Custodian; or (b) other written instrument amending the Adoption
Agreement executed by the Employer and if applicable, executed by the Trustee or
Custodian. Except under Sections 4.08 or 8.11, to preserve the Plan’s
pre-approved status under Section 7.09, the substantive language of any
amendment under Section 11.02(B)(3), clause (b) (amendment other than by
substituted Adoption Agreement page) must reproduce without alteration, the
relevant portion(s) of the Adoption Agreement text and elections which the
Employer is amending or must have the substantive effect of doing so such as
incorporating by reference the Adoption Agreement text into the amendment.

 

(4)         Effect of certain alterations. Any restatement or amendment which is
not permitted under this Section 11.02 or elsewhere in the Plan may result in
the IRS treating the Plan as an individually designed plan. See Section 7.09 for
the effect of certain amendments adopted by the Employer which will result in
the Employer’s Plan losing Prototype Plan or Volume Submitter Plan status.

 

(5)         Operational discretion and policy changes not an amendment. A Plan
amendment does not include the Plan Administrator’s exercise of any operational
discretion the Plan accords to the Administrator, including but not limited to,
the Plan Administrator’s adoption, modification or termination of any policy,
rule or regulation in accordance with the Plan or any change to any Adoption
Agreement checklist.

 

(6)         Trustee/Custodian signature to amendment. The Trustee or Custodian
must execute any Adoption Agreement for a Restated Plan and also must execute
any Plan amendment which alters the Trust provisions of Article VIII or which
otherwise affects the Trustee’s or Custodian’s duties under the Plan.

 

(7)         Signatory Employer authority. The Signatory Employer alone may
execute any Plan amendment under this Section 11.02, and such amendment is
effective and binding upon existing Participating Employers. See
Section 1.24(A).

 

96

--------------------------------------------------------------------------------


 

(C)       Impermissible Amendment/Protected Benefits.

 

(1)         Exclusive benefit/no reversion. The Employer may not amend the Plan
to permit any of the Trust Fund (other than as required to pay any Trust taxes
and reasonable Plan administrative expenses) to be used for or diverted to
purposes other than for the exclusive benefit of the Participants and
Beneficiaries. An amendment may not cause any portion of the Trust Fund to
revert to the Employer or to become the Employer’s property.

 

(2)         Alteration of Plan Administrator or Trustee/Custodian duties. The
Employer may not amend the Plan in any manner which affects the powers, duties
or responsibilities of the Plan Administrator, the Trustee or the Custodian
without the written consent of the affected party. See Section 11.02(B)(6).

 

(3)         No cut-backs. An amendment (including the adoption of this Plan as a
restatement of an existing plan) may not decrease a Participant’s Account
Balance, except to the extent permitted under Code §412(c)(8) (for plan years
beginning on or before December 31, 2007), or Code §412(d)(2) (for plan years
beginning after December 31, 2007), may not reduce or eliminate Protected
Benefits determined immediately prior to the adoption date (or, if later, the
Effective Date) of the amendment. An amendment reduces Protected Benefits even
if the amendment merely adds a restriction or condition that is permitted under
the vesting rules in Code §§411(a)(3) through (11). However, a participant’s
Account Balance may be reduced to the extent permitted under Treas. Regs.
1.411(d)-3 and 1.411(d)-4. For purposes of this paragraph, a plan amendment
which has the effect of decreasing a participant’s Account Balance, with respect
to benefits attributable to service before the amendment, shall be treated as
reducing a Protected Benefit. An amendment reduces or eliminates Protected
Benefits if the amendment has the effect of either: (a) eliminating or reducing
an early retirement benefit or a retirement-type subsidy (as defined in Treasury
regulations); or (b) eliminating an optional form of benefit. An amendment does
not impermissibly eliminate a Protected Benefit relating to the method of
distribution if after the amendment a Participant may receive a single sum
payment at the same time or times as the method of distribution eliminated by
the amendment and such payment is based on the same or a greater portion of the
Participant’s Account as the eliminated method of distribution. This
Section 11.02(C)(3) applies to Transfers under 11.06 except as to certain
Elective Transfers under 11.06(E).

 

(4)         Disregard of amendment/tracking Protected Benefits. The Plan
Administrator must disregard an amendment to the extent application of the
amendment would fail to satisfy this Section 11.02(C). The Plan Administrator,
in an Adoption Agreement checklist, may maintain a list of Protected Benefits
which the Plan must preserve.

 

11.03 AMENDMENT BY PROTOTYPE SPONSOR/VOLUME SUBMITTER PRACTITIONER.

 

(A)       General. The Sponsor, the M&P Mass Submitter (under Section 4.08 of
Rev. Proc. 2011-49), or the Practitioner, without the Employer’s consent, may
amend the Plan and Trust (including any Adoption Agreement), from time to time
on behalf of Employers who have previously adopted the Plan: (1) to conform the
Plan and Trust to any changes to the Code, regulations, revenue rulings, other
statements published by the IRS (including adoption of model, sample or other
required good faith amendments that specifically provide that their adoption
will not cause such plan to be individually designed); or (2) to make
corrections to prior approved plans that may be applied to all employers who
adopted the plan. The Sponsor, the M&P Mass Submitter or the Practitioner, also
may amend the Plan and Trust (including any Adoption Agreement), from time to
time effective as to employers who have not yet adopted the Plan.

 

(B)       Notice to Employers. The Sponsor or Practitioner must make reasonable
and diligent efforts to ensure adopting Employers have actually received and are
aware of all Sponsor, Practitioner, or M & P Mass Submitter generated Plan
amendments and that such Employers complete and sign new Adoption Agreements
when necessary.

 

(C)       Prohibited Amendments. Except under Section 11.03(A), the Sponsor or
Practitioner may not amend the Plan in any manner which would modify any
adopting Employer’s Plan existing Adoption Agreement election without the
Employer’s written consent. In addition, the Sponsor or Practitioner may not
amend the Plan in any manner which would violate Section 11.02(C).

 

(D)       Sponsor and Practitioner limitations. A Sponsor or a Practitioner may
no longer amend the Plan as to any adopting Employer as of the date: (1) the
Employer amends its Plan in a manner as would result in the type of plan not
permitted under the M & P program or under the Volume Submitter program; or
(2) the IRS notifies the Sponsor or Practitioner that the Plan is being treated
as an individually designed plan.

 

(E)       M & P Mass Submitter Amendment. If the Sponsor does not adopt the
amendments made by the M & P Mass Submitter, the Sponsor will no longer be the
sponsor of an identical or minor modifier Prototype Plan of the Mass Submitter.

 

11.04 FROZEN PLAN/DISCONTINUANCE OF CONTRIBUTIONS.

 

(A)       Employer Action to Freeze. The Employer subject to
Section 11.02(C) and by proper Employer action has the right, at any time, to
suspend or discontinue all contributions under the Plan and thereafter to
continue to maintain the Plan as a Frozen Plan (subject to such suspension or
discontinuance) until the Employer terminates the Plan. During any period while
the Plan is frozen, the Plan Administrator will continue to: (1) allocate
forfeitures, if any, in accordance with Section 3.07, irrespective of when the
forfeitures occur; and (2) operate the Plan in accordance with its terms other
than those related to the making and allocation of additional (new)
contributions. If the Employer under a Profit Sharing Plan or a 401(k) Plan
completely discontinues contributions (including Elective Deferrals), the Plan
Administrator will treat the Plan as a Frozen Plan.

 

(B)       Vesting. Upon the Employer’s complete discontinuance of contributions
to the Plan which is a Profit Sharing Plan or 401(k) Plan, an affected
Participant’s right to his/her Account Balance is 100% Vested, irrespective of
the Vested percentage which otherwise would apply under Article V.

 

(C)       Not a Termination. A resolution or an amendment to discontinue all
future contributions, but otherwise to continue

 

97

--------------------------------------------------------------------------------


 

maintenance of this Plan, is not a Plan termination for purposes of
Section 11.05.

 

11.05 PLAN TERMINATION.

 

(A)       Employer Action to Terminate. The Employer subject to
Section 11.02(C) and by proper Employer action has the right, at any time, to
terminate this Plan and the Trust created and maintained under the Plan. Any
termination of the Plan under this Section 11.05(A) is not effective until
compliance with applicable notice requirements under ERISA, if any. The Plan
will terminate upon the first to occur of the following:

 

(1)         Specified date. The Effective Date of termination specified by
proper Employer action; or

 

(2)         Employer no longer exists. The Effective Date of dissolution or
merger of the Employer, unless a successor makes provision to continue the Plan,
in which event the successor must substitute itself as the Employer under this
Plan.

 

(B)       QTA Action to Terminate Abandoned Plan.

 

(1)         Definition of Qualified Termination Administrator (QTA). A QTA is an
entity which: (a) is eligible to serve as trustee or issuer of an individual
retirement account or of an individual retirement annuity; and (b) holds the
assets of the abandoned Plan.

 

(2)         QTA procedure. A QTA, after making reasonable efforts to contact the
Employer, may make a determination that the Employer has abandoned the Plan and
give notice thereof to the DOL. The QTA then may: (i) update Plan records;
(ii) calculate benefits; (iii) allocate assets and expenses; (iv) report to the
DOL any delinquent contributions; (v) engage service providers and pay
reasonable Plan expenses; (vi) provide required notice to Participants and
Beneficiaries regarding the Plan termination; (vii) distribute Plan benefits;
(viii) file the Form 5500 terminal report and give notice to the DOL of
completion of the termination; and (ix) take all other reasonable and necessary
actions to wind-up and terminate the Plan. A QTA will undertake all actions
under this Section 11.05(B) in accordance with Prohibited Transaction
Class Exemption 2006-06, relating to the QTA’s services and compensation for
services.

 

(C)       Vesting. Upon either full or partial termination of the Plan, an
affected Participant’s right to his/her Account Balance is 100% Vested,
irrespective of the Vested percentage which otherwise would apply under
Article V.

 

(D)       General Procedure upon Termination. Upon termination of the Plan, the
distribution provisions of Article VI remain operative, with the following
exceptions:

 

(1)         If no consent required. If the Participant’s Vested Account Balance
does not exceed $5,000 (or exceeds $5,000 but the Participant has attained the
later of age 62 or Normal Retirement Age), the Plan Administrator will direct
the Trustee to distribute in cash (subject to Section 8.04) the Participant’s
Vested Account Balance to him/her in a Lump-Sum as soon as administratively
practicable after the Plan termination.

 

(2)         If consent required. If the Participant’s Vested Account Balance
exceeds $5,000 and the Participant has not attained the later of age 62 or
Normal Retirement Age, the Participant or the Beneficiary may elect to have the
Trustee commence distribution in cash (subject to Section 8.04) of his/her
Vested Account Balance in a Lump-Sum as soon as administratively practicable
after the Plan termination. If a Participant with consent rights under this
Section 11.05(D)(2) does not elect an immediate Lump-Sum distribution with
spousal consent if required, to liquidate the Trust, the Plan Administrator will
instruct the Trustee or Custodian to purchase a deferred Annuity Contract for
the Participant which protects the Participant’s distribution rights under the
Plan.

 

(3)         Lower dollar amount. As provided in Section 6.09, the Employer in
Appendix B may provide for a lower dollar threshold than $5,000 under this
Section 11.05(D).

 

(E)       Profit Sharing Plan. If the Plan is a Profit Sharing Plan, in lieu of
applying Section 11.05(D) and the distribution provisions of Article VI, the
Plan Administrator will direct the Trustee to distribute in cash (subject to
Section 8.04) each Participant’s Vested Account Balance, in a Lump-Sum, as soon
as administratively practicable after the Plan termination, irrespective of:
(i) the amount of the Participant’s Vested Account Balance: (ii) the
Participant’s age; and (iii) whether the Participant consents to the
distribution.

 

(1)         Limitations. This Section 11.05(E) does not apply if: (a) the Plan
at termination provides for distribution of an Annuity Contract which is a
Protected Benefit and which the Employer may not (or does not) eliminate by Plan
amendment; or (b) as of the period between the Plan termination date and the
final distribution of assets, the Employer maintains any other Defined
Contribution Plan (other than an ESOP). If clause (b) applies, the Plan
Administrator to facilitate Plan termination may direct the Trustee to transfer
the Account of any non-consenting Participant to the other Defined Contribution
Plan.

 

(F)        401(k) Plan Distribution Restrictions. If the Plan is a 401(k) Plan
or if the Plan as the result of a Transfer holds Restricted 401(k) Accounts
under Section 6.01(C)(4)(b), a Participant’s Restricted 401(k) Accounts are
distributable on account of Plan termination, as described in this
Section 11.05, only if: (i) the Employer (including any Related Employer,
determined as of the Effective Date of Plan termination) does not maintain an
Alternative Defined Contribution Plan and the Plan Administrator distributes the
Participant’s entire Vested Account Balance in a Lump-Sum; or (ii) the
Participant otherwise is entitled under the Plan to a distribution of his/her
Vested Account Balance.

 

(1)         Definition of Alternative Defined Contribution Plan. An Alternative
Defined Contribution Plan is a Defined Contribution Plan (other than an ESOP,
simplified employee pension plan, 403(b) plan, SIMPLE IRA or 457(b) or (f) plan)
the Employer (or a Related Employer) maintains beginning at the Effective Date
of the Plan termination and ending twelve months after the final distribution of
Plan assets. However, a plan is not an Alternative Defined Contribution Plan if
less than 2% of the Employees eligible to participate in the terminating Plan
are eligible to participate (beginning 12 months prior to and ending 12 months
after the Effective Date of the Plan termination) in the potential Alternative
Defined Contribution Plan.

 

98

--------------------------------------------------------------------------------


 

(G)      Continuing Trust Provisions. The Trust will continue until the Trustee
in accordance with the direction of the Plan Administrator has distributed all
of the benefits under the Plan. On each Valuation Date, the Plan Administrator
will credit any part of a Participant’s Account Balance retained in the Trust
with its share of Earnings. Upon termination of the Plan, any suspense account
under Section 4.01 will revert to the Employer, subject to the conditions of the
Treasury regulations permitting such a reversion.

 

(H)      Lost Participants. The Trustee will distribute the Accounts of lost
Participants in a terminating Plan in accordance with the Plan Administrator’s
direction under Section 7.07(B).

 

11.06 MERGER/DIRECT TRANSFER.

 

(A)       Authority. The Trustee, at the direction of the Plan Administrator,
possesses the specific authority to enter into merger agreements or direct
transfer of assets agreements with the trustees of other retirement plans
described in Code §401(a), and to accept the direct transfer of plan assets to
the Trust, or to transfer Plan assets, as a party to any such agreement. This
authority includes Nonelective Transfers described in Section 11.06(D) and
Elective Transfers described in Section 11.06(E).

 

(B)       Code §414(l) Requirements. The Trustee may not consent to, or be a
party to, any merger or consolidation with another plan, or to a transfer of
assets or liabilities to another plan (or from the other plan to this Plan),
unless immediately after the merger, consolidation or transfer, the surviving
plan provides each Participant a benefit equal to or greater in amount than the
benefit each Participant would have received had the transferring plan
terminated immediately before the merger, consolidation, or transfer; provided
that 100% immediate vesting is not required upon merger, consolidation or
transfer, except if an Elective Transfer is made under Section 11.06(E)(3).

 

(C)       Administration of Transferred Amount. The Trustee will hold,
administer and distribute the transferred assets as a part of the Trust Fund and
the Trustee must maintain a separate Employer Contribution Account for the
benefit of the Employee on whose behalf the Trustee accepted the Transfer in
order to reflect the value of the transferred assets and as necessary to
preserve Protected Benefits.

 

(D)       Nonelective Transfers. The Trustee, at the direction of the Plan
Administrator, may enter into an agreement with the trustee of any other plan
described in Section 11.06(A) to transfer as a Nonelective Transfer all or a
portion of the Account(s) of one or more Participants to the other plan, or to
receive Nonelective Transfers into the Plan. In the event of a Nonelective
Transfer, the trustee of the transferee plan must preserve all Protected
Benefits under the transferor plan, unless the trustee or other appropriate
party takes proper action to eliminate any of such Protected Benefits.

 

(1)         Definition of Nonelective Transfer. A Nonelective Transfer is a
Transfer made without the consent or election of the affected Participant(s).

 

(E)       Elective Transfers. The Trustee, at the direction of the Plan
Administrator (and in accordance with the proper election of a Participant or
Beneficiary), may enter into an agreement with the trustee of any other plan
described in Section 11.06(A) to transfer as an Elective Transfer to the other
plan or to receive as an Elective Transfer into this Plan, all or a portion of
the Account of the electing Participant or Beneficiary. The specific
requirements for an Elective Transfer depend upon the type of Elective Transfer
that the Trustee will utilize to effect the Transfer, as described herein.

 

(1)         Definition of Elective Transfer. An elective Transfer is a Transfer
made at the election of a Participant (or, as applicable, a Beneficiary) and
which satisfies the requirements of this Section 11.06(E).

 

(2)         Code §411(d)(6)(D) Transfer. A Code §411(d)(6)(D) Transfer means a
Transfer under Code §411(d)(6)(D) between Defined Contribution Plans, and which
a Participant or Beneficiary elects following required statutory notice. Under
this Section 11.06(E)(2), the Account need not be distributable at the time of
Transfer and Protected Benefits specifically relating to distribution methods do
not carry over to the transferee plan, except under Section 6.04 if applicable.

 

(3)         Acquisition or employment change Transfer. An acquisition or
employment change Transfer means a Transfer under Treas. Reg. §1.411(d)-4
Q/A-3(b), between such Defined Contribution Plans as described therein, and
which a Participant elects. Under this Section 11.06(E)(3), the Account need not
be distributable at the time of Transfer and Protected Benefits do not carry
over to the transferee plan, except under Section 6.04 if applicable.

 

(4)         Distributable event Transfer. A distributable event Transfer means a
Transfer under Treas. Reg. §1.411(d)-4 Q/A-3(c), between Code §401(a) plans, and
which a Participant elects. Under this Section 11.06(E)(4), the Account must be
distributable at the time of Transfer, but not entirely as a Lump-Sum which is
an Eligible Rollover Distribution. Protected Benefits do not carry over to the
transferee plan.

 

(F)        Pre-Participation Transfers. The Trustee, at the direction of the
Plan Administrator, under this Section 11.06 may accept a Transfer of plan
assets on behalf of an Employee prior to the date the Employee satisfies the
Plan’s eligibility conditions or prior to reaching the Entry Date. If the
Trustee accepts such a direct Transfer of plan assets, the Plan Administrator
and the Trustee must treat the Employee as a limited Participant as described in
Section 3.08(C).

 

99

--------------------------------------------------------------------------------


 

ARTICLE XII

MULTIPLE EMPLOYER PLAN

 

12.01 ELECTION/OVERRIDING EFFECT. This Article XII does not apply unless the
Employer establishes the Plan as a Multiple Employer Plan described in Code
§413(c) under a Nonstandardized Adoption Agreement or under a Volume Submitter
Adoption Agreement, notwithstanding Sections 12.01(A) or (B), below. If this
Article XII does apply, then the rules of Code §413(c) and the related Treasury
Regulations (which are incorporated by reference) will apply to the adopting
Employer and each Participating Employer. The provisions of Article XII, if in
effect, supersede any contrary provisions in the Plan or the Employer’s Adoption
Agreement.

 

(A)       Election. If the Employer elects in its Adoption Agreement that the
Plan is a Multiple Employer Plan, then the provisions of this Article XII will
apply as of the Effective Date the Employer elects in its Adoption Agreement.

 

(B)       Automatic Effect. If a Related Employer is a Participating Employer,
and thereafter ceases to be a Related Employer (but is still a Participating
Employer), then the provisions of this Article XII will apply thereafter until
the Plan is no longer maintained by a Participating Employer which is not a
Related Employer.

 

12.02 DEFINITIONS. The following definitions apply to this Article XII and
supersede any conflicting definition in the Plan.

 

(A)       Employee. Employee means any common law employee, Self-Employed
Individual, Leased Employee or other person the Code treats as an employee of a
Participating Employer for purposes of the Participating Employer’s qualified
plan. The Employer in its Adoption Agreement or in a Participation Agreement may
designate any Employee, or class or group of Employees, as an Excluded Employee
under Section 1.22(D).

 

(B)       Lead Employer. The Lead Employer means the Signatory Employer to the
Adoption Agreement Execution Page, and does not include any Related Employer or
Participating Employer except as described in the next sentence. The Lead
Employer will be a Participating Employer only if the Lead Employer executes a
Participation Agreement to the Adoption Agreement. The Lead Employer has the
same meaning as the Signatory Employer for purposes of making Plan amendments
and other purposes as described in Section 1.24(A) regardless of whether the
Lead Employer is also a Participating Employer under this Article XII. As to the
right of a Lead Employer to terminate the participation of a Participating
Employer, see Section 12.11.

 

(C)       Participating Employer. A “Participating Employer” is a trade or
business which, with the consent of the Lead Employer, executes a Participation
Agreement to the Adoption Agreement. A Participating Employer is an Employer for
all purposes of the Plan except as provided in Section 1.24. A Participating
Employer may, but need not be a Related Employer.

 

(D)       Professional Employer Organization (PEO). A Professional Employer
Organization (PEO) means an organization described in Rev. Proc. 2002-21. Plan
references to Rev. Proc. 2002-21 also include any successor thereto. If the Lead
Employer is a PEO, the term PEO is synonymous with the Lead Employer. If the
Lead Employer is a PEO, then:

 

(1)         Client Organization (“CO”). Each Participating Employer (other than
the PEO) is a Client Organization as that term is used in Rev. Proc. 2002-21.

 

(2)         Worksite Employee. A Worksite Employee means a person on the PEO’s
payroll who receives amounts from the PEO for providing services to a CO
pursuant to a service agreement between the PEO and the CO. For all purposes of
this Plan, a Worksite Employee will be deemed to be the Employee of the CO for
whom the Worksite Employee performs services, and not an Employee of the PEO.

 

12.03 PARTICIPATING EMPLOYER ELECTIONS. In its Adoption Agreement, the Lead
Employer will specify: (A) whether a Participating Employer may modify any of
the Adoption Agreement elections; (B) which elections the Participating Employer
may modify; and (C) any restrictions on the modifications. Any such modification
will apply only to the Employees of that Participating Employer. The
Participating Employer will make any such modification by election on its
Participation Agreement to the Lead Employer’s Adoption Agreement. To the extent
that the Adoption Agreement does not permit modification of an election, any
attempt by a Participating Employer to modify the election has no effect on the
Plan and the Participating Employer is bound by the Adoption Agreement terms as
completed by the Lead Employer.

 

12.04 HCE STATUS. The Plan Administrator will determine HCE status under
Section 1.22(E) separately with respect to each Participating Employer.

 

12.05 TESTING.

 

(A)       Separate Status. The Plan Administrator will perform the tests listed
in this Section 12.05(A) separately for each Participating Employer, with
respect to the Employees of that Participating Employer. For this purpose, the
Employees of a Participating Employer, and their allocations and Accounts, will
be treated as though they were in a separate plan. Any Plan correction under
Section 7.08 will only affect the Employees of the Participating Employer. The
tests subject to this separate treatment are:

 

(1)         ADP. The ADP test in Section 4.10(B).

 

(2)         ACP. The ACP test in Section 4.10(C).

 

(3)         Nondiscrimination. Nondiscrimination testing as described in Code
§401(a)(4), the applicable Treasury regulations, and Sections 4.06 and 4.07.

 

(4)         Coverage. Coverage testing as described in Code §410(b), the
applicable Treasury regulations, and Sections 3.06(F) and 4.06.

 

(B)       Transition Year. This Section 12.05(B) applies if as a result of a
transaction or similar event a Participating Employer ceases to be a Related
Employer in the middle of a Plan Year. In such a situation the Plan
Administrator may perform the tests described in Section 12.05(A) (1) as though
the Plan Year consisted of two Plan Years, before and after the transaction; or
(2) on the basis of a single Plan Year, taking all for each

 

100

--------------------------------------------------------------------------------


 

Participating Employer the Employees of Related Employers before the
transaction, and disregarding Employees who are not Employees of Related
Employers after the transaction.

 

(C)       Joint Status. The Plan Administrator will perform the following tests
for the Plan as whole, without regard to an Employee’s employment by a
particular Participating Employer:

 

(1)         Annual Additions Limit. Applying the Annual Additions Limit in
Section 4.05(B).

 

(2)         Elective Deferral Limit. Applying the Elective Deferral Limit in
Section 4.10(A).

 

(3)         Catch-Up Limit. Applying the limit on Catch-Up Deferrals in
Section 3.02(D).

 

12.06 TOP-HEAVY. The Plan will apply the provisions of Article X separately to
each Participating Employer. The Plan will be considered separate plans for each
Participating Employer and its Employees for purposes of determining whether
such a separate plan is top-heavy or is entitled to the exemption described in
Section 10.05. For purposes of applying Article X to a Participating Employer,
the Participating Employer and any business which is a Related Employer to that
Participating Employer are the “Employer.” For purposes of Article X, the terms
“Key Employee” and “Non-Key Employee” will refer only to the Employees of that
Participating Employer and/or its Related Employers. If such a Participating
Employer’s separate Plan is top-heavy, then:

 

(A)       Highest Contribution Rate. The Plan Administrator will determine the
Highest Contribution Rate under Section 10.06(E) by reference to the Key
Employees and their allocations in the separate plan of that Participating
Employer;

 

(B)       Top-Heavy Minimum Allocation. The Plan Administrator will determine
the amount of any required Top-Heavy Minimum Allocation under
Section 10.06(L) separately for that separate plan; and

 

(C)       Plan Which Will Satisfy. The Participating Employer will make any
additional contributions Section 10.03 requires.

 

12.07 COMPENSATION.

 

(A)       Separate Determination. For the following purposes, described in this
Section 12.07(A), the Plan Administrator will determine separately a
Participant’s Compensation for each Participating Employer. Under this
determination, except as provided below, Compensation from a Participating
Employer includes Compensation paid by a Related Employer of that Participating
Employer.

 

(1)         Nondiscrimination and coverage. All of the separate tests listed in
Section 12.05(A).

 

(2)         Top-Heavy. Application of the top-heavy rules in Article X.

 

(3)         Allocations. Application of allocations under Article III. However,
the Employer’s Adoption Agreement elections control the extent to which
Compensation for this purpose includes Compensation of Related Employers.

 

(4)         HCE determination. The determination of an Employee’s status as an
HCE.

 

(B)       Joint Status. For all Plan purposes other than those described in
Section 12.07(A), including but not limited to determining the Annual Additions
Limit in Section 4.05(B), Compensation includes all Compensation paid by or for
any Participating Employer or Related Employer.

 

12.08 SERVICE. An Employee’s Service includes all Hours of Service and Years of
Service with any and all Participating Employers and their Related Employers. An
Employee who terminates employment with one Participating Employer and
immediately commences employment with another Participating Employer has not
incurred a Separation from Service or a Severance from Employment.

 

12.09 REQUIRED MINIMUM DISTRIBUTIONS. If a Participant is a more than 5% Owner
(under Code §416(i) and Section 6.02(E)(7)(a)) of any Participating Employer for
which the Participant is an Employee in the Plan Year that ends in the calendar
year in which the Participant attains age 70 1/2, then the Participant’s RBD
under Section 6.02(E)(7) will be the April 1 following the close of the calendar
year in which the Participant attains age 70 1/2.

 

12.10 COOPERATION AND INDEMNIFICATION.

 

(A)       Cooperation. Each Participating Employer agrees to timely provide to
the Plan Administrator upon request all information the Plan Administrator deems
necessary. Each Participating Employer will cooperate fully with the Plan
Administrator, the Lead Employer, and with Plan fiduciaries and other proper
Plan representatives in maintaining the qualified status of the Plan. Such
cooperation will include payment of such amounts into the Plan, to be allocated
to Employees of the Participating Employer, which are reasonably required to
maintain the tax-qualified status of the Plan.

 

(B)       Indemnity. Each Participating Employer will indemnify and hold
harmless the Plan Administrator, the Lead Employer, the Plan, the Trustee, other
Plan fiduciaries, other Participating Employers, Participants and Beneficiaries,
and as applicable, their subsidiaries, officers, directors, shareholders,
employees, and agents, and their respective successors and assigns, against any
cause of action, loss, liability, damage, cost, or expense of any nature
whatsoever (including, but not limited to, attorney’s fees and costs, whether or
not suit is brought, as well as all IRS or DOL Plan disqualification, fiduciary
breach or other sanctions, compliance fees or penalties) arising out of or
relating to: (1) the Participating Employer’s noncompliance with any of the
Plan’s terms or requirements; or (2) the Participating Employer’s intentional or
negligent act or omission with regard to the Plan, including the failure to
provide accurate, timely information requested by the Plan Administrator.

 

12.11 INVOLUNTARY TERMINATION. Unless the Lead Employer provides otherwise in
Appendix B, the Lead Employer may terminate the participation of any
Participating Employer (hereafter, “Terminated Employer”) in this Plan. If the
Lead Employer acts under this Section 12.11, the following will occur:

 

(A)       Notice. The Lead Employer will give the Terminated Employer a notice
of the Lead Employer’s intent to terminate the

 

101

--------------------------------------------------------------------------------


 

Terminated Employer’s status as a Participating Employer of the Plan. The Lead
Employer will provide such notice not less than 30 days prior to the Effective
Date of termination unless the Lead Employer determines that the interests of
Plan Participants requires earlier termination.

 

(B)       Spin-off. The Lead Employer will establish a new Defined Contribution
Plan, using the provisions of this Plan with any modifications contained in the
Terminated Employer’s Participation Agreement, as a guide to establish a new
Defined Contribution Plan (the “Spin-off Plan”). The Lead Employer will direct
the Trustee to transfer (in accordance with the rules of Code §414(l) and the
provisions of Section 11.06) the Accounts of the Employees of the Terminated
Employer to the Spin-off Plan. The Terminated Employer will be the Employer,
Plan Administrator, and Sponsor of the Spin-off Plan. The Trustee of the
Spin-off Plan will be the person or entity designated by the Terminated
Employer, or, in the absence of any such designation, the Terminated Employer
itself. If state law prohibits the Terminated Employer from serving as Trustee,
the Trustee is the president of a corporate Terminated Employer, the managing
partner of a partnership Terminated Employer, the managing member of a limited
liability company Terminated Employer, the sole proprietor of a proprietorship
Terminated Employer, or in the case of any other entity type, such other person
with title and responsibilities similar to the foregoing. Notwithstanding the
preceding sentence, the Lead Employer may designate a financial institution as
Trustee if the Lead Employer, in its sole discretion, deems it necessary to
protect the interests of the Participants. The Lead Employer may charge the
Terminated Employer or the Accounts of the Employees of the Terminated Employer
with the reasonable expenses of establishing the Spin-off Plan.

 

(C)       Transfer. The Terminated Employer, in lieu of the Lead Employer’s
creation of the Spin-off Plan under Section 12.11(B), may elect a transfer under
this Section 12.11(C) to effect the termination of its status as a Participating
Employer. To elect this alternative, the Terminated Employer must give notice to
the Lead Employer of its choice, and must supply any documentation which the
Lead Employer reasonably may require as soon as is practical and before the
Effective Date of termination. If the Lead Employer has not received such notice
and any required documentation within ten (10) days prior to the stated date of
termination, the Lead Employer may proceed with the Spin-off Plan under
Section 12.11(B). The Lead Employer will direct the Trustee to transfer (in
accordance with the rules of Code §414(l) and the provisions of Section 11.06)
the Accounts of the Employees of the Terminated Employer to a qualified plan the
Terminated Employer maintains. The Terminated Employer must deliver to the Lead
Employer in writing such identifying and other relevant information regarding
the transferee plan and must provide such assurances as the Lead Employer may
reasonably require that the transferee plan is a qualified plan.

 

(D)       Participants. The Employees of the Terminated Employer will cease to
be eligible to accrue additional benefits under the Plan with respect to
Compensation paid by the Terminated Employer, as of the Effective Date of the
termination. To the extent that these Employees have accrued but unpaid
contributions as of such Effective Date, the Terminated Employer will pay such
amounts to the Plan or to the Spin-off Plan no later than 30 days after the
Effective Date of termination, unless the Terminated Employer has elected the
transfer alternative under Section 12.11(C).

 

(E)       Consent. By its execution of the Participation Agreement, the
Terminated Employer specifically consents to the provisions of this Article XII,
and in particular, this Section 12.11 and agrees to perform its responsibilities
with regard to the Spin-off Plan, if necessary.

 

12.12 VOLUNTARY TERMINATION. A Participating Employer (hereafter “Withdrawing
Employer”) may voluntarily withdraw from participation in the Plan at any time.
If and when a Withdrawing Employer wishes to withdraw, the following will occur:

 

(A)       Notice. The Withdrawing Employer will inform the Lead Employer and the
Plan Administrator of its intention to withdraw from the Plan. The Withdrawing
Employer must give the notice not less than 30 days prior to the Effective Date
of its withdrawal.

 

(B)       Procedure. The Withdrawing Employer and the Lead Employer will agree
upon procedures for the orderly withdrawal of the Withdrawing Employer from the
Plan. Such procedures, as they relate to the Accounts of the Employees of the
Withdrawing Employer, may include any alternative described in Sections
12.11(B) and (C).

 

(C)       Costs. The Withdrawing Employer will bear all reasonable costs
associated with withdrawal and transfer under this Section 12.12.

 

(D)       Participants. The Employees of the Withdrawing Employer will cease to
be eligible to accrue additional benefits under the Plan as to Compensation paid
by the Withdrawing Employer, as of the Effective Date of withdrawal. To the
extent that such Employees have accrued but unpaid contributions as of such
Effective Date, the Withdrawing Employer will contribute such amounts to the
Plan or the Spin-off Plan promptly after the Effective Date of withdrawal,
unless the Accounts are transferred to a qualified plan the Withdrawing Employer
maintains.

 

102

--------------------------------------------------------------------------------


 

FIRST BUSEY CORPORATION PROFIT SHARING PLAN AND TRUST

 

--------------------------------------------------------------------------------


 

Volume Submitter 401(k) Plan

 

ADOPTION AGREEMENT #003

VOLUME SUBMITTER 401(k) PLAN

 

The undersigned Employer, by executing this Adoption Agreement, establishes a
retirement plan and trust (collectively “Plan”) under the Benefit Planning
Consultants, Inc. Defined Contribution Volume Submitter Plan (basic plan
document #08). The Employer, subject to the Employer’s Adoption Agreement
elections, adopts fully the Volume Submitter Plan and Trust provisions. This
Adoption Agreement, the basic plan document and any attached Appendices or
agreements permitted or referenced therein, constitute the Employer’s entire
plan and trust document. All “Election” references within this Adoption
Agreement are Adoption Agreement Elections. All “Article” or “Section”
references are basic plan document references. Numbers in parentheses which
follow election numbers are basic plan document references. Where an Adoption
Agreement election calls for the Employer to supply text, the Employer (without
altering the content of any existing printed text) may lengthen any space or
line, or create additional tiers. When Employer-supplied text uses terms
substantially similar to existing printed options, all clarifications and
caveats applicable to the printed options apply to the Employer-supplied text
unless the context requires otherwise. The Employer makes the following
elections granted under the corresponding provisions of the basic plan document.

 

ARTICLE I

DEFINITIONS

 

1.              EMPLOYER (1.24).

 

Name:  First Busey Corporation

 

Address:  100 W. University Ave., Champaign, Illinois 61820

 

Phone number:  217-365-4500

 

Taxpayer Identification Number (TIN):  37-1078406

 

E-mail (optional):

 

Employer’s Taxable Year (optional):  January 1 - December 31

 

2.              PLAN (1.42).

 

Name:  First Busey Corporation Profit Sharing Plan and Trust

 

Plan number: 
002                                                                              
(3-digit number for Form 5500 reporting)

 

Trust EIN (optional):  37-1170083

 

3.              PLAN/LIMITATION YEAR (1.44/1.34). Plan Year and Limitation Year
mean the 12 consecutive month period (except for a short Plan/Limitation Year)
ending every:

 

[Note: Complete any applicable blanks under Election 3 with a specific date,
e.g., June 30 OR the last day of February OR the first Tuesday in January. In
the case of a Short Plan Year or a Short Limitation Year, include the year,
e.g., May 1, 2014.]

 

Plan Year (Choose one of (a) or (b). Choose (c) if applicable.):

 

(a)         [X]            December 31.

 

(b)         [n/a]    Fiscal Plan Year: ending:
                                        .

 

(c)          [n/a]    Short Plan Year: commencing:
                                         and ending:
                                        .

 

Limitation Year (Choose one of (d) or (e). Choose (f) if applicable.):

 

(d)         [X]            Generally same as Plan Year. The Limitation Year is
the same as the Plan Year except where the Plan Year is a short year in which
event the Limitation Year is always a 12 month period, unless the short Plan
Year (and short Limitation Year) result from a Plan amendment.

 

(e)          [n/a]    Different Limitation Year: ending:             
                           .

 

(f)           [n/a]    Short Limitation Year: commencing:
                                         and ending:
                                        .

 

4.              EFFECTIVE DATE (1.20). The Employer’s adoption of the Plan is a
(Choose one of (a) or (b). Complete (c) if new plan OR complete (c) and (d) if
an amendment and restatement. Choose (e) and (f) if applicable.):

 

(a)         [n/a]    New Plan.

 

(b)         [X]            Restated Plan.

 

PPA RESTATEMENT (leave blank if not applicable)

 

(1)               [X]            This is an amendment and restatement to bring a
plan into compliance with the Pension Protection Act of 2006 (“PPA”) and other
legislative and regulatory changes.

 

© 2014 Benefit Planning Consultants, Inc. | Effective October 1, 2017 (20170913)
| or its suppliers

 

1

--------------------------------------------------------------------------------


 

Initial Effective Date of Plan (enter date)

 

(c)          [X]            January 1, 1984 (hereinafter called the “Effective
Date” unless 4(d) is entered below)

 

Restatement Effective Date (If this is an amendment and restatement, enter
effective date of the restatement.)

 

(d)         [X]            January 1, 2016 (enter month day, year; may enter a
restatement date that is the first day of the current Plan Year. The Plan
contains appropriate retroactive effective dates with respect to provisions for
the appropriate laws if the Plan is a PPA Restatement.) (hereinafter called the
“Effective Date”)

 

[Note: See Section 1.54 for the definition of Restated Plan. If this Plan is a
PPA Restatement, the PPA restatement Effective Date may be a current date (as
the basic plan document supplies the Effective Dates of various PPA and other
provisions) or may be a retroactive date. If specific Plan provisions, as
reflected in this Adoption Agreement and the basic plan documents, do not have
the Effective Date stated in this Election 4, indicate as such in the election
where called for or in Appendix A.]

 

(e)          [n/a]    Restatement of surviving and merging plans. The Plan
restates two (or more) plans (Complete 4(c) and (d) above for this (surviving)
Plan. Complete (1) below for the merging plan. Choose (2) if applicable. Unless
otherwise noted, the restated Effective Date with regard to a merging plan is
the later of the date of the merger or the restated Effective Date of this
Plan.):

 

(1)               Merging plan. The
                                                            Plan was or will be
merged into this surviving Plan as of:                                    . The
merging plan’s restated Effective Date is:
                                                . The merging plan’s original
Effective Date was:                           .

 

[See the Note under Election 4(d) if this document is the merging plan’s PPA
restatement.]

 

(2)               [n/a]    Additional merging plans. The following additional
plans were or will be merged into this surviving Plan (Complete a. and b. as
applicable.):

 

 

 

 

 

 

 

Restated

 

Original

 

 

 

Name of merging plan

 

Merger date

 

Effective Date

 

Effective Date

 

 

 

 

 

 

 

 

 

 

 

 

a.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

 

 

 

 

 

 

 

 

 

(f)           [n/a]    Special Effective Date for Elective Deferral provisions:

 

[Note: If Elective Deferral provision is not effective as of the Initial
Effective Date or the Restatement Effective Date, enter the date as of which the
Elective Deferral provision is effective. The Special Effective Date may not
precede the date on which the Employer adopted the Plan.]

 

5.              TRUSTEE (1.67). The Trustee executing this Adoption Agreement is
(Choose one or more of (a), (b), or (c). Choose (d) or (e) if applicable.):

 

(a)         [X]            A discretionary Trustee. See Section 8.02(A).

 

(b)         [n/a]    A nondiscretionary (directed) Trustee or Custodian. See
Section 8.02(B).

 

(c)          [n/a]    A Trustee under the:                                    
(specify name of trust), a separate trust agreement the Trustee has executed and
that the IRS has approved for use with this Plan. Under this Election 5(c) the
Trustee is not executing the Adoption Agreement and Article VIII of the basic
plan document does not apply, except as indicated otherwise in the separate
trust agreement. See Section 8.11(C).

 

(d)         [n/a]    Permitted Trust amendments apply. Under Section 8.11(B) the
Employer has made certain permitted amendments to the Trust. Such amendments do
not constitute a separate trust under Election 5(c). See Election 59 in
Appendix C.

 

(e)          [n/a]    Use of non-approved trust. A Trustee under the:
                                  (specify name of trust), a separate trust
agreement the Trustee has executed for use with this Plan. Under this Election
5(e) the Trustee is not executing the Adoption Agreement and Article VIII of the
basic plan document does not apply, except as indicated otherwise in the
separate trust agreement. See Section 8.11(C). [Caution: Election 5(e) will
result in the Plan losing reliance on its Advisory Letter and the Plan will be
an individually designed plan.]

 

6.              CONTRIBUTION TYPES (1.12). The selections made below should
correspond with the selections made under Article III of this Adoption
Agreement. (If this is a frozen Plan (i.e., all contributions have ceased),
choose (a) only.):

 

Frozen Plan. See Sections 3.01(J) and 11.04.

 

(a)         [n/a]    Contributions cease. All Contributions have ceased or will
cease (Plan is frozen).

 

(1)               [n/a]    Effective date of freeze:
                               [Note: Effective date is optional unless this is
the amendment or restatement to freeze the Plan.]

 

[Note: Elections 20 through 30 and Elections 36 through 38 do not apply to any
Plan Year in which the Plan is frozen.]

 

2

--------------------------------------------------------------------------------


 

Contributions. The Employer and/or Participants, in accordance with the Plan
terms, make the following Contribution Types to the Plan/Trust (Choose one or
more of (b) through (h).):

 

(b)         [X]            Pre-Tax Deferrals. See Section 3.02 and Elections
20-23, and 34.

 

(1)               [X]            Roth Deferrals. See Section 3.02(E) and
Elections 20, 21, and 23. [Note: The Employer may not limit Elective Deferrals
to Roth Deferrals only.]

 

(c)          [n/a]    Matching. See Sections 1.35 and 3.03 and Elections 24-26.
[Note: The Employer may make an Operational QMAC without electing 6(c). See
Section 3.03(C)(2). Do not elect for a safe harbor plan; use 6(e) instead.]

 

(d)         [X]            Nonelective. See Sections 1.38 and 3.04 and Elections
27-29. [Note: The Employer may make an Operational QNEC without electing 6(d).
See Section 3.04(C)(2).]

 

(e)          [X]            Safe Harbor/Additional Matching. The Plan is (or
pursuant to a delayed election, may be) a safe harbor 401(k) Plan. The Employer
will make (or under a delayed election, may make) Safe Harbor Contributions as
it elects in Election 30. The Employer may or may not make Additional Matching
Contributions as it elects in Election 30. See Election 26 as to matching
Catch-Up Deferrals. See Section 3.05.

 

(f)           [n/a]    Employee (after-tax). See Section 3.09 and Election 36.

 

(g)          [n/a]    SIMPLE 401(k). The Plan is a SIMPLE 401(k) Plan. See
Section 3.10. [Note: The Employer electing 6(g) must elect a calendar year under
3(a) and may not elect any other Contribution Types except under Elections
6(b) and 6(h).]

 

(h)         [n/a]    Designated IRA. See Section 3.12 and Election 37.

 

7.              DISABILITY (1.16). Disability means (Choose one of (a) or (b).):

 

(a)         [X]            Basic Plan. Disability as defined in Section 1.16(A).

 

(b)         [n/a]    Describe:                                        

 

[Note: The Employer may elect an alternative definition of Disability for
purposes of Plan distributions. However, the use of an alternative definition
may result in loss of favorable tax treatment of the Disability distribution.]

 

8.              EXCLUDED EMPLOYEES (1.22(D)). The following Employees are not
Eligible Employees but are Excluded Employees (Choose one of (a), (b), or (c).):

 

[Note: Regardless of the Employer’s elections under Election 8: (i) Employees of
any Related Employers (excluding the Signatory Employer) are Excluded Employees
unless the Related Employer becomes a Participating Employer; and
(ii) Reclassified Employees and Leased Employees are Excluded Employees unless
the Employer in Appendix B elects otherwise. See Sections 1.22(B), 1.22(D)(3),
and 1.24(D). However, in the case of a Multiple Employer Plan, see
Section 12.02(B) as to the Employees of the Lead Employer.]

 

(a)         [n/a]    No Excluded Employees. There are no additional excluded
Employees under the Plan as to any Contribution Type (skip to Election 9).

 

(b)         [X]            Exclusions - same for all Contribution Types. The
following Employees are Excluded Employees for all Contribution Types (Choose
one or more of (e) through (j). Choose column (1) for each exclusion elected at
(e) through (i).):

 

(c)          [n/a]    Exclusions - different exclusions apply. The following
Employees are Excluded Employees for the designated Contribution Type (Choose
one or more of (d) through (j). Choose Contribution Type as applicable.):

 

[Note: For this Election 8, unless described otherwise in Election 8(j),
Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals, Employee
Contributions and Safe Harbor Contributions. Matching includes all Matching
Contributions except Safe Harbor Matching Contributions. Nonelective includes
all Nonelective Contributions except Safe Harbor Nonelective Contributions.]

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

 

(2)

 

(3)

 

(4)

 

 

All

 

 

Elective

 

 

 

 

Exclusions

 

Contributions

 

 

Deferrals

 

Matching

 

Nonelective

(d)

[n/a]

No exclusions. No exclusions as to the

 

N/A

 

 

[ ]

 

[ ]

 

[ ]

 

 

designated Contribution Type.

 

(See Election 8(a))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

[X]

Collective Bargaining (union) Employees.

 

[X]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

As described in Code §410(b)(3)(A).

 

 

 

 

 

 

 

 

 

 

 

See Section 1.22(D)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

[X]

Non-Resident Aliens. As described in

 

[X]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

Code §410(b)(3)(C). See Section 1.22(D)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)

[n/a]

HCEs. See Section 1.22(E). See Election 30(f)

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

as to exclusion of some or all HCEs from Safe Harbor Contributions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h)

[n/a]

Hourly paid Employees.

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

3

--------------------------------------------------------------------------------


 

(i)

[n/a]

Part-Time/Temporary/Seasonal Employees.

See Section 1.22(D)(4). A Part-Time, Temporary or Seasonal Employee is an
Employee whose regularly scheduled Service is less than           
(specify a maximum of 1,000) Hours of Service in the relevant Eligibility
Computation Period. [Note: The “relevant” Eligibility Computation Period is the
Initial or Subsequent Eligibility Computation Period as defined in
Section 2.02(C).]

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

[Note: If the Employer under Election 8(i) elects to treat Part-Time, Temporary
and Seasonal Employees as Excluded Employees and any such an Employee actually
completes at least 1,000 Hours of Service during the relevant Eligibility
Computation Period, the Employee becomes an Eligible Employee. See
Section 1.22(D)(4).]

 

(j)            [n/a]    Describe exclusion category and/or Contribution
Type:                                                                       
(e.g., Exclude Division B Employees OR Exclude salaried Employees from
Discretionary Matching Contributions.)

 

[Note: Any exclusion under Election 8(j), except as to
Part-Time/Temporary/Seasonal Employees, may not be based on age or Service or
level of Compensation. See Election 14 for eligibility conditions based on age
or Service. The exclusions entered under Election 8(j) cannot result in the
group of Nonhighly Compensated Employees (NHCEs) participating under the plan
being only those NHCEs with the lowest amount of compensation and/or the
shortest periods of service and who may represent the minimum number of these
employees necessary to satisfy coverage under Code §410(b).]

 

9.              COMPENSATION (1.11(B)). The following base Compensation (as
adjusted under Elections 10 and 11) applies in allocating Employer Contributions
(or the designated Contribution Type) (Choose one or more of (a) through (d) and
choose Contribution Type as applicable. Choose (e) if applicable.):

 

[Note: For this Election 9 all definitions include Elective Deferrals unless
excluded under Election 11. See Section 1.11(D). Unless described otherwise in
Election 9(d), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and
Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions. In applying any Plan
definition which references Section 1.11 Compensation, where the Employer in
this Election 9 elects more than one Compensation definition for allocation
purposes, the Plan Administrator will use W-2 Wages for other Plan definitions
of Compensation if the Employer has elected W-2 Wages for any Contribution Type
or Participant group under Election 9. If the Employer has not elected W-2
Wages, the Plan Administrator for such other Plan definitions will use 415
Compensation. If the Plan is a Multiple Employer Plan, see Section 12.07.
Election 9(d) below may cause allocation Compensation to fail to be
nondiscriminatory under Treas. Reg. §1.414(s).]

 

 

 

(1)

 

 

(2)

 

(3)

 

(4)

 

 

All

 

 

Elective

 

 

 

 

 

 

Contributions

 

 

Deferrals

 

Matching

 

Nonelective

 

 

 

 

 

 

 

 

 

 

(a)

[n/a]

W-2 Wages (plus Elective Deferrals).

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

See Section 1.11(B)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

[n/a]

Code §3401 Federal Income Tax

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

Withholding Wages (plus Elective Deferrals). See Section 1.11(B)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

[X]

415 Compensation (simplified).

 

[X]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

See Section 1.11(B)(3).

 

 

 

 

 

 

 

 

 

 

 

[Note: The Employer may elect an alternative “general 415 Compensation”
definition by electing 9(c) and by electing the alternative
definition in Appendix B. See Section 1.11(B)(4).]

 

 

 

 

 

 

 

 

 

 

 

 

(d)

[n/a]

Describe Compensation by Contribution Type or by Participant group:

 

[Note: Under Election 9(d), the Employer may: (i) elect Compensation from the
elections available under Elections 9(a), (b), or (c), or a combination thereof
as to a Participant group (e.g., W-2 Wages for Matching Contributions for
Division A Employees and 415 Compensation in all other cases); and/or
(ii) define the Contribution Type column headings in a manner which differs from
the “all-inclusive” description in the Note immediately preceding Election
9(a) (e.g., Compensation for Safe Harbor Matching Contributions means W-2 Wages
and for Additional Matching Contributions means 415 Compensation).]

 

(e)

[n/a]

Allocate based on specified 12-month period.

 

[ ]

 

OR

[ ]

 

[ ]

 

[ ]

 

 

The allocation of all Contribution Types (or specified Contribution Types) will
be made based on Compensation within a specified 12-month
period ending within the Plan Year as follows:                               .

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

10.      PRE-ENTRY/POST-SEVERANCE COMPENSATION (1.11(H)/(I)). Compensation under
Election 9:

 

[Note: For this Election 10, unless described otherwise in Elections 10(c) or
(n), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee
Contributions, Matching includes all Matching Contributions and Nonelective
includes all Nonelective Contributions. Election 10(c) below may cause
allocation Compensation to fail to be nondiscriminatory under Treas. Reg.
§1.414(s).]

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

Pre-Entry Compensation (Choose one of (a) or (b).
Choose Contribution Type as applicable.):

 

All
Contributions

 

 

 

Elective
Deferrals

 

Matching

 

Nonelective

(a)

 

[n/a]

 

Plan Year. Compensation for the entire Plan Year which includes the
Participant’s Entry Date. [Note: If the Employer under Election 9(e) elects to
allocate some or all Contribution Types based on a specified 12-month period,
Election 10(a) applies to that 12-month period in lieu of the Plan Year.]

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[X]

 

Participating Compensation. Only Participating Compensation. See
Section 1.11(H)(1).

 

[X]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

[Note: Under a Participating Compensation election, in applying any Adoption
Agreement elected contribution limit or formula, the Plan Administrator will
count only the Participant’s Participating Compensation. See
Section 1.11(H)(1) as to plan disaggregation.]

 

(c)          [n/a]    Describe Pre-Entry Compensation by Contribution Type or by
Participant group:              

 

[Note: Under Election 10(c), the Employer may: (i) elect Compensation from the
elections available under Pre-Entry Compensation or a combination thereof as to
a Participant group (e.g., Participating Compensation for all Contribution Types
as to Division A Employees, Plan Year Compensation for all Contribution Types to
Division B Employees); and/or (ii) define the Contribution Type column headings
in a manner which differs from the “all-inclusive” description in the Note
immediately preceding Pre-Entry Compensation (e.g., Compensation for Nonelective
Contributions is Participating Compensation and for Safe Harbor Nonelective
Contributions is Plan Year Compensation).]

 

Post-Severance Compensation. The following adjustments apply to Post-Severance
Compensation paid within any applicable time period as may be required (Choose
one of (d), (e), or (f).):

 

[Note: Under the basic plan document, if the Employer does not elect any
adjustments, post-severance compensation includes regular pay, leave cashouts,
and deferred compensation, and excludes military and disability continuation
payments.]

 

(d)         [X]            None. The Plan includes post-severance regular pay,
leave cashouts, and deferred compensation, and excludes post-severance military
and disability continuation payments as to any Contribution Type except as
required under the basic plan document (skip to Election 11).

 

(e)          [n/a]    Same for all Contribution Types. The following adjustments
to Post-Severance Compensation apply to all Contribution Types (Choose one or
more of (h) through (n). Choose column (1) for each option elected at
(h) through (m).):

 

(f)           [n/a]    Adjustments - different conditions apply. The following
adjustments to Post-Severance Compensation apply to the designated Contribution
Types (Choose one or more of (g) through (n). Choose Contribution Type as
applicable.):

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

Post-Severance Compensation:

 

All
Contributions

 

 

 

Elective
Deferrals

 

Matching

 

Nonelective

(g)

 

[n/a]

 

None. The Plan takes into account Post-Severance Compensation as to the
designated Contribution Types as specified under the basic plan document.

 

N/A
(See Election 10(d))

 

 

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h)

 

[n/a]

 

Exclude All. Exclude all Post-Severance Compensation. [Note: 415 testing
Compensation (versus allocation Compensation) must include Post-Severance
Compensation comprised of regular pay. See Section 4.05(F).]

 

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

[n/a]

 

Regular Pay. Exclude Post-Severance Compensation comprised of regular pay. See
Section 1.11(I)(1)(a). [Note: 415 testing Compensation (versus allocation
Compensation) must include Post-Severance Compensation comprised of regular pay.
See Section 4.05(F).]

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j)

 

[n/a]

 

Leave cash-out. Exclude Post-Severance

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Compensation comprised of leave cash-out. See Section 1.11(I)(1)(b).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(k)

 

[n/a]

 

Deferred Compensation. Exclude Post-Severance Compensation comprised of deferred
compensation. See Section 1.11(I)(1)(c).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l)

 

[n/a]

 

Salary continuation for military service. Include Post-Severance Compensation
comprised of salary continuation for military service. See Section 1.11(I)(2).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(m)

 

[n/a]

 

Salary continuation for disabled Participants. Include Post-Severance
Compensation comprised of salary continuation for disabled Participants. See
Section 1.11(I)(3). (Choose one of (1) or (2).):

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

[n/a]            For NHCEs only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

[n/a]            For all Participants. The salary continuation will continue for
the following fixed or determinable period:        (specify period).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(n)

 

[n/a]

 

Describe Post-Severance Compensation by Contribution Type or by Participant
group:                   

 

[Note: Under Election 10(n), the Employer may: (i) elect Compensation from the
elections available under Post-Severance Compensation or a combination thereof
as to a Participant group (e.g., Include regular pay Post-Severance Compensation
for all Contribution Types as to Division A Employees, no Post-Severance
Compensation for all Contribution Types to Division B Employees); and/or
(ii) define the Contribution Type column headings in a manner which differs from
the “all-inclusive” description in the Note immediately preceding Pre-Entry
Compensation (e.g., Compensation for Nonelective Contributions does not include
any Post-Severance Compensation and for Safe Harbor Nonelective Contributions
includes regular pay Post-Severance Compensation).]

 

11.       EXCLUDED COMPENSATION (1.11(G)). Apply the following Compensation
exclusions to Elections 9 and 10 (Choose one of (a), (b), or (c).):

 

(a)         [n/a]    No exclusions. Compensation as to all Contribution Types
means Compensation as elected in Elections 9 and 10 (skip to Election 12).

 

(b)         [X]            Exclusions - same for all Contribution Types. The
following exclusions apply to all Contribution Types (Choose one or more of
(e) through (l). Choose column (1) for each option elected at (e) through (k).):

 

(c)          [n/a]    Exclusions - different conditions apply. The following
exclusions apply for the designated Contribution Types (Choose one or more of
(d) through (l) below. Choose Contribution Type as applicable.):

 

[Note: In a safe harbor 401(k) plan, allocations qualifying for the ADP or ACP
test safe harbors must be based on a nondiscriminatory definition of
Compensation. If the Plan applies permitted disparity, allocations also must be
based on a nondiscriminatory definition of Compensation if the Plan is to avoid
more complex testing. Elections 11(g) through (l) below may cause allocation
Compensation to fail to be nondiscriminatory under Treas. Reg. §1.414(s). In a
non-safe harbor 401(k) plan, Elections 11(g) through (l) which result in
Compensation failing to be nondiscriminatory, may result in more complex
nondiscrimination testing. For this Election 11, unless described otherwise in
Election 11(l), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals
and Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions.]

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

Compensation Exclusions

 

All
Contributions

 

 

 

Elective
Deferrals

 

Matching

 

Nonelective

(d)

 

[n/a]

 

No exclusions - limited. No exclusion as to the designated Contribution Type(s).

 

N/A
(See Election 11(a))

 

 

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

[n/a]

 

Elective Deferrals. See Section 1.21.

 

N/A

 

 

 

N/A

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

 

[n/a]

 

Fringe benefits. As described in Treas. Reg. §1.414(s)-1(c)(3).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)

 

[n/a]

 

Compensation exceeding $                 . Apply this election to (Choose one of
(1) or (2).):

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

[n/a]  All Participants.
[Note: If the Employer elects Safe Harbor Contributions under Election 6(e), the
Employer may not elect 11(g)(1) to limit the Safe Harbor Contribution allocation
to the NHCEs.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

[n/a]  HCE Participants only.

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

(h)

 

[n/a]

 

Bonus.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

[n/a]

 

Commission.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j)

 

[n/a]

 

Overtime.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(k)

 

[X]

 

Related Employers. See Section 1.24(C). (If there are Related Employers, choose
one or both of (1) and (2).):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

[X]      Non-Participating. Compensation paid to Employees by a Related Employer
that is not a Participating Employer.

 

[X]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

[n/a]   Participating. As to the Employees of any Participating Employer,
Compensation paid by any other Participating Employer to its Employees. See
Election 28(g)(2)a.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l)

 

[n/a]

 

Describe Compensation exclusion(s):
                                                                

 

[Note: Under Election 11(l), the Employer may: (i) describe Compensation from
the elections available under Elections 11(d) through (k), or a combination
thereof as to a Participant group (e.g., No exclusions as to Division A
Employees and exclude bonus as to Division B Employees); (ii) define the
Contribution Type column headings in a manner which differs from the
“all-inclusive” description in the Note immediately following Election
11(c) (e.g., Elective Deferrals means §125 cafeteria deferrals only OR No
exclusions as to Safe Harbor Contributions and exclude bonus as to Nonelective
Contributions); and/or (iii) describe another exclusion (e.g., Exclude shift
differential pay).]

 

12.       HOURS OF SERVICE (1.32). The Plan credits Hours of Service for the
following purposes (and to the Employees described in Elections 12(d) or (e)) as
follows (Choose one or more of (a) through (e) as applicable.):

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

All
 Purposes

 

 

 

 Eligibility

 

 Vesting

 

Allocation 
Conditions

(a)

 

[X]

 

Actual Method. See Section 1.32(A)(1).

 

[X]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[n/a]

 

Equivalency Method:                        
(e.g., daily, weekly, etc.). See Section 1.32(A)(2).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

[n/a]

 

Elapsed Time Method. See Section 1.32(A)(3).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

 

[n/a]

 

Actual (hourly) and Equivalency (salaried). Actual Method for hourly paid
Employees and Equivalency Method:                            (e.g., daily,
weekly, etc.) for salaried Employees.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

(e)          [n/a]    Describe method:
                                                                                             

 

[Note: Under Election 12(e), the Employer may describe Hours of Service from the
elections available under Elections 12(a) through (d), or a combination thereof
as to a Participant group and/or Contribution Type (e.g., For all purposes,
Actual Method applies to office workers and Equivalency Method applies to truck
drivers).]

 

13.       ELECTIVE SERVICE CREDITING (1.59(C)). The Plan must credit Related
Employer Service under Section 1.24(C) and also must credit certain Predecessor
Employer/Predecessor Plan Service under Section 1.59(B). If the Plan is a
Multiple Employer Plan, the Plan also must credit Service as provided in
Section 12.08. The Plan also elects under Section 1.59(C) to credit as Service
the following Predecessor Employer service (Choose one of (a) or (b).):

 

(a)         [X]            Not applicable. No elective Predecessor Employer
Service crediting applies.

 

(b)         [n/a]    Applies. The Plan credits the specified service with the
following designated Predecessor Employers as Service for the Employer for the
purposes indicated (Choose one or both of (1) and (2) as applicable. Complete
(3). Choose (4) if applicable.):

 

[Note: Any elective Service crediting under this Election 13 must be
nondiscriminatory.]

 

(1)               [n/a]    All purposes. Credit as Service for all purposes,
service with Predecessor Employer(s):                                
(insert as many names as needed).

 

(2)               [n/a]    Designated purposes. Credit as Service, service

with the following Predecessor Employer(s) for

the designated purpose(s):

 

 

 

 

 

(1)

 

(2)

 

(3)

 

 

 

 

 Eligibility

 

 Vesting

 

Contribution 
Allocation 

a.

 

Employer:                                                                    

 

[   ]

 

[   ]

 

[   ]

 

7

--------------------------------------------------------------------------------


 

b.

 

Employer:                                                                    

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

c.

 

Employer:                                                                    

 

[   ]

 

[   ]

 

[   ]

 

(3)              Time period. Subject to any exceptions noted under Election
13(b)(4), the Plan credits as Service under Elections 13(b)(1) or (2) (Choose
one or more of a., b., and c. as applicable.):

 

a.                    [n/a]    All. All service, regardless of when rendered.

 

b.                    [n/a]    Service after. All service, which is or was
rendered after:                                (specify date).

 

c.                     [n/a]    Service before. All service, which is or was
rendered before:                                   (specify date).

 

(4)               [n/a]    Describe elective Predecessor Employer Service
crediting:                                           

 

[Note: Under Election 13(b)(4), the Employer may describe service crediting from
the elections available under Elections 13(b)(1) through (3), or a combination
thereof as to a Participant group and/or Contribution Type (e.g., For all
purposes credit all service with X, but credit service with Y only on/after
1/1/05 OR Credit all service for all purposes with entities the Employer
acquires after 12/31/04 OR Service crediting for X Company applies only for
purposes of Nonelective Contributions and not for Matching Contributions).]

 

ARTICLE II

ELIGIBILITY REQUIREMENTS

 

14.       ELIGIBILITY (2.01). To become a Participant in the Plan, an Eligible
Employee must satisfy (Choose one of (a), (b), or (c).):

 

[Note: If the Employer under a safe harbor plan elects “early” eligibility for
Elective Deferrals (e.g., less than one Year of Service and age 21), but does
not elect early eligibility for any Safe Harbor Contributions, also see Election
30(g).]

 

[Note: No eligibility conditions apply to Prevailing Wage Contributions. See
Section 2.01(D).]

 

(a)         [n/a]    No conditions. No eligibility conditions as to all
Contribution Types. Entry is on the Employment Commencement Date (if that date
is also an Entry Date), or if later, upon the next following Plan Entry Date
(skip to Election 16).

 

(b)         [n/a]    Eligibility - same for all Contribution Types. To become a
Participant in the Plan as to all Contribution Types, an Eligible Employee must
satisfy the following eligibility conditions (Choose one or more of (e) through
(k). Choose column (1) for each option elected at (e) through (j).):

 

(c)          [X]            Eligibility - different conditions apply. To become
a Participant in the Plan for the designated Contribution Types, an Eligible
Employee must satisfy the following eligibility conditions (either as to all
Contribution Types or as to the designated Contribution Type) (Choose one or
more of (d) through (k). Choose Contribution Type as applicable.):

 

[Note: For this Election 14, unless described otherwise in Election 14(k), or
the context otherwise requires, Elective Deferrals includes Pre-Tax Deferrals,
Roth Elective Deferrals and Employee Contributions, Matching includes all
Matching Contributions (except Safe Harbor Matching Contributions under
Section 3.05(E)(3) and Operational QMACs under Section 3.03(C)(2)) and
Nonelective includes all Nonelective Contributions (except Safe Harbor
Nonelective Contributions under Section 3.05(E)(2) and Operational QNECs under
Section 3.04(C)(2)). Safe Harbor includes Safe Harbor Nonelective and Safe
Harbor Matching Contributions. If the Employer elects more than one Year of
Service as to Additional Matching, the Plan will not satisfy the ACP test safe
harbor. See Section 3.05(F)(3).]

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

(5)

Eligibility Conditions

 

 All 
Contributions

 

 

 

Elective 
Deferrals

 

Matching

 

Nonelective

 

Safe 
Harbor

(d)

 

[n/a]

 

None. Entry on the Employment Commencement Date (if that date is also an Entry
Date) or if later, upon the next following Plan Entry Date.

 

N/A
(See Election 14(a))

 

 

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

[X]

 

Age 21 (not to exceed age 21).

 

[X]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

 

[X]

 

One Year of Service. See Election 16(a).

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[X]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)

 

[n/a]

 

Two Years of Service (without an intervening Break in Service). 100% vesting is
required. [Note: Two Years of Service does not apply to Elective Deferrals, Safe
Harbor Contributions or SIMPLE Contributions.]

 

N/A

 

 

 

N/A

 

[   ]

 

[   ]

 

N/A

 

8

--------------------------------------------------------------------------------


 

(h)

 

[n/a]

 

            month(s) (not exceeding 12 months for Elective Deferrals, Safe
Harbor Contributions and SIMPLE Contributions and not exceeding 24 months
for other contributions). If more than 12 months, 100% vesting is required.
Service need not be continuous (no minimum Hours of Service required,
and is mere passage of time). [Note: While satisfying a months of service
condition without an Hours of Service requirement involves the mere passage of
time, the Plan need not apply the Elapsed Time Method in Election 12(c) above,
and still may elect the Actual Method in 12(a) above.]

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

[n/a]

 

             month(s) with at least             Hours of Service in each month
(not exceeding 12 months for Elective Deferrals, Safe Harbor Contributions and
SIMPLE Contributions and not exceeding 24 months for other contributions). If
more than 12 months, 100% vesting is required. If the Employee does not complete
the designated Hours of Service each month during the specified monthly time
period, the Employee is subject to the one Year of Service (or two Years of
Service if elect more than 12 months) requirement as defined in Election 16. The
months during which the Employee completes the specified Hours of Service
(Choose one of (1) or (2).):

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

[n/a]   Consecutive. Must be consecutive.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

[n/a]   Not consecutive. Need not be consecutive.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j)

 

[n/a]

 

                   Hours of Service within the
                                   time period following the Employee’s
Employment Commencement Date (not exceeding 12 months for Elective Deferrals,
Safe Harbor Contributions and SIMPLE Contributions and not exceeding 24 months
for other contributions). If more than 12 months, 100% vesting is required. If
the Employee does not complete the designated Hours of Service during the
specified time period (if any), the Employee is subject to the one Year of
Service (or two Years of Service if elect more than 12 months) requirement as
defined in Election 16.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

[Note: The Employer may leave the time period option blank in Election 14(j) if
the Employer wishes to impose an Hour of Service requirement without specifying
a time period within which an Employee must complete the required Hours of
Service.]

 

(k)

 

[n/a]

 

Describe eligibility conditions:

 

[Note: The Employer may use Election 14(k) to describe different eligibility
conditions as to different Contribution Types or Employee groups (e.g., As to
all Contribution Types, no eligibility requirements for Division A Employees and
one Year of Service as to Division B Employees). The Employer also may elect
different ages for different Contribution Types and/or to specify different
months or Hours of Service requirements under Elections 14(h), (i), or (j) as to
different Contribution Types. Any election must satisfy Code §410(a).]

 

9

--------------------------------------------------------------------------------


 

15.       SPECIAL ELIGIBILITY EFFECTIVE DATE (DUAL ELIGIBILITY) (2.01(E)). The
eligibility conditions of Election 14 and the entry date provisions of Election
17 apply to all Employees unless otherwise elected below (Choose (a) or (b) if
applicable.):

 

[Note: Elections 15(a) or (b) may trigger a coverage failure under Code
§410(b).]

 

(a)         [n/a]    Waiver of eligibility conditions for certain Employees. For
all Contribution Types, the eligibility conditions and entry dates apply solely
to an Eligible Employee employed or reemployed by the Employer after
                                     (specify date). If the Eligible Employee
was employed or reemployed by the Employer by the specified date, the Employee
will become a Participant on the latest of: (i) the Effective Date; (ii) the
restated Effective Date; (iii) the Employee’s Employment Commencement Date or
Re-Employment Commencement Date; or (iv) the date the Employee attains age
           (not exceeding age 21).

 

[Note: If the Employer does not wish to impose an age condition under clause
(iv) as part of the requirements for the eligibility conditions waiver, leave
the age blank.]

 

(b)         [n/a]    Describe special eligibility Effective Date(s):

 

[Note: Under Election 15(b), the Employer may describe special eligibility
Effective Dates as to a Participant group and/or Contribution Type (e.g.,
Eligibility conditions apply only as to Nonelective Contributions and solely as
to the Eligible Employees of Division B who were hired or reemployed by the
Employer after January 1, 2012).]

 

16.       YEAR OF SERVICE - ELIGIBILITY (2.02(A)). (Choose (a), (b), and (c) as
applicable.):

 

[Note: If the Employer under Election 14 elects a one or two Year(s) of Service
condition (including any requirement which defaults to such conditions under
Elections 14(i), (j), and (k)) or elects to apply a Year of Service for
eligibility under any other Adoption Agreement election, the Employer should
complete this Election 16. The Employer should not complete Election 16 if it
elects the Elapsed Time Method for eligibility.]

 

(a)         [X]            Year of Service. An Employee must complete 1,000
Hour(s) of Service during the relevant Eligibility Computation Period to receive
credit for one Year of Service under Article II. [Note: The number may not
exceed 1,000. If left blank, the requirement is 1,000 Hours of Service.]

 

(b)         [X]            Subsequent Eligibility Computation Periods. After the
Initial Eligibility Computation Period described in Section 2.02(C)(2), the Plan
measures Subsequent Eligibility Computation Periods as (Choose one of (1), (2),
or (3).):

 

(1)               [X]            Plan Year. The Plan Year beginning with the
Plan Year which includes the first anniversary of the Employee’s Employment
Commencement Date.

 

(2)               [n/a]    Anniversary Year. The Anniversary Year, beginning
with the Employee’s second Anniversary Year.

 

(3)               [n/a] Split. The Plan Year as described in Election
16(b)(1) as to:                                          (describe Contribution
Type(s)) and the Anniversary Year as described in Election 16(b)(2) as to:
                                         (describe Contribution Type(s)).

 

[Note: To maximize delayed entry under a two Years of Service condition for
Nonelective Contributions or Matching Contributions, the Employer should elect
to remain on the Anniversary Year for such contributions.]

 

(c)                                  [n/a]                      Describe:
                                         

(e.g., Anniversary Year as to Division A and Plan Year as to Division B.)

 

17.       ENTRY DATE (2.02(D)). Entry Date means the Effective Date and (Choose
one or more of (a) through (g). Choose Contribution Types as applicable.):

 

[Note: For this Election 17, unless described otherwise in Election 17(g),
Elective Deferrals includes Pre-Tax Deferrals, Roth Elective Deferrals and
Employee Contributions, Matching includes all Matching Contributions (except
Operational QMACs under Section 3.03(C)(2)) and Nonelective includes all
Nonelective Contributions (except Operational QNECs under Section 3.04(C)(2)).
Entry as to Prevailing Wage Contributions is on the Employment Commencement
Date. See Section 2.02(D)(3).]

 

 

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

 

 

 

 

All

 

 

 

Elective

 

 

 

 

 

 

 

 

 

 

 

Contributions

 

 

 

Deferrals

 

Matching

 

Nonelective

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

[n/a]

 

Semi-annual. The first day of the first month

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

and of the seventh month of the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[n/a]

 

First day of Plan Year.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

[X]

 

First day of each Plan Year quarter.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[X]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

 

[n/a]

 

The first day of each month.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

[X]

 

Immediate. Upon Employment Commencement Date or if later, upon satisfaction of
eligibility conditions.

 

[   ]

 

OR

 

[X]

 

[X]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

 

[n/a]

 

First day of each payroll period.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

10

--------------------------------------------------------------------------------


 

(g)          [n/a]  Describe Entry Date(s):

 

[Note: Under Election 17(g), the Employer may describe Entry Dates from the
elections available under Elections 17(a) through (f), or a combination thereof
as to a Participant group and/or Contribution Type or may elect additional Entry
Dates (e.g., As to Matching Contributions excluding Additional Matching,
immediate as to Division A Employees and semi-annual as to Division B Employees
OR The earlier of the Plan’s semi-annual Entry Dates or the entry dates under
the Employer’s medical plan).]

 

18.       PROSPECTIVE/RETROACTIVE ENTRY DATE (2.02(D)). An Employee after
satisfying the eligibility conditions in Election 14 will become a Participant
(unless an Excluded Employee under Election 8) on the Entry Date (if employed on
that date) (Choose one or more of (a) through (f). Choose Contribution Type as
applicable.):

 

[Note: Unless otherwise excluded under Election 8, an Employee who remains
employed by the Employer on the relevant date must become a Participant by the
earlier of: (i) the first day of the Plan Year beginning after the date the
Employee completes the age and service requirements of Code §410(a); or (ii) 6
months after the date the Employee completes those requirements. For this
Election 18, unless described otherwise in Election 18(f), Elective Deferrals
includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching
includes all Matching Contributions (except Operational QMACs under
Section 3.03(C)(2)) and Nonelective includes all Nonelective Contributions,
(except Operational QNECs under Section 3.04(C)(2)).]

 

 

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

 

 

 

 

All

 

 

 

Elective

 

 

 

 

 

 

 

 

 

 

 

Contributions

 

 

 

Deferrals

 

Matching

 

Nonelective

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

[X]

 

Immediately following or coincident with the date

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[X]

 

 

 

 

 

the Employee completes the eligibility conditions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[n/a]

 

Immediately following the date the Employee

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

completes the eligibility conditions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

[n/a]

 

Immediately preceding or coincident with the date

 

N/A

 

 

 

N/A

 

[   ]

 

[   ]

 

 

 

 

 

the Employee completes the eligibility conditions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

 

[n/a]

 

Immediately preceding the date the Employee

 

N/A

 

 

 

N/A

 

[   ]

 

[   ]

 

 

 

 

 

completes the eligibility conditions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

[n/a]

 

Nearest the date the Employee completes the

 

N/A

 

 

 

N/A

 

[   ]

 

[   ]

 

 

 

 

 

eligibility conditions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

 

[n/a]

 

Describe retroactive/prospective entry relative to Entry Date: 

 

 

 

 

 

 

 

 

 

 

[Note: Under Election 18(f), the Employer may describe the timing of entry
relative to an Entry Date from the elections available under Elections
18(a) through (e), or a combination thereof as to a Participant group and/or
Contribution Type (e.g., As to Matching Contributions excluding Additional
Matching nearest as to Division A Employees and immediately following as to
Division B Employees).]

 

19.       BREAK IN SERVICE - PARTICIPATION (2.03). The one year hold-out
rule described in Section 2.03(C) (Choose one of (a), (b), or (c).):

 

(a)         [X]            Does not apply.

 

(b)         [n/a]    Applies. Applies to the Plan and to all Participants.

 

(c)          [n/a]    Limited application. Applies to the Plan, but only to a
Participant who has incurred a Severance from Employment.

 

[Note: The Plan does not apply the rule of parity under Code
§410(a)(5)(D) unless the Employer in Appendix B specifies otherwise. See
Section 2.03(D).]

 

ARTICLE III

PLAN CONTRIBUTIONS AND FORFEITURES

 

20.       ELECTIVE DEFERRAL LIMITATIONS (3.02(A)). The following limitations
apply to Elective Deferrals under Election 6(b), which are in addition to those
limitations imposed under the basic plan document (Choose (a) or choose (b) and
(c) as applicable.):

 

(a)         [X]            None. No additional Plan imposed limits (skip to
Election 21).

 

[Note: The Employer under Election 20 may not impose a lower deferral limit
applicable only to Catch-Up Eligible Participants and the Employer’s elections
must be nondiscriminatory. The elected limits apply to Pre-Tax Deferrals and to
Roth Deferrals unless described otherwise. Under a safe harbor plan: (i) NHCEs
must be able to defer enough to receive the maximum Safe Harbor Matching and
Additional Matching Contribution under the Plan and must be permitted to defer
any lesser amount; and (ii) the Employer may limit Elective Deferrals to a whole
percentage of Compensation or to a whole dollar amount. See Section 1.57(C) as
to administrative limitations on Elective Deferrals.]

 

(b)         [n/a]    Additional Plan limit(s). (Choose (1) and (2) as
applicable. Complete (3) if (1) or (2) is chosen.):

 

11

--------------------------------------------------------------------------------


 

(1)               [n/a]    Maximum deferral amount. A Participant’s Elective
Deferrals may not exceed:                                          (specify
dollar amount and/or percentage of Compensation).

 

(2)               [n/a]    Minimum deferral amount. A Participant’s Elective
Deferrals may not be less than:                                         
(specify dollar amount and/or percentage of Compensation).

 

(3)               Application of limitations. The Election 20(b)(1) and
(2) limitations apply based on Elective Deferral Compensation described in
Elections 9 - 11. If the Employer elects Plan Year/Participating Compensation
under column (1) and in Election 10 elects Participating Compensation, in the
Plan Years commencing after an Employee becomes a Participant, apply the elected
minimum or maximum limitations to the Plan Year. Apply the elected limitation
based on such Compensation during the designated time period and only to HCEs as
elected below. (Choose a. or choose b. and c. as applicable. Under each of a.,
b., or c. choose one of (1) or (2). Choose (3) if applicable.):

 

 

 

 

 

 

 

(1)

 

(2)

 

 

 

 

 

 

 

 

 

Plan Year/Participating

 

Payroll

 

(3)

 

 

 

 

 

 

 

Compensation

 

period

 

HCEs only

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

 

[n/a]

 

Both. Both limits under Elections 20(b)(1) and (2).

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

 

[n/a]

 

Maximum limit. The maximum amount limit under

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

Election 20(b)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.

 

[n/a]

 

Minimum limit. The minimum amount limit under

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

Election 20(b)(2).

 

 

 

 

 

 

 

 

(c)          [n/a]                            Describe Elective Deferral
limitation(s):

 

[Note: Under Election 20(c), the Employer: (i) may describe limitations on
Elective Deferrals from the elections available under Elections 20(a) and (b) or
a combination thereof as to a Participant group (e.g., No limit applies to
Division A Employees. Division B Employees may not defer in excess of 10% of
Plan Year Compensation); (ii) may elect a different time period to which the
limitations apply; and/or (iii) may apply a different limitation to Pre-Tax
Deferrals and to Roth Deferrals.]

 

21.       AUTOMATIC DEFERRAL (ACA/EACA/QACA) (3.02(B)). The Automatic Deferral
provisions of Section 3.02(B) (Choose one of (a) or (b). Also see Election 34
regarding Automatic Escalation of Salary Reduction Agreements.):

 

(a)         [X]            Do not apply. The Plan is not an ACA, EACA, or QACA
(skip to Election 22).

 

(b)         [n/a]    Apply. The Automatic Deferral Effective Date is the
effective date of automatic deferrals or, as appropriate, any subsequent
amendment thereto. (As to an EACA or QACA, this provision may not be effective
earlier than Plan Years beginning on or after January 1, 2008). (Complete (1),
(2), and (3). Complete (4) and (5) if an EACA or an EACA/QACA. Choose (6), (7),
and/or (8) as applicable.):

 

(1)               Type of Automatic Deferral Arrangement. The Plan is an (Choose
one of a., b., or c.):

 

a.                    [n/a]    ACA. The Plan is an Automatic Contribution
Arrangement (ACA) under Section 3.02(B)(1).

 

b.                    [n/a]    EACA. The Plan is an Eligible Automatic
Contribution Arrangement (EACA) under Section 3.02(B)(2).

 

c.                     [n/a]    EACA/QACA. The Plan is a combination EACA and
Qualified Automatic Contribution Arrangement (QACA) under Sections
3.02(B)(3) and 3.05(J).

 

[Note: If the Employer chooses Elections 21(b)(1)c, the Employer also must
choose election 6(e) and complete Election 30 as to the Safe Harbor
Contributions under the QACA.]

 

(2)               Participants affected. The Automatic Deferral applies to
(Choose one of a., b., c., or d. Choose e. if applicable.):

 

a.                    [n/a]    All Participants. All Participants, regardless of
any prior Salary Reduction Agreement, unless and until they make a Contrary
Election after the Automatic Deferral Effective Date.

 

b.                    [n/a]    Election of at least Automatic Deferral
Percentage. All Participants, except those who have in effect a Salary Reduction
Agreement on the Automatic Deferral Effective Date provided that the Elective
Deferral amount under the Agreement is at least equal to the Automatic Deferral
Percentage.

 

c.                     [n/a]    No existing Salary Reduction Agreement. All
Participants, except those who have in effect a Salary Reduction Agreement on
the Automatic Deferral Effective Date regardless of the Elective Deferral amount
under the Agreement.

 

d.                    [n/a]    New Participants (not applicable to QACA). Each
Employee whose Entry Date is on or following the Automatic Deferral Effective
Date.

 

e.                     [n/a]    Describe affected Participants (not applicable
to QACA):

 

[Note: The Employer in Election 21(b)(2)e. may further describe affected
Participants, e.g., non-Collective Bargaining Employees OR Division A Employees.
However, for Plan Years commencing on or after January 1, 2010, all Employees
eligible to defer must be Covered Employees to apply the 6-month correction
period without excise tax under Code §4979.]

 

12

--------------------------------------------------------------------------------


 

(3)               Automatic Deferral Percentage/Scheduled increases. (Choose one
of a., b., or c.):

 

a.                    [n/a]    Fixed percentage. The Employer, as to each
Participant affected, will withhold as the Automatic Deferral Percentage,
          % from the Participant’s Compensation each payroll period unless the
Participant makes a Contrary Election. The Automatic Deferral Percentage will or
will not increase in Plan Years following the Plan Year containing the Automatic
Deferral Effective Date (or, if later, the Plan Year or partial Plan Year in
which the Automatic Deferral first applies to a Participant) as follows (Choose
one of d., e., or f.):

 

[Note: In order to satisfy the QACA requirements, enter an amount between 6% and
10% if no scheduled increase.]

 

b.                    [n/a]    QACA statutory increasing schedule. The Automatic
Deferral Percentage will be:

 

Plan Year of application to a Participant

 

Automatic Deferral Percentage

 

1

 

3

%

2

 

3

%

3

 

4

%

4

 

5

%

5 and thereafter

 

6

%

 

c.                     [n/a]    Other increasing schedule. The Automatic
Deferral Percentage will be:

 

Plan Year of application to a Participant

 

Automatic Deferral Percentage

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

d.                    [n/a]    No scheduled increase. The Automatic Deferral
Percentage applies in all Plan Years.

 

e.                     [n/a]    Automatic increase. The Automatic Deferral
Percentage will increase by           % per year up to a maximum of           %
of Compensation.

 

f.                      [n/a]    Describe increase:

 

[Note: To satisfy the QACA requirements, the Automatic Deferral Percentage must
be: (i) a fixed percentage which is at least 6% and not more than 10% of
Compensation; (ii) an increasing Automatic Deferral Percentage in accordance
with the schedule under Election 20(b)(3)b.; or (iii) an alternative schedule
which must require, for each Plan Year, an Automatic Deferral Percentage that is
at least equal to the Automatic Deferral Percentage under the schedule in
Election 21(b)(3)b. and which does not exceed 10%. See Section 3.02(B)(3).]

 

(4)               EACA permissible withdrawal. The permissible withdrawal
provisions of Section 3.02(B)(2)(d) (Choose one of a., b., or c.):

 

a.                    [n/a]    Do not apply.

 

b.                    [n/a]    90 day withdrawal. Apply within 90 days of the
first Automatic Deferral.

 

c.                     [n/a]    30-90 day withdrawal. Apply, within           
days of the first Automatic Deferral (may not be less than 30 nor more than 90
days).

 

(5)               Contrary Election/Covered Employee. For Plan Years beginning
on or after January 1, 2010, any Participant who makes a Contrary Election
(Choose one of a. or b.; leave blank if an ACA or a QACA not subject to the ACP
test.):

 

a.                    [n/a]    Covered Employee. Is a Covered Employee and
continues to be covered by the EACA provisions. [Note: Under this Election, the
Participant’s Contrary Election will remain in effect, but the Participant must
receive the EACA annual notice.]

 

b.                    [n/a]    Not a Covered Employee. Is not a Covered Employee
and will not continue to be covered by the EACA provisions. [Note: Under this
Election, the Participant no longer must receive the EACA annual notice, but the
Plan cannot use the six-month period for relief from the excise tax of Code
§4979(f)(1).]

 

(6)               Change Date. The Elective Deferrals under Election 21(b)(3)b.,
c., e., or f. will increase on the following day each Plan Year:

 

a.                    [n/a]    First day of the Plan Year.

 

b.                    [n/a]    Other:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
 

(must be a specified or definitely determinable date that occurs at least
annually)

 

(7)               First Year of Increase. The automatic increase under Election
21(b)(3)e. or f. will apply to a Participant beginning with the first Change
Date after the Participant first has automatic deferrals withheld, unless a. is
selected below:

 

a.                    [n/a]    The increase will apply as of the second Change
Date thereafter.

 

(8)               [n/a]                Describe Automatic Deferral:

 

13

--------------------------------------------------------------------------------


 

[Note: Under Election 21(b)(8), the Employer may describe Automatic Deferral
provisions from the elections available under Election 21 and/or a combination
thereof as to a Participant group (e.g., Automatic Deferrals do not apply to
Division A Employees. All Division B Employee/Participants are subject to an
Automatic Deferral Amount equal to 3% of Compensation effective as of January 1,
2013).]

 

22.       CODA (3.02(C)). The CODA provisions of Section 3.02(C) (Choose one of
(a) or (b).):

 

(a)         [X]            Do not apply.

 

(b)         [n/a]    Apply. For each Plan Year for which the Employer makes a
designated CODA contribution under Section 3.02(C), a Participant may elect to
receive directly in cash not more than the following portion (or, if less, the
Elective Deferral Limit) of his/her proportionate share of that CODA
contribution (Choose one of (1) or (2).):

 

(1)               [n/a]    All or any portion.

 

(2)               [n/a]              %

 

23.       CATCH-UP DEFERRALS (3.02(D)). The Plan permits Catch-Up Deferrals
unless the Employer elects otherwise below. (Choose (a) if applicable.)

 

(a)         [n/a]    Not Permitted. May not make Catch-Up Deferrals to the Plan.

 

24.       MATCHING CONTRIBUTIONS (EXCLUDING SAFE HARBOR MATCH AND ADDITIONAL
MATCH UNDER SECTION 3.05) (3.03(A)). The Employer Matching Contributions under
Election 6(c) are subject to the following additional elections regarding type
(discretionary/fixed), rate/amount, limitations and time period (collectively,
such elections are “the matching formula”) and the allocation of Matching
Contributions is subject to Section 3.06 except as otherwise provided (Choose
one or more of (a) through (g) as applicable; then, for the elected match,
complete (1), (2), and/or (3) as applicable. If the Employer completes (2) or
(3), also complete one of (4), (5), or (6).):

 

[Note: If the Employer wishes to make any Matching Contributions that satisfy
the ADP or ACP safe harbor, the Employer should make these Elections under
Election 30, and not under this Election 24.]

 

 

 

(1)

 

(2) 

 

(3)

 

(4)

 

(5) 

 

(6)

 

 

Match
 Rate/Amt
[$/% of Elective
 Deferrals]

 

Limit on
Deferrals
Matched
[$/% of
Compensation]

 

Limit on Match Amount
[$/% of
Compensation]

 

Apply
limit(s) per
 Plan Year
[“true-up”]

 

Apply
limit(s) per
payroll
period [no
“true-up”]

 

Apply
limit(s) per
designated
 time period
[no “true-up”]

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) [n/a] Discretionary — see Section 1.35(B) (The Employer may, but is not
required to complete (a)(1)-(6). See the “Note” following Election 24.)

 

 

 

 

 

 

 

[   ]

 

[   ]

 

[   ]          

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) [n/a] Fixed — uniform rate/amount

 

 

 

 

 

 

 

[   ]

 

[   ]

 

[   ]          

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) [n/a] Fixed — tiered

 

Elective
Deferral%

        %

        %

        %

        %

 

Matching
Rate

        %

        %

         %

         %

 

 

 

[   ]

 

[   ]

 

[   ]          

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) [n/a] Fixed — Years of Service

 

Years
of Service

 

Matching
Rate

        %

        %

        %

        %

 

 

 

[   ]

 

[   ]

 

[   ]          

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) “Years of Service” under this Election 24(d) means (Choose one of a. or b.):

 

 

a.      [n/a] Eligibility. Years of Service for eligibility in Election 16.

 

b.      [n/a] Vesting. Years of Service for vesting in Elections 43 and 44.

 

(e) [n/a] Fixed — multiple formulas

 

Formula 1:                     

 

[   ]

 

[   ]

 

[   ]          

 

14

--------------------------------------------------------------------------------


 

 

 

Formula 2:                     

 

[   ]

 

[   ]

 

[   ]          

 

 

Formula 3:                     

 

[   ]

 

[   ]

 

[   ]          

 

(f)           [n/a]    Related and Participating Employers. If any Related and
Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Matching Contributions to the Plan, the following apply (Complete
(1) and (2).):

 

(1)               Matching formula. The matching formula for the Participating
Employer(s) (Choose one of a. or b.):

 

a.                    [n/a]    All the same. Is (are) the same as for the
Signatory Employer under this Election 24.

 

b.                    [n/a]    At least one different. Is (are) as follows:
                             .

 

(2)               Allocation sharing. The Plan Administrator will allocate the
Matching Contributions made by the Signatory Employer and by any Participating
Employer (Choose one of a. or b.):

 

a.                    [n/a]    Employer by Employer. Only to the Participants
directly employed by the contributing Employer.

 

b.                    [n/a]    Across Employer lines. To all Participants
regardless of which Employer directly employs them and regardless of whether
their direct Employer made Matching Contributions for the Plan Year.

 

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 24(f) unless there are Related Employers which are also Participating
Employers. See Section 1.24(D).]

 

(g)          [n/a]    Describe:                                 
(The formula described must satisfy the definitely determinable requirement
under Treas. Reg. §1.401-1(b). If the formula is non-uniform, it is not a
design-based safe harbor for nondiscrimination purposes.)

 

[Note: See Section 1.35(A) as to Fixed Matching Contributions. A Participant’s
Elective Deferral percentage is equal to the Participant’s Elective Deferrals
divided by his/her Compensation. The matching rate/amount is the specified
rate/amount of match for the corresponding Elective Deferral amount/percentage.
Any Matching Contributions apply to Pre-Tax Deferrals and to Roth Deferrals
unless described otherwise in Election 24(g). Matching Contributions for
nondiscrimination testing purposes are subject to the targeting limitations. See
Section 4.10(D). The Employer under Election 24(a) in its discretion may
determine the amount of a Discretionary Matching Contribution and the matching
contribution formula. Alternatively, the Employer in Election 24(a) may specify
the Discretionary Matching Contribution formula.]

 

25.            QMAC (PLAN-DESIGNATED) (3.03(C)(1)). The following provisions
apply regarding Plan-Designated QMACs (Choose one of (a) or (b).):

 

[Note: Regardless of its elections under this Election 25, the Employer under
Section 3.03(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QMACs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

 

(a)              [n/a]   Not applicable. There are no Plan-Designated QMACs.

 

(b)              [n/a]   Applies. There are Plan-Designated QMACs to which the
following provisions apply (Complete (1) and (2).):

 

(1)              Matching Contributions affected. The following Matching
Contributions (as allocated to the designated allocation group under Election
25(b)(2)) are Plan-Designated QMACs (Choose one of a. or b.):

 

a.                   [n/a]   All. All Matching Contributions.

 

b.                   [n/a]   Designated. Only the following Matching
Contributions under Election 24:                                  .

 

(2)              Allocation Group. Subject to Section 3.06, allocate the
Plan-Designated QMAC (Choose one of a. or b.):

 

a.                   [n/a]   NHCEs only. Only to NHCEs who make Elective
Deferrals subject to the Plan-Designated QMAC.

 

b.                   [n/a]   All Participants. To all Participants who make
Elective Deferrals subject to the Plan-Designated QMAC.

 

The Plan Administrator will allocate all other Matching Contributions as Regular
Matching Contributions under Section 3.03(B), except as provided in Sections
3.03(C)(2) or 3.05.

 

[Note: See Section 4.10(D) as to targeting limitations applicable to QMAC
nondiscrimination testing.]

 

15

--------------------------------------------------------------------------------


 

26.       MATCHING CATCH-UP DEFERRALS (3.03(D)). If a Participant makes a
Catch-Up Deferral, the Employer (Choose one of (a) or (b); leave blank if
Election 23(a) is selected.):

 

(a)         [X]            Match. Will apply to the Catch-Up Deferral (Choose
one of (1) or (2).):

 

(1)               [X]            All. All Matching Contributions.

 

(2)               [n/a]    Designated. The following Matching Contributions in
Election 24:                                                .

 

(b)         [n/a]    No Match. Will not match any Catch-Up Deferrals.

 

[Note: Election 26 does not apply to a safe harbor 401(k) plan unless the
Employer will apply the ACP test. See Elections 38(a)(2)b. In this case,
Election 26 applies only to Additional Matching, if any. A safe harbor
401(k) Plan will apply the Basic Match, QACA Basic Match or Enhanced Match to
Catch-Up Deferrals. If the Employer elects to apply the ACP test safe harbor
under Election 38(a)(2)a., Election 26 does not apply and the Plan also will
apply any Additional Match to Catch-Up Deferrals.]

 

27.       NONELECTIVE CONTRIBUTIONS (TYPE/AMOUNT) INCLUDING PREVAILING WAGE
CONTRIBUTIONS (3.04(A)). The Employer Nonelective Contributions under Election
6(d) are subject to the following additional elections as to type and amount
(Choose one or more of (a) through (e) as applicable.):

 

(a)                                 [X]                  Discretionary. An
amount the Employer in its sole discretion may determine.

 

(b)                                 [n/a]          Fixed. (Choose one or more of
(1) through (3) as applicable.):

 

(1)                     [n/a]    Uniform %.           % of each Participant’s
Compensation, per                                          (e.g., Plan Year,
month).

 

(2)                     [n/a]    Fixed dollar amount. $          , per
                                         (e.g., Plan Year, month, HOS, per
Participant per month).

 

(3)                     [n/a]    Describe:
                                                 
(The formula described must satisfy the definitely determinable requirement
under Treas. Reg. §1.401-1(b). If the formula is non-uniform, it is not a
design-based safe harbor for nondiscrimination purposes.)

 

[Note: The Employer under Election 27(b)(3) may specify any Fixed Nonelective
Contribution formula not described under Elections 27(b)(1) or (2) (e.g., For
each Plan Year, 2% of net profits exceeding $50,000, or The cash value of unused
paid time off, as described in Section 3.04(A)(2)(a) and the Employer’s Paid
Time Off Plan) and/or the Employer may describe different Fixed Nonelective
Contributions as applicable to different Participant groups (e.g., A Fixed
Nonelective Contribution equal to 5% of Plan Year Compensation applies to
Division A Participants and a Fixed Nonelective Contribution equal to $500 per
Participant each Plan Year applies to Division B Participants).]

 

(c)          [n/a]    Prevailing Wage Contribution. The Prevailing Wage
Contribution amount(s) specified for the Plan Year or other applicable period in
the Employer’s Prevailing Wage Contract(s). The Employer will make a Prevailing
Wage Contribution only to Participants covered by the Contract and only as to
Compensation paid under the Contract. The Employer must specify the Prevailing
Wage Contribution by attaching an appendix to the Adoption Agreement that
indicates the contribution rate(s) applicable to the prevailing wage
employment/job classification(s). If the Participant accrues an allocation of
Employer Contributions (including forfeitures) under the Plan or any other
Employer plan in addition to the Prevailing Wage Contribution, the Plan
Administrator will (Choose one of (1) or (2).):

 

(1)               [n/a]    No offset. Not reduce the Participant’s Employer
Contribution allocation by the amount of the Prevailing Wage Contribution.

 

(2)               [n/a]    Offset. Reduce the Participant’s Employer
Contribution allocation by the amount of the Prevailing Wage Contribution.

 

(d)         [X]            Related and Participating Employers. If any Related
and Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Nonelective Contributions to the Plan, the contribution
formula(s) (Choose one of (1) or (2).):

 

(1)               [X]            All the same. Is (are) the same as for the
Signatory Employer under this Election 27.

 

(2)               [n/a]    At least one different. Is (are) as follows:
                                                 .

 

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 27(d) unless there are Related Employers which are also Participating
Employers. See Section 1.24(D). The Employer electing 27(d) also must complete
Election 28(g) as to the allocation methods which apply to the Participating
Employers.]

 

(e)          [n/a]    Describe:
                                                 
(The formula described must satisfy the definitely determinable requirement
under Treas. Reg. §1.401-1(b). If the formula is non-uniform, it is not a
design-based safe harbor for nondiscrimination purposes.)

 

[Note: Under Election 27(e), the Employer may describe the amount and type of
Nonelective Contributions from the elections available under Election 27 and/or
a combination thereof as to a Participant group (e.g., A Discretionary
Nonelective Contribution applies to Division A Employees. A Fixed Nonelective
Contribution equal to 5% of Plan Year Compensation applies to Division B
Employees).]

 

16

--------------------------------------------------------------------------------


 

28.       NONELECTIVE CONTRIBUTION ALLOCATION (3.04(B)). The Plan Administrator,
subject to Section 3.06, will allocate to each Participant any Nonelective
Contribution (excluding QNECs) under the following contribution allocation
formula (Choose one or more of (a) through (h) as applicable.):

 

(a)         [X]            Pro rata. As a uniform percentage of Participant
Compensation.

 

(b)         [n/a]    Permitted disparity. In accordance with the permitted
disparity allocation provisions of Section 3.04(B)(2), under which the following
permitted disparity formula and definition of “Excess Compensation” apply
(Complete (1) and (2).):

 

(1)               Formula (Choose one of a., b., or c.):

 

a.                    [n/a]    Two-tiered.

 

b.                    [n/a]    Four-tiered.

 

c.                     [n/a]    Two-tiered, except that the four-tiered formula
will apply in any Plan Year for which the Plan is top-heavy.

 

(2)               Excess Compensation. For purposes of Section 3.04(B)(2),
“Excess Compensation” means Compensation in excess of the integration level
provided below (Choose one of a. or b.):

 

a.                    [n/a]    Percentage amount.           % (not exceeding
100%) of the Taxable Wage Base in effect on the first day of the Plan Year,
rounded to the next highest $           (not exceeding the Taxable Wage Base).

 

b.                    [n/a]    Dollar amount. The following amount: $          
(not exceeding the Taxable Wage Base in effect on the first day of the Plan
Year).

 

(c)          [n/a]    Incorporation of contribution formula. The Plan
Administrator will allocate any Fixed Nonelective Contribution under Elections
27(b), 27(d), or 27(e), or any Prevailing Wage Contribution under Election
27(c), in accordance with the contribution formula the Employer adopts under
those Elections.

 

(d)         [n/a]    Classifications of Participants. [This is a nondesigned
based safe harbor allocation method.] In accordance with the classifications
allocation provisions of Section 3.04(B)(3). (Complete (1) and (2).):

 

(1)               Description of the classifications. [This is a nondesigned
based safe harbor allocation method.] The classifications are (Choose one of a.,
b., or c.):

 

[Note: Typically, the Employer would elect 28(d) where it intends to satisfy
nondiscrimination requirements using “cross-testing” under Treas. Reg.
§1.401(a)(4)-8. However, choosing this election does not necessarily require
application of cross-testing and the Plan may be able to satisfy
nondiscrimination as to its classification-based allocations by testing
allocation rates.]

 

a.                    [n/a]    Each in own classification. Each Participant
constitutes a separate classification.

 

b.                    [n/a]    NHCEs/HCEs. Nonhighly Compensated
Employee/Participants and Highly Compensated Employee/Participants.

 

c.                     [n/a]    Describe the classifications:

 

[Note: Any classifications under Election 28(d) must result in a definitely
determinable allocation under Treas. Reg. §1.401-1(b)(1)(ii). The
classifications cannot limit the NHCEs benefiting under the Plan only to those
NHCE/Participants with the lowest Compensation and/or the shortest periods of
Service and who may represent the minimum number of benefiting NHCEs necessary
to pass coverage under Code §410(b). In the case of a self-employed Participant
(i.e., sole proprietorships or partnerships), the requirements of Treas. Reg.
§1.401(k)-1(a)(6) apply and the allocation method should not result in a cash or
deferred election for the self-employed Participant. The Employer by the due
date of its tax return (including extensions) must advise the Plan Administrator
or Trustee in writing as to the allocation rate applicable to each Participant
under Election 28(d)(1)a. or applicable to each classification under Elections
28(d)(1)b. or c. for the allocation Plan Year.]

 

(2)               Allocation method within each classification. Allocate the
Nonelective Contribution within each classification as follows (Choose one of
a., b., or c.):

 

a.                    [n/a]    Pro rata. As a uniform percentage of Compensation
of each Participant within the classification.

 

b.                    [n/a]    Flat dollar. The same dollar amount to each
Participant within the classification.

 

c.                     [n/a]    Describe:
                                                 
(e.g., Allocate pro rata to NHCEs and flat dollar to HCEs.)

 

(e) [n/a]  Age-based. [This is a nondesigned based safe harbor allocation
method.] In accordance with the age-based allocation provisions of
Section 3.04(B)(5). The Plan Administrator will use the Actuarial Factors based
on the following assumptions (Complete both (1) and (2).):

 

(1)               Interest rate. (Choose one of a., b., or c.):

 

a.                    [n/a]    
7.5%                                               b.                   [n/a]  
8.0%                                              c.                    [n/a]  
8.5%

 

17

--------------------------------------------------------------------------------


 

(2)               Mortality table. (Choose one of a. or b.):

 

a.                    [n/a]    UP-1984. See Appendix D.

 

b.                    [n/a]    Alternative:
                                         (Specify 1983 GAM, 1983 IAM, 1971 GAM
or 1971 IAM and attach applicable tables using such mortality table and the
specified interest rate as replacement Appendix D.)

 

(f)           [n/a]    Uniform points. In accordance with the uniform points
allocation provisions of Section 3.04(B)(6). Under the uniform points allocation
formula, a Participant receives (Choose one or both of (1) and (2). Choose
(3) if applicable.):

 

(1)               [n/a]    Years of Service.
                                         point(s) for each Year of Service. The
maximum number of Years of Service counted for points is
                                        .

 

“Year of Service” under this Election 28(f) means (Choose one of a. or b.):

 

a.                    [n/a]    Eligibility. Years of Service for eligibility in
Election 16.

 

b.                    [n/a]    Vesting. Years of Service for vesting in
Elections 43 and 44.

 

[Note: A Year of Service must satisfy Treas. Reg. §1.401(a)(4)-11(d)(3) for the
uniform points allocation to qualify as a safe harbor allocation under Treas.
Reg. §1.401(a)(4)-2(b)(3).]

 

(2)               [n/a]    Age.                                         
point(s) for each year of age attained during the Plan Year.

 

(3)               [n/a]    Compensation.                                      
   point(s) for each $           (not to exceed $200) increment of Plan Year
Compensation.

 

(g)          [X]            Related and Participating Employers. If any Related
and Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Nonelective Contributions to the Plan, the Plan Administrator will
allocate the Nonelective Contributions made by the Participating
Employer(s) under Election 27(d) (Complete (1) and (2).):

 

(1)               Allocation Method. (Choose one of a. or b.):

 

a.                    [X]            All the same. Using the same allocation
method as applies to the Signatory Employer under this Election 28.

 

b.                    [n/a]    At least one different. Under the following
allocation method(s):                                                  .

 

(2)              Allocation sharing. The Plan Administrator will allocate the
Nonelective Contributions made by the Signatory Employer and by any
Participating Employer (Choose one of a. or b.):

 

a.                    [n/a]    Employer by Employer. Only to the Participants
directly employed by the contributing Employer.

 

b.                    [X]            Across Employer lines. To all Participants
regardless of which Employer directly employs them and regardless of whether
their direct Employer made Nonelective Contributions for the Plan Year.

 

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 28(g) unless there are Related Employers which are also Participating
Employers. See Section 1.24(D) and Election 27(d). If the Employer elects
28(g)(2)a., the Employer should also elect 11(k)(2), to disregard the
Compensation paid by “Y” Participating Employer in determining the allocation of
the “X” Participating Employer contribution to a Participant (and vice versa)
who receives Compensation from both X and Y. If the Employer elects 28(g)(2)b.,
the Employer should not elect 11(k)(2). Election 28(g)(2)a. does not apply to
Safe Harbor Nonelective Contributions.]

 

(h)         [n/a]    Describe:                                                  
(The formula described must satisfy the definitely determinable requirement
under Treas. Reg. §1.401-1(b).  If the formula is non-uniform, it is not a
design-based safe harbor for nondiscrimination purposes.)

 

29.       QNEC (PLAN-DESIGNATED) (3.04(C)(1)). The following provisions apply
regarding Plan-Designated QNECs (Choose one of (a) or (b).):

 

[Note: Regardless of its elections under this Election 29, the Employer under
Section 3.04(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QNECs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

 

(a)         [X]            Not applicable. There are no Plan-Designated QNECs.

 

(b)         [n/a]    Applies. There are Plan-Designated QNECs to which the
following provisions apply (Complete (1), (2), and (3).):

 

(1)               Nonelective Contributions affected. The following Nonelective
Contributions (as allocated to the designated allocation group under Election
29(b)(2)) are Plan-Designated QNECs (Choose one of a. or b.):

 

a.                    [n/a]    All. All Nonelective Contributions.

 

b.                    [n/a]    Designated. Only the following Nonelective
Contributions under Election 27:                             .

 

18

--------------------------------------------------------------------------------


 

(2)               Allocation Group. Subject to Section 3.06, allocate the
Plan-Designated QNEC (Choose one of a. or b.):

 

a.

 

[n/a]

 

NHCEs only. Only to NHCEs under the method elected in Election 29(b)(3).

 

 

 

 

 

b.

 

[n/a]

 

All Participants. To all Participants under the method elected in Election
29(b)(3).

 

(3)               Allocation Method. The Plan Administrator will allocate a
Plan-Designated QNEC using the following method (Choose one of a., b., c., or
d.):

 

a.

 

[n/a]

 

Pro rata.

 

 

 

 

 

b.

 

[n/a]

 

Flat dollar.

 

 

 

 

 

c.

 

[n/a]

 

Reverse. See Section 3.04(C)(3).

 

 

 

 

 

d.

 

[n/a]

 

Describe:

 

 

 

 

(The formula described must satisfy the definitely determinable requirement
under Treas. Reg.§1.401-1(b).  If the formula is non-uniform, it is not a
design-based safe harbor for nondiscrimination purposes.)

 

[Note: See Section 4.10(D) as to targeting limitations applicable to QNEC
nondiscrimination testing.]

 

30.       SAFE HARBOR 401(k) PLAN (SAFE HARBOR CONTRIBUTIONS/ADDITIONAL MATCHING
CONTRIBUTIONS) (3.05). The Employer under Election 6(e) will (or in the case of
the Safe Harbor Nonelective Contribution may) contribute the following Safe
Harbor Contributions described in Section 3.05(E) and will or may contribute
Additional Matching Contributions described in Section 3.05(F) (Choose one of
(a) through (e) when and as applicable. Complete (f) and (i). Choose (g), (h),
and (j) as applicable.):

 

(a)         [n/a]    Safe Harbor Nonelective Contribution (including QACA). The
Safe Harbor Nonelective Contribution equals           % of a Participant’s
Compensation [Note: The amount in the blank must be at least 3%. The Safe Harbor
Nonelective Contribution applies toward (offsets) most other Employer
Nonelective Contributions. See Section 3.05(E)(12).]

 

(b)         [n/a]    Safe Harbor Nonelective Contribution (including
QACA)/delayed year-by-year election (maybe and supplemental notices). In
connection with the Employer’s provision of the maybe notice under
Section 3.05(I)(1), the Employer elects into safe harbor status by giving the
supplemental notice and by making this Election 30(b) to provide for a Safe
Harbor Nonelective Contribution equal to           % (specify amount at least
equal to 3%) of a Participant’s Compensation. This Election 30(b) and safe
harbor status applies for the Plan Year ending:
                                         (specify Plan Year end), which is the
Plan Year to which the Employer’s maybe and supplemental notices apply.

 

[Note: An Employer distributing the maybe notice can use election 30(b) without
completing the year. Doing so requires the Plan to perform Current Year Testing
unless the Employer decides to elect safe harbor status. If the Employer wishes
to elect safe harbor status for a single year, the Employer must amend the Plan
to enter the Plan Year end above.]

 

(c)          [X]            Basic Matching Contribution. A Matching Contribution
equal to 100% of each Participant’s Elective Deferrals not exceeding 3% of the
Participant’s Compensation, plus 50% of each Participant’s Elective Deferrals in
excess of 3% but not in excess of 5% of the Participant’s Compensation. See
Sections 1.35(E) and 3.05(E)(4).    (Complete (1).):

 

(1)

Time period. For purposes of this Election 30(c), “Compensation” and “Elective
Deferrals” mean Compensation and Elective Deferrals for: each payroll period.
[Note: The Employer must complete the blank line with the applicable time period
for computing the Basic Match, such as “each payroll period,” “each calendar
month,” “each Plan Year quarter” or “the Plan Year.”]

 

(d)         [n/a]    QACA Basic Matching Contribution. A Matching Contribution
equal to 100% of a Participant’s Elective Deferrals not exceeding 1% of the
Participant’s Compensation, plus 50% of each Participant’s Elective Deferrals in
excess of 1% but not in excess of 6% of the Participant’s Compensation.
(Complete (1).): [Note: This election is available only if the Employer has
elected the QACA automatic deferrals provisions under Election 21.]

 

(1)

Time period. For purposes of this Election 30(d), “Compensation” and “Elective
Deferrals” mean Compensation and Elective Deferrals for:
                                        . [Note: The Employer must complete the
blank line with the applicable time period for computing the QACA Basic Match,
such as “each payroll period,” “each calendar month,” “each Plan Year quarter”
or “the Plan Year.”]

 

(e)          [n/a]    Enhanced Matching Contribution (including QACA). See
Sections 1.35(F) and 3.05(E)(6). (Choose one of (1) or (2) and complete (3) for
any election.):

 

(1)               [n/a]    Uniform percentage. A Matching Contribution equal to
          % of each Participant’s Elective Deferrals but not as to Elective
Deferrals exceeding           % of the Participant’s Compensation.

 

(2)               [n/a]    Tiered formula. A Matching Contribution equal to the
specified matching rate for the corresponding level of each Participant’s
Elective Deferral percentage. A Participant’s Elective Deferral percentage is
equal to the Participant’s Elective Deferrals divided by his/her Compensation.

 

19

--------------------------------------------------------------------------------


 

Elective Deferral Percentage

 

Matching Rate

 

 

%

  

%

 

%

  

%

 

%

  

%

 

(3)                                             Time period. For purposes of
this Election 30(e), “Compensation” and “Elective Deferrals” mean Compensation
and Elective Deferrals for:                                    . [Note: The
Employer must complete the blank line with the applicable time period for
computing the Enhanced Match, such as “each payroll period,” “each calendar
month,” “each Plan Year quarter” or “the Plan Year.”]

 

[Note: The matching rate may not increase as the Elective Deferral percentage
increases and the Enhanced Matching formula otherwise must satisfy the
requirements of Code §§401(k)(12)(B)(ii) and (iii) (taking into account Code
§401(k)(13)(D)(ii) in the case of a QACA). If the Employer elects to satisfy the
ACP safe harbor under Election 38(a)(2)a., the Employer also must limit Elective
Deferrals taken into account for the Enhanced Matching Contribution to a maximum
of 6% of Plan Year Compensation.]

 

(f)           Participants who will receive Safe Harbor Contributions. The
allocation of Safe Harbor Contributions (Choose one of (1), (2), or (3). Choose
(4) if applicable.):

 

(1)               [X]            Applies to all Participants. Applies to all
Participants except as may be limited under Election 30(g).

 

(2)               [n/a]    NHCEs only. Is limited to NHCE Participants only and
may be limited further under Election 30(g). No HCE will receive a Safe Harbor
Contribution allocation.

 

(3)               [n/a]    NHCEs and designated HCEs. Is limited to NHCE
Participants and to the following HCE Participants and may be limited further
under Election 30(g):
                                                                                                                             .

 

[Note: Any HCE allocation group the Employer describes under Election
30(f)(3) must be definitely determinable. (e.g., Division “A” HCEs OR HCEs who
own more than 5% of the Employer without regard to attribution rules).]

 

(4)               [n/a]    Applies to all Participants except Collective
Bargaining Employees. Notwithstanding Elections 30(f)(1), (2) or (3), the Safe
Harbor Contributions are not allocated to Collective Bargaining (union)
Employees and may be further limited under Election 30(g).

 

(g)          [n/a]    Early Elective Deferrals/delay of Safe Harbor
Contribution. The Employer may elect this Election 30(g) only if the Employer in
Election 14 elects eligibility requirements for Elective Deferrals of less than
age 21 and/or one Year of Service but elects age 21 and one Year of Service for
Safe Harbor Matching or for Safe Harbor Nonelective Contributions. The Employer
under this Election 30(g) applies the rules of Section 3.05(D) to limit the
allocation of any Safe Harbor Contribution under Election 30 for a Plan Year to
those Participants who the Plan Administrator in applying the OEE rule described
in Section 4.06(C), treats as benefiting in the disaggregated plan covering the
Includible Employees.

 

(h)         [n/a]    Another plan. The Employer will make the Safe Harbor
Contribution to the following plan:                            .

 

(i)             Additional Matching Contributions. See Sections 1.35(G) and
3.05(F). (Choose one of (1) or (2).):

 

(1)               [n/a]    No Additional Matching Contributions. The Employer
will not make any Additional Matching Contributions to its safe harbor Plan.

 

(2)               [X]            Additional Matching Contributions. The Employer
will or may make the following Additional Matching Contributions to its safe
harbor Plan. (Choose a., b., and c. as applicable.):

 

a.                    [n/a]    Fixed Additional Matching Contribution. The
following Fixed Additional Matching Contribution (Choose (i) and (ii) as
applicable and complete (iii) for any election.):

 

(i)                   [n/a]    Uniform percentage. A Matching Contribution equal
to           % of each Participant’s Elective Deferrals but not as to Elective
Deferrals exceeding           % of the Participant’s Compensation.

 

(ii)                 [n/a]   Tiered formula. A Matching Contribution equal to
the specified matching rate for the corresponding level of each Participant’s
Elective Deferral percentage. A Participant’s Elective Deferral percentage is
equal to the Participant’s Elective Deferrals divided by his/her Compensation.

 

Elective Deferral Percentage

 

Matching Rate

 

 

%

  

%

 

%

  

%

 

%

  

%

 

(iii)             Time period. For purposes of this Election 30(i)(2)a.,
“Compensation” and “Elective Deferrals” mean Compensation and Elective Deferrals
for:
                                                                                               .
[Note: The Employer must complete the blank line with the applicable time period
for computing the Additional Match, e.g., each payroll period, each calendar
month, each Plan Year quarter OR the Plan Year. If the Employer elects a match
under both (i) and (ii) and will apply a different time period to each match,
the Employer may indicate as such in the blank line.]

 

20

--------------------------------------------------------------------------------


 

b.                    [X]            Discretionary Additional Matching
Contribution. The Employer may make a Discretionary Additional Matching
Contribution. If the Employer makes a Discretionary Matching Contribution, the
Discretionary Matching Contribution will not apply as to Elective Deferrals
exceeding  6% of the Participant’s Compensation (complete the blank if
applicable or leave blank).

 

(i)                   Time period. For purposes of this Election 30(i)(2)b.,
“Compensation” and “Elective Deferrals” mean Compensation and Elective Deferrals
for:  each Plan Year. [Note: The Employer must complete the blank line with the
applicable time period for computing the Additional Discretionary Matching
Contribution, e.g., each payroll period, each calendar month, each Plan Year
quarter OR the Plan Year. If the Employer fails to specify a time period, the
Employer is deemed to have elected to compute its Additional Matching
Contribution based on the Plan Year.]

 

c.                     [n/a]    Describe Additional Matching Contribution
formula and time period:
                                                                                                                                                              
 (The formula described must satisfy the definitely determinable requirement
under Treas. Reg. §1.401-1(b) and, if the Employer elects to satisfy the ACP
safe harbor under Election 38(a)(2)a., the formula must comply with
Section 3.05(G).)

 

[Note: If the Employer elects to satisfy the ACP safe harbor under Election
38(a)(2)a. then as to any and all Matching Contributions, including Fixed
Additional Matching Contributions and Discretionary Additional Matching
Contributions: (i) the matching rate may not increase as the Elective Deferral
percentage increases; (ii) no HCE may be entitled to a greater rate of match
than any NHCE; (iii) the Employer must limit Elective Deferrals taken into
account for the Additional Matching Contributions to a maximum of 6% of Plan
Year Compensation; (iv) the Plan must apply all Matching Contributions to
Catch-Up Deferrals; and (v) in the case of a Discretionary Additional Matching
Contribution, the contribution amount may not exceed 4% of the Participant’s
Plan Year Compensation.]

 

(j)            [n/a]    Multiple Safe Harbor Contributions in disaggregated
Plan. The Employer elects to make different Safe Harbor Contributions and/or
Additional Matching Contributions to disaggregated parts of its Plan under
Treas. Reg. §1.401(k)-1(b)(4) as follows:                                     
 (Specify contributions for disaggregated plans, e.g., as to collectively
bargained employees a 3% Nonelective Safe Harbor Contribution applies and as to
non-collectively bargained employees, the Basic Matching Contribution applies).

 

31.       ALLOCATION CONDITIONS (3.06(B)/(C)). The Plan does not apply any
allocation conditions to: (i) Elective Deferrals; (ii) Safe Harbor
Contributions; (iii) Additional Matching Contributions which will satisfy the
ACP test safe harbor; (iv) Employee Contributions; (v) Rollover Contributions;
(vi) Designated IRA Contributions; (vii) SIMPLE Contributions; or
(viii) Prevailing Wage Contributions. To receive an allocation of Matching
Contributions, Nonelective Contributions or Participant forfeitures, a
Participant must satisfy the following allocation condition(s) (Choose one of
(a) or (b). Choose (c) if applicable.):

 

(a)         [n/a]    No conditions. No allocation conditions apply to Matching
Contributions, to Nonelective Contributions or to forfeitures.

 

(b)         [X]            Conditions. The following allocation conditions apply
to the designated Contribution Type and/or forfeitures (Choose one or more of
(1) through (7). Choose Contribution Type as applicable.):

 

[Note: For this Election 31, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply. The Employer under Election 31(b)(7) may not
impose an Hour of Service condition exceeding 1,000 Hours of Service in a Plan
Year.]

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

Matching,

 

 

 

 

 

 

 

 

 

 

 

Nonelective

 

 

 

 

 

 

 

 

 

 

 

and Forfeitures

 

 

 

Matching

 

Nonelective

 

Forfeitures

 

 

 

 

 

 

 

 

 

 

 

 

(1)

[n/a]

None.

N/A
(See Election 31(a))

 

 

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(2)

[n/a]

501 HOS/terminees (91 consecutive days if Elapsed Time). See
Section 3.06(B)(1)(b).

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(3)

[n/a]

Last day of the Plan Year.

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(4)

[n/a]

Last day of the Election 31(c) time period.

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(5)

[X]

1,000 HOS in the Plan Year (182 consecutive days in Plan Year if Elapsed Time).

[   ]

 

OR

 

[   ]

 

[X]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(6)

[n/a]

       (specify) HOS within the Election 31(c) time period, (but not exceeding
1,000 HOS in a Plan Year).

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(7)

[X]

Describe conditions: Participants are required to be employed on the last day of
the Plan Year in order to share in Nonelective Contributions except for
Participants who prior to December 31, 2017 become “Transferred Employees” as
defined in that certain Asset Purchase Agreement by and between Busey Bank
(Seller) and MB Financial Bank, National Association (Buyer) dated as of
August 25, 2017.

 

21

--------------------------------------------------------------------------------


 

 

(e.g., Last day of the Plan Year as to Nonelective Contributions for
Participating Employer “A” Participants. No allocation conditions for
Participating Employer “B” Participants.)

 

(c)          [n/a]    Time period. Under Section 3.06(C), apply Elections
31(b)(4), (b)(6), or (b)(7) to the specified contributions/forfeitures based on
each (Choose one or more of (1) through (5). Choose Contribution Type as
applicable.):

 

(1)

[n/a]

Plan Year.

[   ]

 

OR

 

[   ]

[   ]

[   ]

 

 

 

 

 

 

 

 

 

 

(2)

[n/a]

Plan Year quarter.

[   ]

 

OR

 

[   ]

[   ]

[   ]

 

 

 

 

 

 

 

 

 

 

(3)

[n/a]

Calendar month.

[   ]

 

OR

 

[   ]

[   ]

[   ]

 

 

 

 

 

 

 

 

 

 

(4)

[n/a]

Payroll period.

[   ]

 

OR

 

[   ]

[   ]

[   ]

 

 

 

 

 

 

 

 

 

 

(5)

[n/a]

Describe time period:
                                                                                                                        

 

[Note: If the Employer elects 31(b)(4) or (b)(6), the Employer must choose (c).
If the Employer elects 31(b)(7), choose (c) if applicable.]

 

32.       ALLOCATION CONDITIONS - APPLICATION/WAIVER/SUSPENSION (3.06(D)/(F)).
Under Section 3.06(D), in the event of Severance from Employment as described
below, apply or do not apply Election 31(b) allocation conditions to the
specified contributions/forfeitures as follows (If the Employer elects 31(b),
the Employer must complete Election 32. Choose one of (a) or (b). Complete
(c).):

 

[Note: For this Election 32, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply.]

 

(a)         [X]            Total waiver or application. If a Participant incurs
a Severance from Employment on account of or following death, Disability or
attainment of Normal Retirement Age or Early Retirement Age (Choose one of
(1) or (2).):

 

(1)               [X]            Do not apply. Do not apply elected allocation
conditions to Matching Contributions, to Nonelective Contributions or to
forfeitures.

 

(2)               [n/a]    Apply. Apply elected allocation conditions to
Matching Contributions, to Nonelective Contributions and to forfeitures.

 

(b)         [n/a]    Application/waiver as to Contribution Types events. If a
Participant incurs a Severance from Employment, apply allocation conditions
except such conditions are waived if Severance from Employment is on account of
or following death, Disability or attainment of Normal Retirement Age or Early
Retirement Age as specified, and as applied to the specified Contribution
Types/forfeitures (Choose one or more of (1) through (4). Choose Contribution
Type as applicable.):

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

 

Matching,

 

 

 

 

 

 

 

 

 

 

 

 

Nonelective

 

 

 

 

 

 

 

 

 

 

 

 

and Forfeitures

 

 

 

Matching

 

Nonelective

 

Forfeitures

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

[n/a]

Death.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

[n/a]

Disability.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

[n/a]

Normal Retirement Age.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

[n/a]

Early Retirement Age.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

(c)          Suspension. The suspension of allocation conditions of
Section 3.06(F) (Choose one of (1) or (2).):

 

(1)               [X]            Applies. Applies as follows (Choose one of a.,
b., or c.):

 

a.                    [n/a]    Both. Applies both to Nonelective Contributions
and to Matching Contributions.

 

b.                    [X]            Nonelective. Applies only to Nonelective
Contributions.

 

c.                     [n/a]    Match. Applies only to Matching Contributions.

 

(2)               [n/a]    Does not apply.

 

33.       FORFEITURE ALLOCATION METHOD (3.07). (Choose one of (a) or (b).):

 

[Note: Even if the Employer elects immediate vesting, the Employer should
complete Election 33. See Section 7.07.]

 

(a)         [n/a]    Safe harbor/top-heavy exempt. Apply all forfeitures to Safe
Harbor Contributions and Plan expenses in accordance with Section 3.07(A)(4).

 

22

--------------------------------------------------------------------------------


 

(b)         [X]            Apply to Contributions. The Plan Administrator will
allocate a Participant forfeiture attributable to all Contribution Types or
attributable to all Nonelective Contributions or to all Matching Contributions
as follows (Choose one or more of (1) through (6) and choose Contribution Type
as applicable. Choose (5) only in conjunction with at least one other
election.):

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

 

 

All

 

 

 

Nonelective

 

Matching

 

 

 

Forfeitures

 

 

 

Forfeitures

 

Forfeitures

 

 

 

 

 

 

 

 

 

 

(1)

[n/a]

Additional Nonelective. Allocate as additional Discretionary
Nonelective Contribution

[   ]

 

OR

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

(2)

[n/a]

Additional Match. Allocate as additional Discretionary
Matching Contribution.

[   ]

 

OR

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

(3)

[X]

Reduce Nonelective. Apply to Nonelective Contribution.

[X]

 

OR

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

(4)

[n/a]

Reduce Match. Apply to Matching Contribution.

[   ]

 

OR

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

(5)

[X]

Plan expenses. Pay reasonable Plan expenses.

[X]

 

OR

 

[   ]

 

[   ]

 

 

(See Section 7.04(C).)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

[n/a]

Describe:
                                                                                                                                                            
(must satisfy the definitely determinable requirement under Treas. Reg.
§1.401-1(b) and be applied in a uniform and nondiscriminatory manner; e.g.,
Forfeitures attributable to transferred balances from Plan X are allocated only
to former Plan X participants.)

 

34.       AUTOMATIC ESCALATION (3.02(G)). The Automatic Escalation provisions of
Section 3.02(G) (Choose one of (a) or (b). See Election 21 regarding Automatic
Deferrals. Automatic Escalation applies to Participants who have a Salary
Reduction Agreement in effect.):

 

(a)         [X]            Do not apply.

 

(b)         [n/a]    Apply. (Complete (1), (2), (3), and if appropriate (4).):

 

(1)               Participants affected. The Automatic Escalation applies to
(Choose one of a., b., or c.):

 

a.                    [n/a]    All Deferring Participants. All Participants who
have a Salary Reduction Agreement in effect to defer at least           % of
Compensation.

 

b.                    [n/a]    New Deferral Elections. All Participants who file
a Salary Reduction Agreement after the effective date of this Election, or, as
appropriate, any amendment thereto, to defer at least           % of
Compensation.

 

c.                     [n/a]    Describe affected Participants:

 

[Note: The Employer in Election 34(b)(1)c. may further describe affected
Participants, e.g., non-Collective Bargaining Employees OR Division A Employees.
The group of Participants must be definitely determinable and if an EACA under
Election 21, must be uniform.]

 

(2)               Automatic Increases. (Choose one of a. or b.):

 

a.                    [n/a]    Automatic increase. The Participant’s Elective
Deferrals will increase by         % per year up to a maximum of           % of
Compensation unless the Participant has filed a Contrary Election after the
effective date of this Election or, as appropriate, any amendment thereto.

 

b.                    [n/a]    Describe increase:

 

[Note: The Employer in Election 34(b)(2)b. may define different increases for
different groups of Participants or may otherwise limit Automatic Escalation.
Any such provisions must be definitely determinable.]

 

(3)               Change Date. The Elective Deferrals will increase on the
following day each Plan Year:

 

a.                    [n/a]    First day of the Plan Year.

 

b.                    [n/a]    Other:
                                                                                                                                                                      
(must be a specified or definitely determinable date that occurs at least
annually)

 

(4)               First Year of Increase. The automatic escalation provision
will apply to a participant beginning with the first Change Date after the
Participant files a Salary Reduction Agreement (or, if sooner, the effective
date of this Election, or, as appropriate, any amendment thereto), unless a. is
selected below:

 

a.                    [n/a]    The escalation provision will apply as of the
second Change Date thereafter.

 

35.       IN-PLAN ROTH ROLLOVER CONTRIBUTION (3.08(E)). The following provisions
apply regarding In-Plan Roth Rollover Contributions (Choose one of (a) or (b);
also see Election 56(d)(1); leave blank if Election 6(b)(1) is not selected.):

 

(a)         [n/a]    Not Applicable. The Plan does not permit In-Plan Roth
Rollover Contributions.

 

23

--------------------------------------------------------------------------------


 

(b)         [X]            Applies. The Plan permits In-Plan Roth Rollover
Contributions. (Choose (1) if applicable.)

 

(1)               [X]            Effective Date.   January 1, 2012   (enter date
not earlier than September 28, 2010; may be left blank if same as Plan or
Restatement Effective Date).

 

36.       EMPLOYEE (AFTER-TAX) CONTRIBUTIONS (3.09). The following additional
elections apply to Employee Contributions under Election 6(f). (Choose one or
both of (a) and (b) if applicable.):

 

(a)         [n/a]    Additional limitations. The Plan permits Employee
Contributions subject to the following limitations, if any, in addition to those
already imposed under the
Plan:                                                                                                                                  

 

[Note: Any designated limitation(s) must be the same for all Participants and
must be definitely determinable (e.g., Employee Contributions may not exceed the
lesser of $5,000 dollars or 10% of Compensation for the Plan Year and/or
Employee Contributions may not be less than $50 or 2% of Compensation per
payroll period).]

 

(b)         [n/a]    Apply Matching Contribution. For each Plan Year, the
Employer’s Matching Contribution made as to Employee Contributions
is:                                                                                                                                                                         

 

[Note: The Employer Matching Contribution formula must be the same for all
Participants and must be definitely determinable (e.g., A fixed Matching
Contribution equal to 50% of Employee Contributions not exceeding 6% of Plan
Year Compensation or A Discretionary Matching Contribution based on Employee
Contributions).]

 

37.       DESIGNATED IRA CONTRIBUTIONS (3.12). Under Election 6(h), a
Participant may make Designated IRA Contributions. (Complete (a) and (b).):

 

(a)         Type of IRA contribution. A Participant’s Designated IRA
Contributions will be (Choose one of (1), (2), or (3).):

 

(1)               [n/a]    Traditional.

 

(2)               [n/a]    Roth.

 

(3)               [n/a]    Traditional/Roth. As the Participant elects at the
time of contribution.

 

(b)         Type of Account. A Participant’s Designated IRA Contributions will
be held in the following form of Account(s) (Choose one of (1), (2), or (3).):

 

(1)               [n/a]    IRA.

 

(2)               [n/a]    Individual Retirement Annuity.

 

(3)               [n/a]    IRA/Individual Retirement Annuity. As the Participant
elects at the time of contribution.

 

ARTICLE IV

LIMITATIONS AND TESTING

 

38.       ANNUAL TESTING ELECTIONS (4.06(B)). The Employer makes the following
Plan specific annual testing elections under Section 4.06(B). (Complete (a) and
(b) as applicable. Leave (a) blank if the Plan is a SIMPLE 401(k) plan.):

 

(a)         [X]            Nondiscrimination testing. (Choose one or more of
(1), (2), and (3).):

 

(1)         [n/a]    Traditional 401(k) Plan/ADP/ACP test. The following testing
method(s) apply:

 

[Note: The Plan may “split test”. For Current Year Testing, See Section 4.11(E).
For Prior Year Testing, see Section 4.11(I) and, as to the first Plan Year, see
Sections 4.10(B)(4)(f)(iv) and 4.10(C)(5)(e)(iv).]

 

ADP Test (Choose one of a. or b.)

 

a.                    [n/a]    Current Year Testing.

 

b.                    [n/a]    Prior Year Testing.

 

ACP Test (Choose one of c., d., or e.)

 

c.                     [n/a]    Not applicable. The Plan does not permit
Matching Contributions or Employee Contributions and the Plan Administrator will
not recharacterize Elective Deferrals as Employee Contributions for testing.

 

d.                    [n/a]    Current Year Testing.

 

e.                     [n/a]    Prior Year Testing.

 

24

--------------------------------------------------------------------------------


 

(2)               [X]            Safe Harbor Plan/No testing or ACP test only.
(Choose one of a. or b.):

 

a.                    [X]            No testing. ADP test safe harbor applies
and if applicable, ACP test safe harbor applies.

 

b.                    [n/a]    ACP test only. ADP test safe harbor applies, but
Plan will perform ACP test as follows (Choose one of (i) or (ii).):

 

(i)                   [n/a]    Current Year Testing.

 

(ii)                [n/a]    Prior Year Testing.

 

(3)               [n/a]    Maybe notice (Election 30(b)). See Section 3.05(I).

 

[Note: The Employer may make elections under both the Traditional 401(k) Plan
and Safe Harbor Plan elections, in order to accommodate a Plan that applies both
testing elections (e.g., Safe Harbor Includible Employees group and tested
Otherwise Excludible Employees group, or Safe Harbor Plan with tested after-tax
Employee Contributions). In the absence of an election regarding ADP or ACP
tested contributions, Current Year Testing applies.]

 

(b)         [n/a]    HCE determination. The Top-Paid Group election and the
calendar year data election are not used unless elected below (Choose one or
both of (1) and (2) if applicable.):

 

(1)               [n/a]    Top-paid group election applies.

 

(2)               [n/a]    Calendar year data election (fiscal year Plan only)
applies.

 

ARTICLE V

VESTING REQUIREMENTS

 

39.       NORMAL RETIREMENT AGE (5.01). A Participant attains Normal Retirement
Age under the Plan on the following date (Choose one of (a) or (b).):

 

(a)         [X]            Specific age. The date the Participant attains age 59
1/2. [Note: The age may not exceed age 65.]

 

(b)         [n/a]    Age/participation. The later of the date the Participant
attains age        or the         anniversary of the first day of the Plan Year
in which the Participant commenced participation in the Plan. [Note: The age may
not exceed age 65 and the anniversary may not exceed the 5th.]

 

40.       EARLY RETIREMENT AGE (5.01). (Choose one of (a) or (b).):

 

(a)         [X]            Not applicable. The Plan does not provide for an
Early Retirement Age.

 

(b)         [n/a]    Early Retirement Age. Early Retirement Age is the later of:
(i) the date a Participant attains age         ; (ii) the date a Participant
reaches his/her          anniversary of the first day of the Plan Year in which
the Participant commenced participation in the Plan; or (iii) the date a
Participant completes          Years of Service.

 

[Note: The Employer should leave blank any of clauses (i), (ii), and (iii) which
are not applicable.]

 

“Years of Service” under this Election 40 means (Choose one of (1) or (2) as
applicable.):

 

(1)               [n/a]    Eligibility. Years of Service for eligibility in
Election 16.

 

(2)               [n/a]    Vesting. Years of Service for vesting in Elections 43
and 44.

 

[Note: Election of an Early Retirement Age does not affect the time at which a
Participant may receive a Plan distribution. However, a Participant becomes 100%
vested at Early Retirement Age.]

 

41.       ACCELERATION ON DEATH OR DISABILITY (5.02). Under Section 5.02, if a
Participant incurs a Severance from Employment as a result of death or
Disability (Choose one of (a), (b), or (c).):

 

(a)         [X]            Applies. Apply 100% vesting.

 

(b)         [n/a]    Not applicable. Do not apply 100% vesting. The
Participant’s vesting is in accordance with the applicable Plan vesting
schedule.

 

(c)          [n/a]    Limited application. Apply 100% vesting, but only if a
Participant incurs a Severance from Employment as a result of (Choose one of
(1) or (2).):

 

(1)               [n/a]    Death.

 

(2)               [n/a]    Disability.

 

25

--------------------------------------------------------------------------------


 

42.       VESTING SCHEDULE (5.03). A Participant has a 100% Vested interest at
all times in his/her Accounts attributable to: (i) Elective Deferrals;
(ii) Employee Contributions; (iii) QNECs; (iv) QMACs; (v) Safe Harbor
Contributions (other than QACA Safe Harbor Contributions); (vi) SIMPLE
Contributions; (vii) Rollover Contributions; (viii) Prevailing Wage
Contributions; (ix) DECs; and (x) Designated IRA Contributions. The following
vesting schedule applies to Regular Matching Contributions, to Additional
Matching Contributions (irrespective of ACP testing status), to Nonelective
Contributions (other than Prevailing Wage Contributions) and to QACA Safe Harbor
Contributions. (Choose (a) or choose one or both of (b) and (c) as applicable.):

 

(a)         [n/a]    Immediate vesting. 100% Vested at all times in all
Accounts.

 

[Note: Unless all Contribution Types are 100% Vested, the Employer should not
elect 42(a). If the Employer elects immediate vesting under 42(a), the Employer
should not complete the balance of Election 42 or Elections 43 and 44 (except as
noted therein). The Employer must elect 42(a) if the eligibility Service
condition under Election 14 as to all Contribution Types (except Elective
Deferrals and Safe Harbor Contributions) exceeds one Year of Service or more
than 12 months. The Employer must elect 42(b)(1) as to any Contribution Type
where the eligibility service condition exceeds one Year of Service or more than
12 months. The Employer should elect 42(b) if any Contribution Type is subject
to a vesting schedule.]

 

(b)         [X]            Vesting schedules: Apply the following vesting
schedules (Choose one or more of (1) through (6). Choose Contribution Type as
applicable.):

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

 

 

 

 

 

 

 

 

Additional

 

 

 

 

 

All

 

 

 

Regular

 

Matching (See

 

QACA

 

 

 

Contributions

 

Nonelective

 

Matching

 

Section 3.05(F))

 

Safe Harbor

 

(1) [n/a]

Immediate vesting.

N/A

 

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

 

(See Election 42(a))

 

 

 

 

 

 

 

 

 

(2) [n/a]

6-year graded.

[   ]

OR

[   ]

 

[   ]

 

[   ]

 

N/A

 

(3) [n/a]

3-year cliff.

[   ]

OR

[   ]

 

[   ]

 

[   ]

 

N/A

 

(4) [X]

Modified schedule:

[X]

OR

[   ]

 

[   ]

 

[   ]

 

N/A

 

 

Years of Service

Vested%

 

 

 

 

 

 

 

 

 

 

 

Less than 1

a.  0%

 

 

 

 

 

 

 

 

 

 

 

1

b.  20%

 

 

 

 

 

 

 

 

 

 

 

2

c.  40%

 

 

 

 

 

 

 

 

 

 

 

3

d.  60%

 

 

 

 

 

 

 

 

 

 

 

4

e.  80%

 

 

 

 

 

 

 

 

 

 

 

5

f.    100%

 

 

 

 

 

 

 

 

 

 

 

6 or more

     100%

 

 

 

 

 

 

 

 

 

 

(5) [n/a]

2-year cliff.

 

[   ]

OR

[   ]

 

[   ]

 

[   ]

 

[   ]

 

(6) [n/a]

Modified 2-year schedule:

[   ]

OR

[   ]

 

[   ]

 

[   ]

 

[   ]

 

 

Years of Service

Vested%

 

 

 

 

 

 

 

 

 

 

 

Less than 1

a.         

 

 

 

 

 

 

 

 

 

 

 

1

b.         

 

 

 

 

 

 

 

 

 

 

 

2

     100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Note: If the Employer does not elect 42(a), the Employer under 42(b) must elect
immediate vesting or must elect one of the specified alternative vesting
schedules. The Employer must elect either 42(b)(5) or (6) as to QACA Safe Harbor
Contributions. The modified top-heavy schedule of Election 42(b)(4) must satisfy
Code §411(a)(2)(B). If the Employer elects Additional Matching under Election
30(i), the Employer should elect vesting under the Additional Matching column in
this Election 42(b). That election applies to the Additional Matching even if
the Employer has given the maybe notice but does not give the supplemental
notice for any Plan Year and as to such Plan Years, the Plan is not a safe
harbor plan and the Matching Contributions are not Additional Matching
Contributions. If the Plan’s Effective Date is before January 1, 2007, the
Employer may wish to complete the override elections in Appendix B relating to
the application of non-top-heavy vesting.]

 

(c)          [n/a]    Special vesting
provisions:                                                                  

 

[Note: The Employer under Election 42(c) may describe special vesting provisions
from the elections available under Election 42 and/or a combination thereof as
to a: (i) Participant group (e.g., Full vesting applies to Division A Employees
OR to Employees hired on/before “x” date. 6-year graded vesting applies to
Division B Employees OR to Employees hired after “x” date.); and/or
(ii) Contribution Type (e.g., Full vesting applies as to Discretionary
Nonelective Contributions. 6-year graded vesting applies to Fixed Nonelective
Contributions). Any special vesting provision must satisfy Code §411(a) and must
be nondiscriminatory.]

 

26

--------------------------------------------------------------------------------


 

43.       YEAR OF SERVICE - VESTING (5.05). (Complete both (a) and (b).):

 

[Note: If the Employer elects the Elapsed Time Method for vesting the Employer
should not complete this Election 43. If the Employer elects immediate vesting,
the Employer should not complete Election 43 or Election 44 unless it elects to
apply a Year of Service for vesting under any other Adoption Agreement
election.]

 

(a)         Year of Service. An Employee must complete at least 1,000 Hours of
Service during a Vesting Computation Period to receive credit for a Year of
Service under Article V. [Note: The number may not exceed 1,000. If left blank,
the requirement is 1,000.]

 

(b)         Vesting Computation Period. The Plan measures a Year of Service
based on the following 12-consecutive month period (Choose one of (1) or (2).):

 

(1)               [X]            Plan Year.

 

(2)               [n/a]    Anniversary Year.

 

44.       EXCLUDED YEARS OF SERVICE - VESTING (5.05(C)). (Choose (a) or (b).):

 

(a)         [X]            None. None other than as specified in
Section 5.05(C)(1).

 

(b)         [n/a]    Exclusions. The Plan excludes the following Years of
Service for purposes of vesting (Choose one or more of (1) through (4).):

 

(1)               [n/a]    Age 18. Any Year of Service before the Vesting
Computation Period during which the Participant attained the age of 18.

 

(2)               [n/a]    Prior to Plan establishment. Any Year of Service
during the period the Employer did not maintain this Plan or a predecessor plan.

 

(3)               [n/a]    Rule of Parity. Any Year of Service excluded under
the rule of parity. See Plan Section 5.06(C).

 

(4)               [n/a]    Additional exclusions. The following Years of
Service:                                                                

 

[Note: The Employer under Election 44(b)(4) may describe vesting service
exclusions provisions available under Election 44 and/or a combination thereof
as to a: (i) Participant group (e.g., No exclusions apply to Division A
Employees OR to Employees hired on/before “x” date. The age 18 exclusion applies
to Division B Employees OR to Employees hired after “x” date.); or
(ii) Contribution Type (e.g., No exclusions apply as to Discretionary
Nonelective Contributions. The age 18 exclusion applies to Fixed Nonelective
Contributions). Any exclusion specified under Election 44(b)(4) must comply with
Code §411(a)(4). Any exclusion must be nondiscriminatory.]

 

ARTICLE VI

DISTRIBUTION OF ACCOUNT BALANCE

 

45.       MANDATORY DISTRIBUTION (6.01(A)(1)/6.08(D)). The Plan provides or does
not provide for Mandatory Distribution of a Participant’s Vested Account Balance
following Severance from Employment, as follows (Choose one of (a) or (b).
Choose (c) if applicable.):

 

(a)         [n/a]    No Mandatory Distribution. The Plan will not make a
Mandatory Distribution following Severance from Employment.

 

(b)         [X]            Mandatory Distribution. The Plan will make a
Mandatory Distribution following Severance from Employment. (Complete (1) and
(2). Choose (3) unless the Employer elects to limit Mandatory Distributions to
$1,000 including Rollover Contributions under Elections 45(b)(1)b. and
45(b)(2)b.):

 

(1)               Amount limit. As to a Participant who incurs a Severance from
Employment and who will receive distribution before attaining the later of age
62 or Normal Retirement Age, the Mandatory Distribution maximum amount is equal
to (Choose one of a., b., or c.):

 

a.                    [X]            $5,000.

 

b.                    [n/a]    $1,000.

 

c.                     [n/a]    Specify amount: $        (may not exceed
$5,000).

 

[Note: This election only applies to the Mandatory Distribution maximum amount.
For other Plan provisions subject to a $5,000 limit, see election 56(g)(7) in
Appendix B.]

 

(2)               Application of Rollovers to amount limit. In determining
whether a Participant’s Vested Account Balance exceeds the Mandatory
Distribution dollar limit in Election 45(b)(1), the Plan (Choose one of a. or
b.):

 

a.                    [X]             Disregards Rollover Contribution Account.

 

b.                    [n/a]     Includes Rollover Contribution Account.

 

(3)               [X]            Amount of Mandatory Distribution subject to
Automatic Rollover. A Mandatory Distribution to a Participant before attaining
the later of age 62 or Normal Retirement Age is subject to Automatic Rollover
under Section 6.08(D) (Choose one of a. or b.):

 

a.                    [X]            Only if exceeds $1,000. Only if the amount
of the Mandatory Distribution exceeds $1,000, which for this purpose must
include any Rollover Contributions Account.

 

27

--------------------------------------------------------------------------------


 

b.                    [n/a]    Specify lesser amount. Only if the amount of the
Mandatory Distribution is at least: $        (specify $1,000 or less), which for
this purpose must include any Rollover Contributions Account.

 

(c)          [n/a]    Required distribution at Normal Retirement Age. A severed
Participant may not elect to delay distribution beyond the later of age 62 or
Normal Retirement Age.

 

46.       SEVERANCE DISTRIBUTION TIMING (6.01). Subject to the timing
limitations of Section 6.01(A)(1) in the case of a Mandatory Distribution, or in
the case of any Distribution Requiring Consent under Section 6.01(A)(2), for
which consent is received, the Plan Administrator will instruct the Trustee to
distribute a Participant’s Vested Account Balance as soon as is administratively
practical following the time specified below (Choose one or more of (a) through
(i) as applicable; choose (j) if applicable.):

 

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 46 no longer apply. See Section 6.01(B) and Election 50.]

 

 

 

 

 

(1)

 

(2)

 

 

 

 

 

Mandatory

 

Distribution

 

 

 

 

 

Distribution

 

Requiring Consent

 

(a)

[X]

Immediate. Immediately following Severance from Employment.

 

[X]

 

[X]

 

(b)

[n/a]

Next Valuation Date. After the next Valuation Date following Severance from
Employment.

 

[   ]

 

[   ]

 

(c)

[n/a]

Plan Year. In the         Plan Year following Severance from Employment (e.g.,
next or fifth).

 

[   ]

 

[   ]

 

(d)

[n/a]

Plan Year quarter. In the          Plan Year quarter following Severance from
Employment (e.g., next or fifth).

 

[   ]

 

[   ]

 

(e)

[n/a]

Contribution Type Accounts.             (specify timing) as to the Participant’s
          Account(s) and         (specify timing) as to the Participant’s
          Account(s) (e.g., As soon as is practical following Severance from
Employment as to the Participant’s Elective Deferral Account and as soon as is
practical in the next Plan Year following Severance from Employment as to the
Participant’s Nonelective and Matching Accounts).

 

[   ]

 

[   ]

 

(f)

[n/a]

Vesting controlled timing. If the Participant’s total Vested Account Balance
exceeds $        , distribute             (specify timing) and if the
Participant’s total Vested Account Balance does not exceed $         ,
distribute           (specify timing).

 

[   ]

 

[   ]

 

(g)

[n/a]

Distribute at Normal Retirement Age. As to a Mandatory Distribution, distribute
not later than 60 days after the beginning of the Plan Year following the Plan
Year in which the previously severed Participant attains the earlier of Normal
Retirement Age or age 65.

 

[   ]

 

[   ]

 

 

 

[Note: An election under column (2) only will have effect if the Plan’s NRA is
less than age 62.]

 

 

 

 

 

(h)

[n/a]

No buy-back/vesting controlled timing. Distribute as soon as is practical
following Severance from Employment if the Participant is fully Vested.
Distribute as soon as is practical following a Forfeiture Break in Service if
the Participant is not fully Vested.

 

[   ]

 

[   ]

 

(i)

[n/a]

Describe Severance from Employment distribution
timing:                               

 

 

[Note: The Employer under Election 46(i) may describe Severance from Employment
distribution timing provisions from the elections available under Election 46
and/or a combination thereof as to any: (i) Participant group (e.g., Immediate
distribution after Severance from Employment applies to Division A Employees OR
to Employees hired on/before “x” date. Distribution after the next Valuation
Date following Severance from Employment applies to Division B Employees OR to
Employees hired after “x” date.); (ii) Contribution Type and Participant group
(e.g., As to Division A Employees, immediate distribution after Severance from
Employment applies as to Elective Deferral Accounts and distribution after the
next Valuation Date following Severance from Employment applies to Nonelective
Contribution Accounts); and/or (iii) merged plan account now held in the Plan
(e.g., The accounts from the X plan merged into this Plan continue to be
distributable in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer’s election under Election
46(i) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; (iii) comply with Code §401(a)(14) timing requirements; (iv) be
nondiscriminatory and (v) preserve Protected Benefits as required.]

 

28

--------------------------------------------------------------------------------


 

(j)            [n/a]    Acceleration. Notwithstanding any later specified
distribution date in Election 46, a Participant may elect an earlier
distribution following Severance from Employment (Choose (1) and (2) as
applicable.):

 

(1)               [n/a] Disability. If Severance from Employment is on account
of Disability or if the Participant incurs a Disability following Severance from
Employment.

 

(2)               [n/a] Hardship. If the Participant incurs a hardship under
Section 6.07(B) following Severance from Employment.

 

47.  IN-SERVICE DISTRIBUTIONS/EVENTS (6.01(C)). A Participant may elect an
In-Service Distribution of the designated Contribution Type Accounts based on
any of the following events in accordance with Section 6.01(C) (Choose one of
(a) or (b).):

 

[Note: If the Employer elects any In-Service Distribution option, a Participant
may elect to receive as many In-Service Distributions per Plan Year (with a
minimum of one per Plan Year) as the Plan Administrator’s In-Service
Distribution form or policy may permit. If the form or policy is silent, the
number of In-Service Distributions is not limited. Prevailing Wage Contributions
are treated as Nonelective Contributions. See Section 6.01(C)(4)(d) if the
Employer elects to use Prevailing Wage Contributions to offset other
contributions.]

 

(a)         [n/a] None. The Plan does not permit any In-Service Distributions
except as to any of the following (if applicable): (i) RMDs under Section 6.02;
(ii) Protected Benefits; and (iii) Designated IRA Contributions. Also see
Section 6.01(C)(4)(e) with regard to Rollover Contributions, Employee
Contributions and DECs.

 

(b)         [X]    Permitted. In-Service Distributions are permitted as follows
from the designated Contribution Type Accounts (Choose one or more of
(1) through (9).):

 

[Note: Unless the Employer elects otherwise in Election (b)(9) below, Elective
Deferrals under Election 47(b) includes Pre-Tax and Roth Deferrals and Matching
Contributions includes Additional Matching Contributions (irrespective of the
Plan’s ACP testing status).]

 

 

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

 

 

 

 

 

All

 

 

 

Elective

 

Safe Harbor

 

 

 

 

 

Matching

 

Nonelective/

 

 

 

 

 

 

Contrib.

 

 

 

Deferrals

 

Contrib.

 

QNECs

 

QMACs

 

Contrib.

 

SIMPLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

[n/a]

 

None. Except for Election 47(a) exceptions.

 

N/A (See Election 47(a))

 

 

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

[X]

 

Age (Choose one or both of a. and b.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

 

[X] Age  59 1/2  (must be at least 59 1/2).

 

[X]

 

OR

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

 

[n/a] Age       (may be less than 59 1/2).

 

N/A

 

 

 

N/A

 

N/A

 

N/A

 

N/A

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

[X]

 

Hardship (Choose one or both of a. and b.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

 

[X] Hardship (safe harbor). See Section 6.07(A).

 

N/A

 

 

 

[X]

 

N/A

 

N/A

 

N/A

 

[X]

 

[X]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

 

[n/a] Hardship (non-safe harbor). See Section 6.07(B).

 

N/A

 

 

 

[ ]

 

N/A

 

N/A

 

N/A

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

[n/a]

 

Disability.

 

[ ]

 

OR

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

[n/a]

 

      year contributions. (specify minimum of two years) See
Section 6.01(C)(4)(a)(i).

 

N/A

 

 

 

N/A

 

N/A

 

N/A

 

N/A

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

[n/a]

 

      months of participation. (specify minimum of 60 months) See
Section 6.01(C)(4)(a)(ii).

 

N/A

 

 

 

N/A

 

N/A

 

N/A

 

N/A

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7)

 

[X]

 

Qualified Reservist Distribution. See Section 6.01(C)(4)(b)(iii).

 

N/A

 

 

 

[X]

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

29

--------------------------------------------------------------------------------


 

 

(8)

 

[X]

 

Deemed Severance Distribution. See Section 6.11.

 

[X]

 

 

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(9)

 

[X]

 

Describe:  In-Service Distributions upon attainment of Age 59 1/2 and Hardship
Distributions from the Roth source shall be limited to “Qualified Distributions”
within the meaning of Code Section 402A(d)(2) only.

 

[Note: The Employer under Election 47(b)(9) may describe In-Service Distribution
provisions from the elections available under Election 47 and/or a combination
thereof as to any: (i) Participant group (e.g., Division A Employee Accounts are
distributable at age 59 1/2 OR Accounts of Employees hired on/before “x” date
are distributable at age 59 1/2. No In-Service Distributions apply to Division B
Employees OR to Employees hired after “x” date.); (ii) Contribution Type (e.g.,
Discretionary Nonelective Contribution Accounts are distributable on Disability.
Fixed Nonelective Contribution Accounts are distributable on Disability or
Hardship (non-safe harbor)); and/or (iii) merged plan account now held in the
Plan (e.g., The accounts from the X plan merged into this Plan continue to be
distributable in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer’s election under Election
47(b)(9) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; (iii) preserve Protected Benefits as required; (iv) be
nondiscriminatory; and (v) not permit an “early” distribution of any Restricted
401(k) Accounts or Restricted Pension Accounts. See Sections 6.01(C)(4) and
11.02(C)(3).]

 

48.  IN-SERVICE DISTRIBUTIONS/ADDITIONAL CONDITIONS (6.01(C)). The following
additional conditions apply to In-Service Distributions under Election
47(b) (Choose one of (a) or (b).):

 

(a)         [X]            Additional conditions. (Choose one or more of
(1) through (3) as applicable.):

 

(1)               [X]            100% vesting required. A Participant may not
receive an In-Service Distribution unless the Participant is 100% Vested in the
distributing Account. This restriction applies to (Choose one or more of a. or
b.):

 

a.                    [X]            Hardship distributions. Distributions based
on hardship.

 

b.                    [X]            Other In-Service. In-Service distributions
other than distributions based on hardship.

 

(2)               [n/a] Minimum amount. A Participant may not receive an
In-Service Distribution in an amount which is less than: $          (specify
amount not exceeding $1,000).

 

(3)               [X]    Describe other conditions:  The additional limitations
indicated above do not apply to distributions for deemed severance of
employment, but the amount of the distribution may not exceed the vested amount
in the distributing account.

 

[Note: An Employer’s election under Election 48(a)(3) must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
“early” distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Section 6.01(C)(4).]

 

(b)         [n/a] No other conditions. A Participant may elect to receive an
In-Service Distribution upon any Election 47(b) event without further condition,
provided that the amount distributed may not exceed the Vested amount in the
distributing Account.

 

49.  POST-SEVERANCE AND LIFETIME RMD DISTRIBUTION METHODS (6.03). A Participant
whose Vested Account Balance exceeds $5,000 (or any lesser amount elected in
Appendix B, Election 56(g)(7)): (i) who has incurred a Severance from Employment
and will receive a distribution; or (ii) who remains employed but who must
receive lifetime RMDs, may elect distribution under one of the following
method(s) of distribution described in Section 6.03 and subject to any
Section 6.03 limitations. (Choose one or more of (a) through (f) as
applicable.):

 

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 49 no longer apply. See Section 6.01(B) and Election 50.]

 

(a)         [X]    Lump-Sum. See Section 6.03(A)(3).

 

(b)         [X]    Installments only if Participant subject to lifetime RMDs. A
Participant who is required to receive lifetime RMDs may receive installments
payable in monthly, quarterly or annual installments equal to or exceeding the
annual RMD amount. See Sections 6.02(A) and 6.03(A)(4)(a).

 

(c)          [n/a] Installments. See Section 6.03(A)(4).

 

(d)         [n/a] Alternative Annuity:
                                                                                   .
See Section 6.03(A)(5).

 

[Note: Under a Plan which is subject to the joint and survivor annuity
distribution requirements of Section 6.04 (Election 51(b)), the Employer may
elect under 49(d) to offer one or more additional annuities (Alternative
Annuity) to the Plan’s QJSA, QPSA or QOSA. If the Employer elects under Election
51(a) to exempt Exempt Participants from the joint and survivor annuity
requirements, the Employer should not elect to provide an Alternative Annuity
under 49(d).]

 

(e)          [n/a]    Ad-Hoc distributions. See Section 6.03(A)(6).

 

[Note: If an Employer elects to permit Ad-Hoc distributions the option must be
available to all Participants.]

 

30

--------------------------------------------------------------------------------


 

(f)           [X]    Describe distribution method(s):  A Participant may request
a partial distribution in an amount no less than $100.00. Notwithstanding the
above, a Participant who is required to receive lifetime RMDs may receive
installments payable in annual installments only, equal to or exceeding the
annual RMD amount.

 

[Note: The Employer under Election 49(f) may describe Severance from Employment
distribution methods from the elections available under Election 49 and/or a
combination thereof as to any: (i) Participant group (e.g., Division A Employee
Accounts are distributable in a Lump-Sum OR Accounts of Employees hired after
“x” date are distributable in a Lump-Sum. Division B Employee Accounts are
distributable in a Lump-Sum or in Installments OR Accounts of Employees hired
on/before “x” date are distributable in a Lump-Sum or in Installments.);
(ii) Contribution Type (e.g., Discretionary Nonelective Contribution Accounts
are distributable in a Lump-Sum. Fixed Nonelective Contribution Accounts are
distributable in a Lump-Sum or in Installments); and/or (iii) merged plan
account now held in the Plan (e.g., The accounts from the X plan merged into
this Plan continue to be distributable in accordance with the X plan terms
[supply terms] and not in accordance with the terms of this Plan). An Employer’s
election under Election 49(f) must: (i) be objectively determinable; (ii) not be
subject to Employer, Plan Administrator or Trustee discretion; (iii) be
nondiscriminatory; and (iv) preserve Protected Benefits as required.]

 

50.  BENEFICIARY DISTRIBUTION ELECTIONS (6.01(B)). Distributions following a
Participant’s death will be made as follows (Choose one of (a), (b), or (c);
choose (d) if applicable.):

 

(a)         [X]    Immediate. As soon as practical following the Participant’s
death.

 

(b)         [n/a] Next Calendar Year. At such time as the Beneficiary may elect,
but in any event on or before the last day of the calendar year which next
follows the calendar year of the Participant’s death.

 

(c)          [n/a] As Beneficiary elects. At such time as the Beneficiary may
elect, consistent with Section 6.02.

 

(d)         [n/a] Describe:

 

[Note: The Employer under Election 50(d) may describe an alternative
distribution timing or afford the Beneficiary an election which is narrower than
that permitted under election 50(c), or include special provisions related to
certain beneficiaries, (e.g., a surviving spouse). However, any election under
Election 50(d) must require distribution to commence no later than the
Section 6.02 required date.]

 

51.  JOINT AND SURVIVOR ANNUITY REQUIREMENTS (6.04). The joint and survivor
annuity distribution requirements of Section 6.04 (Choose one of (a) or (b).):

 

(a)         [X]    Profit sharing exception. Do not apply to an Exempt
Participant, as described in Section 6.04(G)(1), but apply to any other
Participants (or to a portion of their Account as described in Section 6.04(G))
(Complete (1).):

 

(1)               One-year marriage rule. Under Section 7.05(A)(3) relating to
an Exempt Participant’s Beneficiary designation under the profit sharing
exception (Choose one of a. or b.):

 

a.                    [X]    Applies. The one-year marriage rule applies.

 

b.                    [n/a] Does not apply. The one-year marriage rule does not
apply.

 

(b)         [n/a] Joint and survivor annuity applicable. Section 6.04 applies to
all Participants (Complete (1).):

 

(1)               One-year marriage rule. Under Section 6.04(B) relating to the
QPSA (Choose one of a. or b.):

 

a.                    [n/a] Applies. The one-year marriage rule applies.

 

b.                    [n/a] Does not apply. The one-year marriage rule does not
apply.

 

ARTICLE VII

ADMINISTRATIVE PROVISIONS

 

52.  ALLOCATION OF EARNINGS (7.04(B)). For each Contribution Type provided under
the Plan, the Plan allocates Earnings using the following method (Choose one or
more of (a) through (f). Choose Contribution Type as applicable.):

 

[Note: Elective Deferrals/Employee Contributions also includes Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions, unless described otherwise in Election
52(f).]

 

 

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

 

 

 

 

 

 

 

 

Elective Deferrals/

 

 

 

 

 

 

 

 

 

 

 

All

 

 

 

Employee

 

Matching

 

Nonelective

 

 

 

 

 

 

 

Contributions

 

 

 

Contributions

 

Contributions

 

Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

[n/a]

 

Daily. See Section 7.04(B)(4)(a).

 

[  ]

 

OR

 

[  ]

 

[  ]

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[n/a]

 

Balance forward. See Section 7.04(B)(4)(b).

 

[  ]

 

OR

 

[  ]

 

[  ]

 

[  ]

 

 

31

--------------------------------------------------------------------------------


 

(c)

 

[n/a]

 

Balance forward with adjustment. See Section 7.04(B)(4)(c). Allocate pursuant to
the balance forward method, except treat as part of the relevant Account at the
beginning of the Valuation Period          % of the contributions made during
the following Valuation Period:                        .

 

[  ]

 

OR

 

[  ]

 

[  ]

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

 

[n/a]

 

Weighted average. See Section 7.04(B)(4)(d). If not a monthly weighting period,
the weighting period is:                        .

 

[  ]

 

OR

 

[  ]

 

[  ]

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

 

[X]

 

Participant-Directed Account method. See Section 7.04(B)(4)(e).

 

[X]

 

OR

 

[  ]

 

[  ]

 

[  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)

 

[n/a]

 

Describe Earnings allocation
method:                                                                                             

 

 

[Note: The Employer under Election 52(f) may describe Earnings allocation
methods from the elections available under Election 52 and/or a combination
thereof as to any: (i) Participant group (e.g., Daily applies to Division A
Employees OR to Employees hired after “x” date. Balance forward applies to
Division B Employees OR to Employees hired on/before “x” date.);
(ii) Contribution Type (e.g., Daily applies as to Discretionary Nonelective
Contribution Accounts. Participant-Directed Account applies to Fixed Nonelective
Contribution Accounts); (iii) investment type, investment vendor or Account type
(e.g., Balance forward applies to investments placed with vendor A and
Participant-Directed Account applies to investments placed with vendor B OR
Daily applies to Participant-Directed Accounts and balance forward applies to
pooled Accounts); and/or (iv) merged plan account now held in the Plan (e.g.,
The accounts from the X plan merged into this Plan continue to be subject to
Earnings allocation in accordance with the X plan terms [supply terms] and not
in accordance with the terms of this Plan). An Employer’s election under
Election 52(f) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; and (iii) be nondiscriminatory.]

 

ARTICLE VIII
TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

53.  VALUATION OF TRUST (8.02(C)(4)). In addition to the last day of the Plan
Year, the Trustee (or Named Fiduciary as applicable) must value the Trust Fund
on the following Valuation Date(s) (Choose one or more of (a) through (d).
Choose Contribution Type as applicable.):

 

[Note: Elective Deferrals/Employee Contributions also include Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions, unless described otherwise in Election
53(d).]

 

 

 

 

 

 

 

 

(1)

 

 

 

(2)

 

(3)

 

(4)

 

 

 

 

 

 

 

 

 

 

 

Elective Deferrals/

 

 

 

 

 

 

 

 

 

 

 

All

 

 

 

Employee

 

Matching

 

Nonelective

 

 

 

 

 

 

 

Contributions

 

 

 

Contributions

 

Contributions

 

Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

[X]

 

No additional Valuation Dates.

 

[X]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

[n/a]

 

Daily Valuation Dates. Each business day of the Plan Year on which Plan
assets for which there is an established market are valued and the Trustee is
conducting business.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

[n/a]

 

Last day of a specified period. The last day of each           of the Plan Year.

 

[   ]

 

OR

 

[   ]

 

[   ]

 

[   ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

 

[n/a]

 

Specified Valuation Dates:

 

 

 

 

[Note: The Employer under Election 53(d) may describe Valuation Dates from the
elections available under Election 53 and/or a combination thereof as to any:
(i) Participant group (e.g., No additional Valuation Dates apply to Division A
Employees OR to Employees hired after “x” date. Daily Valuation Dates apply to
Division B Employees OR to Employees hired on/before “x” date.);
(ii) Contribution Type (e.g., No additional Valuation Dates apply as to
Discretionary Nonelective Contribution Accounts. The last day of each Plan Year
quarter applies to Fixed Nonelective Contribution Accounts); (iii) investment
type, investment vendor or Account type (e.g., No additional Valuation Dates
apply to investments placed with vendor A and Daily Valuation Dates apply to
investments placed with vendor B OR Daily Valuation Dates apply to
Participant-Directed Accounts and no additional Valuation Dates apply to pooled
Accounts); and/or (iv) merged plan account now held in the Plan (e.g., The
accounts from the X plan merged into this Plan continue to be subject to Trust
valuation in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer’s election under Election
53(d) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; and (iii) be nondiscriminatory.]

 

32

--------------------------------------------------------------------------------


 

ARTICLE XII
MULTIPLE EMPLOYER PLAN

 

54.  MULTIPLE EMPLOYER PLAN (12.01/12.02/12.03). The Employer makes the
following elections regarding the Plan’s Multiple Employer Plan status and the
application of Article XII (Choose one of (a) or (b).):

 

(a)         [X]    Not applicable. The Plan is not a Multiple Employer Plan and
Article XII does not apply.

 

(b)         [n/a] Applies. The Plan is a Multiple Employer Plan and the
Article XII Effective Date is:                           . The Employer makes
the following additional elections (Choose (1) if applicable.):

 

(1)               [n/a] Participating Employer may modify. See Section 12.03. A
Participating Employer in the Participation Agreement may modify Adoption
Agreement elections applicable to each Participating Employer (including
electing to not apply Adoption Agreement elections) as follows (Choose one of a.
or b. Choose c. if applicable.):

 

a.                    [n/a] All. May modify all elections.

 

b.                    [n/a] Specified elections. May modify the following
elections:                            (specify by election number).

 

c.                     [n/a] Restrictions. May modify subject to the following
additional restrictions:                           
(Specify restrictions. Any restrictions must be definitely determinable and may
not violate Code §412 or the regulations thereunder.).

 

[Note: If Election (b)(1) above is not chosen, Participating Employers may not
modify any Adoption Agreement elections. The Participation Agreement must be
consistent with this Election 54(b)(1). Any Participating Employer election in
the Participation Agreement which is not permitted under this Election
54(b)(1) is of no force or effect and the applicable election in the Adoption
Agreement applies.]

 

33

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

The Employer, by executing this Adoption Agreement, hereby agrees to the
provisions of this Plan and Trust.

 

 

Employer:

First Busey Corporation

 

 

 

Date:

 

 

 

 

Signed:

 

 

 

 

 

 

[print name/title]

 

The Trustee (and Custodian, if applicable), by executing this Adoption
Agreement, hereby accepts its position and agrees to all of the obligations,
responsibilities and duties imposed upon the Trustee (or Custodian) under the
Volume Submitter Plan and Trust. If the Employer under Elections 5(c) or
5(e) will use a separate Trust, the Trustee need not execute this Adoption
Agreement.

 

 

Discretionary Trustee(s):

Busey Trust Company, Trustee

 

 

 

Date:

 

 

 

 

Signed:

 

 

 

 

 

 

[print name/title]

 

 

Nondiscretionary Trustee(s):

 

 

 

 

Date:

 

 

 

 

Signed:

 

 

 

 

 

 

[print name/title]

 

 

Custodian(s) (Optional):

 

 

 

 

Date:

 

 

 

 

Signed:

 

 

 

 

 

 

[print name/title]

 

Use of Adoption Agreement. Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer’s Plan. The
Employer only may use this Adoption Agreement only in conjunction with the basic
plan document referenced by its document number on Adoption Agreement page one.

 

Execution for Page Substitution Amendment Only. If this paragraph is completed,
this Execution Page documents an amendment to Adoption Agreement Election(s) AC5
of the Administrative Checklist and addition of two Participation Agreements
effective October 1, 2017, immediately following the closing of the merger with
Mid Illinois Bancorp, Inc. The Participation Agreement  for South Side Trust &
Savings Bank of Peoria  will remain in effect until it ceases to exist
(projected for March 2018) and the Participation Agreement for Mid Illinois
Insurance Services, Inc. will remain in effect for as long as it is a member of
Employer’s controlled group , by substitute Adoption Agreement page number(s) 2
of the Administrative Checklist and addition of two Participation Agreements .
The Employer should retain all Adoption Agreement Execution Pages and amended
pages. [Note: The Effective Date may be retroactive or may be prospective.]

 

Volume Submitter Plan Sponsor. The Volume Submitter Plan Sponsor identified on
the first page of the basic plan document will notify all adopting Employers of
any amendment to this Volume Submitter Plan or of any abandonment or
discontinuance by the Volume Submitter Plan Sponsor of its maintenance of this
Volume Submitter Plan. For inquiries regarding the adoption of the Volume
Submitter Plan, the Volume Submitter Plan Sponsor’s intended meaning of any Plan
provisions or the effect of the Advisory Letter issued to the Volume Submitter
Plan Sponsor, please contact the Volume Submitter Plan Sponsor at the following
address and telephone number:  2110 Clearlake Blvd., Suite 200
Champaign, Illinois  61822, 217-355-2300                            .

 

Reliance on Sponsor Advisory Letter. The Volume Submitter Plan Sponsor has
obtained from the IRS an Advisory Letter specifying the form of this Adoption
Agreement and the basic plan document satisfy, as of the date of the Advisory
Letter, Code §401. An adopting Employer may rely on the Volume Submitter
Sponsor’s IRS Advisory Letter only to the extent provided in Rev. Proc. 2011-49.
The Employer may not rely on the Advisory Letter in certain other circumstances
or with respect to certain qualification requirements, which are specified in
the Advisory Letter and in Rev. Proc. 2011-49 or subsequent guidance. In order
to have reliance in such circumstances or

 

34

--------------------------------------------------------------------------------


 

with respect to such qualification requirements, the Employer must apply for a
determination letter to Employee Plans Determinations of the IRS.

 

35

--------------------------------------------------------------------------------


 

ACCEPTANCE OF SPECIAL TRUSTEE

(only applicable if Special Trustee is appointed in Appendix C)

 

I, the undersigned, accept the appointment as Special Trustee of the   First
Busey Corporation Profit Sharing Plan and Trust   (Plan), and agree to all of
the obligations, responsibilities and duties imposed upon the Special Trustee
under the Plan and Trust. The sole responsibility of the Special Trustee is to
collect contributions owed to the Plan. No other Trustee has the responsibility
to collect contributions owed to the Plan.

 

Amy Randolph

 

 

 

 

 

SPECIAL TRUSTEE

 

DATE SIGNED

 

1

--------------------------------------------------------------------------------


 

APPENDIX A

SPECIAL RETROACTIVE OR PROSPECTIVE EFFECTIVE DATES

 

55.  SPECIAL EFFECTIVE DATES (1.20). The Employer elects or does not elect
Appendix A special Effective Date(s) as follows. (Choose (a) or one or more of
(b) through (s) as applicable.):

 

[Note: If the Employer elects 55(a), do not complete the balance of this
Election 55.]

 

(a)         [X]    Not applicable. The Employer does not elect any Appendix A
special Effective Dates.

 

[Note: The Employer may use this Appendix A to specify an Effective Date for one
or more Adoption Agreement elections which does not correspond to the Plan’s new
Plan or Restated Plan Effective Date under Election 4. As to Restated Plans, for
periods prior to: (i) the below-specified special Effective Date(s); or (ii) the
Restated Plan’s general Effective Date under Election 4, as applicable, the Plan
terms in effect prior to its restatement under this Adoption Agreement control
for purposes of the designated provisions.]

 

(b)         [n/a] Trustee (1.67). The Trustee provisions under Election 5 or
Appendix C are effective:                                .

 

(c)          [n/a] Contribution Types (1.12). The Contribution Types under
Election(s) 6           are effective:                             .

 

(d)         [n/a] Excluded Employees (1.22(D)). The Excluded Employee provisions
under Election(s) 8     are effective:

                            .

 

(e)          [n/a] Compensation (1.11). The Compensation definition under
Election(s)             (specify 9-11 as applicable) are effective:

                           .

 

(f)           [n/a] Hour of Service/Elective Service Crediting (1.32/1.59(C)).
The Hour of Service and/or elective Service crediting provisions under
Election(s)       (specify 12-13 as applicable) are effective:
                               .

 

(g)          [n/a] Eligibility (2.01-2.03). The eligibility provisions under
Election(s)           (specify 14-19 as applicable) are effective:

                   .

 

(h)         [n/a] Elective Deferrals (3.02(A)-(D)). The Elective Deferral
provisions under Election(s)             (specify 20-23 as applicable) are
effective:                            .

 

(i)             [n/a] Matching Contributions (3.03). The Matching Contribution
provisions under Election(s)                 (specify 24-26 as applicable) are
effective:                              .

 

(j)            [n/a] Nonelective Contributions (3.04). The Nonelective
Contribution provisions under Election(s)               (specify 27-29 as
applicable) are effective:                              .

 

(k)         [n/a] 401(k) safe harbor (3.05). The 401(k) safe harbor provisions
under Election(s) 30                 are effective:

                             .

 

(l)             [n/a] Allocation conditions (3.06). The allocation conditions
under Election(s)         (specify 31-32 as applicable) are effective:

                             .

 

(m)     [n/a] Forfeitures (3.07). The forfeiture allocation provisions under
Election(s) 33             are effective:

                             .

 

(n)         [n/a] Employee Contributions (3.09). The Employee Contribution
provisions under Election(s) 36             are effective:

                             .

 

(o)         [n/a] Testing elections (4.06(B)). The testing elections under
Election(s) 38          are effective:                    .

 

(p)         [n/a] Vesting (5.03). The vesting provisions under
Election(s)            (specify 39-44 as applicable) are effective:

                            .

 

(q)         [n/a] Distributions (6.01, 6.03 and 6.04). The distribution
elections under Election(s)        (specify 45-51 as applicable) are effective:
                              .

 

(r)            [n/a] Earnings/Trust valuation (7.04(B)/8.02(C)(4)). The Earnings
allocation and Trust valuation provisions under Election(s)    (specify 52-53 as
applicable) are effective:                             .

 

(s)           [n/a] Special Effective Date(s) for other elections (specify
elections and dates):
                                                          .

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

BASIC PLAN DOCUMENT OVERRIDE ELECTIONS

 

56.  BASIC PLAN OVERRIDES. The Employer elects or does not elect to override
various basic plan provisions as follows (Choose (a) or choose one or more of
(b) through (l) as applicable.):

 

[Note: If the Employer elects 56(a), do not complete the balance of this
Election 56.]

 

(a)         [n/a] Not applicable. The Employer does not elect to override any
basic plan provisions.

 

[Note: The Employer at the time of restating its Plan with this Adoption
Agreement may make an election on Appendix A (Election 55(s)) to specify a
special Effective Date for any override provision the Employer elects in this
Election 56. If the Employer, after it has executed this Adoption Agreement,
later amends its Plan to change any election on this Appendix B, the Employer
should document the Effective Date of the Appendix B amendment on the Execution
Page or otherwise in the amendment.]

 

(b)         [n/a] Definition (Article I) overrides. (Choose one or more of
(1) through (8) as applicable.):

 

(1)               [n/a] W-2 Compensation exclusion of paid/reimbursed moving
expenses (1.11(B)(1)). W-2 Compensation excludes amounts paid or reimbursed by
the Employer for moving expenses incurred by an Employee, but only to the extent
that, at the time of payment, it is reasonable to believe that the Employee may
deduct these amounts under Code §217.

 

(2)               [n/a] Alternative (general) 415 Compensation (1.11(B)(4)). The
Employer elects to apply the alternative (general) 415 definition of
Compensation in lieu of simplified 415 Compensation.

 

(3)               [n/a] Inclusion of Deemed 125 Compensation (1.11(C)).
Compensation under Section 1.11 includes Deemed 125 Compensation.

 

(4)               [n/a] Pre-Regulatory inclusion of Post-Severance Compensation
(1.11(I) and 4.05(F)). Prior to the first Limitation Year beginning on or after
July 1, 2007 (the Effective Date of the final 415 regulations), the Plan
includes Post-Severance Compensation within the meaning of Prop. Treas. Reg.
§1.415(c)-2(e) as described in Sections 1.11(I) and 4.05(F) as follows (Choose
one or both of a. and b.):

 

a.                    [n/a] Include for 415 testing. Include for 415 testing and
for other testing which uses 415 Compensation. This provision applies effective
as of                                 (specify a date which is no earlier than
January 1, 2005).

 

b.                    [n/a] Include for allocations. Include for allocations as
follows (specify affected Contribution Type(s) and any adjustments to
Post-Severance Compensation used for allocation):
                                                      .

This provision applies effective as of                               (specify a
date which is no earlier than January 1, 2002).

 

(5)               [n/a] Inclusion of Deemed Disability Compensation (1.11(K)).
Include Deemed Disability Compensation. (Choose one of a. or b.):

 

a.                    [n/a] NHCEs only. Apply only to disabled NHCEs.

 

b.                    [n/a] All Participants. Apply to all disabled
Participants. The Employer will make Employer Contributions for such disabled
Participants for:
                                                                                                 
(specify a fixed or determinable period).

 

(6)               [n/a] Treatment of Differential Wage Payments (1.11(L)). In
lieu of the provisions of Section 1.11(L), the Employer elects the following
(Choose one or more of a., b., c., and d. as applicable.):

 

a.                    [n/a] Effective date. The inclusion is effective for Plan
Years beginning after                                        (may not be earlier
than December 31, 2008).

 

b.                    [n/a] Elective Deferrals only. The inclusion only applies
to Compensation for purposes of Elective Deferrals.

 

c.                     [n/a] Not included. The inclusion does not apply to
Compensation for purposes of any Contribution Type.

 

d.                    [n/a] Other:
                                                                                                                           
(specify other Contribution Type Compensation which includes Differential Wage
Payments)

 

(7)               [n/a] Leased Employees (1.22(B)). (Choose one or both of a.
and b. if applicable.):

 

a.                    [n/a] Inclusion of Leased Employees (1.22(B)). The
Employer for purposes of the following Contribution Types, does not exclude
Leased Employees:                                                             
(specify Contribution Types).

 

b.                    [n/a] Offset if contributions to leasing organization plan
(1.22(B)(2)). The Employer will reduce allocations to this Plan for any Leased
Employee to the extent that the leasing organization contributes to or provides
benefits under a leasing organization plan to or for the Leased Employee and
which are attributable to the Leased Employee’s services for the Employer. The
amount of the offset is as follows:

 

[Note: The election of an offset under this Election 56(b)(7)b. may require that
the Employer aggregate its plan with the leasing organization’s plan for
coverage and nondiscrimination testing.]

 

1

--------------------------------------------------------------------------------


 

(8)               [n/a] Inclusion of Reclassified Employees (1.22(D)(3)). The
Employer for purposes of the following Contribution Types, does not exclude
Reclassified Employees (or the following categories of Reclassified
Employees):                       (specify Contribution Types and/or categories
of Reclassified Employees).

 

(c)   [n/a] Rule of parity - participation (Article II) override (2.03(D)). For
purposes of Plan participation, the Plan applies the “rule of parity” under Code
§410(a)(5)(D).

 

(d)         [n/a] Contribution/allocation (Article III) overrides. (Choose one
or more of (1) through (9) as applicable.):

 

(1)     [n/a] Roth overrides. (Choose one or more of a., b., c., or d. as
applicable.):

 

a.                    [n/a] Treatment of Automatic Deferrals as Roth Deferrals
(3.02(B)). The Employer elects to treat Automatic Deferrals as Roth Deferrals in
lieu of treating Automatic Deferrals as Pre-Tax Deferrals.

 

b.                    [n/a] In-Plan Roth Rollovers limited to In-Service only
(3.08(E)(2)(a)). Only Participants who are Employees may elect to make an
In-Plan Roth Rollover Contribution.

 

c.                     [n/a] Vested In-Plan Roth Rollovers (3.08(E)(2)(b)).
Distributions related to In-Plan Roth Rollovers may only be made from accounts
which are fully Vested.

 

d.                    [n/a] Source of In-Plan Roth Rollover Contribution
(3.08(E)(3)(b)). The Plan permits an In-Plan Roth Rollover only from the
following qualifying sources (Choose one or more.):

 

(i)                   [n/a] Elective Deferrals

 

(ii)                [n/a] Matching Contributions (including any Safe Harbor
Matching Contributions and Additional Matching Contributions)

 

(iii)             [n/a] Nonelective Contributions

 

(iv)            [n/a] QNECs (including any Safe Harbor Nonelective
Contributions)

 

(v)               [n/a] Rollovers

 

(vi)            [n/a] Transfers

 

(vii)        [n/a]
Other:                                                                                                                           
(specify account(s) and conditions in a manner that is definitely determinable
and not subject to Employer discretion)

 

(2)               [n/a] No offset of Safe Harbor Contributions to other
allocations (3.05(E)(12)). Any Safe Harbor Nonelective Contributions allocated
to a Participant’s account will not be applied toward (offset) any allocation to
the Participant of a non-Safe Harbor Nonelective Contribution.

 

(3)     [n/a] Short Plan Year or allocation period (3.06(B)(1)(c)). The Plan
Administrator (Choose one of a. or b.):

 

a.                    [n/a] No pro-ration. Will not pro-rate Hours of Service in
any short allocation period.

 

b.                    [n/a] Pro-ration based on months. Will pro-rate any Hour
of Service requirement based on the number of months in the short allocation
period.

 

(4)               [n/a] Limited waiver of allocation conditions for rehired
Participants (3.06(G)). The allocation conditions the Employer has elected in
the Adoption Agreement do not apply to rehired Participants in the Plan Year
they resume participation, as described in Section 3.06(G).

 

(5)               [n/a] Associated Match forfeiture timing (3.07(A)(1)(c)).
Forfeiture of associated matching contributions occurs in the Testing Year.

 

(6)     [n/a] Safe Harbor top-heavy exempt fail-safe (3.07(A)(4)). In lieu of
ordering forfeitures as (a), (b), and (c) under Section 3.07(A)(4), the Employer
establishes the following forfeiture ordering rules (Specify the ordering rules,
for example, (b), (c), and (a).):                                            .

 

(7)     [n/a] HEART Act continued benefit accrual (3.11(K)). The Employer elects
to apply the benefit accrual provisions of Section 3.11(K). The provisions are
effective as of (Choose one of a. or b.; and choose c. if the provisions no
longer are effective.):

 

a.                    [n/a] 2007 Effective Date. The first day of the 2007 Plan
Year.

 

b.                    [n/a] Other Effective Date.
                                   (may not be earlier than the first day of the
2007 Plan Year).

 

c.                     [n/a] No longer effective. The provisions no longer apply
effective as of                                           .

 

(8)     [n/a] Classifications allocation formula (3.04(B)(3)). If a Participant
shifts from one classification to another during a Plan Year, the Plan
Administrator will apportion the Participant’s allocation during that Plan Year
(Choose one of a., b., or c.):

 

a.                    [n/a] Months in each classification. Pro rata based on the
number of months the Participant spent in each classification.

 

2

--------------------------------------------------------------------------------


 

b.                    [n/a] Days in each classification. Pro rata based on the
number of days the Participant spent in each classification.

 

c.                     [n/a] One classification only. The Employer in a
nondiscriminatory manner will direct the Plan Administrator to place the
Participant in only one classification for the entire Plan Year during which the
shift occurs.

 

(9)               [n/a] Suspension (3.06(F)(3)). The Plan Administrator in
applying Section 3.06(F) will (Choose one or more of a., b., and c. as
applicable.):

 

a.                    [n/a] Re-order tiers. Apply the suspension tiers in
Section 3.06(F)(2) in the following order:                                 
(specify order).

 

b.                    [n/a] Hours of Service tie-breaker. Apply the greatest
Hours of Service as the tie-breaker within a suspension tier in lieu of applying
the lowest Compensation.

 

c.                     [n/a] Additional/other tiers. Apply the following
additional or other tiers:                                      (specify
suspension tiers and ordering).

 

(e)   [n/a] Testing (Article IV) overrides. (Choose one or both of (1) and
(2) as applicable.):

 

(1)               [n/a] First few weeks rule for Code §415 testing Compensation
(4.05(F)(1)). The Plan applies the first few weeks rule in Section 4.05(F)(1).

 

(2)               [n/a] Post-Severance Compensation for Code §415 testing
Compensation (4.05(F)). The Employer elects the following adjustments to
Post-Severance Compensation for purposes of determining 415 testing Compensation
(Choose one or more of a. through d.):

 

[Note: Under the basic plan document, if the Employer does not elect any
adjustments, post-severance compensation includes leave cashouts and deferred
compensation, and excludes military and disability continuation payments.]

 

a.                    [n/a] Exclude leave cash-outs. See Section 1.11(I)(1)(b).

 

b.                    [n/a] Exclude deferred compensation. See
Section 1.11(I)(1)(c).

 

c.                     [n/a] Include salary continuation for military service.
See Section 1.11(I)(2).

 

d.                    [n/a] Include salary continuation for disabled
Participants. See Section 1.11(I)(3). (Choose one of (i) or (ii).):

 

(i)                   [n/a] For Nonhighly Compensated Employees only.

 

(ii)               [n/a] For all Participants. In which case the salary
continuation will continue for the following fixed or determinable
period:                                                                                                             .

 

(f)    [n/a] Vesting (Article V) overrides. (Choose one or more of (1) through
(6) as applicable.):

 

(1)               [n/a] Application of non-top-heavy vesting and top-heavy
vesting (5.03(A)(2)). The Employer makes the following elections regarding the
application of non-top-heavy vesting and top-heavy vesting (Choose a., b., and
c. as applicable.):

 

a.                    [n/a] Election of non-top-heavy vesting. As to Plan Years
where permitted and in such Plan Years when the Plan is not top-heavy, the
following vesting schedule(s) apply. See Section 5.03(B). (Choose one or more of
(i), (ii), or (iii) as applicable and complete (iv) and (v).):

 

(i)                   [n/a] 5-year cliff.

 

(ii)                [n/a] 7-year graded.

 

(iii)            [n/a] Modified non-top-heavy. A modified non-top-heavy schedule
as follows:                                        

 

[Note: A modified non-top-heavy schedule must satisfy Code §411(a)(2).]

 

(iv)            Application to Contribution Types. Apply the elected
non-top-heavy vesting schedule (Choose one of A. or B.):

 

A.            [n/a] All. To all Contribution Types subject to vesting (other
than QACA Safe Harbor Contributions).

 

B.            [n/a] Describe application to affected Contribution
Type(s):                                                              

 

(v)               Application of top-heavy and non-top-heavy schedules. (Choose
one of A. or B.):

 

A.            [n/a] Apply top-heavy schedule in all Plan Years once top-heavy.

 

B.            [n/a] Apply top-heavy schedule only in top-heavy Plan Years.

 

b.                    [n/a] Election to eliminate HOS requirement post-EGTRRA or
post-PPA for top-heavy vesting. The top-heavy vesting schedule(s) apply (Choose
one or both of (i) and (ii).):

 

(i)                   [n/a] No post-EGTRRA HOS requirement for Matching. To all
Participants even if they do not have one Hour of Service in a Plan Year
beginning after December 31, 2001.

 

3

--------------------------------------------------------------------------------


 

(ii)                [n/a] No post-PPA HOS requirement for affected other
Employer Contributions. To all Participants even if they do not have one Hour of
Service in a Plan Year beginning after December 31, 2006.

 

c.       [n/a] Election to apply top-heavy vesting only as to post-EGTRRA or
post-PPA contributions. The top-heavy vesting schedule(s) apply (Choose one or
both of (i) and (ii).):

 

(i)                   [n/a] Post-EGTRRA Matching Contributions. Only to Regular
Matching Contributions and Additional Matching Contributions made in Plan Years
beginning after December 31, 2001 and to the associated Earnings.

 

(ii)                [n/a] Post-PPA other Employer Contributions. Only to
non-Matching Contributions made in Plan Years beginning after December 31, 2006,
and to the associated Earnings.

 

(2)               [n/a] Alternative “grossed-up” vesting formula (5.03(C)(2)).
The Employer elects the alternative vesting formula described in
Section 5.03(C)(2).

 

(3)               [n/a] Source of Cash-Out forfeiture restoration (5.04(B)(5)).
To restore a Participant’s Account Balance as described in Section 5.04(B)(5),
the Plan Administrator, to the extent necessary, will allocate from the
following source(s) and in the following order (Specify, in order, one or more
of the following: Forfeitures, Earnings, and/or Employer
Contribution):                                                                                                                               .

 

(4)               [n/a] Deemed Cash-Out of 0% Vested Participant (5.04(C)). The
deemed cash-out rule of Section 5.04(C) does not apply to the Plan.

 

(5)               [n/a] Accounting for Cash-Out repayment; Contribution Type
(5.04(D)(2)). In lieu of the accounting described in Section 5.04(D)(2), the
Plan Administrator will account for a Participant’s Account Balance attributable
to a Cash-Out repayment (Choose one of a. or b.):

 

a.                    [n/a] Nonelective rule. Under the nonelective rule.

 

b.                    [n/a] Rollover rule. Under the rollover rule.

 

(6)               [n/a] One-year hold-out rule - vesting (5.06(D)). The one-year
hold-out Break in Service rule under Code §411(a)(6)(B) applies.

 

(g)   [X]    Distribution (Article VI) overrides. (Choose one or more of
(1) through (9) as applicable.):

 

(1)               [n/a] Restriction on In-Service Rollover Distributions
(6.01(C)). A Participant shall be entitled to receive a distribution of Rollover
Contributions, Employee Contributions and DECs (Choose one or more of a. through
d. as applicable.):

 

a.       [n/a] Deferrals. Under the same provisions which apply to Elective
Deferrals.

 

b.                    [n/a] Match. Under the same provisions which apply to
Matching Contributions.

 

c.                     [n/a] Nonelective. Under the same provisions which apply
to Nonelective Contributions.

 

d.                    [n/a]
Other:                                                                                                                               

 

[Note: The Employer under Election 56(g)(1)d. may describe In-Service Rollover
Distribution restrictions using the options available for In-Service
Distributions under Election 47 and/or a combination thereof as to all
Participants or as to any: (i) Participant group (e.g., Division A Rollover
Accounts are distributable at age 59 1/2 OR Rollover Accounts of Employees hired
on/before “x” date are distributable at age 59 1/2. No In-Service Rollover
Distributions apply to Division B Employees OR to Employees hired after “x”
date). An Employer’s election under Election 56(g)(1)d. must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
“early” distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Sections 6.01(C)(4) and 11.02(C)(3).]

 

(2)     [X]    Elections related to In-Plan Roth Rollovers (6.01(C)(7)). (Choose
one or more of a. through c. as applicable.):

 

a.                    [n/a] In-Service Roth Rollover events. The Employer elects
to permit In-Service Distributions under the following conditions solely for
purposes of making an In-Plan Roth Rollover Contribution (Choose one or more of
(i) through (iv); select (v) if applicable.):

 

(i)                   [n/a] Age. The Participant has attained age              .

 

(ii)                [n/a] Participation. The Participant has               
months of participation (specify minimum of 60 months).
Section 6.01(C)(4)(a)(ii).

 

(iii)             [n/a] Seasoning. The amounts being distributed have
accumulated in the Plan for at least              years (at least 2). See
Section 6.01(C)(4)(a)(i).

 

(iv)           [n/a] Other
(describe):                                                                                                                          
(must be definitely determinable and not subject to Employer discretion (e.g.,
age 50, but only with respect to Nonelective Contributions, and not Matching
Contributions))

 

4

--------------------------------------------------------------------------------


 

[Note: Regardless of any election above to the contrary, In-Plan Roth Rollover
Contributions are not permitted from a Participant’s Elective Deferral Account,
Qualified Matching Contribution Account, Qualified Nonelective Contribution
Account and accounts attributable to Safe Harbor Contributions prior to age
59 1/2.]

 

(v)    [n/a]  Distribution for withholding. A Participant may elect to have a
portion of the amount that may be distributed as an In-Plan Roth Rollover
Contribution distributed solely for purposes of federal or state income tax
withholding related to the In-Plan Roth Rollover Contribution.

 

b.       [n/a] Minimum amount. The minimum amount that may be rolled over is
            (may not exceed $1,000).

 

c.       [X]    No transfer of loans. Loans may not be distributed as part of an
In-Plan Roth Rollover Contribution. (if not selected, any loans may be
transferred)

 

(3)     [n/a] Elections related to Required Minimum Distributions. (Choose one
or more of a. through c. as applicable.):

 

a.       [n/a] RMD overrides if Participant dies before DCD (6.02(B)(1)(e)). If
the Participant dies before the DCD and the Beneficiary is a designated
Beneficiary, the RMD distribution rules are modified as follows (Choose one of
(i) through (iv).):

 

(i)     [n/a]  Election of 5-year rule. If a Designated Beneficiary does not
make a timely election, the 5-year rule applies in lieu of the Life Expectancy
rule.

 

(ii)    [n/a]  Life Expectancy rule. The Life Expectancy rule applies to the
Designated Beneficiary. See Section 6.02(B)(1)(d).

 

(iii)   [n/a]  5-year rule. The 5-year rule applies to the Beneficiary. See
Section 6.02(B)(1)(c).

 

(iv)   [n/a]  Other:
                                                                                                                                              
(Describe, e.g., the 5-year rule applies to all Beneficiaries other than a
surviving spouse Beneficiary.)

 

b.       [n/a] RBD definition (6.02(E)(7)(c)). In lieu of the RBD definition in
Section 6.02(E)(7)(a) and (b), the Plan Administrator (Choose one of (i) or
(ii).):

 

(i)     [n/a]  SBJPA definition indefinitely. Indefinitely will apply the
pre-SBJPA RBD definition.

 

(ii)    [n/a]  SBJPA definition to specified date. Will apply the pre-SBJPA
definition until                                       (the stated date may not
be earlier than January 1, 1997), and thereafter will apply the RBD definition
in Sections 6.02(E)(7)(a) and (b).

 

c.       [n/a] 2009 RMD waiver elections (6.02(F)). In lieu of the 2009 RMDs
suspension (subject to a Participant or Beneficiary election to continue), as
provided in Section 6.02(F) (Choose one of (i) through (iii) if applicable.
Choose (iv) or (v) if applicable.):

 

(i)     [n/a]  RMDs continued unless election. 2009 RMDs are continued as
provided in Section 6.02(F)(2), unless a Participant or Beneficiary otherwise
elects.

 

(ii)    [n/a]  RMDs continued - no election. 2009 RMDs are continued as provided
in Section 6.02(F)(3), without regard to a waiver. No election is available to
Participants or Beneficiaries.

 

(iii)   [n/a]  Other:
                                                                                                                                              
(Describe, e.g., the Plan suspended 2009 RMDs and did not offer an election or
the Plan changed from one treatment of 2009 RMDs to another treatment during
2009.)

 

Treatment as Eligible Rollover Distribution. For purposes of 2009 RMDs, the Plan
also will treat the following distributions as Eligible Rollover Distributions
(Choose (iv) or (v), if applicable. If the Employer elects neither (iv) nor (v),
then a direct rollover for 2009 will be offered only for distributions that
would be Eligible Rollover Distributions without regard to Code §401(a)(9)(H).):

 

(iv)   [n/a]  2009 RMDs and Extended 2009 RMDs, both as defined in
Section 6.02(F).

 

(v)    [n/a]  2009 RMDs, as defined in Section 6.02(F), but only if paid with an
additional amount that is an Eligible Rollover Distribution without regard to
Code §401(a)(9)(H).

 

(4)     [n/a] Distribution Methods (Choose one or both of a. and b. if
applicable.):

 

a.       [n/a] Default Distribution Methods (6.03(B)(2)). If a Participant or
Beneficiary does not make a timely election as to distribution method and timing
the Plan Administrator will direct the Trustee to distribute using the following
method and timing:
                                                                                                                                   
(Describe, e.g., Installments sufficient to satisfy RMD beginning at the
Required Beginning Date. The selected method and timing must not be
discriminatory and must be an option the plan makes available to participants
and/or beneficiaries.)

 

b.       [n/a] Beneficiary Distribution Methods (6.03(A)(2)). The Plan will
distribute to the Beneficiary under the following distribution method(s). If
more than one method is elected, the Beneficiary may choose the method of
distribution:

 

5

--------------------------------------------------------------------------------


 

(i)     [n/a]  Lump-Sum. See Section 6.03(A)(3).

 

(ii)    [n/a]  Installments sufficient to satisfy RMD. See
Section 6.03(A)(4)(a).

 

(iii)   [n/a]  Ad-Hoc sufficient to satisfy RMD. See Section 6.03(A)(6).

 

(iv)   [n/a]  Other:
                                                                                                                                              
(Describe, e.g., Lump-Sum or Installments for surviving spouse Beneficiaries,
Lump-Sum only for all other Beneficiaries.)

 

(5)     [n/a] Annuity Distributions (6.04). (Choose one or both of a. and b. if
applicable.):

 

a.       [n/a] Modification of QJSA (6.04(A)(3)). The Survivor Annuity
percentage will be          %. (Specify a percentage between 50% and 100%.)

 

b.       [n/a] Modification of QPSA (6.04(B)(2)). The QPSA percentage will be
          %. (Specify a percentage between 50% and 100%.)

 

(6)     [n/a] Hardship Distributions (6.07). (Choose one or both of a. and b. if
applicable.):

 

a.       [n/a] Restriction on hardship source; grandfathering (6.07(E)). The
hardship distribution limit includes grandfathered amounts.

 

b.       [n/a] Hardship acceleration. The existence of a hardship occurring
after Separation from Service/Severance from Employment will be determined under
the non-safe harbor rules of Section 6.07(B).

 

(7)     [n/a] Replacement of $5,000 amount (6.09). All Plan references (except
in Sections 3.02(D), 3.10 and 3.12(C)(2)) to “$5,000” will be $          .
(Specify an amount less than $5,000.)

 

(8)     [X]    Beneficiary’s hardship need (6.07(H)). Effective August 17, 2006
(Specify date not earlier than August 17, 2006), a Participant’s hardship
includes an immediate and heavy financial need of the Participant’s primary
Designated Beneficiary under the Plan, as described in Section 6.07(H).

 

(9)     [n/a] Non-spouse beneficiary rollover not permitted before required
(6.08(G)). For distributions after December 31, 2006, and before
                                         (Specify a date not later than
January 1, 2010), the Plan does not permit a Designated Beneficiary other than
the Participant’s surviving spouse to elect to roll over a death benefit
distribution.

 

(h)   [n/a] Administrative overrides (Article VII). (Choose one or more of
(1) through (7) as applicable.):

 

(1)     [n/a] Contributions prior to accrual or precise determination
(7.04(B)(5)(b)). The Plan Administrator will allocate Earnings described in
Section 7.04(B)(5)(b) as follows (Choose one of a., b., or c.):

 

a.       [n/a] Treat as contribution. Treat the Earnings as an Employer Matching
or Nonelective Contribution and allocate accordingly.

 

b.       [n/a] Balance forward. Allocate the Earnings using the balance forward
method described in Section 7.04(B)(4)(b).

 

c.       [n/a] Weighted average. Allocate the Earnings on Matching Contributions
using the weighted average method in a manner similar to the method described in
Section 7.04(B)(4)(d).

 

(2)     [n/a] Automatic revocation of spousal designation (7.05(A)(1)). The
automatic revocation of a spousal Beneficiary designation in the case of divorce
does not apply.

 

(3)     [n/a] Limitation on frequency of Beneficiary designation changes
(7.05(A)(4)). Except in the case of a Participant incurring a major life event,
a period of at least                                      must elapse between
Beneficiary designation changes. (Specify a period of time, e.g., 90 days OR 12
months.)

 

(4)     [n/a] Definition of “spouse” (7.05(A)(5)). The following definition of
“spouse” applies:                                         (Specify a
definition.)

 

(5)     [n/a] Administration of default provision; default Beneficiaries
(7.05(C)). The following list of default Beneficiaries will apply:
                                       (Specify, in order, one or more
Beneficiaries who will receive the interest of a deceased Participant.)

 

(6)     [n/a] Subsequent restoration of forfeiture-sources and ordering
(7.07(A)(3)). Restoration of forfeitures will come from the following sources,
in the following order                                          (Specify, in
order, one or more of the following: Forfeitures, Employer Contribution, Trust
Fund Earnings.)

 

(7)     [n/a] State law (7.10(H)). The law of the following state will apply:
                                     (Specify one of the 50 states or the
District of Columbia, or other appropriate legal jurisdiction, such as a
territory of the United States or an Indian tribal government.)

 

6

--------------------------------------------------------------------------------


 

(i)    [n/a] Trust and insurance overrides (Articles VIII and IX). (Choose one
or more of (1) through (3) if applicable.):

 

(1)     [n/a] Employer securities/real property in Profit Sharing
Plans/401(k) Plans (8.02(A)(13)(a)). The Plan limit on investment in qualifying
Employer securities/real property is           %. (Specify a percentage which is
less than 100%.)

 

(2)     [n/a] Provisions relating to insurance and insurance company (9.08). The
following provisions apply:                  (Specify such language as necessary
to accommodate life insurance Contracts the Plan holds.)

 

[Note: The provisions in this Election 56(i)(2) may override provisions in
Article IX of the Plan, but must be consistent with all other provisions of the
Plan.]

 

(3)     [n/a] Cross-pay when more than one entity adopts Plan not applicable
(8.12). The cross-pay provisions of Section 8.12 do not apply.

 

(j)    [n/a] Code Section 415 (Article XI) override (11.02(A)(1), 4.02(F)).
Because of the required aggregation of multiple plans, to satisfy Code §415, the
following overriding provisions apply:
                                                                                      
(Specify such language as necessary to satisfy §415, e.g., the Employer will
reduce Additional Additions to this plan before reducing Annual Additions to
other plans.)

 

(k)   [n/a] Code Section 416 (Article XI) override (11.02(A)(1), 10.03(D)).
Because of the required aggregation of multiple plans, to satisfy Code §416, the
following overriding provisions apply:
                                                                               
(Specify such language as necessary to satisfy §416, e.g., If an Employee
participates in this Plan and another Plan the Employer maintains, the Employer
will satisfy any Top-Heavy Minimum Allocation in this Plan and not the other
plan.)

 

(l)    [n/a] Multiple Employer Plan (Article XII) overrides. (Choose (1) if
applicable.):

 

(1)     [n/a] No involuntary termination for Participating Employer (12.11). The
Lead Employer may not involuntarily terminate the participation of any
Participating Employer under Section 12.11.

 

7

--------------------------------------------------------------------------------


 

APPENDIX C

LIST OF GROUP TRUST FUNDS/PERMISSIBLE TRUST AMENDMENTS

 

57.  [n/a] INVESTMENT IN GROUP TRUST FUND (8.09). The nondiscretionary Trustee,
as directed or the discretionary Trustee acting without direction (and in
addition to the discretionary Trustee’s authority to invest in its own funds
under Section 8.02(A)(3)), may invest in any of the following group trust funds:
                                                                                                                                 .
(Specify the names of one or more group trust funds in which the Plan can
invest.)

 

[Note: A discretionary or nondiscretionary Trustee also may invest in any group
trust fund authorized by an independent Named Fiduciary.]

 

58.  [X]    DUTY TO COLLECT (8.02(D)(1)). Amy Randolph is hereby appointed as a
Trustee for the Plan, and is referred to as the Special Trustee. The sole
responsibility of the Special Trustee is to collect contributions the Employer
owes to the Plan. No other Trustee has any duty to ensure that the contributions
received comply with the provisions of the Plan or is obliged to collect any
contributions from the Employer. No Trustee, other than the Special Trustee, is
obliged to ensure that funds deposited are deposited according to the provisions
of the Plan. The Special Trustee will execute a form accepting its position and
agreeing to its obligations hereunder.

 

59.  [n/a] PERMISSIBLE TRUST AMENDMENTS (8.11). The Employer makes the following
amendments to the Trust as permitted under Rev. Proc. 2011-49, Sections 5.09 and
14.04 (Choose one or more of (a) through (c) as applicable.):

 

[Note: Any amendment under this Election 59 must not: (i) conflict with any Plan
provision unrelated to the Trust or Trustee; or (ii) cause the Plan to violate
Code §401(a). The amendment may override, add to, delete or otherwise modify the
Trust provisions. Do not use this Election 59 to substitute another pre-approved
trust for the Trust. See Election 5(c) as to a substitute trust.]

 

(a)   [n/a] Investments. The Employer amends the Trust provisions relating to
Trust investments as follows:

.

 

(b)   [n/a] Duties. The Employer amends the Trust provisions relating to Trustee
(or Custodian) duties as follows:

.

 

(c)   [n/a] Other administrative provisions. The Employer amends the other
administrative provisions of the Trust as follows:

.

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

TABLE I: ACTUARIAL FACTORS

UP-1984

Without Setback

 

Number of years
from attained age
at the end of Plan Year until
Normal Retirement Age

 

7.50%

 

8.00%

 

8.50%

 

0

 

8.458

 

8.196

 

7.949

 

1

 

7.868

 

7.589

 

7.326

 

2

 

7.319

 

7.027

 

6.752

 

3

 

6.808

 

6.506

 

6.223

 

4

 

6.333

 

6.024

 

5.736

 

5

 

5.891

 

5.578

 

5.286

 

6

 

5.480

 

5.165

 

4.872

 

7

 

5.098

 

4.782

 

4.491

 

8

 

4.742

 

4.428

 

4.139

 

9

 

4.412

 

4.100

 

3.815

 

10

 

4.104

 

3.796

 

3.516

 

11

 

3.817

 

3.515

 

3.240

 

12

 

3.551

 

3.255

 

2.986

 

13

 

3.303

 

3.014

 

2.752

 

14

 

3.073

 

2.790

 

2.537

 

15

 

2.859

 

2.584

 

2.338

 

16

 

2.659

 

2.392

 

2.155

 

17

 

2.474

 

2.215

 

1.986

 

18

 

2.301

 

2.051

 

1.831

 

19

 

2.140

 

1.899

 

1.687

 

20

 

1.991

 

1.758

 

1.555

 

21

 

1.852

 

1.628

 

1.433

 

22

 

1.723

 

1.508

 

1.321

 

23

 

1.603

 

1.396

 

1.217

 

24

 

1.491

 

1.293

 

1.122

 

25

 

1.387

 

1.197

 

1.034

 

26

 

1.290

 

1.108

 

0.953

 

27

 

1.200

 

1.026

 

0.878

 

28

 

1.116

 

0.950

 

0.810

 

29

 

1.039

 

0.880

 

0.746

 

30

 

0.966

 

0.814

 

0.688

 

31

 

0.899

 

0.754

 

0.634

 

32

 

0.836

 

0.698

 

0.584

 

33

 

0.778

 

0.647

 

0.538

 

34

 

0.723

 

0.599

 

0.496

 

35

 

0.673

 

0.554

 

0.457

 

36

 

0.626

 

0.513

 

0.422

 

37

 

0.582

 

0.475

 

0.389

 

38

 

0.542

 

0.440

 

0.358

 

39

 

0.504

 

0.407

 

0.330

 

40

 

0.469

 

0.377

 

0.304

 

41

 

0.436

 

0.349

 

0.280

 

42

 

0.406

 

0.323

 

0.258

 

43

 

0.377

 

0.299

 

0.238

 

44

 

0.351

 

0.277

 

0.219

 

45

 

0.327

 

0.257

 

0.202

 

 

Note: A Participant’s Actuarial Factor under Table I is the factor corresponding
to the number of years until the Participant reaches his/her Normal Retirement
Age under the Plan. A Participant’s age as of the end of the current Plan Year
is his/her age on his/her last birthday. For any Plan Year beginning on or after
the Participant’s attainment of Normal Retirement Age, the factor for “zero”
years applies.

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

TABLE II: ADJUSTMENT TO ACTUARIAL FACTORS FOR NORMAL RETIREMENT AGE

OTHER THAN 65

UP-1984

Without Setback

 

Normal Retirement Age

 

7.50%

 

8.00%

 

8.50%

 

55

 

1.2242

 

1.2147

 

1.2058

 

56

 

1.2043

 

1.1959

 

1.1879

 

57

 

1.1838

 

1.1764

 

1.1694

 

58

 

1.1627

 

1.1563

 

1.1503

 

59

 

1.1411

 

1.1357

 

1.1305

 

60

 

1.1188

 

1.1144

 

1.1101

 

61

 

1.0960

 

1.0925

 

1.0891

 

62

 

1.0726

 

1.0700

 

1.0676

 

63

 

1.0488

 

1.0471

 

1.0455

 

64

 

1.0246

 

1.0237

 

1.0229

 

65

 

1.0000

 

1.0000

 

1.0000

 

66

 

0.9752

 

0.9760

 

0.9767

 

67

 

0.9502

 

0.9518

 

0.9533

 

68

 

0.9251

 

0.9274

 

0.9296

 

69

 

0.8998

 

0.9027

 

0.9055

 

70

 

0.8740

 

0.8776

 

0.8810

 

71

 

0.8478

 

0.8520

 

0.8561

 

72

 

0.8214

 

0.8261

 

0.8307

 

73

 

0.7946

 

0.7999

 

0.8049

 

74

 

0.7678

 

0.7735

 

0.7790

 

75

 

0.7409

 

0.7470

 

0.7529

 

76

 

0.7140

 

0.7205

 

0.7268

 

77

 

0.6874

 

0.6942

 

0.7008

 

78

 

0.6611

 

0.6682

 

0.6751

 

79

 

0.6349

 

0.6423

 

0.6494

 

80

 

0.6090

 

0.6165

 

0.6238

 

 

Note: Use Table II only if the Normal Retirement Age for any Participant is not
65. If a Participant’s Normal Retirement Age is not 65, adjust Table I by
multiplying all factors applicable to that Participant in Table I by the
appropriate Table II factor.

 

2

--------------------------------------------------------------------------------


 

PPD ADOPTION AGREEMENT

ADMINISTRATIVE CHECKLIST

2017

 

This Administrative Checklist (“AC”) is not part of the Adoption Agreement or
Plan but is for the use of the Plan Administrator in administering the Plan.
Relius software also uses the AC and the following Supporting Forms Checklist
(“SFC”) in preparing the Plan’s SPD and some administrative forms, such as the
Loan Policy, if applicable.

 

The plan document preparer need not complete the AC but may find it useful to do
so. The preparer may modify the AC, including adding items, without affecting
reliance on the Plan’s opinion or advisory letter since the AC is not part of
the approved Plan. Any change to this AC is not a Plan amendment and is not
subject to any Plan provision or to Applicable Law regarding the timing or form
of Plan amendments. However, the Plan Administrator’s administration of any AC
item must be in accordance with applicable Plan terms and with Applicable Law.

 

The AC reflects the Plan policies and operation as of the date set forth above
and may also reflect Plan policies and operation pre-dating the specified date.

 

AC1.   PLAN LOANS (7.06). The Plan permits or does not permit Participant Loans
as follows (Choose one of (a) or (b).):

 

(a)   [   ]  Does not permit.

 

(b)   [X]  Permitted pursuant to the Loan Policy. See SFC Election 74 to
complete Loan Policy.

 

AC2.   PARTICIPANT DIRECTION OF INVESTMENT (7.03(B)). The Plan permits
Participant direction of investment or does not permit Participant direction of
investment as to some or all Accounts as follows (Choose one of (a) or (b).):

 

(a)   [   ]  Does not permit. The Plan does not permit Participant direction of
investment of any Account.

 

(b)   [X]  Permitted as follows. The Plan permits Participant direction of
investment. (Complete (1) through (4).):

 

(1)        Accounts affected. (Choose a. or choose one or more of b. through
f.):

 

a.   [X]  All Accounts.

 

b.   [   ]   Elective Deferral Accounts (Pre-tax and Roth) and Employee
Contributions.

 

c.   [   ]   All Nonelective Contribution Accounts.

 

d.   [   ]   All Matching Contribution Accounts.

 

e.   [   ]   All Rollover Contribution and Transfer Accounts.

 

f.    [   ]   Specify Accounts:

 

(2)        Restrictions on Participant direction (Choose one of a. or b.):

 

a.        [X]  None. Provided the investment does not result in a prohibited
transaction, give rise to UBTI, create administrative problems or violate the
Plan terms or Applicable Law.

 

b.   [   ]   Restrictions:

 

(3)        ERISA §404(c). (Choose one of a. or b.):

 

a.   [X]  Applies.

 

b.   [   ]   Does not apply.

 

(4)        QDIA (Qualified Default Investment Alternative). (Choose one of a. or
b.):

 

a.   [X]  Applies. See SFC Election 122 for details.

 

b.   [   ]   Does not apply.

 

AC3.   ROLLOVER CONTRIBUTIONS (3.08). The Plan permits or does not permit
Rollover Contributions as follows (Choose one of (a) or (b).):

 

(a)   [   ]  Does not permit.

 

(b)   [X]  Permits. Subject to approval by the Plan Administrator and as further
described below (Complete (1) and (2).):

 

(1)        Who may roll over. (Choose one of a. or b.):

 

a.        [   ]   Participants only.

 

b.        [X]  Eligible Employees or Participants.

 

(2)        Sources/Types. The Plan will accept a Rollover Contribution (Choose
one of a. or b.):

 

a.        [X]  All. From any Eligible Retirement Plan and as to all Contribution
Types eligible to be rolled into this Plan.

 

b.        [   ]   Limited. Only from the following types of Eligible Retirement
Plans and/or as to the following Contribution Types:
                                                                              .

 

AC4.   PLAN EXPENSES (7.04(C)). The Employer will pay or the Plan will be
charged with non-settlor Plan expenses as follows (Choose one of (a) or (b).):

 

(a)         [   ]  Employer pays all expenses except those intrinsic to Trust
assets which the Plan will pay (e.g., brokerage commissions).

 

(b)   [X]  Plan pays some or all non-settlor expenses. See SFC Election 119 for
details.

 

1

--------------------------------------------------------------------------------


 

AC5.   RELATED AND PARTICIPATING EMPLOYERS/MULTIPLE EMPLOYER PLAN (1.24(C)/(D)).
There are or are not Related Employers and Participating Employers as follows
(Complete (a) through (d).):

 

(a)   Related Employers. (Choose one of (1) or (2).):

 

(1)   [   ]  None.

 

(2)         [X]  Name(s) of Related Employers:  FirsTech; Busey Bank; Busey
Trust Company; First Community Financial Bank; South Side Trust & Savings Bank
of Peoria; & Mid Illinois Insurance Services, Inc.

 

(b)   Participating (Related) Employers. (Choose one of (1) or (2).):

 

(1)   [   ]  None.

 

(2)         [X]  Name(s) of Participating Employers:  FirsTech; Busey Bank;
Busey Trust Company; First Community Financial Bank; South Side Trust & Savings
Bank of Peoria; & Mid Illinois Insurance Services, Inc.          See SFC
Election 76 for details.

 

(c)   Former Participating Employers. (Choose one of (1) or (2).):

 

(1)   [   ]  None.

 

(2)   [X]  Applies.

 

Name(s)

 

Date of cessation

Busey Bank, N.A.; Busey Financial Services; Pulaski Bank

 

2009-Merged into Busey Bank;
1/1/2008; 2016 Merger

Herget Bank, N.A.; Preferred Home Lending, LLC; Metro Home Lending, LLC;
Ambassador Mortgage Lending, LLC

 

03/08/15; Sold 03/31/17;
Dissolved 10/27/16 & 03/31/17

 

(d)   Multiple Employer Plan status. (Choose one of (1) or (2).):

 

(1)   [X]  Does not apply.

 

(2)         [   ]  Applies. The Signatory Employer is the Lead Employer and at
least one Participating Employer is not a Related Employer. (Complete a.)

 

a.            Name(s) of Participating Employers (other than Related Employers
described above):                                   . See SFC Election 76 for
details.

 

AC6.   TOP-HEAVY MINIMUM-MULTIPLE PLANS (10.03). If the Employer maintains
another plan, this Plan provides that the Plan Administrator operationally will
determine in which plan the Employer will satisfy the Top-Heavy Minimum
Contribution (or benefit) requirement as to Non-Key Employees who participate in
such plans and who are entitled to a Top-Heavy Minimum Contribution (or
benefit). This Election documents the Plan Administrator’s operational election.
(Choose (a) or choose one of (b) or (c).):

 

(a)   [X]  Does not apply.

 

(b)   [   ]  If only another Defined Contribution Plan. Make the Top-Heavy
Minimum Allocation (Choose one of (1) or (2).):

 

(1)         [   ]  To this Plan.

 

(2)         [   ]  To another Defined Contribution Plan:
                                                                          (plan
name)

 

(c)          [   ]  If one or more Defined Benefit Plans. Make the Top-Heavy
Minimum Allocation or provide the top-heavy minimum benefit (Choose one of (1),
(2), or (3).):

 

(1)         [   ]  To this Plan. Increase the Top-Heavy Minimum Allocation to
5%.

 

(2)         [   ]  To another Defined Contribution Plan. Increase the Top-Heavy
Minimum Allocation to 5% and provide under the:
                                                                                  
(name of other Defined Contribution Plan).

 

(3)         [   ]  To a Defined Benefit Plan. Provide the 2% top-heavy minimum
benefit under the:                               (name of Defined Benefit Plan)
and applying the following interest rate and mortality assumptions:
                               .

 

AC7.   SELF-EMPLOYED PARTICIPANTS (1.22(A)). One or more self-employed
Participants with Earned Income benefits in the Plan as follows (Choose one of
(a) or (b).):

 

(a)   [X]  None.

 

(b)   [   ]  Applies.

 

AC8.   PROTECTED BENEFITS (11.02(C)). The following Protected Benefits no longer
apply to all Participants or do not apply to designated amounts/Participants as
indicated, having been eliminated by a Plan amendment (Choose one of (a) or
(b).):

 

(a)   [   ]  Does not apply. No Protected Benefits have been eliminated.

 

(b)         [X]  Applies. Protected Benefits have been eliminated as follows
(Choose one or more of rows (1) through (4) as applicable. Choose one of columns
(1), (2), or (3), and complete column (4).):

 

2

--------------------------------------------------------------------------------


 

 

 

(1)
All
Participants/
Accounts

 

(2)
Post-E.D.
Contribution
Accounts only

 

(3)
Post-E.D.
Participants
only

 

(4)
Effective
Date
(E.D.)

 

(1) [   ] QJSA/QPSA distributions

 

[   ]

 

[   ]

 

[   ]

 

 

 

(2) [X] Installment distributions

 

[X]

 

[   ]

 

[   ]

 

December 1, 2011

 

(3) [   ] In-kind distributions

 

[   ]

 

[   ]

 

[   ]

 

 

 

(4) [   ] Specify:

 

 

 

 

 

 

 

 

 

 

 

AC9.   LIFE INSURANCE (9.01). The Trust invests or does not invest in life
insurance Contracts as follows (Choose one of (a) or (b).):

 

(a)   [X]  Does not apply.

 

(b)   [   ]  Applies. Subject to the limitations and other provisions in
Article IX and/or Appendix B.

 

AC10. DISTRIBUTION OF CASH OR PROPERTY (8.04). The Plan provides for
distribution in the form of (Choose one of (a) or (b).):

 

(a)   [X]  Cash only. Except where property distribution is required or
permitted under Section 8.04.

 

(b)   [   ]  Cash or property. At the distributee’s election and consistent with
any Plan Administrator policy under Section 8.04.

 

AC11. EMPLOYER SECURITIES/EMPLOYER REAL PROPERTY (8.02(A)(13)). The Trust
invests or does not invest in qualifying Employer securities and/or qualifying
Employer real property as follows (Choose one of (a) or (b).):

 

(a)   [   ]  Does not apply.

 

(b)   [X]  Applies. Such investments are subject to the limitations of
Section 8.02(A)(13) and/or Appendix B.

 

3

--------------------------------------------------------------------------------